                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


    In re:                                                       Chapter 11

    REMINGTON OUTDOOR COMPANY, INC.,                             Case No. 20-81688-CRJ11
    et al.,1
                                                                 Jointly Administered
                                Debtors.


     GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODS AND
    DISCLAIMER REGARDING THE DEBTORS’ SCHEDULES OF ASSETS AND
           LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS
______________________________________________________________________________
        Remington Outdoor Company, Inc. (“Remington”) and its affiliated (collectively, the
“Affiliates”) entities, as debtors and debtors in possession (Remington and the Affiliates,
collectively, the “Debtors”) in these chapter 11 cases commenced on July 27, 2020 (the “Petition
Date”), herewith file their respective Schedules of Assets and Liabilities (collectively, the
“Schedules”) and Statements of Financial Affairs (collectively, the “Statements” and, together
with the Schedules, the “Schedules and Statements”) in the United States Bankruptcy Court for
the Northern District of Alabama (the “Bankruptcy Court”). The Debtors, with the assistance of
their advisors, prepared the Schedules and Statements in accordance with section 521 of title 11 of
the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”).

        Mark Little, Chief Financial Officer, in his capacity as an authorized agent of each of the
Debtors, has signed the Schedules and Statements for each of the Debtors. In reviewing and
signing the Schedules and Statements, Mr. Little has necessarily relied upon the efforts, statements,
and representations of various personnel of the Debtors and the Debtors’ advisors. Mr. Little has
not (nor could he have) personally verified the accuracy of each such statement and representation,
including statements and representations concerning amounts owed to creditors.

        These Global Notes and Statement of Limitations, Methods, and Disclaimer Regarding the
Debtors’ Schedules and Statements (the “Global Notes”) pertain to, are incorporated by reference
in, and comprise an integral part of all of the Schedules and Statements. The Global Notes should
be referred to and reviewed in connection with any review of the Schedules and Statements.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc.
(3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard SW, Huntsville,
AL 35824.




Case 20-81688-CRJ11              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                           Desc
                                  Main Document    Page 1 of 147
       The Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States of America
(“GAAP”), nor are they intended to be fully reconciled to the Debtors’ consolidated financial
statements. The Schedules and Statements contain unaudited information that is subject to further
review and potential adjustment. In preparing the Schedules and Statements, the Debtors relied
on financial data derived from their books and records that were available at the time of such
preparation. Although the Debtors have made reasonable efforts to ensure the accuracy and
completeness of such financial information, subsequent information or discovery may result in
material changes to the Schedules and Statements. As a result, the Debtors are unable to warrant
or represent that the Schedules and Statements are without inadvertent errors, omissions, or
inaccuracies, some of which may be material.

                     General Disclosures Applicable to Schedules and Statements

        1.      General Reservation of Rights. Nothing contained in the Schedules and Statements
shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter
11 cases, including any issues involving substantive consolidation, equitable subordination,
defenses, and/or Claims2 or causes of action arising under the provisions of chapter 5 of the
Bankruptcy Code and any other applicable laws to recover assets or avoid transfers. Any specific
reservation of rights contained elsewhere in the Global Notes does not limit in any respect the
general reservation of rights contained in this paragraph.

        2.      References. Reference to the applicable loan agreements and documents related
thereto is necessary for a complete description of the collateral and the nature, extent, and priority
of liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed a
modification or interpretation of the terms of such agreements. Property and equipment listed in
the Schedules and Statements are presented without consideration of any liens that may attach or
have attached to such property and equipment.

        3.     Amendments and Supplements. Although the Debtors made reasonable efforts to
file complete and accurate Schedules and Statements, inadvertent errors or omissions may exist.
The Debtors reserve all rights to amend or supplement the Schedules and Statements as may be
necessary and appropriate. Moreover, the Debtors continue their review of Claims that have been
or may be asserted and the assets of the estates.

        4.     Recharacterization. Notwithstanding that the Debtors have made reasonable efforts
to correctly characterize, classify, categorize, or designate certain Claims, assets, executory
contracts, unexpired leases, and other items reported in the Schedules and Statements, the Debtors
nonetheless may have improperly characterized, classified, categorized, or designated certain
items. The Debtors reserve all rights to recharacterize, reclassify, recategorize, or redesignate
items reported in the Schedules and Statements at a later time as may be necessary and appropriate.

       5.      Liabilities. The Debtors allocated liabilities between the prepetition and
postpetition periods based on the information available and research conducted in connection with

2
    As used herein, the term “Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.


                                                           2

Case 20-81688-CRJ11                 Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                       Desc
                                     Main Document    Page 2 of 147
the preparation of the Schedules and Statements and consolidated financial statements. As
additional information becomes available and further research is conducted, the allocation of
liabilities between the prepetition and postpetition periods may change.

        6.      Insiders. As used in the Statements and Schedules, the term “insiders” refers to
Remington’s board of directors (the “Board”), Chief Executive Officer, Chief Financial Officer,
and Chief Operating Officer. Persons listed as “insiders” have been included solely for
informational reporting purposes with respect to the Schedules and Statements, and such listing is
not intended to be, nor should it be construed as, a legal characterization of such person as an
insider, and does not act an admission of any fact, claim, right, or defense, and all such rights,
claims, and defenses with respect thereto are hereby expressly reserved. The Debtors do not take
any position with respect to: (a) such person’s influence over the control of the Debtors; (b) the
management responsibilities or functions of such individual; (c) the decision-making or corporate
authority of such individual; or (d) whether such individual could successfully argue that he or she
is not an “insider” under applicable law, including federal securities laws, or with respect to any
theories of liability or for any other purpose.

         7.     Accounts Payable, Disbursements and Intercompany Transactions. The Debtors
utilize an integrated cash management system and periodically transfer funds among the Debtors.
For additional information regarding the Debtors’ intercompany transactions and related cash
management protocols, see Debtors’ Motion for Interim and Final Orders (I) Authorizing the
Debtors to (A) Continue Operating Cash Management System and Bank Accounts, (B) Honor
Certain Prepetition Obligations Related Thereto, (C) Continue Performing and Granting
Administrative Priority for Intercompany Transactions, (II) Waiving Certain Bankruptcy
Administrator Requirements, (III) Granting the Debtors an Extension to Comply with the
Requirements of Section 345 (b) of the Bankruptcy Code, and (IV) Granting Related Relief [D.I.
14], and Order thereon [D.I. 295]. Predominantly, the Debtor’s obligations are paid by and/or
through any of three entities (Remington Outdoor Company, Inc., Remington Arms Company,
LLC, and FGI Operating Company, LLC), notwithstanding the fact that such obligations may,
technically, be obligations of one or more of the affiliated Debtors.

        8.       Executory Contracts. The Debtors have not included executory contracts as assets
in the Schedules and Statements. The Debtors’ executory contracts (save and except for employee
employment agreements and contracts ancillary thereto) have been listed in Schedule G. The
Debtors have made diligent attempts to properly identify all executory contracts and unexpired
leases, however, inadvertent errors, omissions, or overinclusion may have occurred. The Debtors
reserve the right to assert that any contract listed in Schedule G does or does not satisfy the
applicable requirements to be treated as an executory contract. Such agreements may be
reclassified as assets or liabilities. Further, the Debtors’ rejection of executory contracts may result
in the assertion of rejection damages claims; however, the Schedules and Statements do not reflect
any claims for rejection damages. The Debtors and their estates reserve any and all rights with
respect to the assertion of any such claims.

        9.     Setoffs. The Debtors incur certain setoffs and other similar rights from customers
or suppliers in the ordinary course of business. Setoffs in the ordinary course can result from
various items, including without limitation intercompany transactions, pricing discrepancies,
returns, refunds, debit memos, credits, and other disputes between the Debtors and their suppliers

                                                   3

Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                               Main Document    Page 3 of 147
or customers. These normal setoffs and other similar rights are consistent with the ordinary course
of business in the Debtors’ industry and can be voluminous, making it unduly burdensome and
costly for the Debtors to list such ordinary course setoffs. Therefore, although such setoffs and
other similar rights may have been accounted for when scheduling certain amounts, setoffs are not
independently accounted for, and accordingly, certain setoffs may be excluded from the Schedules
and Statements.

       10.    Claims Description. Any failure to designate a Claim on a given Debtor’s
Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not constitute an
admission by the Debtor that such amount is not “disputed,” “contingent,” or “unliquidated.” The
Debtors reserve all rights to dispute any Claim reflected on their respective Schedules and
Statements on any grounds, including, without limitation, liability or classification, or to otherwise
subsequently designate such Claims as “disputed,” “contingent,” or “unliquidated.”

        11.     Excluded Assets and Liabilities. The Debtors have excluded rejection damage
Claims of counterparties to executory contracts and unexpired leases that may be rejected, to the
extent such damage Claims exist. In addition, certain immaterial assets and liabilities that are not
reported or tracked centrally may have been excluded.

        12.      Causes of Action. Despite reasonable efforts, the Debtors may not have identified
and/or set forth all of their Claims and causes of action (filed or potential) against third parties as
assets in their Schedules and Statements. The Debtors reserve all rights with respect to any causes
of action and nothing in the Global Notes or the Schedules and Statements shall be deemed a
waiver of any such Claims and causes of action.

       13.     Confidential or Sensitive Information. There may be instances in which certain
information in the Schedules and Statements intentionally has been redacted due to the nature of
an agreement between a Debtor and a third-party, concerns regarding the confidential or
commercially sensitive nature of certain information, or concerns for the privacy of an individual.

        14.    Current Value — Net Book Value. In many instances, current market valuations
are neither maintained by, nor readily available to, the Debtors. It would be prohibitively
expensive and unduly burdensome to obtain current market valuations of the Debtors’ assets.
Accordingly, unless otherwise indicated herein, the Schedules and Statements reflect net book
values of the Debtors’ assets as of the Petition Date, or, in some instances, the Net Book Value as
reported in the most recent accounting close period (unless another date is indicated herein or
individually in the Schedules and Statements). Net book values may differ materially from any
current market or net realizable value. The Debtors’ cash balances represent bank balances as of
the Petition Date.

        15.   Undetermined Amounts. The description of an amount as “unknown” or
“undetermined” is not intended to reflect upon the materiality of such amount. Such terms are
used interchangeably in the Statements and Schedules.

       16.     Totals. Except as otherwise stated herein, all totals that are included in the
Schedules and Statements represent the total of all known amounts included in the Debtors’ books
and records as of the Petition Date. To the extent there are unknown or undetermined amounts,


                                                  4

Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                               Main Document    Page 4 of 147
the actual total may be different than the listed total. To the extent that a Debtor is a guarantor of
debt held by another Debtor, the amounts reflected in these Schedules are inclusive of each
Debtor’s guarantor obligations. Further, certain Claims, whether listed as secured or otherwise,
may represent potential Claims that a claimant may assert against each specific Debtor, and, in
certain instances have been scheduled in this manner. Accordingly, adding the reported Claim
amounts across all thirteen Debtor Schedules or Statements may be duplicative and may not reflect
the total claims for all of the Debtors on a consolidated basis.

         17.     Intellectual Property. The Debtors have used reasonable efforts to identify and list
all intellectual property. Exclusion of certain intellectual property shall not be construed as an
admission that such intellectual property rights have been abandoned, assigned, terminated,
expired by their terms, or otherwise transferred pursuant to a sale, acquisition, or other transaction.
The Debtors make no warranty with respect to the intellectual property, listed or otherwise.

        18.    Leases. In the ordinary course of their business, the Debtors lease property and
equipment from certain third-party lessors for use in daily operations. These leases are identified
in Schedule G, but the property subject to any of these leases is not reflected in Schedule A/B as
either owned property by or assets of the Debtors. Property subject to any of these leases is also
not reflected in the Statements as property or assets of third parties within the control of the
Debtors. Nothing in the Schedules or Statements is or shall be construed as an admission or
determination as to the legal status of any lease (including whether any lease is a true lease or a
financing arrangement), and the Debtors reserve all rights with respect to any of such issues.

         19.     Entity Classification Issues. The Debtors have endeavored in good faith to identify
the assets owned by each Debtor, the liabilities owed by each Debtor, and the Debtor that is a
counterparty to executory contracts and unexpired leases. While the Schedules reflect the results
of this effort, several factors may impact the ability of the Debtors to precisely assign assets,
liabilities, and executory contracts and unexpired leases to particular Debtor entities, including but
not limited to: (a) certain assets and executory contracts and unexpired leases may be primarily
used by a Debtor other than the entity which holds title to such assets or is a party to such executory
contract and unexpired lease according to the Debtors’ books and records; (b) the Debtor entity
that owns or holds title to certain assets or is a party to certain executory contracts and unexpired
leases may not be ascertainable; (c) certain liabilities may have been nominally incurred by one
Debtor, yet such liabilities may have actually been incurred by, or the invoices related to such
liabilities may have been issued to or in the name of, another Debtor; and (d) certain creditors of
the Debtors may have treated one or more of the Debtors as a consolidated entity rather than as
differentiated entities. In addition, the Debtors note that financial statements have historically only
been produced by the Debtors on a consolidated basis, and certain accounting processes and
general ledger activities have occurred to support preparation of these consolidated financial
statements, and not stand-alone financial statements for each Debtor.

                         General Disclosures Applicable to Statements

        1.     Question 1. The amounts listed in response to Question 1 include net revenue (not
gross revenue) billed to customers by the applicable Debtor. In the normal course of business, the
Debtors incur or process a variety of deductions to Gross Revenue, such as returns, discounts, and


                                                  5

Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                               Main Document    Page 5 of 147
excise taxes, to arrive at net revenue. Net revenue is the metric generally used internally to
evaluate performance and the amount generally reported on external financial statements.

        2.     Question 2. The amounts listed in response to Question 2 include gross income
generated by sales into which the Debtors entered in the ordinary course, but not from the operation
of the Debtors’ business.

        3.     Question 3. The information provided lists payments made by a Debtor within 90
days of the Petition Date on behalf of itself or on behalf of another Debtor in accordance with
routine business practices. Amounts include the funding of payroll to ADP. Certain items may
be duplicative of the information supplied in Statement question 4. The amounts listed in
Statement 3 reflect the Debtors’ disbursements based on check or wire detail; thus, to the extent a
disbursement was made to pay for multiple invoices, only one entry has been listed. Amounts paid
by check or wire are included based on the date of issuance. The schedule list payments made
within 90 days to “creditors”. However the schedule includes payments to a number of
professionals who have been retained in this case, including in accordance with Bankruptcy Court
orders. Payments to professionals may represent prepayments or replenishment of professional
fee retainers.

       4.       Question 4 and 30. Includes all payments to the Board, Chief Executive Officer,
Chief Financial Officer, and Chief Operating Officer within one year preceding the case. Any
required details for Question 30 are addressed with the information provided in Question 4.

        5.     Question 7. The Debtors and their estates reserve all rights, claims, and defenses
with respect to any and all listed lawsuits and administrative proceedings (or potential lawsuits
and administrative proceedings). The listing of any such lawsuits and proceedings does not
constitute an admission by the Debtors and their estates of any liabilities or that the actions or
proceedings were correctly filed against the Debtors. The Debtors and their estates reserve all
rights to assert that the Debtors are not an appropriate party or parties to such actions or
proceedings. The Debtors may not have included on Statement 7 certain parties that may have
asserted informal workers’ compensation claims or other claims that were resolved or otherwise
addressed without formal litigation or an administrative hearing, or those for which such or similar
proceeding were never commenced.

        6.     Question 9. The Debtors have not made any cash contributions. However, from
time to time, in kind contributions are made to sponsors and non-profits who in return provide
benefits to the Debtors, typically in the form of product and brand advertisements and product
purchase programs. The specific value each recipient provides to Remington is unknown and not
measurable. While the Debtors have made reasonable efforts to ensure a comprehensive listing,
given the magnitude of the Debtors’ operations, certain gifts may have been omitted inadvertently
from the Statements.

        7.      Question 7. The Debtors have listed those legal disputes and administrative
proceedings that are pending in a judicial or an administrative forum. Any information included
in the Debtors’ Schedules and Statements shall not be binding on the Debtors with respect to any
of the suits and other proceedings identified therein.



                                                 6

Case 20-81688-CRJ11          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                Desc
                              Main Document    Page 6 of 147
        8.     Question 10. The Debtors occasionally incur losses for a variety of reasons,
including theft, asserted physical injury, and property damage. Although such losses are tracked
internally and subject to internal review processes before payments are authorized, the Debtors
may not have records of all such losses to the extent such losses do not have a material effect on a
Debtor’s business or are not reported for insurance purposes.

        9.      Question 11. The amounts listed in response to Question 11 include payments
made to professionals retained by or on behalf of the Debtors for services concerning restructuring,
relief under bankruptcy law, or preparation of bankruptcy petitions, as well as retainers. Certain
of the Debtors’ professionals provided services for matters other than bankruptcy or restructuring
and the amounts listed include fees and expenses related to such non-bankruptcy and/or
restructuring matters. The list also includes amounts paid to professionals representing certain
lenders which were paid pursuant to the requirements of the applicable credit agreements. The
amounts listed in Statement 3 reflect the Debtors’ disbursements based on check or wire detail;
thus, to the extent a disbursement was made to pay for multiple invoices, only one entry has been
listed. Amounts paid by check or wire are included based on the date of issuance.

      10.    Question 17.     The Debtors’ schedules exclude amounts pertaining to the
Supplemental Executive Retirement Plan.

       11.       Question 20. Certain offsite storage facilities are scheduled at Remington Arms
Company, LLC, as the primary account holder. However, corporate records housed at these
storage facilities may include records for other Debtors.

       12.    Question 26(a), (c). The Debtors have listed those individuals and/or firms that
have been identified as having the primary responsibility to maintain or supervise the keeping of
the Debtors’ books and records. Notwithstanding this listing, additional parties not listed may
have had access to the Debtors’ books and records. In addition to their headquarters in Huntsville
Alabama, the Debtors’ books and records exist in various offices and locations and some
accounting personnel in possession of corporate records work in the Debtors’ Madison, NC office.

        13.     Question 23 and 24. The Debtors have disclosed three recent environmental
inspections which occurred with respect to the Debtors’ Ilion, NY facility. The environmental
notifications or administrative actions are currently pending. While the Debtors have disclosed
these items and have noted them as pending, the Debtors believe all corrective action has occurred
and potential issues have been fully remedied. Further, the Debtors do not expect fines for the
items listed, and if a fine were to be asserted, the Debtors do not believe it would be material.

        14.     Question 26(b), (d). The Debtors have provided financial statements to certain
lenders, owners, financial institutions, creditors, potential sale bidders, and other parties
throughout the ordinary course of business. Considering the number of such recipients, the
confidentiality restrictions to which the Debtors have been bound in certain circumstances, and the
possibility that such information may have been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed any parties that may have received such
financial statements for the purposes of Question 26(d).




                                                 7

Case 20-81688-CRJ11          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                Desc
                              Main Document    Page 7 of 147
       15.     Question 27. The last date on which the Debtors undertook an inventory count at
their Southaven, MS Distribution Center was 1/6/2020. For all other locations, the Debtors
conduct cycle counts periodically throughout the year.

        16.    Question 28. For purposes of the Statements, the directors and officers that have
been disclosed include the Board, Chief Executive Officer, Chief Financial Officer, and Chief
Operating Officer. Certain other non-executive officers may exist. The Debtors have disclosed
certain controlling shareholders; please refer to the Declaration of Ken D’Arcy in Support of
Chapter 11 Petitions and First Day Pleadings of Remington Outdoor Company, Inc. and its
Affiliated Debtors and Debtors in Possession, filed 7/28/20 [D.I. 6] at p. 45, for a chart of the
Debtors’ structure.

                         General Disclosures Applicable to Schedules

        1.       Classifications. Listing a Claim on (a) Schedule D as “secured,” (b) Schedule E/F
(Part 1) as “priority,” or (c) Schedule E/F (Part 2) as “unsecured,” or a contract on Schedule G as
“executory” or “unexpired,” or including on Schedule G a notation regarding the potential contract
term or other period remaining, does not in each case constitute an admission by the Debtors of
the legal rights of the Claimant, or a waiver of the Debtors’ right to recharacterize or reclassify
such Claim or contract and/or avoid any transfer or obligation. The Debtors reserve all of their
rights with respect to any Claims and causes of action that they may have, and neither these Global
Notes nor the Schedules and Statements shall be deemed a waiver of any such Claims and causes
of actions, or in any way waive, prejudice, impair, or otherwise affect the assertion of such Claims
and causes of action.

        2.      Schedule A/B. Despite their commercially reasonable efforts to identify all known
assets, the Debtors may not have listed all of their respective causes of action or potential causes
of action against third parties as assets in their respective Schedules and Statements, including but
not limited to causes of action arising under the Bankruptcy Code or any other applicable laws to
recover assets or avoid transfers. The Debtors reserve all of their rights with respect to any Claims
and causes of action that they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such Claims and causes of actions, or in any way
waive, prejudice, impair, or otherwise affect the assertion of such Claims and causes of action.

The Debtors’ owned real estate, machinery, equipment, and other “PPE” property, plant, and
equipment, along with intangibles, have all been presented at Net Book Value. Net book values
may differ materially from any current market or net realizable value.

       •   Schedule A/B 3: The amounts listed represent bank balances as of the close of business
           on the Petition Date. The Wells Fargo account (account number 1084) was open as of
           the Petition Date, however the Debtors are in the process of closing the account.
           Certain accounts including the Professional Fee Reserve, Adequate Assurance Utility
           Deposit Account, DIP Deposit Account, and Performance Deposit Account held were
           opened in preparation for the bankruptcy case and held minimal balances as required
           to open the account. As the balances are as of the Petition Date, they do not reflect
           certain deposit amounts that may be required by interim and final first day orders.



                                                 8

Case 20-81688-CRJ11          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                 Desc
                              Main Document    Page 8 of 147
         Certain amounts listed may have been deemed restricted cash due to various credit
         agreements or collateralization requirements related to letters of credit. As such, a
         material amount of cash held by the Debtors on the Petition Date was not available for
         use of operations.

     •   Schedule A/B 7: Unused retainers and advances which may be held by various
         professionals in this case are not included as deposits. They are reflected on the
         applications filed by such professionals in the cases.

     •   Schedule A/B 8: A number of items listed include prepaid insurance. Although the
         Debtors record prepaid insurance on the books of FGI Operating Company, LLC, the
         Debtors maintain insurance policies for the benefit of each Debtor, and Remington
         Outdoor Company, Inc. is a named insured on each of the insurance policies.

         A number of items listed include prepayments of materials and inventory. These
         prepayments were made in the ordinary course of business and may have been applied
         to shipments received since the petition date.

     •   Schedule A/B 11: Amounts represent only third-party customer receivables and do
         not include intercompany receivables. In some instances, reserves for doubtful or
         uncollectible accounts may be booked only at Remington Arms Company, LLC;
         however, for the purposes of the Schedules, the reserve has been applied to each Debtor
         scheduled.

     •   Schedule A/B 15: Ownership interests in businesses, partnerships, and joint ventures
         (including any subsidiaries) have been listed in Schedule A/B 15 as unknown or
         undetermined. As the Debtors have historically only produced financial statements on
         a consolidated basis, certain accounting processes and general ledger activity have not
         occurred that would enable stand-alone financial statements for each Debtor to be
         prepared, and accordingly, appropriate values for the Debtors’ interests in business,
         partnerships, and joint ventures (including any subsidiaries) that are part of the
         consolidated group. The fair market value of such ownership is dependent on
         numerous variables and factors and may differ significantly from the listed net book
         value.

     •   Schedule A/B 72: Certain debtors have tax attributes (e.g., net operating losses) listed
         as assets. Federal and State tax laws impose substantial restrictions on the utilization
         of net operating loss and capital loss carryforwards in the event of an “ownership
         change” for tax purposes, as defined in Section 382 of the Internal Revenue Code. The
         utilization of these tax attributes may be limited.

     •   Schedule A/B 8 and 73: The Debtors maintain a number of insurance policies as
         documented in the Debtors’ first day motions and orders relating to such insurance
         programs. Schedule 8 lists the prepaid amounts which represents the remaining amount
         to be amortized over the life of such policy. Schedule 73 does not list any values as
         those policies are listed in Schedule 8, if applicable. A determination as to the surrender
         or refund value of each of the insurance policies has not been made.

                                               9

Case 20-81688-CRJ11        Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                            Main Document    Page 9 of 147
        3.      Schedule D. Except as otherwise agreed pursuant to a stipulation or order entered
by the Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
perfection, or immunity from avoidance of any lien purported to be granted or perfected in any
specific asset of a secured creditor listed on Schedule D of any Debtor. Moreover, although the
Debtors have scheduled Claims of various creditors as secured Claims, the Debtors reserve all of
their rights to dispute or challenge the secured nature of any such creditor’s Claim or the
characterization of the structure of any such transaction or any document or instrument related to
such creditor’s Claim.

        Moreover, the Debtors have not included on Schedule D parties that may believe their
Claims are secured through setoff rights, inchoate statutory or asserted common law lien rights,
putative consignment interests, or other purported ownership status. The creditor names that are
listed represent what the Debtors believe to be the complete list of creditors holding such debt
instruments (to the extent that this information has been provided to the Debtors; however, certain
other holders may exist). The amounts outstanding under the Debtors’ prepetition loan facilities
reflect approximate amounts as of the Petition Date. To the extent the Debtors have paid or pay
any of the Claims listed in Schedule D, the Debtors reserve all rights to amend or supplement the
Schedules and Statements or take other action such as filing Claims objections, as is necessary and
appropriate to avoid overpayment or duplicate payments for liabilities.

        Schedule D provides for disclosure of lenders that may be classified as insiders. Funds and
accounts managed by (a) Franklin Advisers, Inc. are lenders under the FILO Term Loan
Agreement and the Exit Term Loan Agreement, (b) J.P. Morgan Chase Bank, N.A. and J.P.
Morgan Investment Management, Inc. are lenders under the Exit Term Loan Agreement, and (c)
Lord, Abbett & Co., LLC are lenders under the Exit Term Loan Agreement. The majority of the
common stock of Remington Outdoor Company, Inc. is held by Cede & Co. as the nominal holder.
However, the Debtors are informed and believe that (i) funds and accounts managed (but not
owned) by Franklin Advisers, J.P. Morgan Chase Bank, N.A., J.P. Morgan Investment
Management, Inc., and Lord, Abbett & Co., LLC hold shares and debt securities issued by
Remington Outdoor Company, Inc. and its affiliates; (ii) the percentage of shares owned by the
separate funds and accounts managed by Franklin Advisers, Inc., if aggregated, exceeds 50% of
the total equity of Remington Outdoor Company, Inc.; (iii) the percentage of shares owned by the
separate funds and accounts managed by J.P. Morgan Investment Management, Inc. and JPMorgan
Chase Bank, N.A., if aggregated, exceeds 10% of the total equity of Remington Outdoor Company,
Inc.; and (iv) at least one individual fund or account managed by Franklin Advisers, Inc. holds
more than 10% of the equity of Remington Outdoor Company, Inc. The Debtors are not able to
independently verify these holdings.

        4.      Schedule E/F (Part 1). The listing of any Claim on Schedule E/F (Part 1) does not
constitute an admission by the Debtors that such Claim is entitled to priority treatment under
section 507 of the Bankruptcy Code. The Debtors reserve all of their rights to dispute the amount
and the priority status of any Claim on any basis at any time. Certain Claims listed on the Debtors’
Schedule E/F (Part 1) are Claims owing to various taxing authorities to which the Debtors may
potentially be liable.

        The Bankruptcy Court authorized (but did not direct) the Debtors to pay certain outstanding
prepetition Claims pursuant to various orders entered by the Bankruptcy Court, including but not

                                                10

Case 20-81688-CRJ11          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                Desc
                             Main Document     Page 10 of 147
limited to certain wage, benefit, and tax claims under the Amended Final Order (I) Authorizing
the Debtors to (A) Pay Prepetition Wages, Salaries, and Other Compensation, and Employee
Benefits and (B) Continue Existing Employee Benefits and (B) Continue Existing Employee Benefit
Plans and Programs and (II) Authorizing Financial Institutions to Pay All Checks and Electronic
Payment Requests [D.I. 386]. Accordingly, certain outstanding liabilities as of the Petition Date
may have been reduced by postpetition payments made on account of prepetition liabilities. Such
payments, to the extent made on a date before the Schedules were filed, have been reflected in
Schedule E. To the extent that the Debtors have paid or pay any of the Claims listed in Schedule
E/F (Part 1) pursuant to any orders entered by the Bankruptcy Court, the Debtors reserve all rights
to amend or supplement the Schedules and Statements or take other action such as filing Claims
objections, as is necessary and appropriate to avoid overpayment or duplicate payments for
liabilities.

        5.      Schedule E/F (Part 2). The Debtors have used reasonable efforts to report all
general unsecured Claims against the Debtors on Schedule E/F (Part 2) based upon the Debtors’
existing books and records as of the Petition Date. The Claims of individual creditors for, among
other things, products, goods, or services are listed based upon the Debtors’ books and records and
may not reflect credits or allowances due from such creditors to the applicable Debtor(s). In
addition, certain Claims listed on Schedule E/F (Part 2) may be entitled to priority under section
503(b)(9) of the Bankruptcy Code.

        Schedule E/F (Part 2) contains information regarding pending litigation involving the
Debtors. The dollar amount of potential Claims associated with any such pending litigation may
be listed as “undetermined” or may have a claim amount included; such Claims are marked as
contingent, unliquidated, and disputed in the Schedules and Statements except to the extent such
Claims have already escheated to the estate.

        To the extent the Debtors have paid or pay any of the Claims listed in Schedule E/F (Part
2) pursuant to any orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend
or supplement the Schedules and Statements or take other action such as filing Claims objections,
as is necessary and appropriate to avoid overpayment or duplicate payments for liabilities.

         Certain vendors listed on this Schedule may have rights to apply their prepetition balance
to a letter of credit for which such vendor is the beneficiary.

        6.      Schedule G. While every effort has been made to ensure the accuracy of Schedule
G, inadvertent errors or omissions may have occurred. Each contract and unexpired lease listed in
Schedule G may include one or more ancillary documents, including any underlying assignment
and assumption agreements, amendments, supplements, full and partial assignments, renewals,
and partial releases. Certain of the leases and contracts listed on Schedule G may contain certain
renewal options, guarantees of payment, options to purchase, rights of first refusal, and other
miscellaneous rights. Such rights, powers, duties, and obligations are not set forth on Schedule G.
In addition, the Debtors may have entered into various other types of agreements in the ordinary
course of business, such as financing agreements, subordination, nondisturbance agreements,
supplemental agreements, amendments/letter agreements, title agreements, and confidentiality
agreements. Such documents may not be set forth on Schedule G. Certain of the contracts,
agreements, and leases listed on Schedule G may have been entered into by more than one of the

                                                11

Case 20-81688-CRJ11         Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                Desc
                            Main Document     Page 11 of 147
Debtors. In some cases, the same supplier or provider may appear multiple times in Schedule G.
This multiple listing is to reflect distinct agreements between the applicable Debtor and such
supplier or provider.

        The Debtors hereby reserve all of their rights to dispute the validity, status, or
enforceability of any contracts, agreements, or leases set forth in Schedule G and to amend or
supplement such Schedule as necessary. Inclusion of any agreement on Schedule G does not
constitute an admission that such agreement is an executory contract or unexpired lease, and the
Debtors reserve all rights including without limitation to assert that any agreement is not executory,
has expired pursuant to its terms, or was terminated prepetition.

        7.      Schedule H. The Debtors that are the obligors under the post-petition credit facility
and certain prepetition obligations are listed as Co-Debtors on Schedule H. The Debtors may not
have identified certain guarantees associated with the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and any other such agreements (if any). The Debtors
reserve all rights to amend the Schedules, including without limitation to remove any, some, or all
Debtors as obligors if and to the extent that the Debtors have paid or pay any of the Claims listed,
including without limitation Claims listed in Schedule D.




                                                 12

Case 20-81688-CRJ11          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                             Main Document     Page 12 of 147
                                   UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF ALABAMA
                                          NORTHERN DIVISION

                                                                           )
         In re:                                                            ) Chapter 11
                                                                           )
         REMINGTON OUTDOOR COMPANY, INC., et                               ) Case No. 20-81688 (CRJ)
         al., 1
                                                  )
                                    Debtors.      ) Jointly Administered
                                                  )
                     SCHEDULE OF ASSETS AND LIABILITIES FOR
                  REMINGTON ARMS COMPANY, LLC (CASE NO. 20-81692)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.




Case 20-81688-CRJ11              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                           Desc
                                 Main Document     Page 13 of 147
 Fill in this information to identify the case:

 Debtor name            Remington Arms Company, LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF ALABAMA

 Case number (if known)               20-81692
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $       82,798,861.57

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     221,312,248.28

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     304,111,109.85


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $     253,707,574.49


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $       14,482,626.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$     277,117,202.34


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        545,307,402.83




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy


             Case 20-81688-CRJ11                                         Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                      Desc
                                                                         Main Document     Page 14 of 147
 Fill in this information to identify the case:

 Debtor name         Remington Arms Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         20-81692
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.        Cash on hand                                                                                                                           $7,860.19



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Cadence Bank                                             Operating Account            0961                                $2,898,058.60




           3.2.    Cadence Bank                                             Disbursement Account         0278                                             $0.00




           3.3.    Cadence Bank                                             Depository Account           1423                                             $0.00




           3.4.    Cadence Bank                                             Local Account                0193                                    $70,917.69




           3.5.    Cadence Bank                                             Local Account                1449                                     $8,223.99




           3.6.    Wells Fargo Bank                                         Local Account                1084                                    $46,847.39



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                Desc
                                                            Main Document     Page 15 of 147
 Debtor           Remington Arms Company, LLC                                                  Case number (If known) 20-81692
                  Name




           3.7.     Adirondack Bank                                         Local Account                    5089                         $8,159.73




           3.8.     First State Bank                                        Local Account                    5273                         $4,892.29



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                       $3,044,959.88
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B Part 2, Question 7                                                                       $465,796.28



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     See Attached Schedule A/B Part 2, Question 8                                                                     $5,620,345.60




 9.        Total of Part 2.                                                                                                       $6,086,141.88
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        14,610,841.22    -                        553,436.65 = ....            $14,057,404.57
                                              face amount                        doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                      $14,057,404.57
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                        Desc
                                                            Main Document     Page 16 of 147
 Debtor         Remington Arms Company, LLC                                                   Case number (If known) 20-81692
                Name

                                                                                                      Valuation method used     Current value of
                                                                                                      for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


           14.1.     Walmart - Apprx 280 shares                                                       Market Value                        $33,350.00



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     Hunstville Holdings, LLC                                       100           %   N/A                                   Unknown




           15.2.     TMRI, Inc.                                                     100           %   N/A                                   Unknown




           15.3.     Remington Arms Distribution Company, LLC                       100           %   N/A                                   Unknown




           15.4.     32E Production, LLC                                            100           %   N/A                                   Unknown




           15.5.     Great Outdoors Holdco, LLC                                     100           %   N/A                                   Unknown




           15.6.     Sporting Activities Insurance Limited                          3.35          %                                         Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                           $33,350.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of       Valuation method used     Current value of
                                                      physical inventory      debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 19.       Raw materials
           Raw Materials                              Cycle Count                 $30,192,772.49      Net Book Value                 $30,192,772.49



 20.       Work in progress

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                          Desc
                                                            Main Document     Page 17 of 147
 Debtor         Remington Arms Company, LLC                                                   Case number (If known) 20-81692
                Name

           Work in Progress                           Cycle Count                 $25,773,015.90     Net Book Value                  $25,773,015.90



 21.       Finished goods, including goods held for resale
           Finished Goods                             1/3/2020                    $17,331,031.54     New Book Value                  $17,331,031.54



 22.       Other inventory or supplies
           Supplies (Expensed on
           purchase)                                  Not Applicable              $35,210,600.79     Cost                            $35,210,600.79




 23.       Total of Part 5.                                                                                                     $108,507,420.72
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value            3,499,218.72 Valuation method         Net Book Value Current Value                      3,499,218.72

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture                                                                 $635,575.00     Net Book Value                      $635,575.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Information Technology                                                  $1,620,203.00     Net Book Value                    $1,620,203.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                          Desc
                                                            Main Document     Page 18 of 147
 Debtor         Remington Arms Company, LLC                                                   Case number (If known) 20-81692
                Name

           42.1.     Art                                                           $2,750,046.00     Net Book Value                    $2,750,046.00



 43.       Total of Part 7.                                                                                                           $5,005,824.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Trucks and Transportation                                        $60,073.00     Net Book Value                       $60,073.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Equipment                                                              $80,217,660.84     Net Book Value                  $80,217,660.84



 51.       Total of Part 8.                                                                                                       $80,277,733.84
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                          Desc
                                                            Main Document     Page 19 of 147
 Debtor         Remington Arms Company, LLC                                                   Case number (If known) 20-81692
                Name

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                     Land/Buildings
                     (Huntsville, AL)                     Ownership               $61,390,426.39       Net Book Value                 $61,390,426.39


            55.2.
                     Land/Buildings (Ilion,
                     NY)                                  Ownership                $4,585,544.94       Net Book Value                   $4,585,544.94


            55.3.                                         Lease and
                                                          Leasehold
                     LHI (Lexington, MO)                  Improvements                  $5,986.00      Net Book Value                        $5,986.00


            55.4.
                     Land/Buildings
                     (Lonoke, AR)                         Ownership               $15,535,263.16       Net Book Value                 $15,535,263.16


            55.5.
                     Land/Buildings
                     (Madison, NC)                        Ownership                $1,130,082.08       Net Book Value                   $1,130,082.08


            55.6.                                         Lease and
                                                          Leasehold
                     LHI (Stamford, CT)                   Improvements               $125,917.00       Net Book Value                     $125,917.00


            55.7.                                         Lease and
                                                          Leasehold
                     LHI (Sturgis, SD)                    Improvements                  $8,610.00      Net Book Value                        $8,610.00


            55.8.
                     Other (Ilion, NY)                    Ownership                   $17,032.00       Net Book Value                      $17,032.00




 56.        Total of Part 9.                                                                                                        $82,798,861.57
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                           Desc
                                                            Main Document     Page 20 of 147
 Debtor         Remington Arms Company, LLC                                                      Case number (If known) 20-81692
                Name


        Yes Fill in the information below.

            General description                                                Net book value of          Valuation method used        Current value of
                                                                               debtor's interest          for current value            debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Bushmaster - Trade name                                                       $425,000.00     Net Book Value                        $425,000.00


            Various patents                                                                 Unknown                                                Unknown


            Marlin - Firearms Trade                                                  $2,500,000.00        Net Book Value                      $2,500,000.00



 61.        Internet domain names and websites
            Various copyrights/domain names                                                 Unknown                                                Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $2,925,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                       Current value of
                                                                                                                                       debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                          1,353,413.39 -                                      0.00 =
            Gardner, MA Facility Note Receivable                      Total face amount        doubtful or uncollectible amount               $1,353,413.39



 72.        Tax refunds and unused net operating losses (NOLs)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                 Desc
                                                            Main Document     Page 21 of 147
 Debtor         Remington Arms Company, LLC                                                  Case number (If known) 20-81692
                Name

           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

           Remington vs. Mollie Todd                                                                                                  $6,000.00
           Nature of claim        Small Claims matter against
                                  Huntsville, Alabama
           Amount requested                        $6,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Dispute with Norma Allen Living Trust                                                                                      $5,000.00
           Nature of claim        Withheld $5,000 from rent
                                  payment for air conditioning
                                  replacement
           Amount requested                        $5,000.00


           Dispute with Stout Industrial Properties in Lexington,
           Missouri                                                                                                                 $10,000.00
           Nature of claim         Withheld $10,000 from rent
                                   payment for req movement of
                                   gas lines per regulation
           Amount requested                        $10,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $1,374,413.39
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                            Main Document     Page 22 of 147
 Debtor          Remington Arms Company, LLC                                                                         Case number (If known) 20-81692
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $3,044,959.88

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $6,086,141.88

 82. Accounts receivable. Copy line 12, Part 3.                                                               $14,057,404.57

 83. Investments. Copy line 17, Part 4.                                                                             $33,350.00

 84. Inventory. Copy line 23, Part 5.                                                                       $108,507,420.72

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $5,005,824.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $80,277,733.84

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $82,798,861.57

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $2,925,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,374,413.39

 91. Total. Add lines 80 through 90 for each column                                                     $221,312,248.28              + 91b.           $82,798,861.57


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $304,111,109.85




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy


             Case 20-81688-CRJ11                                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                 Desc
                                                                Main Document     Page 23 of 147
                                   In re Remington Arms Company, LLC
                                            Case No. 20-81692
         Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits

        Name of Holder of the Deposit         Description of the Deposit Current Value of Debtor's Interest
City of Huntsville Utility                   Deposit (Utility)                                $400,000.00
Duke Energy                                  Deposit (Utility)                                   $9,070.00
Missouri Department of Revenue (Sales Tax)   Deposit (Sales Tax)                                 $2,656.64
Procon Inc AKA Burckart Property Leasing     Deposit (Lease)                                     $2,004.75
Procon Inc AKA Burckart Property Leasing     Deposit (Lease)                                     $2,064.89
Staples Business Advantage                   Deposit                                            $10,000.00
XS Sights                                    Deposit                                            $40,000.00
                                                                   Total:                     $465,796.28




                                                    1 of 1
   Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                       Desc
                                 Main Document     Page 24 of 147
                                            In re Remington Arms Company, LLC
                                                      Case No. 20-81692
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

        Name of Holder of the Prepayment              Description of the Prepayment          Current Value of Debtor's Interest
A M CASTLE & CO / CASTLE METALS                  Materials/Inventory                                                $14,983.49
ACU POWDER INTERNATIONAL                         Materials/Inventory                                                $64,735.00
ADP                                              Employee paycards                                                   $7,256.74
ADVANCED POWDER PRODUCTS INC                     Materials/Inventory                                                $11,426.00
ADVANCED POWDER PRODUCTS INC                     Materials/Inventory                                                 $6,037.80
ALLIANT TECHSYSTEMS OPERATIONS LLC               Materials/Inventory                                                $70,500.00
Allied Materials & Equipment Co                  Materials/Inventory                                                 $1,565.00
AMERICAN NICKELOID COMPANY                       Materials/Inventory                                                $37,369.88
AMERISOURCE FUNDING INC                          Materials/Inventory                                                $13,876.90
ANCHOR HARVEY Components/Orrtech                 Materials/Inventory                                                 $6,733.12
Anchor Harvey Components/Orrtech                 Materials/Inventory                                                $23,644.29
ANDERSON PRECISION PRODUCTS INC                  Materials/Inventory                                                $15,889.82
ANOPLATE                                         Materials/Inventory                                                 $1,248.68
Applied Combustion                               Rent                                                               $94,630.00
AQUA BLASTING CORPORATION                        Materials/Inventory                                                 $8,083.98
ARKANSAS LABELING INC                            Materials/Inventory                                                    $787.43
ASSOCIATED PACKAGING INC                         Materials/Inventory                                                 $1,825.00
ASSOCIATION OF THE UNITED STATES AR              Materials/Inventory                                                 $2,160.00
ATAI CORPORATION                                 Materials/Inventory                                                 $4,860.00
AURUBIS BUFFALO INC                              Materials/Inventory                                              $138,666.07
AVALON PRECISION CASTING COMPANY LL              Materials/Inventory                                                $12,282.00
BADGER ORDNANCE                                  Materials/Inventory                                                 $8,892.50
BARLOW METAL STAMPINGS                           Materials/Inventory                                                 $8,730.00
Bartlein Barrels                                 Materials/Inventory                                                $11,025.00
BASF                                             Materials/Inventory                                                $25,291.43
BEDFORD INDUSTRIES, INC                          Materials/Inventory                                                 $4,785.00
BOKERS INC                                       Materials/Inventory                                                 $2,781.50
BOKERS INC                                       Materials/Inventory                                                 $3,794.00
BRENNTAG MID-SOUTH INC.                          Materials/Inventory                                                 $3,521.67
BUCKEYE BUSINESS PRODUCTS INC                    Materials/Inventory                                                 $1,000.80
BULK SYSTEMS & SERVICES INC                      Materials/Inventory                                                 $6,014.00
Bushnell & Nolte Precise Mfg                     Materials/Inventory                                                $44,090.18


                                                             1 of 6
            Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                           Main Document     Page 25 of 147
                                            In re Remington Arms Company, LLC
                                                      Case No. 20-81692
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Name of Holder of the Prepayment                Description of the Prepayment         Current Value of Debtor's Interest
CHANNEL-PRIME ALLIANCE                           Materials/Inventory                                                     $24.40
Churchill Casualty                               Insurance (Workers' Compensation)                                $192,522.40
COMMERCIAL PLATING CO INC                        Materials/Inventory                                                    $313.60
CONDAT CORPORATION                               Materials/Inventory                                                 $1,499.30
CONTRAST EQUIPMENT CO                            Materials/Inventory                                                    $587.22
CT PRECISION CASTINGS                            Materials/Inventory                                                $14,622.22
CUSTOM PACKAGING LP                              Materials/Inventory                                                 $4,262.88
Cyberance - OnlineFileTaxes.com                  Service Agreement                                                   $2,778.07
Dark Trace                                       Service Agreement                                                  $27,663.48
DISPLAY PACK                                     Materials/Inventory                                                 $5,763.00
DIVVY PAY INC                                    Materials/Inventory                                                $33,021.83
DYNACAST                                         Materials/Inventory                                                $14,334.68
EBWAY CORPORATION                                Materials/Inventory                                                 $8,052.87
ERP Maestro                                      Service Agreement                                                  $17,686.22
Euler Hermes                                     Service Agreement                                                   $1,794.94
FSW FUNDING JAGEMANN MUNITION COMPO              Materials/Inventory                                                $54,359.85
FSW FUNDING JAGEMANN MUNITION COMPO              Materials/Inventory                                              $340,227.04
FUTURAMIK                                        Materials/Inventory                                                $11,860.00
Gallagher Bassett Services, Inc.                 Insurance (Workers' Compensation)                                   $2,273.75
Gallagher Bassett Services, Inc.                 Insurance (Workers' Compensation)                                $110,000.00
GENESEE GROUP NY INC                             Materials/Inventory                                                $23,940.00
GREYSTONE OF VIRGINIA                            Materials/Inventory                                                    $300.00
HANSFORD PARTS AND PRODUCTS                      Materials/Inventory                                                $47,048.37
HARCROS CHEMICALS INC                            Materials/Inventory                                                $10,465.00
HENKEL CORPORATION                               Materials/Inventory                                                 $2,071.77
HERAEUS NOBLELIGHT AMERICA LLC                   Materials/Inventory                                                 $1,725.50
Herkimer County/Village of Ilion/State of NY     Property Taxes                                                   $186,528.00
High Jump and Wonderware                         IT software                                                         $7,361.00
HJM PRECISION INC                                Materials/Inventory                                                 $4,911.40
HODGDON POWDER COMPANY INC                       Materials/Inventory                                                 $1,947.72
HOEGANAES CORPORATION                            Materials/Inventory                                                 $1,096.30
HOGUE INC                                        Materials/Inventory                                                $35,888.40


                                                             2 of 6
            Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                          Main Document     Page 26 of 147
                                            In re Remington Arms Company, LLC
                                                      Case No. 20-81692
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

        Name of Holder of the Prepayment             Description of the Prepayment           Current Value of Debtor's Interest
Hornady Manufacturing                            Materials/Inventory                                                $26,413.19
HORNADY MANUFACTURING CO                         Materials/Inventory                                                 $5,988.28
HOUGHTON INTERNATIONAL INC                       Materials/Inventory                                                $13,629.50
HRF FASTENER SYSTEMS INC                         Materials/Inventory                                                $23,625.00
HUBBARD-HALL INC                                 Materials/Inventory                                                 $4,875.00
IBT INC                                          Materials/Inventory                                                 $2,223.78
Impact Mfg                                       Materials/Inventory                                                 $1,785.00
INDO-MIM PRIVATE LIMITED                         Materials/Inventory                                                $12,630.00
INDO-MIM PRIVATE LIMITED                         Materials/Inventory                                                 $9,300.00
INDUSTRIAL CONTAINER                             Materials/Inventory                                                 $1,969.17
INDUSTRIAL MOTION CONTROL                        Materials/Inventory                                                $10,055.00
KAMAN INDUSTRIAL TECHNOLOGIES                    Materials/Inventory                                                 $2,129.54
KEMPER AIP METALS LLC                            Materials/Inventory                                              $368,210.92
KEMPER AIP METALS LLC                            Materials/Inventory                                                 $1,873.55
KEYSTONE FORGING COMPANY                         Materials/Inventory                                              $165,467.54
KOORSEN FIRE & SECURITY INC                      Materials/Inventory                                                 $5,866.65
LAMB & ASSOCIATES PKG INC                        Materials/Inventory                                                $18,293.25
LATVA MACHINE                                    Materials/Inventory                                                $22,815.00
LIGHT METALS COLORING CO                         Materials/Inventory                                                    $257.50
LIGHT METALS COLORING CO                         Materials/Inventory                                                 $3,970.00
LMC INDUSTRIES INC                               Materials/Inventory                                                $79,842.38
LUCAS-MILHAUPT INC                               Materials/Inventory                                                $13,821.08
LUVATA APPLETON LLC                              Materials/Inventory                                              $302,557.37
LUVATA OHIO INC                                  Materials/Inventory                                                $60,900.00
MANTH-BROWNELL INC                               Materials/Inventory                                                $32,350.00
MANTH-BROWNELL INC                               Materials/Inventory                                                 $8,736.00
MARBLES GUN SIGHTS, INC                          Materials/Inventory                                                 $7,497.00
MARBLES GUN SIGHTS, INC                          Materials/Inventory                                                 $1,056.00
MARKO FOAM PRODUCTS                              Materials/Inventory                                                    $800.00
MASCON INC                                       Materials/Inventory                                                $25,007.93
MASCON INC                                       Materials/Inventory                                                $54,199.20
MICRO PLASTICS INC                               Materials/Inventory                                                $51,097.23


                                                             3 of 6
            Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                           Main Document     Page 27 of 147
                                            In re Remington Arms Company, LLC
                                                      Case No. 20-81692
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Name of Holder of the Prepayment                Description of the Prepayment         Current Value of Debtor's Interest
MICRO PLASTICS INC                               Materials/Inventory                                                 $7,476.38
MICRO PLASTICS INC                               Materials/Inventory                                                    $671.09
MICROBEST INC                                    Materials/Inventory                                                $35,437.50
Microsoft                                        Service Agreement                                                $136,428.42
MODX                                             Service Agreement                                                  $19,925.42
MOMENTUM SALES & MARKETING                       Materials/Inventory                                                $42,020.00
MSC INDUSTRIAL SUPPLY CO                         Materials/Inventory                                                 $3,099.92
NATIONAL MACHINERY LLC                           Materials/Inventory                                                $49,389.33
NATIONWIDE PRECISION PRODUCTS CORP               Materials/Inventory                                                $71,344.70
NOLTE PRECISE MANUFACTURING                      Materials/Inventory                                                $43,993.29
NORMA PRECISION AB                               Materials/Inventory                                              $153,378.09
PAM                                              Rent                                                                $9,869.00
PCA CORRUGATED AND DISPLAY LLC                   Materials/Inventory                                                 $6,639.30
PCA CORRUGATED AND DISPLAY LLC                   Materials/Inventory                                                $26,272.80
PHOENIX SINTERED METALS                          Materials/Inventory                                                 $5,450.57
PHOENIX SINTERED METALS                          Materials/Inventory                                                 $7,952.57
PHOENIX SINTERED METALS INC                      Materials/Inventory                                                 $2,884.41
PLYMOUTH TUBE                                    Materials/Inventory                                                $44,576.98
PLYMOUTH TUBE                                    Materials/Inventory                                                $37,563.63
PMX INDUSTRIES, INC.                             Materials/Inventory                                                $75,629.70
PROSPECT FASTENERS CORPORATION                   Materials/Inventory                                                    $147.18
PSI MOLDED PLASTICS INC                          Materials/Inventory                                                 $7,964.98
RADIAN WEAPONS                                   Materials/Inventory                                                    $999.50
RB SRL                                           Materials/Inventory                                                 $2,907.94
Readsoft/Kofax                                   Service Agreement                                                  $15,820.93
RECHTERMAN MACHINE SHOP                          Materials/Inventory                                                    $952.00
REDDING RELOADING EQUIPMENT                      Materials/Inventory                                                     $61.80
REGAL INDUSTRIAL SALES                           Materials/Inventory                                                $44,768.00
REGAL INDUSTRIAL SALES                           Materials/Inventory                                                $11,995.20
REGAL INDUSTRIAL SALES                           Materials/Inventory                                                $63,870.00
ROLITE MANUFACTURING INC                         Materials/Inventory                                                $34,560.00
ROYAL METAL POWDERS INC                          Materials/Inventory                                                $15,470.40


                                                             4 of 6
            Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                          Main Document     Page 28 of 147
                                            In re Remington Arms Company, LLC
                                                      Case No. 20-81692
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

        Name of Holder of the Prepayment               Description of the Prepayment         Current Value of Debtor's Interest
RUAG AMMOTECH                                    Materials/Inventory                                                $63,250.00
SAGE INTERNATIONAL LTD                           Materials/Inventory                                                 $5,081.00
SAINT GOBAIN PERFORMANCE PLASTICS                Materials/Inventory                                                 $1,228.00
SAP America                                      Service Agreement                                                  $18,817.98
SAP America                                      Service Agreement                                                $272,045.78
SHI INTERNATIONAL CO                             Materials/Inventory                                                $38,351.69
SHI INTERNATIONAL CORP                           Materials/Inventory                                                    $503.36
SIGNICAST LLC                                    Materials/Inventory                                                     $95.65
SINTERFIRE INC                                   Materials/Inventory                                                $14,016.06
SMALLEY STELL RING COMPANY                       Materials/Inventory                                                    $278.00
SMC ELECTRIC SUPPLY                              Materials/Inventory                                                 $1,403.96
SOUTHINGTON TOOL & MFG                           Materials/Inventory                                                $14,253.26
SPORTS MOLDING                                   Materials/Inventory                                                 $7,148.77
Sprague Operating Resources LLC                  Materials/Inventory                                              $100,000.00
ST MARKS POWDER                                  Materials/Inventory                                                $57,399.50
ST MARKS POWDER INC                              Materials/Inventory                                                $66,301.20
Stout Industrial                                 Rent                                                               $11,664.00
SUPERIOR LUBRICANTS CO INC                       Materials/Inventory                                                $13,641.40
SUPERIOR PLATING COMPANY                         Materials/Inventory                                                $16,912.50
TAUBERT ELECTRIC MOTORS LLC                      Materials/Inventory                                                 $7,697.00
TEKNOR FINANCIAL CORPORATION                     Materials/Inventory                                                    $621.33
TEN MFG LLC                                      Materials/Inventory                                                 $3,730.80
THOMAS STEEL STRIP CORP                          Materials/Inventory                                                 $8,353.14
Thompson Tractor                                 Materials/Inventory                                                 $1,168.05
THYSSENKRUPP MATERIALS NA INC                    Materials/Inventory                                                $17,859.00
THYSSENKRUPP MATERIALS NA INC                    Materials/Inventory                                                 $3,709.50
THYSSENKRUPP MATERIALS NA INC                    Materials/Inventory                                                    $594.03
TLO OUTDOORS - HPP                               Materials/Inventory                                                $35,800.00
TRINITY FORGE INC                                Materials/Inventory                                                 $9,924.39
TRINITY FORGE INC                                Materials/Inventory                                                $29,566.20
Unicorr                                          Materials/Inventory                                                 $4,157.04
UNITED PLATING INCORPORATED                      Materials/Inventory                                                    $900.00


                                                             5 of 6
            Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                           Main Document     Page 29 of 147
                                            In re Remington Arms Company, LLC
                                                      Case No. 20-81692
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Name of Holder of the Prepayment                Description of the Prepayment       Current Value of Debtor's Interest
UNITED PLATING INCORPORATED                      Materials/Inventory                                                  $385.00
UNIVERSAL LASER SYSTEMS INC                      Materials/Inventory                                               $3,151.00
VASINI S.R.L                                     Materials/Inventory                                                    $1.60
Vista Outdoor Sales LLC                          Materials/Inventory                                               $3,236.88
Vista Outdoor Sales LLC                          Materials/Inventory                                             $281,016.48
VULCAN (GMS) GLOBAL MANUFACTURING                Materials/Inventory                                              $39,930.00
WESTROCK CONVERTING LLC                          Materials/Inventory                                              $57,132.71
WESTROCK CONVERTING LLC                          Materials/Inventory                                              $21,199.52
WIELAND METAL SERVICE WEST LLC                   Materials/Inventory                                              $37,887.42
XL                                               Insurance (Workers' Compensation)                               $205,614.32
ZIAJA MACHINING CORPORATION                      Materials/Inventory                                                  $136.50
                                                                                    Total:                     $5,620,345.60




                                                             6 of 6
            Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                          Main Document     Page 30 of 147
 Fill in this information to identify the case:

 Debtor name          Remington Arms Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)              20-81692
                                                                                                                                            Check if this is an
                                                                                                                                            amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                   12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                  Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                              Amount of claim             Value of collateral
                                                                                                                                              that supports this
                                                                                                                  Do not deduct the value     claim
                                                                                                                  of collateral.
        See Attached Schedule D,
 2.1                                                                                                                $253,707,574.49                        $0.00
        Part 1                                        Describe debtor's property that is subject to a lien
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                          See Attached Schedule D, Part1
        Creditor's email address, if known
                                                      Is anyone else liable on this claim?

        Date debt was incurred                              See Attached Schedule D, Part1


        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
             YES                                         Contingent
                                                         Unliquidated
        See Attached Schedule D, Part1
                                                         Disputed




                                                                                                                        $253,707,574
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                .49

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy


             Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                        Desc
                                                            Main Document     Page 31 of 147
                                                                                                   In re Remington Arms Company, LLC
                                                                                                             Case No. 20-81692
                                                                                    Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                                      Insider or Related Party?
                                                                                                                                                                                   If Multiple Creditors                                                                                                                          Value of




                                                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                  Have in Interest in the                                                                                                    Amount of Claim     Collateral




                                                                                                                                                                                                                                                                 Contingent
                                                                                                                                                                      CoDebtor
                                                                                                                  Last 4 Digits of                                               Same Property, Specific Date Debt was Incurred, Description of Debtor's                                                      (Do not deduct        that




                                                                                                                                                                                                                                                                                                  Disputed
                                                                                                                     Account                                                       Each Creditor and Its    Property Subject to the Lien and the Nature of                                                    the value of the    Supports
                  Creditor Name                          Address1        City State    Zip          Country Email    Number                                                           Relative Priority                           Lien                                                                           collateral)     this Claim
AIR LIQUIDE INDUSTRIAL U.S. LP           2700 POST OAK, STE 1800      HOUSTON TX    77056                                            No                                                                   Describe debtor's property = Floxal Tank           x                                               Unknown             Unknown
ANKURA TRUST COMPANY, LLC, as agent      214 NORTH MAIN STREET        CONCORD NH 03301                                               Yes x                                       FILO Term Loan Facility Date debt was incurred = May 15, 2018                                                                 $55,000,000.00    Unknown
                                                                                                                                                                                                          Describe debtor's property = As defined by the
                                                                                                                                                                                                          credit documents
                                                                                                                                                                                                          Describe the lien = First In Last Out Loan
ANKURA TRUST COMPANY, LLC, as agent      214 NORTH MAIN STREET        CONCORD NH        03301                                        Yes x                                       Exit Term Loan Facility Date debt was incurred = May 15, 2018                                                               $110,707,574.49 Unknown
                                                                                                                                                                                                          Describe debtor's property = As defined by the
                                                                                                                                                                                                          credit documents
                                                                                                                                                                                                          Describe the lien = Exit Term Loan
CANTOR FITZGERALD SECURITIES, as agent   110 EAST 59TH STREET         NEW YORK NY       10022                                        No                           x              Senior Priority Term     Date debt was incurred = April 18, 2019                                                              $75,500,000.00 Unknown
                                                                                                                                                                                 Loan                     Describe debtor's property = As defined by the
                                                                                                                                                                                                          credit documents
                                                                                                                                                                                                          Describe the lien = Priority Term Loan
City of Huntsville, Alabama                                           Huntsville   AL   35801                                        No                                          Huntsville Promissory Date debt was incurred = February 27, 2014            x                x                                $12,500,000.00 Unknown
                                                                                                                                                                                 Note                     Describe debtor's property = As defined by the
                                                                                                                                                                                                          credit documents
                                                                                                                                                                                                          Describe the lien = Hunstville facility mortgage
HYG FINANCIAL SERVICES, INC.             PO BOX 35701                 BILLINGS     MT   59107                                        No                                                                   Describe debtor's property = Equipment lease       x                                          Unknown         Unknown
HYG FINANCIAL SERVICES, INC.             PO BOX 35701                 BILLINGS     MT   59107                                        No                                                                   Describe debtor's property = Equipment lease       x                                          Unknown         Unknown
NMHG FINANCIAL SERVICES, INC.            PO BOX 35701                 BILLINGS     MT   59107-570                                    No                                                                   Describe debtor's property = Equipment lease       x                                          Unknown         Unknown
                                                                                                                                                                                                                                                                                                 Total: $253,707,574.49




                                                                                                                  1 of 1

                                                                    Case 20-81688-CRJ11         Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                    Desc
                                                                                                Main Document     Page 32 of 147
 Fill in this information to identify the case:

 Debtor name         Remington Arms Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)           20-81692
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1                                                                                                                                            $14,482,626.0          $14,482,626
           Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                          0          .00
           See Attached Schedule E/F Part 1                          Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $277,117,202.34
           See Attached Schedule E/F Part 2                                            Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred                                                   Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?           No   Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the            Last 4 digits of
                                                                                                             related creditor (if any) listed?                  account number, if
                                                                                                                                                                any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims
Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   48213                                           Best Case Bankruptcy


             Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                        Desc
                                                            Main Document     Page 33 of 147
 Debtor       Remington Arms Company, LLC                                                         Case number (if known)       20-81692
              Name


5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                14,482,626.00
 5b. Total claims from Part 2                                                                       5b.   +   $               277,117,202.34

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                 291,599,828.34




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                     Desc
                                                            Main Document     Page 34 of 147
                                                                                   In re Remington Arms Company, LLC
                                                                                             Case No. 20-81692
                                                                      Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                                                                  Claim subject to offset?
                                                                                                                                               Specify Code




                                                                                                                                                                                    Unliquidated
                                                                                                                                               Subsection of




                                                                                                                                                                   Contingent



                                                                                                                                                                                                       Disputed
                                                                                                              Last 4 Digits of Date Debt was      Priority
                                                                                                                 Account       Incurred, Basis Unsecured
               Creditor Name                       Address1                  City    State     Zip    Country    Number           for Claim        Claim                                                                                       Total Claim   Priority Amount
AL DEPARTMENT OF REVENUE                                              MONTGOMERY AL        36132-7431         100278           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
ALABAMA DEPT OF REVENUE                                               BIRMINGHAM     AL    35283-1199         100217           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
ALCOHOL TOBACCO TAX & TRADE BUREAU   500 MAIN STREET - ROOM 8002      CINCINNATI     OH 45202-5215            100601           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
ARIZONA DEPT OF REVENUE                                               PHOENIX        AZ 85038-9010            100266           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
BENTON COUNTY COLLECTOR              215 EAST CENTRAL AVE - RM 101    BENTONVILLE    AR 72712                 110059           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
BUTLER COUNTY SHERIFF                                                 MORGANTOWN KY        42261              111108           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
CITY OF HUNTSVILLE                   308 FOUNTAIN CIRCLE              HUNTSVILLE     AL    35801-4240         11733901         Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
CLARK COUNTY TREASURER               501 E COURT AVENUE, ROOM 125     JEFFERSONVILLE IN    47130-4090         109513           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
COLLECTOR OF REVENUE                 940 BOONVILLE                    SPRINGFIELD    MO 65802                 115070           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
COLORADO DEPT OF REVENUE             1375 SHERMAN ST                  DENVER         CO 80261                 100264           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
CRITTENDEN COUNTY SHERIFF            107 SOUTH MAINE STREET           MARION         KY    42064              109572           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
DELAWARE DIVISION OF CORPORATIONS                                     DOVER          DE                       101768           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
DEPARTMENT OF TAX & REVENUE                                           CHARLESTON     WV 25327-1826            100218           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
DESOTO COUNTY, TAX COLLECTOR         365 LOSHER STREET, #110          HERNANDO       MS 38632-2144            118490           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
DISTRICT OF COLUMBIA GOVERNMENT      BEN FRANKLIN STATION             WASHINGTON     DC 20044                 100262           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
DOUGLAS COUNTY TAX COMMISSIONER      PO BOX 1177                      DOUGLASVILLE GA 30133                   115845           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
FLORIDA DEPT OF REVENUE              5050 W TENNESSEE ST              TALLAHASSEE    FL    32399-0125         100260           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
FRANCHISE TAX BOARD                  PO Box 942857                    SACRAMENTO     CA 94257-0531            110683           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
GEORGIA SALES AND USE TAX DIVISION                                    ATLANTA        GA 30348                 100259           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
IDAHO STATE TAX COMMISSION                                            BOISE          ID    83707-0076         100257           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
ILLINOIS DEPT OF REVENUE             Department of Revenue            SPRINGFIELD    IL    62796-0001         100256           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
INDIANA DEPT OF REVENUE                                               INDIANAPOLIS   IN    46207-7218         100255           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
JAMES W. WILBURN III, TREASURER      600 E. BROADWAY                  LENOIR CITY    TN 37771                 116638           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
JUAB COUNTY ASSESSOR                 160 NORTH MAIN                   NEPHI          UT 84648-1412            116175           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
KANSAS DEPT OF REVENUE               DIVISION OF TAXATION             TOPEKA         KS    66625-0001         100253           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
KY STATE TREASURER                   KENTUCKY REVENUE CABINET         FRANKFORT      KY    40619              100285           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
LAFAYETTE COUNTY COLLECTOR                                            LEXINGTON      MO 64067                 101453           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
LAPORTE COUNTY TREASURER                                              MICHIGAN CITY IN     46361              116875           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
LONOKE CO COLLECTOR                                                   LONOKE         AR 72086                 101127           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
LOUDON COUNTY TRUSTEE                                                 LOUDON         TN 37774                 116632           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
LOUISIANA DEPT OF REVENUE                                             BATON ROUGE    LA    70821-3138         100252           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MADISON COUNTY TAX COLLECTOR         100 NORTHSIDE SQUARE             HUNTSVILLE     AL    35801-4820         117826           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MAINE BUREAU OF TAXATION                                              AUGUSTA        ME 04332-1065            100719           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MARION COUNTY COLLECTOR                                               YELLVILLE      AR 72687                 110573           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MASSACHUSETTS DEPT OF REVENUE                                         BOSTON         MA 02204-7039            100251           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MD COMPTROLLER OF THE TREASURY                                        BALTIMORE      MD 21297-1405            100287           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MINNESOTA DEPT OF REVENUE            MAIL STATION 1110                SAINT PAUL     MN 55146-1110            100249           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MISSISSIPPI TAX COMMISSION                                            JACKSON        MS 39205-0960            100247           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
MISSOURI DEPT OF REVENUE                                              JEFFERSON CITY MO 65105-0840            100248           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NC DEPARTMENT OF REVENUE - W/H                                        RALEIGH        NC 27640-0001            102539           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NC DIVISION OF MOTOR VEHICLES                                         RALEIGH        NC 27626                 113973           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NC SECRETARY OF STATE                                                 RALEIGH        NC 27626-0525            101121           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NEBRASKA DEPARTMENT OF REVENUE                                        LINCOLN        NE 68509-4818            101568           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NEVADA DEPT OF TAXATION                                               LAS VEGAS      NV 89193-8560            100243           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NEW MEXICO TAXATION & REVENUE DEPT                                    SANTA FE       NM 87504-5123            100244           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown
NEW YORK STATE SALES TAX                                              ALBANY         NY 12201-0917            100241           Tax Claim      507(a)(8)        x                x                  x                                         Unknown         Unknown




                                                                                                  1 of 2
                              Case 20-81688-CRJ11                    Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                              Desc
                                                                     Main Document     Page 35 of 147
                                                                                        In re Remington Arms Company, LLC
                                                                                                  Case No. 20-81692
                                                                           Schedule E/F: Part 1 - Creditors With Priority Unsecured Claims




                                                                                                                                                                                                                        Claim subject to offset?
                                                                                                                                                    Specify Code




                                                                                                                                                                                         Unliquidated
                                                                                                                                                    Subsection of




                                                                                                                                                                        Contingent



                                                                                                                                                                                                            Disputed
                                                                                                                   Last 4 Digits of Date Debt was      Priority
                                                                                                                      Account       Incurred, Basis Unsecured
               Creditor Name                         Address1                     City    State     Zip    Country    Number           for Claim        Claim                                                                   Total Claim        Priority Amount
NORTH CAROLINA DEPT OF REVENUE                                             RALEIGH        NC 27640-0700            100267           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
OFFICE OF THE FAYETTE COUNTY SHERIF   150 N LIMESTONE ST, SUITE 236        LEXINGTON      KY    40507-1154         11720101         Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
OH TREASURER OF STATE                                                      COLUMBUS       OH 43266-0027            100301           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
OK TAX COMMISSION                                                          OKLAHOMA CITY OK 73126-0930             100303           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
PENNSYLVANIA DEPT OF REVENUE          DEPT 280406                          HARRISBURG     PA 17128                 100231           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
PINELLAS COUNTY TAX COLLECTOR         PO BOX 4005                          SEMINOLE       FL    33775              115893           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
RANDOLPH COUNTY TREASURER             #1 TAYLOR ST., ROOM 205              CHESTER        IL    62233              111494           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
RECEIVER OF TAXES                                                          MOHAWK         NY 13407-0160            100973           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
Rockingham County Tax Department                                           CHARLOTTE      NC 28258-0368            102544           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
SOUTH CAROLINA DEPT OF REVENUE        WITHHOLDING                          COLUMBIA       SC    29214              110724           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
SOUTH DAKOTA DEPT OF REVENUE                                               SIOUX FALLS    SD 57117-5055            100227           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF ARKANSAS                                                          LITTLE ROCK    AR 72203-3861            108249           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF CALIFORNIA                                                        SACRAMENTO     CA 94263-0001            100265           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF CONNECTICUT                                                       HARTFORD       CT    06102-5030         100263           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF HAWAII                                                            HONOLULU       HI    96806-1425         100778           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF IOWA TREASURER                                                    DES MOINES     IA    50306-0412         100258           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF MICHIGAN                     Michigan Dept of Treasury            LANSING        MI 48922                 100250           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF NEW JERSEY                                                        TRENTON        NJ    08646-0999         100245           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF NORTH DAKOTA                 600 E BOULEVARD AV                   BISMARCK       ND 58505-0554            100246           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF RHODE ISLAND                 ONE CAPITOL HILL                     PROVIDENCE     RI    02908-5802         100229           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
STATE OF WASHINGTON DEPT OF REVENUE                                        SEATTLE        WA 98124-1054            100221           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
TAX AND TRADE BUREAU - EXCISE TAX     PO BOX 979055                        ST. LOUIS      MO 63197-9000                             Tax Claim      507(a)(8)                         x                                        $14,482,626.00       $14,482,626.00
TENNESSEE DEPT OF REVENUE             ANDREW JACKSON STATE OFFICE BLDG     NASHVILLE      TN 37242                 100225           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
TEXAS STATE TREASURER                 111 E 17TH ST                        AUSTIN         TX    78774-0100         100224           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
TREASURER OF HANCOCK COUNTY           300 S MAIN ST                        FINDLAY        OH 45840-3345            100654           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
TREASURER OF STATE                                                         COLUMBUS       OH 43266-0061            100268           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
UTAH STATE TAX COMMISSION             210 NORTH 1950 WEST                  SALT LAKE CITY UT 84134-0100            100738           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
VERMONT DEPT OF TAXES                 81 RIVER STREET - DRAWER 09          MONTPELIER     VT 05609-1104            100222           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
VILLAGE OF ILION TREASURER            49 MORGAN STREET                     ILION          NY 13357                 11803301         Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
VIRGINIA DEPT OF TAXATION                                                  RICHMOND       VA 23218-1103            100223           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
WAKE COUNTY DEPARTMENT OF REVENUE     301 S MCDOWELL STREET, SUITE 3800    RALEIGH        NC 27601                 118437           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
WISCONSIN DEPT OF REVENUE             DRAWER 389                           MILWAUKEE      WI 53293-0389            100220           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
WYOMING DEPT OF REVENUE               HERSCHLER BLDG                       CHEYENNE       WY 82002-0110            100219           Tax Claim      507(a)(8)        x                x                  x                     Unknown              Unknown
                                                                                                                                                                                                                       Total: $14,482,626.00       $14,482,626.00




                                                                                                       2 of 2
                              Case 20-81688-CRJ11                         Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                              Desc
                                                                          Main Document     Page 36 of 147
                                                                                                                    In re Remington Arms Company, LLC
                                                                                                                              Case No. 20-81692
                                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                           Disputed
         Creditor Name                         Address1                Address2                    City                     State            Zip            Country       Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
1 WORLD SYNC INC                PO Box 78000                                      DETROIT                              MI              48278-1341                                                   108889 Trade Claim                                                                                                                   $16,250.00
1st Stop Gun & Coin             701 Main St                                       Rapid City                           SD                        57701                                                     Trade Claim                                                                                                                       $143.56
2 SQ MACHINE TOOLS              43 CO RT. 59                                      PHOENIX                              NY                        13135                                             5326120 Trade Claim                                                                                                                   $55,574.99
360 MAINTENANCE COMPANY 215 HUNTINGTON LANE                                       CABOT                                AR                        72023                                              118398 Trade Claim                                                                                                                       $150.00
4 SEASONS TIRE & AUTO CTR., 100 SPRUCE STREET                                     ILION                                NY                        13357                                              110030 Trade Claim                                                                                                                       $149.39
4-D PLUMBING                    66 S. MAIN                                        NEPHI                                UT                        84648                                              115923 Trade Claim                                                                                                                       $160.00
A & D ENTERPRISE                PO Box 755                                        Boonville                            NY                        13309                                              114030 Trade Claim                                                                                                                     $1,250.00
A BRITE COMPANY INC             PO Box 550905                                     DALLAS                               TX              75355-0905                                                   112265 Trade Claim                                                                                                                   $11,480.92
A DIV OF PYROTEK INC            PO Box 203024                                     DALLAS                               TX                        75320                                             9396000 Trade Claim                                                                                                                       $540.00
A M CASTLE & CO / CASTLE METPO Box 844262                                         BOSTON                               MA              02284-4262                                                    90146 Trade Claim                                                                                                                  $448,322.98
A&A DEALERS JAMAICA LIMITEDLot 9 Twickenham Park Estate       PO Box 657          Spanish Town                                                           Jamaica                                           Setoff Accounts Receivable                                                                 x                                  $83,428.00
A&B ABRASIVES INC               PO Box 218                                        DEWITT                               NY                       13214                                               110805 Trade Claim                                                                                                                  $112,420.33
A. T. & T. MOBILITY             PO Box 9004                                       CAROL STREAM                         IL              60197-9004                                                   109398 Trade Claim                                                                                                                         $0.97
A.S., a minor, b/n/f James
Snider v. Remington Arms
Company, LLC; Armscor
Precision International, d/b/a
Rock Island Armory; and Arms
Corporation of the Philippines,
Case Number: 1:17-cv-01890-
WTL-TAB                                                                                                                                                                                                  Legal Claim                                   x            x                  x                                                 Unknown
A-1 TOOL CORPORATION            1425 ARMITAGE AVENUE                              MELROSE PARK                         IL                       60160                                             118974 Trade Claim                                                                                                                    $50,000.00
AAA DISPOSAL SERVICES INC PO Box 109                                              OAK GROVE                            MO                       64075                                             112009 Trade Claim                                                                                                                     $1,098.61
AAGARD GROUP                    311 IOWA STREET                                   ALEXANDRIA                           MN                       56308                                             110698 Trade Claim                                                                                                                   $274,344.92
Aaron Gun Cabinet                                                                                                                                                                                        Legal Claim                                   x            x                  x                                                 Unknown
ABC FIRE EXTINGUISHER CO        719 COURT STREET                                  UTICA                                NY                       13502                                            2647436 Trade Claim                                                                                                                      $164.00
ABRASIVE TOOL CORP              1555 1555 EMERSON STREET                          ROCHESTER                            NY              14606-3197                                                 107031 Trade Claim                                                                                                                     $1,316.24
Academy Sports                                                                                                                                                                                           Legal Claim                                   x            x                  x                                                 Unknown

Academy Sports and Outdoors                                                                                                                                                                                Legal Claim                                 x            x                  x                                                  Unknown
ACCRABOND, iNC.             PO Box 17945                                          MEMPHIS                              TN              38187-0945                                                 108892   Trade Claim                                                                                                                     $224.64
ACCU-MOLD LLC               1711 SE ORALABOR ROAD                                 ANKENY                               IA              50021-8664                                                 105862   Trade Claim                                                                                                                   $94,550.59
ACCURACY INTERNATIONAL      3410 Shannon Park Dr. Suite 100                       Fredericksburg                       VA                       22408                                             109209   Trade Claim                                                                                                                    $5,209.36
Ace Hardware Blue Ridge                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                  Unknown
ACE INDUSTRIES INC          6295 MCDONOUGH DRIVE                                  NORCROSS                             GA                       30093                                             118866   Trade Claim                                                                                                                     $700.00
ACI CONTROLS INC            PO Box 8000                                           BUFFALO                              NY                       14267                                             102412   Trade Claim                                                                                                                    $5,460.75
ACME MANUFACTURING COMPANY  4240 NORTH ATLANTIC BLVD                              AUBURN HILLS                         MI                       48326                                            1874742   Trade Claim                                                                                                                   $20,075.43
ACRO MACHINE INC            16484 149TH STREET SE                                 BIG LAKE                             MN                       55309                                             114330   Trade Claim                                                                                                                    $1,141.90
ACU POWDER INTERNATIONAL PO Box 824245                                            PHILADELPHIA                         PA              19182-4245                                                 115930   Trade Claim                                                                                                                   $48,415.00
Adam Boepple                287 BURT RD                                           HERKIMER                             New York                 13350                                                      Legal Claim                                 x            x                  x                                                  Unknown
Adams, Tike                                                                                                                                                                                                Legal Claim                                 x            x                  x                                                  Unknown
ADP INC                     ONE ADP DR MS-100                                     AUGUSTA                              GA                       30909                                             115886   Trade Claim                                                                                                                   $38,502.93
ADVANCED ASSEMBLY & AUTOMATI6717 ALCOA ROAD                                       BENTON                               AR                       72015                                           11138101   Trade Claim                                                                                                                     $150.06
ADVANCED CNC TECHNOLOGIESPO  INCBox 2108                                          FORT SMITH                           AR                       72902                                            4997748   Trade Claim                                                                                                                    $2,218.30
ADVANCED MOLDING INC        PO Box 6598                                           DOUGLASVILLE                         GA                       30154                                             117094   Trade Claim                                                                                                                    $1,043.13
ADVANCED PLATING TECHNOLOGIES
                            405 WEST CHERRY STREET                                MILWAUKEE                            WI                       53212                                             106698   Trade Claim                                                                                                                    $6,127.34
ADVANCED POWDER PRODUCTS301  INCENTERPRISE DRIVE                                  PHILIPSBURG                          PA                       16866                                             118832   Trade Claim                                                                                                                   $17,463.80
Advanced Technology
                            2733 W. Carmen Ave                                    MILWAUKEE                            WI                       53209                                                      Trade claim                                              X
International, LLC                                                                                                                                                                                                                                                                                                                         $119.50
ADVANCED TOOL               9169 - RT. 49                                         MARCY                                NY                       13403                                            5852120   Trade Claim                                                                                                                    $2,712.55
AERO METALS INC             1201 EAST LINCOLN WAY                                 LA PORTE                             IN                       46350                                             117538   Trade Claim                                                                                                                   $36,453.31
AESTIVA SOFTWARE, INC.      3551 VOYAGER ST. STE. 201                             TORRANCE                             CA                       90503                                             114135   Trade Claim                                                                                                                    $7,783.20
AFRICAN HUNTING GAZETTE PO Box 30                                                 BRACEBRIDGE                          ON                                CANADA                                   116460   Trade Claim                                                                                                                    $4,500.00
AGF BURNER INC              814 ASBURY AVENUE                                     ASBURY PARK                          NJ              07712                                                      118980   Trade Claim                                                                                                                    $3,876.05
AGRILECTRIC RESEARCH CO     PO Box 788                                            BATON ROUGE                          LA              70821-0788                                                4352068   Trade Claim                                                                                                                   $18,480.00
AHI CORPORATE HOUSING       PO Box 1703                                           PELHAM                               AL                       35124                                             118650   Trade Claim                                                                                                                    $2,325.00
Ahlman’s                                                                                                                                                                                                   Legal Claim                                 x            x                  x                                                  Unknown
Ahlman’s Custom Gun Shop                                                                                                                                                                                   Legal Claim                                 x            x                  x                                                  Unknown
Ahlman’s Custom Gun Shop                                                                                                                                                                                   Legal Claim                                 x            x                  x                                                  Unknown
Ahlman’s Custom Gun Shop                                                                                                                                                                                   Legal Claim                                 x            x                  x                                                  Unknown
AHLMANS INC                 9525 WEST 230TH STREET                                MORRISTOWN                           MN                       55052                                            1874791   Trade Claim                                                                                                                   $30,132.28
AIM CAPITAL SOLUTIONS LLC 1315 WALNUT STREET, SUITE 1432                          PHILADELPHIA                         PA                       19107                                             118971   Trade Claim                                                                                                                   $96,589.03
AIMCO WHOLESALE INC         1001 COLONEL GLENN RD                                 LITTLE ROCK                          AR              72204-8135                                                5198439   Trade Claim                                                                                                                       $87.05
AIR DRAULICS ENGINEERING COPO Box 10000260                                        MEMPHIS                              TN              38148-0260                                                1657956   Trade Claim                                                                                                                    $5,317.86




                                                                                                                                    1 of 26
                                              Case 20-81688-CRJ11                       Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                             Desc
                                                                                        Main Document     Page 37 of 147
                                                                                                                       In re Remington Arms Company, LLC
                                                                                                                                 Case No. 20-81692
                                                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                              Disputed
        Creditor Name                          Address1                     Address2                City                       State            Zip           Country        Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                             Total Claim
AIRGAS USA LLC               PO Box 734445                                             CHICAGO                            IL              60673-4445                                                  2478568 Trade Claim                                                                                                               $29,105.79
AJAX TOCCO MAGNETHERMIC PO Box 78000                                                   DETROIT                            MI              48278-1149                                                   109894 Trade Claim                                                                                                                   $711.00
Al Ceballos                  733 Buffalo Trail                                         Liberty Hill                       TX                        78642                                                     Trade Claim                                                                                                                   $725.66
ALDINGER COMPANY             1440 PRUDENTIAL DRIVE                                     DALLAS                             TX                        75235                                              118507 Trade Claim                                                                                                                 $1,863.00
ALISON INDUSTRIES INC        PO BOX 25264                                              WINSTON SALEM                      NC                        27114                                              114668 Trade Claim                                                                                                                 $1,603.89
Alison Manning               159 Hardiman Place Lane                                   Madison                            AL                        35756                                                     Legal Claim                                 x            x                  x                                               Unknown
ALLCUSTOMWEAR.COM            PO Box 872984                                             KANSAS CITY                        MO              64187-2984                                                   118156 Trade Claim                                                                                                               $65,358.61
ALLEGHENY BLENDING TECHNOLOG 143 MAINE LANE                                            RIDGWAY                            PA                        15853                                              118380 Trade Claim                                                                                                                 $5,616.37
ALLIANT TECHSYSTEMS OPERATIO PO Box 734341                                             CHICAGO                            IL              60673-4341                                                   115941 Trade Claim                                                                                                              $575,139.00
ALLIED ELECTRONICS INC       PO Box 841811                                             DALLAS                             TX              75284-1811                                                  2982924 Trade Claim                                                                                                                   $156.36
ALLIED HIGH TECH PRODUCTS INC2376 EAST PACIFICA PLACE                                  RANCHO DOMINGUEZ                   CA                        90220                                              115583 Trade Claim                                                                                                                   $100.00
ALLIED SINTERINGS, INC       29 BRIAR RIDGE ROAD                                       DANBURY                            CT              06810                                                        108809 Trade Claim                                                                                                                 $5,326.00
Allison & Carey                                                                                                                                                                                               Legal Claim                                 x            x                  x                                               Unknown
Allison & Carey Gun Works                                                                                                                                                                                     Legal Claim                                 x            x                  x                                               Unknown
ALLISON & CAREY GUN WORKS 17311 SE STARK ST                                            PORTLAND                           OR                       97233                                              1874999 Trade Claim                                                                                                                 $4,340.52
Allison & Carey Gunworks                                                                                                                                                                                      Legal Claim                                 x            x                  x                                               Unknown
Allison & Carey Gunworks                                                                                                                                                                                      Legal Claim                                 x            x                  x                                               Unknown
ALLOY ENGINEERING CO         PO Box 636793                                             CINCINNATI                         OH                       45263                                              3810926 Trade Claim                                                                                                               $34,302.00
ALLTRISTA PLASTICS LLC       PO Box 745397                                             ATLANTA                            GA              30384-5397                                                  1272145 Trade Claim                                                                                                              $385,432.75
ALMCO INC                    507 WEST FRONT STREET                                     ALBERT LEA                         MN              56007-2700                                                  1891910 Trade Claim                                                                                                                 $6,200.00
ALTAMONT COMPANY             901 NORTH CHURCH STREET                                   THOMASBORO                         IL                       61878                                               111852 Trade Claim                                                                                                               $17,820.00
ALTON MANUFACTURING INC 825 LEE ROAD                                                   ROCHESTER                          NY              14606-4290                                                   106125 Trade Claim                                                                                                                 $4,284.00
ALTON MFG INC                825 LEE ROAD                                              ROCHESTER                          NY                       14606                                               112499 Trade Claim                                                                                                                 $5,058.12
ALX HUNTER EXCAVATION INC 125 SOUTHERN AVENUE                                          LITTLE FALLS                       NY                       13365                                               118265 Trade Claim                                                                                                                 $9,700.00
AMARK ENGINEERING & MFG INC  203MAIN ST SW                                             GRAVETTE                           AR                       72736                                              1892157 Trade Claim                                                                                                              $315,108.93
Ambereen Shaffie, The Justis
Law Firm LLC                 10955 Lowell Avenue, Suite 520                            Overland Park                      KS              66210-2336                                                          Legal Claim                                 x            x                  x                                             Unknown
AMERI100                     5000 Research Ct                   Suite 750              Suwanee                            GA                       30024                                             119040   Trade Claim                                                                                                             $122,861.60
AMERICAN EQUIPMENT           451 WEST 3440 SOUTH                                       SALT LAKE CITY                     UT                       84115                                             115946   Trade Claim                                                                                                                $695.45
AMERICAN GFM CORP            PO Box 758750                                             BALTIMORE                          MD              21275-8750                                                1875095   Trade Claim                                                                                                             $112,232.04
AMERICAN INTERPLEX CORP 8600 KANIS RD                                                  LITTLE ROCK                        AR                       72204                                            1892181   Trade Claim                                                                                                               $5,549.00
AMERICAN NICKELOID COMPANY   2900 WEST MAIN STREET                                     PERU                               IL                       61354                                            4626461   Trade Claim                                                                                                              $84,974.55
AMERICAN PAPER & TWINE CO 7400 COCKRILL BEND BLVD, PO BOX 903                          NASHVILLE                          TN              37209-0348                                                 110688   Trade Claim                                                                                                              $22,165.01
AMERICAN STOCK TRANSFER & 6201
                             TR 15TH AVENUE                                            BROOKLYN                           NY                       11219                                             118719   Trade Claim                                                                                                               $4,601.80
AMERICAN WALNUT COMPANY2801 SOUTH SECOND STREET                                        SAINT JOSEPH                       MO                       64501                                             104015   Trade Claim                                                                                                              $72,929.30
AMERISOURCE FUNDING INC PO Box 845358                                                  BOSTON                             MA              02284-5358                                                 110703   Trade Claim                                                                                                               $1,230.00
ANDERSON PRECISION PRODUCTS  20 LIVINGSTON AVE                                         JAMESTOWN                          NY                       14701                                            1875145   Trade Claim                                                                                                             $103,942.09
Anderson, John                                                                                                                                                                                                Legal Claim                                 x            x                  x                                             Unknown
ANGEION GROUP LLC            1801 MARKET STREET, SUITE 660                             PHILADELPHIA                       PA                       19103                                             117463   Trade Claim                                                                                                               $6,139.25
ANOPLATE CORP                PO Box 675                                                ALBANY                             NY              12201-0675                                                1209279   Trade Claim                                                                                                               $2,908.68
ANSYS INC                    2600 ANSYS DRIVE                                          CANONSBURG                         PA                       15317                                             110676   Trade Claim                                                                                                              $85,600.00
ANTECH SALES INC             105 ELWOOD AVE                                            MEDINA                             NY                       14103                                            4263182   Trade Claim                                                                                                               $1,907.12
Anthony Garnett and Carol
Garnett v. Remington Arms
Company, LLC and Bailey’s
House of Guns, Inc. Case
Number: 6:17-CV-263                                                                                                                                                                                           Legal Claim                                 x            x                  x                                              Unknown
Anthony Webster              95 NIKKI BELLE                                            WARD                               Arkansas                 72176                                                      Legal Claim                                 x            x                  x                                              Unknown
APACHE ELECTRICAL CONTRACTOR 115 RYLAND RIDGE CIRCLE, UNIT 39                          HUNTSVILLE                         AL                       35811                                             118153   Trade Claim                                                                                                               $12,341.50
APEX SYSTEMS LLC             3750 Collections Center Dr.                               Chicago                            IL                       60693                                             119041   Trade Claim                                                                                                               $13,660.00
APMAR USA, INC               175 PROGRESS AVE                                          SPRINGFIELD                        MA              01104                                                      110317   Trade Claim                                                                                                                 $924.80
APPALACHIAN CAST PRODUCTS 26372 HILLMAN HIGHWAY                                        ABINGDON                           VA                       24210                                             118873   Trade Claim                                                                                                                $7,618.40
APPLE VALLEY INDUSTRIES      1308 WASHINGTON ST.                                       WAVERLY                            MO                       64096                                             112030   Trade Claim                                                                                                               $12,000.00
APPLIED INDUSTRIAL TECH      1185 SOUTH 1480 WEST                                      OREM                               UT                       84058                                             115953   Trade Claim                                                                                                                $1,986.80
APPLIED INDUSTRIAL TECHNOLOG 22510 NETWORK PLACE                                       CHICAGO                            IL              60673-1225                                                1577154   Trade Claim                                                                                                               $45,460.34
APPLIED POWER SOLUTIONS 1718 W ARMITAGE CT                                             ADDISON                            IL                       60101                                             114593   Trade Claim                                                                                                                 $346.66
APT MANUFACTURING SOLUTIONS  801 INDUSTRIAL DRIVE                                      HICKSVILLE                         OH                       43526                                             115548   Trade Claim                                                                                                                $7,252.00
AQUA SCIENCES INC            565 FILLMORE AVENUE                                       TONAWANDA                          NY                       14150                                             104591   Trade Claim                                                                                                                 $795.00
Arantes Lofton                                                                                                                                                                                                Legal Claim                                 x            x                  x                                              Unknown
ARC COLORADO INC             PO Box 654114                                             DALLAS                             TX              75265-4126                                                 113195   Trade Claim                                                                                                                $3,430.00
ARKANSAS AUTOMATIC SPRINKLER 10343-B KINGS ACRES ROAD                                  ASHLAND                            VA                       23005                                             114453   Trade Claim                                                                                                                $1,470.00
ARKANSAS CENTRAL PRIMARY CAR PO Box 309                                                JACKSONVILLE                       AR              72078-0309                                                 117932   Trade Claim                                                                                                                $1,500.00
ARKANSAS COPIER CENTER INC PO Box 192464                                               LITTLE ROCK                        AR                       72219                                             118236   Trade Claim                                                                                                                $4,183.14
ARKANSAS ELEVATOR LLC        1421 EAST 9TH STREET, SUITE B                             LITTLE ROCK                        AR                       72202                                             117448   Trade Claim                                                                                                                $1,831.60




                                                                                                                                       2 of 26
                                           Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                                             Main Document     Page 38 of 147
                                                                                                          In re Remington Arms Company, LLC
                                                                                                                    Case No. 20-81692
                                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                  Claim subject to offset?
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                   Disputed
         Creditor Name                         Address1        Address2                  City                     State            Zip           Country        Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
ARKANSAS EMPLOYMENT SECURITY  PO Box 8007                                 LITTLE ROCK                        AR              72203-8007                                                   102329   Trade Claim                                                                                                                       $243.36
ARKANSAS ENVIRONMENTAL FEDER  415 NORTH MCKINLEY, SUITE #835              LITTLE ROCK                        AR                        72205                                             5842670   Trade Claim                                                                                                                     $2,080.00
ARKANSAS FILTER INC           130 Brockington Rd.                         Sherwood                           AR                        72120                                              104473   Trade Claim                                                                                                                     $7,114.28
ARKANSAS INDUSTRIAL MACHINERY 3804 N NONA ST                              NORTH LITTLE ROCK                  AR                        72118                                             3782299   Trade Claim                                                                                                                   $13,612.60
ARKANSAS LABELING INC         PO BOX 345                                  BAUXITE                            AR              72011-0800                                                  1919836   Trade Claim                                                                                                                   $30,061.28
ARKANSAS STATE CHAMBER OF PO  CO Box 3645                                 LITTLE ROCK                        AR              72203-3645                                                   114348   Trade Claim                                                                                                                     $2,500.00
ARKANSAS TOOL & DIE           PO Box 2641                                 LITTLE ROCK                        AR              72203-2641                                                  2015238   Trade Claim                                                                                                                     $1,083.83
ARLINGTON FASTENER CO         PO BOX 590                                  Barrington                         IL                        60011                                              117543   Trade Claim                                                                                                                     $2,114.99
ARMACOAT INC                  PO Box 844300                               BOSTON                             MA              02284-4300                                                   114983   Trade Claim                                                                                                                     $4,261.08
ARMAGEDDON GEAR LLC           29 AIRPORT ROAD                             BUENA VISTA                        GA                        31803                                              114216   Trade Claim                                                                                                                   $14,756.30
ARMS INTERNATIONAL LLC        97 W Dudley Town Rd Unit H                  Bloomfield                         CT              06002                                                                 Setoff Accounts Receivable                                                                 x                                    $2,790.10
ARMS SERVICES & REPAIR OTV                                                                                                                                                              106248     Trade Claim                                                                                                                     $7,550.30
ART BASS CONCRETE CONSTRUCTI  1029 HONEY HILL ROAD                        POLAND                             NY                       13431                                             111083     Trade Claim                                                                                                                     $2,273.50
ART GUILD INC                 300 WOLF DRIVE                              West Deptford                      NJ              08086                                                     1302322     Trade Claim                                                                                                                  $991,374.62
Ashby, Tina                                                                                                                                                                                        Legal Claim                                 x            x                  x                                                   Unknown
ASHLAND SPECIALTY INGREDIENT  PO BOX 116022                               ATLANTA                            GA              30368-6022                                                5133053     Trade Claim                                                                                                                     $1,429.92
ASSOCIATED INDUSTRIAL RIGGER  5854 BUTTERNUT DRIVE                        EAST SYRACUSE                      NY                       13057                                            4670725     Trade Claim                                                                                                                     $8,083.00
ASSOCIATED PACKAGING INC PO Box 306068                                    NASHVILLE                          TN              37230-6068                                                 113849     Trade Claim                                                                                                                     $1,959.17
AT&T                          PO Box 5019                                 CAROL STREAM                       IL              60197-5019                                                4095725     Trade Claim                                                                                                                     $1,115.41
ATAI CORPORATION              PO Box 70666                                MARIETTA                           GA                       30007                                             112326     Trade Claim                                                                                                                     $2,280.00
ATHLON MEDIA GROUP            PO Box 306161                               NASHVILLE                          TN              37230-6161                                                 118572     Trade Claim                                                                                                                   $33,437.01
ATLANTA PRECISION SPINDLES, 1645 LAKES PARKWAY, SUITE E                   LAWRENCEVILLE                      GA                       30043                                             112037     Trade Claim                                                                                                                   $21,968.89
ATS TACTICAL GEAR LLC         15858 FT CAMPBELL BOULEVARD                 OAK GROVE                          KY                       42262                                             117429     Trade Claim                                                                                                                   $36,475.00
Audit of Facility in Sturgis,
South Dakota                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                 Unknown
AURUBIS BUFFALO INC           PO Box 200362                               PITTSBURGH                         PA              15251-0362                                                4130563     Trade Claim                                                                                                                 $138,666.07
AUSTIN PRECISION PRODUCTS INC 850 COUNTY ROAD 177                         LEANDER                            TX              78641-2534                                                 101781     Trade Claim                                                                                                                   $6,598.50
AUTOMATED FINISHING           90 COUNTY STREET                            ATTLEBORO                          MA              02703                                                      106443     Trade Claim                                                                                                                  $13,225.00
AUTOMATION DIRECT             PO Box 402417                               ATLANTA                            GA              30384-2417                                                 114178     Trade Claim                                                                                                                    $203.71
AVALON PRECISION CASTING COM  15583 BROOKPARK ROAD                        CLEVELAND                          OH                       44142                                             117118     Trade Claim                                                                                                                  $55,454.25
AVANT-GARDE MEDIA, MFG & CON  PO Box 672                                  BRECKENRIDGE                       TX                       76424                                             118303     Trade Claim                                                                                                                  $63,152.01
AVANTI SCREW INCORPORATED231 CROSS STREET                                 BRISTOL                            CT              06010                                                       87076     Trade Claim                                                                                                                    $706.05
Avery Gardner                 325D PLUMMER ROAD                           LONOKE                             Arkansas        72086                                                                 Legal Claim                                 x            x                  x                                                 Unknown
AVERY HALL CORP               PO Box 176                                  MIDDLEPORT                         NY                       14105                                            5324320     Trade Claim                                                                                                                   $7,067.73
AXALTA COATING SYSTEMS USAPO   L Box 3490                                 CAROL STREAM                       IL              60132-3490                                                 118501     Trade Claim                                                                                                                   $9,080.24
AYANNA PLASTICS & ENGINEERIN  4701 110TH AVE NORTH                        CLEARWATER                         FL                       33762                                             115761     Trade Claim                                                                                                                  $11,178.00
B & B Arms                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                 Unknown
B & B Arms LLC                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
BADGER ORDNANCE               1830 JASPER STREET                          NORTH KANSAS CITY                  MO                       64116                                             109021     Trade Claim                                                                                                                  $11,668.75
Badwoods Outdoors                                                                                                                                                                                  Legal Claim                                 x            x                  x                                                 Unknown
BAILEY PARKS URETHANE, INC. 184 GILBERT AVENUE                            MEMPHIS                            TN                       38106                                            5867290     Trade Claim                                                                                                                  $11,814.05
BAKER BOTTS LLP               910 LOUISIANA STREET                        HOUSTON                            TX                       77002                                             117916     Trade Claim                                                                                                                  $41,209.28
Baker, Michael                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
Baker, Prentiss                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                 Unknown
BALANCED ACCOUNTING SERVICES  3760 MORNING CREST WAY                      CUMMING                            GA                       30041                                             118250     Trade Claim                                                                                                                    $368.75
Baldwin, Joe                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                 Unknown
BARBER METALS AND FABRICATION 812 E 1950 N                                SPANISH FORK                       UT                       84660                                             118340     Trade Claim                                                                                                                   $1,981.94
BARCO ABRASIVES INC           1409 E DOMINICK ST                          ROME                               NY                       13440                                            1984517     Trade Claim                                                                                                                    $552.00
BARNHART CRANE & RIGGING CO   PO BOX 2153 - DEPT 1906                     BIRMINGHAM                         AL              35287-1906                                                 117655     Trade Claim                                                                                                                  $13,192.50
Barrows Point Trading Post                                                                                                                                                                         Legal Claim                                 x            x                  x                                                 Unknown
BASF CORPORATION              29492 NETWORK PLACE                         CHICAGO                            IL              60673-1294                                                1430768     Trade Claim                                                                                                                  $25,291.43
Basilio Santiago              131 COLONIAL CIR                            ILION                              New York                 13357                                                        Legal Claim                                 x            x                  x                                                 Unknown
Bass Pro Store                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
Baum's Castorine Co. Inc.     200 Matthew St                              Rome                               NY                                                                         106699     Trade Claim                                                                                                                   $1,197.90
BCN TECHNICAL SERVICES INC PO Box 1041                                    NEW YORK                           NY              10268-1041                                                8419800     Trade Claim                                                                                                                   $3,950.00
BCR ENTERPRISES               1180 SOUTH BIG HORN LANE                    MONA                               UT                       84645                                             116461     Trade Claim                                                                                                                  $43,127.11
BEATON INDUSTRIAL INC         6083 TRENTON ROAD                           UTICA                              NY                       13502                                            6187460     Trade Claim                                                                                                                   $7,979.50
BEAUREGARD CORP               PO Box 9414                                 BOLTON                             CT              06043-9414                                                1571744     Trade Claim                                                                                                                 $106,055.00
BELL & CARLSON INC            101 ALLEN ROAD                              DODGE CITY                         KS                       67801                                             101421     Trade Claim                                                                                                                  $61,440.00
BELL LIFESTYLE PRODUCTS, INC.3164 Pepper Mill Court                       Mississauga                        Ontario         L5L 4X4        Canada                                                 Setoff Accounts Receivable                                                                 x                                   $145.00
BELLMAN-MELCOR LLC            7575 WEST 183RD STREET                      TINLEY PARK                        IL              60477-6208                                                2792133     Trade Claim                                                                                                                  $37,832.24
BENEFACTOR FUNDING CORP PO Box 6241                                       DENVER                             CO                       80206                                             111445     Trade Claim                                                                                                                      $88.00
Benson, Gerald                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
BERRY PLASTICS INC            DEPT 730002                                 DALLAS                             TX              75266-0919                                                4868659     Trade Claim                                                                                                                  $90,903.81




                                                                                                                          3 of 26
                                              Case 20-81688-CRJ11               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                             Desc
                                                                                Main Document     Page 39 of 147
                                                                                                                            In re Remington Arms Company, LLC
                                                                                                                                      Case No. 20-81692
                                                                                                             Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                                    Disputed
         Creditor Name                      Address1                      Address2                         City                     State              Zip           Country      Last 4 Digits of Account Number     Date Debt was Incurred, Basis for Claim                                                                             Total Claim
Best, Thomas                                                                                                                                                                                                        Legal Claim                                 x            x                  x                                               Unknown
Beverly Ricks-Culbert                                                                                                                                                                                               Legal Claim                                 x            x                  x                                               Unknown
Bick, Robert                                                                                                                                                                                                        Legal Claim                                 x            x                  x                                               Unknown
BILL DAVIS                  108 GRAEAGLE COURT                                            ROSEVILLE                            CA                       95678                                             118073    Trade Claim                                                                                                               $29,052.00
BILL WISEMAN & CO INC       18456 STATE HWY. 6 SOUTH                                      COLLEGE STATION                      TX                       77845                                             103795    Trade Claim                                                                                                               $20,590.00
BIONOMIC INDUSTRIES INC     777 CORPORATE DRIVE                                           MAHWAH                               NJ              07430                                                      114037    Trade Claim                                                                                                                   $398.00
BLACK HILLS ENERGY          PO Box 6001                                                   Rapid City                           SD              57709-6001                                                           Trade Claim                                                                                                                 $1,576.33
BLACKBURN & STOLL LLC       257 EAST 200 SOUTH, SUITE 800                                 SALT LAKE CITY                       UT                       84111                                             117615    Trade Claim                                                                                                                 $7,994.40
Blattner, Brian                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                               Unknown
BLUMENTHAL BRANDS INTEGRATED600 RADIATOR ROAD                                             INDIAN TRAIL                         NC                       28079                                             118842    Trade Claim                                                                                                              $117,613.32
BML TOOL & MANUFACTURING67   CO.ENTERPRISE DRIVE                                          MONROE                               CT              06468-2674                                                 111291    Trade Claim                                                                                                                 $6,916.50
BODYCOTE THERMAL PROCESSING INC. #774119                          4119 SOLUTIONS CENTER   CHICAGO                              IL              60677-4001                                                           Trade Claim                                                                                                                    $83.20
BOHLER UDDEHOLM CORP        75 REMITTANCE DR. SUITE 6904                                  CHICAGO                              IL              60675-6904                                                 111925    Trade Claim                                                                                                                   $566.37
BOKERS INC                  3104 SNELLING AVE S                                           MINNEAPOLIS                          MN              55406-1937                                                1377985    Trade Claim                                                                                                                 $5,466.34
BOND CORP                   4237 W. ANN LURIE PLACE                                       CHICAGO                              IL              60632-3921                                                 109432    Trade Claim                                                                                                                   $451.60
Bond, Brian                                                                                                                                                                                                         Legal Claim                                 x            x                  x                                               Unknown
Bonds, Clinton                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                               Unknown
BONE COLLECTOR LLC          134 SOUTH COLLEGE STREET                                      HAMILTON                             GA                       31811                                             114605    Trade Claim                                                                                                                 $3,000.00
BONNIER ACTIVE MEDIA / BONNIPO Box 538167                                                 ATLANTA                              GA              30355-8167                                                 118613    Trade Claim                                                                                                              $103,133.67
BOONE AND CROCKETT CLUB 250 STATION DRIVE                                                 MISSOULA                             MT                       59801                                             110993    Trade Claim                                                                                                                 $7,500.00
Borchardt, Bryon                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
BOURDON FORGE COMPANY INC   99 TUTTLE ROAD                                                MIDDLETOWN                           CT              06457                                                       87107    Trade Claim                                                                                                               $35,670.00
Bouzek, Lester                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                               Unknown
Bowers, Michael                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                               Unknown
BOYD CORPORATION            FILE 57169                                                    LOS ANGELES                          CA              90074-7169                                                 108586    Trade Claim                                                                                                                 $1,063.50
BOYT HARNESS COMPANY        PO Box 483                                                    OSCEOLA                              IA                       50213                                             107711    Trade Claim                                                                                                               $17,988.06
BRADHART PRODUCTS, INC.     7747 Lochin Dr.                                               Brighton                             MI                       48116                                             107089    Trade Claim                                                                                                                 $1,715.00
BRANDLIVE INC               1200 NW NAITO PARKWAY, SUITE 100                              PORTLAND                             OR                       97209                                             118136    Trade Claim                                                                                                               $12,000.00
BRC RUBBER & PLASTICS INC 1029A W STATE BLVD                                              FORT WAYNE                           IN                       46808                                             114646    Trade Claim                                                                                                               $55,470.40
BRENNTAG MID-SOUTH INC. 3796 RELIABLE PARKWAY                                             CHICAGO                              IL              60686-0037                                                 103551    Trade Claim                                                                                                                 $3,521.67
BRIDGEPORT TOOL & STAMPING35 BURR COURT                                                   BRIDGEPORT                           CT              06605                                                       87114    Trade Claim                                                                                                               $17,925.30
BRILEY MANUFACTURING INC PO BOX 1564                                                      HOUSTON                              TX              77251-1564                                                4722625    Trade Claim                                                                                                               $79,502.98
BRODOCK PRESS INC           502 COURT ST                                                  UTICA                                NY                       13502                                            1875624    Trade Claim                                                                                                               $23,594.24
BRODY CHEMICAL              6125 W DOUBLE EAGLE CIRCLE                                    SALT LAKE CITY                       UT                       84118                                             115992    Trade Claim                                                                                                                 $1,878.69
BRONSTEIN CONTAINER COMPANY 1313 RAMS GULCH ROAD                                          JAMESVILLE                           NY                       13078                                            5546180    Trade Claim                                                                                                                 $1,522.00
BROTHERS & CO               4860 SOUTH LEWIS                                              TULSA                                OK              74105-5175                                                 108839    Trade Claim                                                                                                              $344,444.10
BROWN RANDALL INC           5519 STATE ROUTE 5                                            HERKIMER                             NY                       13350                                            4384301    Trade Claim                                                                                                                   $785.80
Brown, Tracy                                                                                                                                                                                                        Legal Claim                                 x            x                  x                                               Unknown
Brownell`s Inc.             3006 Brownells Parkway                                        Grinnell                             IA                       50112                                                       Trade Claim                                                                                                                    $45.06
BROWNELLS INC               200 SOUTH FRONT STREET                                        MONTEZUMA                            IA              50171-1000                                                1193002    Trade Claim                                                                                                                 $1,959.16
BRUCKNER SUPPLY COMPANY INC 36 HARBOR PARK DRIVE                                          PORT WASHINGTON                      NY                       11050                                             115643    Trade Claim                                                                                                               $14,602.00
BUCKEYE BUSINESS PRODUCTS INC
                            PO Box 92340                                                  CLEVELAND                            OH                       44193                                            1497791    Trade Claim                                                                                                                 $1,000.80
BUEHLER LTD                 39343 TREASURY CENTER                                         CHICAGO                              IL              60694-9300                                                1954668    Trade Claim                                                                                                                 $1,841.01
BUFFALO MANUFACTURING 752 MILIARY RD                                                      BUFFALO                              NY              14207-0955                                                2402402    Trade Claim                                                                                                                 $8,448.24
BULK SYSTEMS & SERVICES INC PO Box 983                                                    SLIDELL                              LA                       70459                                            1896018    Trade Claim                                                                                                                 $6,014.00
BULLET WEIGHTS INC          182 S APOLLO STREET                                           ALDA                                 NE              68810-9643                                                6136900    Trade Claim                                                                                                                 $5,050.00
Burgess, Laura                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                               Unknown
BURN BRITE METALS           PO Box 171                                                    SYRACUSE                             NY                            13206                                        109551    Trade Claim                                                                                                                 $1,460.00
Burnett, Jerry                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                               Unknown
Burton, James                                                                                                                                                                                                       Legal Claim                                 x            x                  x                                               Unknown
Bush, Russell                                                                                                                                                                                                       Legal Claim                                 x            x                  x                                               Unknown
BUSHNELL INC                PO Box 734154                                                 CHICAGO                              IL              60673-4154                                                 110274    Trade Claim                                                                                                              $189,787.00
BYRD MAINTENANCE SERVICES INC
                            3172 HIGHWAY 72 WEST                                          DECATUR                              AL                       35601                                             118611    Trade Claim                                                                                                                 $6,540.00
C E BRADLEY LABORATORIES PO Box 8238                                                      BRATTLEBORO                          VT              05304                                                      109078    Trade Claim                                                                                                                 $2,441.00
Cadence Bank                2800 Post Oak Boulevard, Suite 3600                           Houston                              TX              77056                                                                Letter of Credit                            X            X                                                             $4,251,540.27
CADIMENSIONS, INC.          6310 FLY RD.                                                  EAST SYRACUSE                        NY                       13057                                             106300    Trade Claim                                                                                                                 $6,525.00
Caicedo, Gustavo                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
CALENDAR CO-OP CENTER       PO Box 844619                                                 BOSTON                               MA              02284-4619                                                1045830    Trade Claim                                                                                                                   $247.68
CALSOURCE INC               1005 W. FAYETTE ST., SUITE 4D                                 SYRACUSE                             NY                       13204                                             115167    Trade Claim                                                                                                                   $693.00
Calvert, Raygan                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                               Unknown
CAMBIO SERVICES LLC         4607 LAKEVIEW CYN RD #458                                     WESTLAKE VILLAGE                     CA                       91361                                             118367    Trade Claim                                                                                                                 $3,000.00
CAMBRIDGE VALLEY MACHINING, PO BOX 160                                                    CAMBRIDGE                            NY                       12816                                             108795    Trade Claim                                                                                                               $62,211.69
CAMBRIDGE-LEE INDUSTRIES LLCPO Box 744742                                                 ATLANTA                              GA              30374-4742                                                 117856    Trade Claim                                                                                                               $10,642.00
CAMFIL APC                  3505 SOUTH AIRPORT ROAD                                       JONESBORO                            AR                       72401                                             109902    Trade Claim                                                                                                                 $5,713.78




                                                                                                                                            4 of 26
                                              Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                              Desc
                                                                                                Main Document     Page 40 of 147
                                                                                                               In re Remington Arms Company, LLC
                                                                                                                         Case No. 20-81692
                                                                                                Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                  Claim subject to offset?
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                                       Disputed
         Creditor Name                          Address1       Address2                       City                     State             Zip           Country       Last 4 Digits of Account Number     Date Debt was Incurred, Basis for Claim                                                                             Total Claim
Cami Hipper, Consumer
Protection Division, Office of
Attorney General, State of
Maine                          6 State House Station                      Augusta                                 ME              04333-0006                                                           Legal Claim                                 x            x                  x                                              Unknown
Campbell, Ralph                                                                                                                                                                                        Legal Claim                                 x            x                  x                                              Unknown
CAMPBELL'S MACHINE SHOP INC6307 EAST HIGHWAY 60                           GARFIELD                                KY                       40140                                             106014    Trade Claim                                                                                                                $9,652.50
CAMPIONE WATER CO LLC          405 SOUTH WASHINGTON ST                    HERKIMER                                NY                       13350                                            5628870    Trade Claim                                                                                                                 $125.50
CANTEEN VENDING                PO Box 91337                               CHICAGO                                 IL              60693-1337                                                5655230    Trade Claim                                                                                                                $2,655.12
CAPFINANCIAL PARTNERS, LLC PO Box 600071                                  RALEIGH                                 NC              27675-6071                                                 111808    Trade Claim                                                                                                                $1,400.40
CAPITAL SPORTS & WESTERN WEA   1092 HELENA AVE                            HELENA                                  MT                       59601                                            1942805    Trade Claim                                                                                                                 $545.00
CARL ZEISS INDUSTRIAL METROL25065 NETWORK PLACE                           CHICAGO                                 IL              60673-1250                                                 113699    Trade Claim                                                                                                               $26,871.39
CARLTON-BATES CO               PO Box 676182                              DALLAS                                  TX              75267-6182                                                1846526    Trade Claim                                                                                                               $24,727.91
CARPENTER PAPER COMPANY 745 OVERLAND ROAD                                 NORTH SALT LAKE                         UT                       84054                                             118941    Trade Claim                                                                                                                $4,131.21
CARTER GUNSMITHING (RARC) 938 WEST UTAH AVENUE, STE C                     PAYSON                                  UT                       84651                                             117521    Trade Claim                                                                                                                 $431.00
CAST COMPONENTS, LLC           PO Box 126                                 SOUTHBRIDGE                             MA              01550                                                      113905    Trade Claim                                                                                                                $1,646.40
CASTLE METALS                  PO Box 844262                              BOSTON                                  MA              02284-4262                                                 109684    Trade Claim                                                                                                                $6,537.29
Caudill, Carl                                                                                                                                                                                          Legal Claim                                 x            x                  x                                              Unknown
CDNN SPORTS INC                PO Box 6514                                ABILENE                                 TX                       79608                                             107507    Trade Claim                                                                                                                $6,180.00
CDW COMPUTER CENTERS           PO Box 75723                               CHICAGO                                 IL              60675-5723                                                5559910    Trade Claim                                                                                                                 $103.46
CED                            PO Box 780758                              PHILADELPHIA                            PA              19178-0758                                                5324330    Trade Claim                                                                                                                $5,622.62
CED/KEATHLEY-PATTERSON ELEC    PO Box 310658                              DES MOINES                              IA              50331-0658                                                1893999    Trade Claim                                                                                                               $31,399.86
CENTER FOR TOXICOLOGY & 5120 NORTH SHORE DRIVE                            NORTH LITTLE ROCK                       AR                       72118                                             114755    Trade Claim                                                                                                                $4,703.98
CENTRAL ELECTRIC SUPPLY CO. 190 NORTH 100 WEST                            RICHFIELD                               UT              84701-0815                                                 116464    Trade Claim                                                                                                                 $526.41
CENTRAL LAUNDRY EQUIPMENT,POI Box 324                                     WARD                                    AR              72176-0324                                                 110466    Trade Claim                                                                                                                $1,028.44
CENTRAL STEEL AND WIRE COMPA   PO Box 734082                              CHICAGO                                 IL              60673-4082                                                 106575    Trade Claim                                                                                                               $20,043.60
CENTRO INC                     PO Box 1000                                MEMPHIS                                 TN              38148-0532                                                1690056    Trade Claim                                                                                                                $2,904.57
CENTURYLINK                    PO Box 4300                                CAROL STREAM                            IL              60197-4300                                                 104254    Trade Claim                                                                                                                $6,570.95
CENTURYLINK COMMUNICATIONS     PO LBox 52187                              PHOENIX                                 AZ              85072-2187                                                 111812    Trade Claim                                                                                                                $5,619.51
CERBERUS OPERATIONS &
                               875 THIRD AVE                              NEW YORK                                NY                           10022                                                   Trade claim                                                                 X
ADVISORY COMPANY                                                                                                                                                                                                                                                                                                              $2,614,538.24
CERRO FABRICATED PRODUCTS 3668  LLC COLLECTION CENTER DRIVE               CHICAGO                                 IL              60693-0036                                                3474145 Trade Claim                                                                                                                  $19,820.00
Chambers, Edward                                                                                                                                                                                    Legal Claim                                    x            x                  x                                              Unknown
Chapman, Houston                                                                                                                                                                                    Legal Claim                                    x            x                  x                                              Unknown
CHARLES P. RINK JR.             100 Electronics Blvd SW                   Huntsville                              AL                       35824                                             900506 Trade Claim                                                                                                                     $494.32
CHARTER WIRE LLC                PO Box 681165                             CHICAGO                                 IL              60695-2165                                                 108695 Trade Claim                                                                                                                  $63,358.07
CHEMETALL US INC                22040 NETWORK PLACE                       CHICAGO                                 IL              60673-1220                                                1649920 Trade Claim                                                                                                                   $1,650.10
CHEMETRICS INC                  4295 CATLETT ROAD                         MIDLAND                                 VA                       22728                                            2772416 Trade Claim                                                                                                                     $154.00
CHEMSTATION OF THE OZARKS 1213 ESI DRIVE                                  SPRINGDALE                              AR                       72764                                             111382 Trade Claim                                                                                                                   $1,473.60
CHEMTOOL INCORPORATED 7161 SOLUTION CENTER                                CHICAGO                                 IL              60677-7001                                                 118662 Trade Claim                                                                                                                  $15,130.89
CHEMTREAT INC.                  15045 COLLECTIONS CENTER DR.              CHICAGO                                 IL                       60693                                             107502 Trade Claim                                                                                                                   $4,733.15
CHESSGROUP                      7010 FLY ROAD                             EAST SYRACUSE                           NY                       13057                                            4079539 Trade Claim                                                                                                                $317,135.14
Chris Strong                    PO Box 6133                               North Little Rock                       Arkansas                 72124                                                    Legal Claim                                    x            x                  x                                              Unknown
Chrisman, Tyler                                                                                                                                                                                     Legal Claim                                    x            x                  x                                              Unknown
Christina Tosseth, individually
and as next best friend of
Jaide Tosseth, deceased v.
Remington Arms Company,
LLC and Beretta U.S.A. Corp.,
Case Number: 1:18-cv-00230-
DLH-CSM                                                                                                                                                                                                Legal Claim                                 x            x                  x                                              Unknown
Christopher Brinkley; Carr &
Carr                            1350 S.W. 89th                            Oklahoma City                           OK                           73159                                                   Legal Claim                                 x            x                  x                                             Unknown
Ciciora, Ciciora                                                                                                                                                                                       Legal Claim                                 x            x                  x                                             Unknown
CINTAS                          PO Box 650838                             DALLAS                                  TX              75265-0838                                                 116025    Trade Claim                                                                                                              $54,299.32
CINTAS CORPORATION              PO Box 631025                             CINCINNATI                              OH              45263-1025                                                5581660    Trade Claim                                                                                                              $14,484.52
CINTAS CORPORATION #045 PO Box 630803                                     CINCINNATI                              OH              45263-0803                                                 107337    Trade Claim                                                                                                               $2,224.03
CITRIX ONLINE LLC               FILE 50264                                LOS ANGELES                             CA              90074-0264                                                 113300    Trade Claim                                                                                                              $26,703.90
City of Huntsville              112 SPRAGINS AVENUE                       HUNTSVILLE                              AL                       35801                                                       Development related claim                   X            X                                                                Unknown
CITY OF HUNTSVILLE UTILITIES 112 SPRAGINS AVENUE                          HUNTSVILLE                              AL                       35801                                             117054    Trade Claim                                                                                                             $215,317.09
City Transfer and Storage Co. 1100 Reddington Drive                       High Point                              NC                       27261                                             102612    Trade Claim                                                                                                              $19,970.05




                                                                                                                               5 of 26
                                               Case 20-81688-CRJ11               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                                Desc
                                                                                 Main Document     Page 41 of 147
                                                                                                           In re Remington Arms Company, LLC
                                                                                                                     Case No. 20-81692
                                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                  Disputed
       Creditor Name                       Address1            Address2                   City                     State              Zip           Country      Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                             Total Claim

Clayton Noblitt v. Remington
Arms Company, LLC and Olin
Corporation, d/b/a Browning
Ammunition Case Number:
1:18-CV-2813-RLY-DML                                                                                                                                                                               Legal Claim                                x            x                  x                                             Unknown
CLEARWATER COMPOSITES LLC 4429 VENTURE AVE                                DULUTH                              MN                       55811                                             115232    Trade Claim                                                                                                             $12,991.90
CLM VIBETECH INC             7025 EAST K AVENUE                           KALAMAZOO                           MI                       49048                                             117748    Trade Claim                                                                                                              $2,384.83
COASTAL PET PRODUCTS, INC PO Box 901304                                   CLEVELAND                           OH              44190-1304                                                 109022    Trade Claim                                                                                                              $1,340.73
COASTALTEK                   204 BENNINGTON CIRCLE                        COLUMBIA                            SC                       29229                                             116031    Trade Claim                                                                                                              $1,222.67
COHERENT INCORPORATED        12422 COLLECTIONS CENTER DRIVE               CHICAGO                             IL                       60693                                             105344    Trade Claim                                                                                                              $4,931.97
COLEMAN HEAT TREATING INC 2500 W MAIN STREET                              JACKSONVILLE                        AR                       72076                                            1919950    Trade Claim                                                                                                              $1,065.00
COLE-PARMER INSTRUMENT CO13927 COLLECTIONS CENTER DR.                     CHICAGO                             IL                       60693                                            3210093    Trade Claim                                                                                                               $341.07
Colleen Smith                662 STATE ROUTE 29                           MIDDLEVILLE                         New York                 13406                                                       Legal Claim                                x            x                  x                                             Unknown
Colleen Stanburg             19 HAKES RD                                  ILION                               New York        13357                                                                Legal Claim                                x            x                  x                                             Unknown
COLUMBIA MARKING TOOLS 27430 LUCKINO DRIVE                                CHESTERFIELD                        MI                       48047                                             112187    Trade Claim                                                                                                              $4,048.00
COMAIRCO EQUIPMENT INC 3250 UNION ROAD                                    BUFFALO                             NY                       14227                                             103799    Trade Claim                                                                                                              $8,612.50
COMBINED INSURANCE CO OF AME PO Box 8069                                  CHICAGO                             IL              60680-8069                                                 112341    Trade Claim                                                                                                             $16,604.96
COMFORT SYSTEMS USA (ARK), PI O Box 16620                                 LITTLE ROCK                         AR                       72231                                             111131    Trade Claim                                                                                                             $57,317.63
COMFORT SYSTEMS USA (MID SOU 144 HALL BRYANT CIRCLE                       HUNTSVILLE                          AL                       35806                                             118488    Trade Claim                                                                                                              $9,060.76
COMMERCIAL FYR - FYTERS INC 81 DYE PLANT ROAD                             MARTINSVILLE                        VA                       24113                                             114356    Trade Claim                                                                                                                 $82.50
COMMERCIAL PLATING CO INC 9100 RIVERVIEW DRIVE                            SAINT LOUIS                         MO                       63137                                            5205544    Trade Claim                                                                                                               $313.60
COMMONWEALTH OF PENNSYLVANIA PO Box 1837                                  HARRISBURG                          PA              17105-1837                                                 108754    Trade Claim                                                                                                             $14,939.50
COMPACTING TOOLING INC. 403 WIDE DR                                       MC KEESPORT                         PA                       15135                                            1756220    Trade Claim                                                                                                               $680.00
COMPONENT TECHNOLOGIES INC   68 HOLMES ROAD                               NEWINGTON                           CT              06111                                                      111499    Trade Claim                                                                                                              $5,500.00
Compton, Brian                                                                                                                                                                                     Legal Claim                                x            x                  x                                             Unknown
CONCEPT TOOL & GAGE INC      13801 IRONTON CUT-OFF ROAD                   LITTLE ROCK                         AR                       72206                                             118270    Trade Claim                                                                                                              $1,757.40
CONDAT CORPORATION           PO Box 8014                                  ANN ARBOR                           MI                       48107                                             109441    Trade Claim                                                                                                              $1,499.30
CONE SOLVENTS INC            PO Box 158899                                NASHVILLE                           TN                       37215                                             111691    Trade Claim                                                                                                              $4,985.65
CONNECTICUT SPRING & STAMPINGDEPT 106018 -- PO BOX 150431                 HARTFORD                            CT              06115-0431                                                1911346    Trade Claim                                                                                                            $138,555.48
CONSTELLATION NEWENERGY-GAS  PO Box 5473                                  CAROL STREAM                        IL              60197-5473                                                 110908    Trade Claim                                                                                                             $30,002.95
CONSUMER TESTING LABORATORIE Lock Box 952766                              Atlanta                             GA                       31192                                             111316    Trade Claim                                                                                                               $305.13
CONTINENTAL MACHINE TOOL CO  533 JOHN DOWNEY DRIVE                        NEW BRITAIN                         CT              06051                                                      112591    Trade Claim                                                                                                             $12,300.00
CONTINENTAL TRAFFIC SERVICE5100 POPLAR AVENUE - 15TH FLOOR                MEMPHIS                             TN                       38137                                             108885    Trade Claim                                                                                                            $332,588.90
CONTORQ COMPONENTS LLC 433 JOHN DOWNEY DRIVE                              NEW BRITAIN                         CT              06051                                                       87433    Trade Claim                                                                                                               $540.00
CONVERSION TECHNOLOGIES LLC  135 GOODRICH DRIVE                           BIRMINGHAM                          AL                       35217                                             111970    Trade Claim                                                                                                                 $57.60
Cooper, Andrew                                                                                                                                                                                     Legal Claim                                x            x                  x                                             Unknown
CORETTE BLACK CARLSON & MICK 129 WEST PARK STREET, SUITE 301              BUTTE                               MT                            59701                                       4941340    Trade Claim                                                                                                             $84,312.11
Corey Castleman              3919 BOYDSVILLE ROAD                         DRESDEN                             Tennessee                     38225                                                  Legal Claim                                x            x                  x                                             Unknown
CORPORATE OTV 2020                                                                                                                                                                       118989    Trade Claim                                                                                                              $3,765.98
CORTEK INC                   12 E V HOGAN DRIVE                           HAMLET                              NC                            28345                                        109648    Trade Claim                                                                                                              $2,541.00
COUNT ON TOOLS               2481 HILTON DRIVE, SUITE 3                   GAINESVILLE                         GA                            30501                                        117430    Trade Claim                                                                                                             $26,394.00
COUSINEAU WOOD PRODUCTS 3 VALLEY ROAD                                     NORTH ANSON                         ME              04958                                                      111262    Trade Claim                                                                                                             $60,780.09
Cowan                                                                                                                                                                                              Legal Claim                                x            x                  x                                             Unknown
COX COMMUNICATIONS           PO Box 248871                                OKLAHOMA CITY                       OK              73124-8871                                                 107765    Trade Claim                                                                                                               $238.94
CPP STEEL TREATERS INC       PO BOX 933157                                CLEVELAND                           OH                       44193                                             111026    Trade Claim                                                                                                              $4,086.15
CRAWFORD'S PLUMBING          PO Box 566                                   EDEN                                NC              27289-0566                                                 118672    Trade Claim                                                                                                               $125.45
CREATIVE SAFETY SUPPLY       8030 SW NIMBUS AVENUE                        BEAVERTON                           OR                       97008                                             116675    Trade Claim                                                                                                               $328.96
CREED MONARCH INC            PO BOX 550                                   NEW BRITAIN                         CT              06050                                                       90116    Trade Claim                                                                                                             $75,706.71
CREEL PRINTING LLC           PO Box 932987                                CLEVELAND                           OH                       44193                                             112335    Trade Claim                                                                                                            $154,533.41
CRIMSON TRACE CORPORATION95000-1075                                       PHILADELPHIA                        PA              19195-1075                                                 114614    Trade Claim                                                                                                             $32,636.00
Cross, Travis                                                                                                                                                                                      Legal Claim                                x            x                  x                                             Unknown
CROW-BURLINGAME COMPANYPO Box 111                                         LITTLE ROCK                         AR                       72203                                            6093300    Trade Claim                                                                                                                 $37.41
CROWELL ENGRAVING            4120 EAST FERRY RD                           GLADYS                              VA                       24554                                                       Trade Claim                                                                                                               $500.00
CROWN PACKAGING CORP         17806M                                       SAINT LOUIS                         MO                       63195                                            3414257    Trade Claim                                                                                                              $3,903.80
CRYSTAL ROCK                 PO Box 660579                                DALLAS                              TX              75266-0579                                                 118973    Trade Claim                                                                                                              $6,907.86
CT PRECISION CASTINGS INC 20 WENTWORTH PLACE                              CLAREMONT                           NH              03743                                                       87195    Trade Claim                                                                                                             $20,627.50
CTS SERVICES INC             PO Box 1888                                  BENTON                              AR                       72018                                             118116    Trade Claim                                                                                                             $20,021.60
CULLIGAN OF THE NORTHERN HILL3339 EAST COLORADO BLVD                      SPEARFISH                           SD                       57783                                                       Trade Claim                                                                                                                 $83.07
Cunningham, Corey                                                                                                                                                                                  Legal Claim                                x            x                  x                                             Unknown
CURBELL INCORPORATED         14746 COLLECTIONS CENTER DRIVE               CHICAGO                             IL              60693-4746                                                4097093    Trade Claim                                                                                                              $1,084.04
Currie, Matt                                                                                                                                                                                       Legal Claim                                x            x                  x                                             Unknown




                                                                                                                           6 of 26
                                             Case 20-81688-CRJ11                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                            Desc
                                                                                Main Document     Page 42 of 147
                                                                                                                           In re Remington Arms Company, LLC
                                                                                                                                     Case No. 20-81692
                                                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                                  Disputed
        Creditor Name                        Address1                  Address2                           City                     State              Zip           Country      Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                             Total Claim
Curt M. Richards, Chair,
Steering Committee,
Chemetco PRP Group          7109 Lakeshore Drive                                          Chattanooga                         TN                       37416                                                       Legal Claim                                x            x                  x                                              Unknown
CUSTOM ADVERTISING INC      4836 COUNTRY CLUB ROAD                                        WINSTON SALEM                       NC                       27104                                             108616    Trade Claim                                                                                                              $23,963.80
CUSTOM COLLAGEN             1220 WEST CAPITOL DRIVE                                       ADDISON                             IL                       60101                                             116046    Trade Claim                                                                                                               $2,062.50
CUSTOM ELECTRIC MFG LLC     48941 WEST ROAD                                               WIXOM                               MI                       48393                                             106834    Trade Claim                                                                                                              $96,665.20
CUSTOM PACKAGING LP         20 BEALE ROAD                                                 ARDEN                               NC              28704-9213                                                 116909    Trade Claim                                                                                                              $18,960.00
CUSTOM TOOL & MODEL CORP 151 INDUSTRIAL DRIVE                                             FRANKFORT                           NY                       13340                                            5380980    Trade Claim                                                                                                              $26,616.50
CUSWORTH DOOR & WINDOW CO   PO INC
                               Box 437                                                    MARCY                               NY              13403-0437                                                1877372    Trade Claim                                                                                                                $726.25
CUTTING EDGE MACHINING SOLUT75 BASIN RUN ROAD                                             DRIFTING                            PA                       16834                                             112616    Trade Claim                                                                                                              $24,857.17
CUYAHOGA PLASTICS           1265 BABBITT ROAD                                             CLEVELAND                           OH              44132-2798                                                 108991    Trade Claim                                                                                                               $2,925.00
Cynthia Uhlig               328 WILLIAM ST                                                HERKIMER                            New York                 13350                                                       Legal Claim                                x            x                  x                                              Unknown
D & D MANUFACTURING INC 500 TERRITORIAL DRIVE                                             BOLINGBROOK                         IL                       60440                                             116527    Trade Claim                                                                                                              $95,226.90
D H BLUE SKY INC            918 E. LINCOLN, STE # 1                                       SEARCY                              AR                       72143                                             114091    Trade Claim                                                                                                                $875.39
D&D DISTRIBUTION CO         PO Box 30                                                     OLEAN                               NY                       14760                                            6117290    Trade Claim                                                                                                               $1,013.40
D3 TECHNICAL SERVICES , LLC 4600 W. KEARNEY STE 100                                       SPRINGFIELD                         MO                       65803                                             111867    Trade Claim                                                                                                               $7,100.00
Dade Hammock Claim Case
Number: N/A                                                                                                                                                                                                     Legal Claim                                   x            x                  x                                              Unknown
Daisey, Michael                                                                                                                                                                                                 Legal Claim                                   x            x                  x                                              Unknown
DAKOTA AMMO, INC            1311 INDUSTRY ROAD                                            STURGIS                             SD                            57785                                        113671 Trade Claim                                                                                                                   $893.10
Dakota Fischer v. Remington
Arms Company, LLC; Hornady
Manufacturing Co.; and ABC
Companies #1 through #5,
Case Number: 2:19-cv-01342-
EAS-EPD                                                                                                                                                                                                         Legal Claim                                   x            x                  x                                             Unknown
DAKOTA MACHINE WORKS        300 NORTH MAIN ST.                                            CORONA                              SD                            57227                                               Trade Claim                                                                                                                  $818.18
DALLAS SAFARI CLUB          13709 GAMMA ROAD                                              DALLAS                              TX                            75244                                        114106 Trade Claim                                                                                                                 $2,425.00
Dalton Fox                  4107 Teague Town Rd                                           .Taylorville,                       NC                            28681                                               Legal Claim                                   x            x                  x                                             Unknown
DASAN USA INC               2400 MAIN STREET NW                                           DULUTH                              GA                            30097                                        117190 Trade Claim                                                                                                               $987,817.56
DASSAULT SYSTEMES SOLIDWORKSPO Box 99602                                                  CHICAGO                             IL                            60690                                        113403 Trade Claim                                                                                                               $119,473.84
DATA CHAMBERS LLC           3310 OLD LEXINGTON ROAD                                       WINSTON-SALEM                       NC                            27107                                        116877 Trade Claim                                                                                                                $41,533.80
DATATEK-USA INC             2809 NEWBY ROAD, SUITE 123                                    HUNTSVILLE                          AL                            35805                                        117206 Trade Claim                                                                                                                  $550.01
DATRON DYNAMICS             115 EMERSON ROAD                                              MILFORD                             NH              03055                                                      111192 Trade Claim                                                                                                                 $5,436.00

David R. Lira and Nicole F.
DeVanon
Wayne McClean, Girardi &
Keese
Law Office of Wayne McClean 1126 Wilshire Boulevard                       21650 Oxnard Street,
                                                                                         Los Angeles/
                                                                                               Suite 1620
                                                                                                       Woodland Hills         CA              90017/91367                                                          Legal Claim               CA               x            x                  x                                             Unknown
David Tabor                  8813 S. Main St                                             Poland                               New York                 13431                                                       Legal Claim                                x            x                  x                                             Unknown
DAVIS - ULMER SPRINKLER CO I 7633 Edgecomb Dr                                            Liverpool                            NY                       13088                                             115458    Trade Claim                                                                                                              $1,926.85
Davis, William                                                                                                                                                                                                     Legal Claim                                x            x                  x                                             Unknown
DAY PITNEY LLP               1 JEFFERSON ROAD                                             PARSIPPANY                          NJ              07054-2833                                               11721301    Trade Claim                                                                                                            $276,732.39
DAYTON LAMINA CORP           PO Box 77000                                                 DETROIT                             MI              48277-1830                                                 117326    Trade Claim                                                                                                            $245,432.24
DE LAGE LANDEN FINANCIAL SERPO Box 41602                                                  PHILADELPHIA                        PA              19101-1602                                                 106105    Trade Claim                                                                                                             $14,131.02
Dean, Micah                                                                                                                                                                                                        Legal Claim                                x            x                  x                                             Unknown
Deas, Patrick                                                                                                                                                                                                      Legal Claim                                x            x                  x                                             Unknown
Deborah Stern, ESQ           18354 Quantico Gateway Drive, Suite 200                      Triangle                            VA                            22172                                                  Legal Claim                                x            x                  x                                             Unknown
Deborah Stern, ESQ           18354 Quantico Gateway Drive, Suite 200                      Triangle                            VA                            22172                                                  Legal Claim                                x            x                  x                                             Unknown
DECIMET SALES INC            14200 JAMES ROAD                                             ROGERS                              MN                            55374                                        114080    Trade Claim                                                                                                            $378,331.67
Decker, Jackie                                                                                                                                                                                                     Legal Claim                                x            x                  x                                             Unknown
Deep Creek Outfitters                                                                                                                                                                                              Legal Claim                                x            x                  x                                             Unknown
DELTA FORMS INC              5 GERMANY DRIVE                                              WILMINGTON                          DE                            19804                                       1288323    Trade Claim                                                                                                              $2,617.50
DELTA WATERFOWL FOUNDATION   1412 BASIN AVENUE                                            BISMARCK                            ND                            58504                                        109506    Trade Claim                                                                                                             $16,500.00
Dennis Cunningham, State of
West Virginia Office of
Attorney General             812 Quarrier Street                                          Charleston                          WV                            25301                                               Legal Claim                                   x            x                  x                                              Unknown
DEPT OF LABOR & INDUSTRIES PO Box 24106                                                   SEATTLE                             WA                            98124                                        109216 Trade Claim                                                                                                                  $1,901.14
DG ADVISOR LLC               PO Box 248                                                   DUBOIS                              WY                            82513                                        117819 Trade Claim                                                                                                                  $6,000.00
DIAMOND STATE INDUSTRIAL PRO 17 DRILLERS DRIVE                                            CONWAY                              AR                            72032                                      11872601 Trade Claim                                                                                                                  $2,302.29
DIAMOND WIRE SPRING COMPANY  150 LANDMARK DRIVE                                           TAYLORS                             SC                            29687                                        106661 Trade Claim                                                                                                                   $941.70
Dick Williams Gun Shop                                                                                                                                                                                          Legal Claim                                   x            x                  x                                              Unknown
DICK WILLIAMS GUNSMITHING 4985 COLE RD                                                    SAGINAW                             MI                            48601                                       1890905 Trade Claim                                                                                                                   $891.81




                                                                                                                                           7 of 26
                                               Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                            Desc
                                                                                                Main Document     Page 43 of 147
                                                                                                                    In re Remington Arms Company, LLC
                                                                                                                              Case No. 20-81692
                                                                                                     Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                                        Contingent




                                                                                                                                                                                                                                                                                            Disputed
         Creditor Name                              Address1            Address2                 City                       State              Zip           Country      Last 4 Digits of Account Number     Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
Dick’s Sporting Goods                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                   Unknown
DIEMATIC CORPORATION              201 EASTVIEW DRIVE                               BROOKLYN HEIGHTS                    OH                       44131                                             114821    Trade Claim                                                                                                                     $1,000.00
DIE-NAMIC INC                     PO BOX 30516                                     LANSING                             MI              48909-8016                                                 102303    Trade Claim                                                                                                                  $502,173.20
DIGITAL PRINT & IMAGING INC 902 S CUMBERLAND STREET                                LITTLE ROCK                         AR                       72202                                             111822    Trade Claim                                                                                                                     $2,151.77
DISPLAY PACK                      650 WEST STREET                                  CEDAR SPRINGS                       MI                       49319                                             100461    Trade Claim                                                                                                                     $5,763.00
Dittel, Edward                                                                                                                                                                                              Legal Claim                                 x            x                  x                                                   Unknown
Dixie Industrial Finishing Co. Inc.4925 S ROYAL ATLANTA DR                         TUCKER                              GA                            30084                                                  Trade Claim                                                                                                                       $650.00
DMG MORI USA INC                  350 EAST DEVON AVE - LOCKBOX #77374              ITASCA                              IL                            60143                                        117960    Trade Claim                                                                                                                   $26,633.02
DOUGLAS BARRELS, INC               5504 Big Tyler Road                             CHARLESTON                          WV                            25313                                                  Trade Claim                                                                                                                       $231.60
Douglas Pedrick                   343 PINE GROVE RD                                HERKIMER                            New York                      13350                                                  Legal Claim                                 x            x                  x                                                   Unknown
Dowland, Tom                                                                                                                                                                                                Legal Claim                                 x            x                  x                                                   Unknown
DP TECHNOLOGY CORP.               1150 AVENIDA ACASO                               CAMARILLO                           CA                            93012                                        111223    Trade Claim                                                                                                                     $4,150.00
DPSI                              PO Box 43308                                     BIRMINGHAM                          AL                            35243                                        117631    Trade Claim                                                                                                                     $3,468.53
DRILL MASTERS - ELDORADO TOO      336 BOSTON POST RD                               MILFORD                             CT              06460                                                     4306288    Trade Claim                                                                                                                     $9,826.70
DRIV-LOK INC                      1140 PARK AVE                                    SYCAMORE                            IL                       60178                                            1771351    Trade Claim                                                                                                                     $6,600.97
DSE CORPORATION                   Laurier Ichigaya Bldg 4F                         Shinjukuku                          Tokyo           162-0845       Japan                                                 Setoff Accounts Receivable                                                                 x                                  $11,639.65
DUBOIS CHEMICALS INC              PO Box 51048                                     INDIAN ORCHARD                      MA              01151-5048                                                1884451    Trade Claim                                                                                                                   $19,971.60
DUCKS UNLIMITED INC               ONE WATERFOWL WAY                                MEMPHIS                             TN              38120-2351                                                 102166    Trade Claim                                                                                                                  $166,500.00
DUCKS UNLIMITED INC               ONE WATERFOWL WAY                                MEMPHIS                             TN              38120-2351                                                           Trade claim                                              X                                                                    $10,386.85
Duncan, Ricky                                                                                                                                                                                               Legal Claim                                 x            x                  x                                                   Unknown
DURA-CAST INC                     PO Box 311287                                    ENTERPRISE                          AL                       36331                                              87745    Trade Claim                                                                                                                     $1,471.63
DYCHEM INTERNATIONAL INC 560 NORTH 500 WEST                                        SALT LAKE CITY                      UT              84116-3429                                                 116068    Trade Claim                                                                                                                     $1,915.12
DYNACAST INC                      PO BOX 911391                                    DALLAS                              TX                       75391                                              87746    Trade Claim                                                                                                                   $14,334.68
E M CAHILL CO                     519 WILBUR AVE S                                 SYRACUSE                            NY                       13204                                            5363480    Trade Claim                                                                                                                     $2,509.00
E M CAHILL CO INC                 519 S WILBUR AVE                                 SYRACUSE                            NY              13204-2610                                                5462220    Trade Claim                                                                                                                   $18,255.85
EASTMAN'S PUBLISHING INC PO Box 798                                                POWELL                              WY                       82435                                             118709    Trade Claim                                                                                                                     $2,450.00
EBELING ENTERPRISES LLC           6865 SOUTH HIGHWAY 89                            WILLARD                             UT                       84340                                             118254    Trade Claim                                                                                                                     $1,350.00
EBWAY CORPORATION                 6600 NW 21ST AVENUE                              FORT LAUDERDALE                     FL                       33309                                              87747    Trade Claim                                                                                                                     $8,052.87
ECENTA                            325 N ST. PAUL AVE. SUITE 2825                   DALLAS                              TX                       75201                                             115667    Trade Claim                                                                                                                     $5,400.00
ECKA GRANULES OF AMERICA LLC      500 PROSPERITY DRIVE                             ORANGEBURG                          SC                       29115                                            4240156    Trade Claim                                                                                                                   $11,601.83
ECO-BAT INDIANA LLC               PO Box 846010                                    DALLAS                              TX              75284-6010                                                 117270    Trade Claim                                                                                                                $1,682,381.83
ECONOMY SPRING                    3028 MOMENTUM PLACE                              CHICAGO                             IL                       60689                                              90060    Trade Claim                                                                                                                   $32,173.10
EDM NETWORK INC                   1974 BUCKTAIL LANE                               SUGAR GROVE                         IL                       60554                                             114574    Trade Claim                                                                                                                       $285.00
Edward Harrod v. Remington
Arms Company, LLC;
Remington Outdoor Company,
Inc.; Sports South, Inc.; Sports
South, LLC; and Shannon
Wilkinson, d/b/a The Swap
Shop; Case Number: CV-2016-
176-3                                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                 Unknown
EFECTOR INC                       8538-307                                         PHILADELPHIA                        PA              19171-0307                                                4734323    Trade Claim                                                                                                                   $1,577.50
EG INDUSTRIES                     PO Box 643963                                    PITTSBURGH                          PA              15264-3963                                                 117372    Trade Claim                                                                                                                 $120,857.69
ELECTRICAL TESTING AND MAINT      3673 CHERRY RD., STE 101                         MEMPHIS                             TN                       38118                                             114190    Trade Claim                                                                                                                   $6,500.00
ELECTRODES INC                    PO Box 67004                                     NEWARK                              NJ              07101-8080                                                1262328    Trade Claim                                                                                                                   $1,322.49
ELECTROFIRE SOLUTIONS LLC 779 SOUTH STILLWELL ROAD                                 BOSTON                              KY                       40107                                             118972    Trade Claim                                                                                                                   $1,050.00
ELECTRO-TECH INC                  408 SANDBROOK ROAD                               CHESHIRE                            CT              06410                                                      111963    Trade Claim                                                                                                                 $191,543.22
ELON SPECIALTIES INC              PO Box 1188                                      CONCORD                             NC              28026-1188                                                5482360    Trade Claim                                                                                                                   $2,430.00
EMPIRE FIBERGLASS PRODUCTS Riverside
                                   I        Ind Park                               Little Falls                        NY                       13365                                            5203013    Trade Claim                                                                                                                   $1,025.00
EMPIRE HEALTHCHOICE ASSURANC      3350 PEACHTREE RD NE                             ATLANTA                             GA                       30326                                             111641    Trade Claim                                                                                                                   $1,174.87
ENERSOLV CORPORATION              PO Box 1646                                      DECATUR                             AL                       35602                                             117383    Trade Claim                                                                                                                  $16,015.74
ENGRAVING SYSTEMS LLC             170 CIMARRON ROAD                                MIDDLETOWN                          CT              06457                                                      116788    Trade Claim                                                                                                                   $1,595.11
ENTRUST MANUFACTURING TECHNO      N58 W14630 SHAWN CIRCLE                          MENOMONEE FALLS                     WI                       53051                                             112347    Trade Claim                                                                                                                   $3,960.00
ERGO GRIPS/FALCON INDUSTRIES      PO BOX 1459                                      MORIARTY                            NM                       87035                                                       Trade Claim                                                                                                                   $2,127.04

Eric Holland; Holland Law Firm 300 N. Tucker Blvd.; Suite 801                      St. Louis                           MO                            63101                                                  Legal Claim                                 x            x                  x                                                  Unknown

Eric Holland; Holland Law Firm 300 N. Tucker Blvd.; Suite 801                      St. Louis                           MO                            63101                                                  Legal Claim                                 x            x                  x                                                  Unknown
Eric Holland; Holland Law
Firrm                          300 N. Tucker Blvd.; Suite 801                      St. Louis                            MO                           63101                                                  Legal Claim                                 x            x                  x                                                  Unknown

Eric Holland; Holland Law Frim 300 N. Tucker Blvd.; Suite 801                      St. Louis                           MO                       63101                                                    Legal Claim                                    x            x                  x                                                  Unknown
Eric True                      1720 ONEIDA ST                                      UTICA                               New York                 13501                                                    Legal Claim                                    x            x                  x                                                  Unknown
ERNST FLOW INDUSTRIES          116 MAIN STREET                                     FARMINGDALE                         NJ              07727-0925                                                1690080 Trade Claim                                                                                                                         $35.64




                                                                                                                                    8 of 26
                                                  Case 20-81688-CRJ11                     Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                            Desc
                                                                                          Main Document     Page 44 of 147
                                                                                                                         In re Remington Arms Company, LLC
                                                                                                                                   Case No. 20-81692
                                                                                                          Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                                Disputed
         Creditor Name                        Address1                        Address2                  City                   State              Zip       Country            Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                  Total Claim
ERP MAESTRO INC             6400 NORTH ANDREWS AVE, SUITE 210                            FORT LAUDERDALE                    FL                     33309                                                 117862 Trade Claim                                                                                                                      $1,768.62
ESKER INC                   PO Box 44953                                                 MADISON                            WI            53744-4953                                                     111383 Trade Claim                                                                                                                      $1,710.44
ESRT FIRST STAMFORD PLACE SPPO Box 2044                                                  HICKSVILLE                         NY                     11802                                                 116725 Trade Claim                                                                                                                    $54,548.97
Eugene Smith                PO BOX 4745                                                  UTICA                              New York      13504                                                                 Legal Claim                                 x            x                  x                                                    Unknown
EUROPA ARM SPORT            7 Boulevard Druzby Narodov off. 106                          Klev-42                                          1042           Ukraine                                                Setoff Accounts Receivable                                                                 x                                     $1,086.29
EVERGY INC                  PO Box 219703                                                KANSAS CITY                        MO            64121-9703                                                     112041 Trade Claim                                                                                                                    $14,557.90
EVOLOUTION GUN WORKS INC 52 BELMONT AVENUE                                               QUAKERTOWN                         PA                     18951                                                 114768 Trade Claim                                                                                                                    $13,200.00
EVOQUA WATER TECHNOLOGIES28563LLC NETWORK PLACE                                          CHICAGO                            IL            60673-1285                                                    3463056 Trade Claim                                                                                                                   $105,936.39
EXAMWORKS CLINICAL SOLUTIONS2397 HUNTCREST WAY, SUITE 200                                LAWRENCEVILLE                      GA                     30043                                                 117527 Trade Claim                                                                                                                      $6,500.00
EXECUTECH UTAH INC          1314 WEST 11400 SOUTH, SUITE 200                             SOUTH JORDAN                       UT                     84095                                                 117474 Trade Claim                                                                                                                        $246.68
EXPERITEC, INC              BOX 18341 M                                                  SAINT LOUIS                        MO                     63195                                                1694389 Trade Claim                                                                                                                      $3,794.23
EXPRESS OIL CHANGE & SERVICEPO Box 11407                                                 BIRMINGHAM                         AL            35246-5964                                                     118201 Trade Claim                                                                                                                        $252.51
EXPRESS SCRIPTS INC         14000 RIVERPORT DRIVE                                        MARYLAND HEIGHTS                   MO                     63043                                                 111689 Trade Claim                                                                                                                   $149,484.02
F W WEBB CO                 160 MIDDLESEX TURNPIKE                                       BEDFORD                            MA            01730                                                         2344075 Trade Claim                                                                                                                    $10,839.46
F.D. HURKA COMPANY          PO BOX 240695                                                CHARLOTTE                          NC                     28224                                                 115723 Trade Claim                                                                                                                      $3,075.00
FAB-RON INC                 725 PIKE AVENUE                                              NORTH LITTLE ROCK                  AR                     72114                                                2905537 Trade Claim                                                                                                                    $10,624.32
FANTA EQUIPTMENT CO.        6521 STORER AVE.                                             CLEVELAND                          OH                     44102                                                 109860 Trade Claim                                                                                                                    $15,910.50
FARMINGTON ADMINISTRATIVE30 WATERSIDE DR                                                 FARMINGTON                         CT            06034                                                          112294 Trade Claim                                                                                                                    $18,081.82
FDA-OFFICE OF CRIMINAL INVESTIGATION
                            865 SW 78th Avenue                    Suite 201              Plantation                         FL                     33324                                                        Setoff Accounts Receivable                                                                 x                                     $1,362.80
FEEDING CONCEPTS INC        15235 HERRIMAN BLVD                                          NOBLESVILLE                        IN                     46060                                                 105114 Trade Claim                                                                                                                      $5,650.00
FERMER PRECISION INC        161 CLEAR ROAD                                               ORISKANY                           NY                     13424                                                9684100 Trade Claim                                                                                                                   $100,723.29
FERRELLGAS LP               PO Box 173940                                                DENVER                             CO                     80217                                                 118549 Trade Claim                                                                                                                      $1,278.81
FESTO CORP                  PO Box 1355                                                  BUFFALO                            NY            14240-1355                                                    1544758 Trade Claim                                                                                                                      $8,312.95
Fett, Joseph                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                    Unknown
FGI Holding Company, LLC    100 Electronics Blvd SW                                      Huntsville                         AL                          35824                                                   Intercompany Note Interest Payable                                                                                          $5,346,932.95
FGI Holding Company, LLC    100 Electronics Blvd SW                                      Huntsville                         AL                          35824                                                   Intercompany Note Payable                                                                                                 $100,000,000.00
FILTECH INC                 3710 INDIAN HILLS ROAD SE                                    DECATUR                            AL                          35603                                            118816 Trade Claim                                                                                                                      $2,799.28
FILTERSOURCE.COM INC        30 OSWEGO STREET                                             BALDWINSVILLE                      NY                          13027                                           1530435 Trade Claim                                                                                                                        $159.60
FIMOR NORTH AMERICA INC 50 GRANDVIEW COURT                                               CHESHIRE                           CT            06410                                                        63676001 Trade Claim                                                                                                                      $5,510.00
Finley, Steven                                                                                                                                                                                                  Legal Claim                                 x            x                  x                                                    Unknown
FIOCCHI AMMUNITION          6930 NORTH FREMONT RD                                        OZARK                              MO                     65721                                                4861589 Trade Claim                                                                                                                         $65.00
FIRE SPRINKLER SERVICE LLC 204 WEST STADIUM DRIVE                                        EDEN                               NC                     27288                                                 114526 Trade Claim                                                                                                                        $875.00
FIRST CHOICE PACKAGING      PO BOX 72547                                                 CLEVELAND                          OH            44192-0002                                                     110049 Trade Claim                                                                                                                    $32,187.21
FIRST ELECTRIC COOPERATIVE CPO Box 5018                                                  JACKSONVILLE                       AR                     72078                                                1893346 Trade Claim                                                                                                                   $127,020.24
Fischer, Tim                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                    Unknown
FISHER SCIENTIFIC           PO Box 404705                                                ATLANTA                            GA            30384-4705                                                     100483 Trade Claim                                                                                                                        $730.77
FISHER SCIENTIFIC CO        ACCT# 692665-001                                             BOSTON                             MA            02241-3648                                                    1656552 Trade Claim                                                                                                                        $714.70
FIVES MSI (MACHINING SYSTEMS2200 LITTON LANE                                             HEBRON                             KY                     41048                                                 103575 Trade Claim                                                                                                                    $13,281.10
FLEX LINK SYSTEMS INC       PO Box 71209                                                 CHARLOTTE                          NC            28272-1209                                                     107798 Trade Claim                                                                                                                        $117.85
FLEXION ARKANSAS OF LITTLE R8110 Scott Hamilton                   Suite C-2              Little Rock                        AR                     72209                                                4329678 Trade Claim                                                                                                                         $88.76
FLEXPAK                     1894 W 2425 S                                                WOODS CROSS                        UT                     84087                                                 116108 Trade Claim                                                                                                                      $1,329.47
Flowers, Joshua                                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                    Unknown
Floyd Brothers              3981 GRAHAM RD                                               JACKSONVILLE                       Arkansas               72076                                                        Legal Claim                                 x            x                  x                                                    Unknown
FMG PUBLICATIONS            13741 DANIELSON STREET, SUITE A                              POWAY                              CA                     92064                                                 114873 Trade Claim                                                                                                                      $2,750.20
FOAM FABRICATORS INC        25713 NETWORK PLACE                                          CHICAGO                            IL            60673-1257                                                     105438 Trade Claim                                                                                                                        $384.00
FORD TOOL STEELS INC        5051 PATTISON AVE                                            SAINT LOUIS                        MO                     63110                                                2708493 Trade Claim                                                                                                                      $7,201.38
FORT DEARBORN COMPANY PO Box 74008096                                                    CHICAGO                            IL            60674-8096                                                     115716 Trade Claim                                                                                                                      $6,771.98
FOSTER BROTHERS WOOD PRODUCT6465 STATE ROAD EAST                                         AUXVASSE                           MO                     65231                                                 118158 Trade Claim                                                                                                                      $1,698.64
FOX VALLEY SPRING CO        N915 CRAFTSMEN DRIVE                                         GREENVILLE                         WI                     54942                                                 100471 Trade Claim                                                                                                                      $2,734.30
Fox, Chris                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                                    Unknown
Fox, Darrel                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                    Unknown
FRANKLIN AUTOMATION INC PO Box 18777                                                     MEMPHIS                            TN            38181-0777                                                    1308980 Trade Claim                                                                                                                      $8,323.27
FREEWAY CORP                9301 ALLEN DR                                                CLEVELAND                          OH                     44125                                                1884007 Trade Claim                                                                                                                        $864.00
FRIDAY, ELDREDGE & CLARK    400 W CAPITOL                                                LITTLE ROCK                        AR                     72201                                                 101142 Trade Claim                                                                                                                         $68.75
FRONTIER COMMUNICATIONS PO Box 740407                                                    CINCINNATI                         OH            45274-0407                                                    4917696 Trade Claim                                                                                                                         $88.03
FSW FUNDING JAGEMANN MUNITIOPO Box 467                                                   DES MOINES                         IA            50302-0467                                                     116171 Trade Claim                                                                                                                   $120,101.41
Fu, Cheng                                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                    Unknown
FUCHS LUBRICANTS CO         PO Box 71735                                                 CHICAGO                            IL            60694-1735                                                     107855 Trade Claim                                                                                                                    $33,081.46
FULL METAL S.A.             Gran Canarias 25, Quilmes (1878)                             Buenos Aires                                                           Argentina                                       Setoff Accounts Receivable                                                                 x                                  $120,377.20
FULLDRAW OUTFITTERS         22250 COUNTY ROAD 44                                         AGUILAR                            CO                          81020                                            118569 Trade Claim                                                                                                                    $30,000.00
Fulton, Gary                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                    Unknown
FUSION INC                  PO BOX 932424                                                CLEVELAND                          OH                          44193                                           5802420 Trade Claim                                                                                                                    $15,409.48
FW PROPERTIES               PO Box 98                                                    HERREID                            SD                          57632                                            118856 Trade Claim                                                                                                                      $1,250.00
G & F PRECISION MOLDING INC 709 MAIN STREET                                              FISKDALE                           MA            01518                                                          110256 Trade Claim                                                                                                                    $20,922.97




                                                                                                                                       9 of 26
                                             Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                                               Main Document     Page 45 of 147
                                                                                                           In re Remington Arms Company, LLC
                                                                                                                     Case No. 20-81692
                                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                 Claim subject to offset?
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                  Disputed
          Creditor Name                      Address1           Address2                  City                     State              Zip          Country       Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
G & R MANUFACTURING         190 SHERIDAN DRIVE                             NAUGATUCK                          CT               06770                                                       111714 Trade Claim                                                                                                                  $214,158.90
G NEIL COMPANIES            PO Box 669390                                  POMPANO BEACH                      FL               33066-9390                                                 4223582 Trade Claim                                                                                                                     $1,428.67
G&H Distributing Inc.       1151 PLANT STREET                              RAPID CITY                         SD               57702-9331                                                         Trade Claim                                                                                                                       $383.05
G4S SECURE SOLUTIONS (USA) IPO Box 277469                                  ATLANTA                            GA               30384-7469                                                 4956249 Trade Claim                                                                                                                  $170,558.57
GALAXY TOOL & MOLD INC      502 SOUTH SANDIA DRIVE                         CONCORDIA                          MO               64020-8312                                                 9318300 Trade Claim                                                                                                                       $900.00
GANS INK & SUPPLY CO., INC. 1441 BOYD STREET                               LOS ANGELES                        CA                          90033                                            109000 Trade Claim                                                                                                                     $1,074.53
GARCO FILTRATION            1241 N KINDER                                  NIXA                               MO                          65714                                            112053 Trade Claim                                                                                                                     $2,179.84
GARTNER EQUIPMENT CO INC PO Box 11199                                      SYRACUSE                           NY               13218-1199                                                 5388880 Trade Claim                                                                                                                        $38.94
GELLCO CLOTHING AND SHOES 4600 SOUTH ZERO                                  FORT SMITH                         AR                          72903                                           2779544 Trade Claim                                                                                                                     $5,214.54
GENERAL CARBIDE CORPORATION PO BOX 645215                                  PITTSBURGH                         PA               15264-5215                                                  116116 Trade Claim                                                                                                                   $56,099.73
GENERAL CHEMICAL CORP.      12336 EMERSON                                  BRIGHTON                           MI                          48116                                          10789101 Trade Claim                                                                                                                     $5,666.00
GENERAL DYNAMICS            55 MASSON STREET, C.P 5520                     VALLEYFIELD                        PQ               J6S 4V9          CANADA                                    1092113 Trade Claim                                                                                                                  $279,753.41
GENESEE GROUP/NY, INC       975 JOHN STREEET                               WEST HENRIETTA                     NY                          14586                                            108181 Trade Claim                                                                                                                   $23,940.00
GEODIS LOGISTICS LLC        15604 COLLECTIONS CENTER DRIVE                 CHICAGO                            IL                          60693                                            118130 Trade Claim                                                                                                                  $216,572.03
GERDAU AMERISTEEL US INC 25654 NETWORK PLACE                               CHICAGO                            IL               60673-1256                                                  110524 Trade Claim                                                                                                                  $110,381.42
GESCO INC                   2000 THAYER ST                                 LITTLE ROCK                        AR                          72202                                           3270121 Trade Claim                                                                                                                     $7,912.50
GESSWEIN                    255 HANCOCK AVENUE                             BRIDGEPORT                         CT               06605-0936                                                 1214733 Trade Claim                                                                                                                       $120.38
GG & G INC                  3602 EAST 42ND STRAVENUE                       TUCSON                             AZ                          85713                                            114683 Trade Claim                                                                                                                   $13,500.00
GHD CONSULTING SERVICES INC1 REMINGTON PARK DRIVE                          CAZENOVIA                          NY               13035-9469                                                  116718 Trade Claim                                                                                                                   $15,900.81
GHENT INDUSTRIAL SUPPLY INCPO Box 637                                      JUDSONIA                           AR                          72081                                            115144 Trade Claim                                                                                                                       $429.68
GIBBS SERVICE CO INC        PO Box 15776                                   NORTH LITTLE ROCK                  AR                          72231                                           1879106 Trade Claim                                                                                                                     $6,162.64
Gillis, Greg                                                                                                                                                                                      Legal Claim                                 x            x                  x                                                   Unknown
Gilmore, Sean                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                   Unknown
GLACIER TOOL & DIE          3961 US HWY 93 N                               STEVENSVILLE                       MT                        59870                                              113153 Trade Claim                                                                                                                     $2,148.30
GLASSELL FAMILY LLC         PO BOX 177                                     FAYETTEVILLE                       AR                        72702                                              117191 Trade Claim                                                                                                                     $2,190.63
GLAUBER EQUIPMENT CORP 1600 COMMERCE PARKWAY                               LANCASTER                          NY                        14086                                             1227180 Trade Claim                                                                                                                       $468.00
Glenn J Shrader, Jr., The
Shrader Firm                10205 N. Pennsylvania Avenue                   Oklahoma City                      OK                        73120                                                   Legal Claim                                   x            x                  x                                                  Unknown
GLOBAL EQUIPMENT COMPANY29833INC NETWORK PLACE                             CHICAGO                            IL               60673-1298                                               4263596 Trade Claim                                                                                                                     $35,556.78
GOFF INC                    ONE PLEASANT GROVE RD                          SEMINOLE                           OK               74818-1607                                               3396488 Trade Claim                                                                                                                      $2,479.00
Golf, Zoller                                                                                                                                                                                    Legal Claim                                   x            x                  x                                                  Unknown
GOPHER RESOURCE LLC         2900 LONE OAK PARKWAY, STE 140A                EAGAN                              MN                        55121                                            118445 Trade Claim                                                                                                                     $98,974.91
GORDON RUBBER & PACKING 10 CEMETERY AVENUE                                 DERBY                              CT               06418                                                      87288 Trade Claim                                                                                                                      $6,264.00
GP Sales                                                                                                                                                                                        Legal Claim                                   x            x                  x                                                  Unknown
GRACE ENGINEERING CORP      34775 POTTER STREET                            MEMPHIS                            MI                        48041                                            112336 Trade Claim                                                                                                                     $71,991.93
Gradient Lens Corp          207 Tremont St                                 ROCHESTER                          NY                        14608                                            107032 Trade Claim                                                                                                                       $440.00
GRAF & SONS INC             4050 S CLARK                                   MEXICO                             MO                        65265                                           5709190 Trade Claim                                                                                                                       $112.99
GRAVES COUNTY HIGH SCHOOL1107 HOUSMAN STREET                               MAYFIELD                           KY                        42066                                            115408 Trade Claim                                                                                                                       $150.00
GRAYBAR ELECTRIC CO         PO Box 504490                                  SAINT LOUIS                        MO               63150-4490                                               4926333 Trade Claim                                                                                                                     $12,126.57
GRAYBAR ELECTRIC CO INC     12444 COLLECTION CENTER DRIVE                  CHICAGO                            IL               60693-2444                                                114174 Trade Claim                                                                                                                      $5,119.94
GRAYBOE LLC                 6027 N 57TH DRIVE                              GLENDALE                           AZ                        85301                                            117662 Trade Claim                                                                                                                     $13,559.00
Grays Harbor Guns                                                                                                                                                                               Legal Claim                                   x            x                  x                                                  Unknown
GREATAMERICA FINANCIAL SERVIPO Box 660831                                  DALLAS                             TX               75266-0831                                                117650 Trade Claim                                                                                                                       $502.56
GREEN MOUNTAIN RIFLE BARREL 153 WEST MAIN STREET                           CONWAY                             NH               03818                                                     113150 Trade Claim                                                                                                                       $519.50
Green, Buddy                                                                                                                                                                                    Legal Claim                                   x            x                  x                                                  Unknown
Greenhead Outdoors                                                                                                                                                                              Setoff Accounts Receivable                                                                   x                                   $9,071.80
GREIDER PRECISION           431 SANTA MARINA CT                            ESCONDIDO                          CA               92029-7915                                                111962 Trade Claim                                                                                                                     $16,000.00
GREYSTONE OF VIRGINIA       Client ID 800304 PO Box 983122                 Boston                             MA               02298-3122                                                114800 Trade Claim                                                                                                                      $2,012.36
GROVTEC US INC              PO Box 1910                                    FAIRVIEW                           OR                        97024                                            113683 Trade Claim                                                                                                                     $32,659.50
GT MIDWEST                  2202 SOUTH WEST STREET                         WICHITA                            KS                        67213                                            108443 Trade Claim                                                                                                                      $8,542.43
GUN DIGEST MEDIA & BLADE MAG5600 W GRAND MARKET DR, SUITE 100              APPLETON                           WI                        54913                                            118799 Trade Claim                                                                                                                     $17,975.00
Gun DOC NH, LLC                                                                                                                                                                                 Legal Claim                                   x            x                  x                                                  Unknown
Gun Worx Texas                                                                                                                                                                                  Legal Claim                                   x            x                  x                                                  Unknown
Guns Unlimited                                                                                                                                                                                  Legal Claim                                   x            x                  x                                                  Unknown
GUNSAMERICA LLC             2040 NE 163RD STREET, SUITE 310                NORTH MIAMI BEACH                  FL                        33162                                            118798 Trade Claim                                                                                                                     $10,000.00
GUYSON CORP OF USA          13 GRANDE BLVD                                 SARATOGA SPRINGS                   NY                        12866                                            111082 Trade Claim                                                                                                                       $980.00
Guyton, David                                                                                                                                                                                   Legal Claim                                   x            x                  x                                                  Unknown
H & H ELECTRIC INC          PO Box 6425                                    HOT SPRINGS                        AR               71902-6425                                                105316 Trade Claim                                                                                                                     $19,013.00
H & W BOILER & WELDING SERVI206 SE 1ST STREET                              ATKINS                             AR                        72823                                            118037 Trade Claim                                                                                                                      $3,200.00
H F BROWN MACHINE CO INC 708 STATE STREET                                  UTICA                              NY               13503-0849                                               1875665 Trade Claim                                                                                                                     $11,516.00
H J BRANDELES CORP          8101 HALSEY ROAD                               WHITESBORO                         NY               13492-3707                                               1875574 Trade Claim                                                                                                                     $42,329.63
H R BEEBE INC               PO Box 240                                     UTICA                              NY                        13503                                           1875343 Trade Claim                                                                                                                     $33,595.25
H&C TOOL SUPPLY CORP        235 Mt Read Blvd                               Rochester                          NY                        14611                                            107784 Trade Claim                                                                                                                       $769.56
Haas Outdoors (Mossy Oak)   P.O. Box Drawer 757                            West Point                         MS                        39773                                                   Trade claim                                                X                                                                     $1,251.50




                                                                                                                           10 of 26
                                            Case 20-81688-CRJ11                  Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                                 Main Document     Page 46 of 147
                                                                                                                                 In re Remington Arms Company, LLC
                                                                                                                                           Case No. 20-81692
                                                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                                          Disputed
         Creditor Name                                 Address1                        Address2                City                      State              Zip             Country    Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
HAAS SAW & SUPPLY LLC               4929 MARLIN DRIVE                                             MACHESNEY PARK                    IL                        61115                                              110343   Trade Claim                                                                                                                       $210.00
HACH COMPANY                        2207 COLLECTIONS CENTER DRIVE                                 CHICAGO                           IL                        60693                                             4325528   Trade Claim                                                                                                                       $478.60
HAMMOND ROTO-FINISH                 1600 DOUGLAS                                                  KALAMAZOO                         MI               49007-1690                                                 5059555   Trade Claim                                                                                                                     $8,887.00
HANDS ACROSS THE VALLEY             PO Box 388                                                    ILION                             NY                                                                           105868   Trade Claim                                                                                                                       $547.00
Hann, George                                                                                                                                                                                                              Legal Claim                                 x            x                  x                                                   Unknown
Hanna, Tracy                                                                                                                                                                                                              Legal Claim                                 x            x                  x                                                   Unknown
HANSFORD PARTS AND PRODUCTS         1675 WAYNEPORT ROAD                                           MACEDON                           NY                            14502                                        117982     Trade Claim                                                                                                                  $118,139.48
HARCROS CHEMICALS INC               PO Box 74583                                                  CHICAGO                           IL                            60695                                       7079700     Trade Claim                                                                                                                   $71,138.63
Harrington, Brian                                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                   Unknown
HARRIS ENGINEERING INC              999 BROADWAY                                                  BARLOW                            KY                            42024                                       3858552     Trade Claim                                                                                                                       $375.90
Harris, Joe                                                                                                                                                                                                               Legal Claim                                 x            x                  x                                                   Unknown
HARRY MILLER CORP                   4309 N LAWRENCE STREET                                        PHILADELPHIA                      PA               19140-2406                                                107819     Trade Claim                                                                                                                     $1,579.27
HARTMAN ENTERPRISES INCORPOR        455 ELIZABETH STREET                                          ONEIDA                            NY                        13421                                            111543     Trade Claim                                                                                                                   $38,682.00
HARVEY DAVIDSON SALES INC 149 WEST MAIN STREET                                                    WATERVILLE                        NY               13480-1165                                               1884329     Trade Claim                                                                                                                   $17,266.60
Hawkins, James                                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
Hawkins, Josh                                                                                                                                                                                                             Legal Claim                                 x            x                  x                                                   Unknown
HEALTH & SAFETY INSTITUTE PO Box 809321                                                           CHICAGO                           IL               60680-9321                                                118620     Trade Claim                                                                                                                     $1,287.00
HEALTHGROUP OF ALABAMA OHG          1963
                                       H MEMORIAL PARKWAY, SUITE 24                               HUNTSVILLE                        AL                        35801                                            116915     Trade Claim                                                                                                                   $10,774.50
HEARTLAND CASTINGS INC              675 EAST UNION STREET -- PO BOX 37                            WATERLOO                          IN                        46793                                            118273     Trade Claim                                                                                                                       $420.00
HEARTLAND WATERFOWLER LLC9514 TIMBER MEADOWS DRIVE                                                LEES SUMMIT                       MO                        64086                                            117405     Trade Claim                                                                                                                   $85,000.00
HELIO PRECISION INC                 601 NORTH SKOKIE HIGHWAY                                      LAKE BLUFF                        IL                        60044                                            113749     Trade Claim                                                                                                                  $473,676.73
HENKEL CORPORATION                  PO Box 281666                                                 ATLANTA                           GA               30384-1666                                               5200887     Trade Claim                                                                                                                  $124,207.59
HENRY & WRIGHT CORP                 739 EAST 140TH STREET                                         CLEVELAND                         OH                        44110                                           2061844     Trade Claim                                                                                                                   $12,829.10
HERAEUS NOBLELIGHT AMERICA21533      L      NETWORK PLACE                                         CHICAGO                           IL               60673-1215                                                109919     Trade Claim                                                                                                                     $2,398.70
Herbert J. Cully, Esq., Calli Calli
& Cully                             Calli Professional Building, 510 Bleecker Street              Utica                             NY                            13501                                               Legal Claim                                     x            x                  x                                                 Unknown
HERITAGE ENVIRONMENTAL SERVI        PO Box 933024                                                 CLEVELAND                         OH                            44193                                        118039 Trade Claim                                                                                                                      $16,730.92
HERNON MFG INC                      121 TECH DRIVE                                                SANFORD                           FL                            32771                                        113814 Trade Claim                                                                                                                       $7,294.12
Hewlett, Jeff                                                                                                                                                                                                         Legal Claim                                     x            x                  x                                                 Unknown
HEXAGON METROLOGY INC               1742 SOLUTIONS CENTER                                         CHICAGO                           IL               60677-1007                                               5208718 Trade Claim                                                                                                                      $10,299.00
HI - PERFORMANCE DESIGNS INC803 E REYNOLDS ST                                                     PLANT CITY                        FL                        33563                                            114336 Trade Claim                                                                                                                        $289.92
Higher Power Outfitters                                                                                                                                                                                               Legal Claim                                     x            x                  x                                                 Unknown
HIGHER POWER OUTFITTERS INC1826 TAMIAMI TRAIL                                                     PUNTA GORDA                       FL                            33950                                        118644 Trade Claim                                                                                                                       $3,380.42
HILLCREST CAMSHAFT SERVICE PO Box 4255                                                            LITTLE ROCK                       AR                            72214                                        106811 Trade Claim                                                                                                                        $609.88
HILLMAN EXTRUSION TOOL INCPO Box 340                                                              LINCOLN                           MI                            48742                                       6495000 Trade Claim                                                                                                                     $124,150.98
Hines, Steve                                                                                                                                                                                                          Legal Claim                                     x            x                  x                                                 Unknown
HI-SPEED INDUSTRIAL SERVICE PO Box 2959                                                           JACKSON                           MS               39207-2959                                                117465 Trade Claim                                                                                                                       $5,800.00
HJM PRECISION INC                   9 NEW TURNPIKE ROAD                                           TROY                              NY                        12182                                            104881 Trade Claim                                                                                                                       $1,360.00
HOEGANAES CORPORATION               1315 AIRPORT ROAD                                             GALLATIN                          TN                        37066                                            107536 Trade Claim                                                                                                                       $1,096.30
Hogue - Royalty                     PO Box 91360                                                  HENDERSON                         NV               89009-1360                                                       Trade claim                                                  X                                                                   $30,556.92
HOGUE INC                           PO Box 91360                                                  HENDERSON                         NV               89009-1360                                                109932 Trade Claim                                                                                                                      $28,268.40
HOKUTO TRADING CO. LTD.             No. 19-3 1- Chome Funato                                      Kashiwa City                      Chiba            277-0802       Japan                                             Setoff Accounts Receivable                                                                     x                                 $28,451.91
HOLLOWAY AMERICA                    720 NORTH CEDARBROOK                                          SPRINGFIELD                       MO                        65802                                            112084 Trade Claim                                                                                                                      $44,142.00
HOLSTON GASES INC                   PO Box 1151                                                   DECATUR                           AL                        35602                                            118686 Trade Claim                                                                                                                       $1,034.40
HORIZON SOLUTIONS LLC               PO Box 92367                                                  ROCHESTER                         NY                        14692                                           5533590 Trade Claim                                                                                                                      $16,766.41
HORN USA                            320 PREMIER COURT, SUITE 205                                  FRANKLIN                          TN                        37067                                            118924 Trade Claim                                                                                                                      $30,798.69
HORNADY MANUFACTURING COPO Box 1848                                                               GRAND ISLAND                      NE               68802-1848                                               1352871 Trade Claim                                                                                                                      $31,155.02
HOUGHTON INTERNATIONAL INC          24543 NETWORK PLACE                                           CHICAGO                           IL               60673-1245                                                111784 Trade Claim                                                                                                                      $25,260.38
HOUSE OF PUMPS INC                  PO Box 389                                                    SANDY                             UT               84091-0389                                                118456 Trade Claim                                                                                                                        $562.00
HOYA VISION CARE - DEPT 2454PO Box 122454                                                         DALLAS                            TX               75312-2454                                                118312 Trade Claim                                                                                                                       $4,288.00
HRF FASTENER SYSTEMS INC 70 HORIZON DRIVE                                                         BRISTOL                           CT               06010                                                     114608 Trade Claim                                                                                                                      $23,900.36
H-S PRECISION INC                   1301 TURBINE DRIVE                                            RAPID CITY                        SD                        57703                                           1274745 Trade Claim                                                                                                                      $47,716.80
HUBBARD-HALL INC                    PO Box 790                                                    WATERBURY                         CT               06720-0790                                                101270 Trade Claim                                                                                                                       $4,875.00
HUMMELS OFFICE EQUIP CO INCPO Box 351                                                             HERKIMER                          NY                        13350                                           1884717 Trade Claim                                                                                                                       $4,224.01
HUMPHRIES WELDING CENTER PO Box 1015                                                              AMERICAN FORK                     UT                                                                         116151 Trade Claim                                                                                                                        $274.80
HUM'S HARDWARE & RENTAL 3901 EAST BROADWAY STREET                                                 NORTH LITTLE ROCK                 AR                            72114                                        118022 Trade Claim                                                                                                                          $36.40
HUNTER MACLEAN EXLEY & DUNN         200 EAST ST JULIAN STREET                                     SAVANNAH                          GA                            31401                                        118341 Trade Claim                                                                                                                       $8,127.50
Hurshel Hodge Pre-Litigation
Claim Case Number: N/A                                                                                                                                                                                                Legal Claim                                     x            x                  x                                                  Unknown
Husk, Glenn                                                                                                                                                                                                           Legal Claim                                     x            x                  x                                                  Unknown
Huss, Mark                                                                                                                                                                                                            Legal Claim                                     x            x                  x                                                  Unknown
HUTCHINSON BAG CORP                 215 S POPLAR                                                  HUTCHINSON                        KS               67504-1286                                               4083077 Trade Claim                                                                                                                        $2,736.00
HYDRON - UNIPRESS SP. ZO.O. WOLCZANSKA 257                                                        LODZ                                                                    POLAND                               115698 Trade Claim                                                                                                                        $7,028.40
HYG FINANCIAL SERVICES INC PO Box 14545                                                           DES MOINES                        IA               50306-3545                                                117172 Trade Claim                                                                                                                         $922.68




                                                                                                                                                 11 of 26
                                                       Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                            Desc
                                                                                                        Main Document     Page 47 of 147
                                                                                                                                      In re Remington Arms Company, LLC
                                                                                                                                                Case No. 20-81692
                                                                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                                               Disputed
         Creditor Name                               Address1                              Address2                  City                     State               Zip               Country   Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
IbgNDT Systems Corporation 20793 Farmington Road                                                      FARMINGTON HILLS                   MI                        48336                                                105600 Trade Claim                                                                                                                     $1,390.00
IBT INC                            PO Box 873065                                                      KANSAS CITY                        MO               64187-3065                                                   1650647 Trade Claim                                                                                                                     $1,520.83
ILION LUMBER CO                    161 WEST MAIN STREE                                                ILION                              NY               13357-1719                                                   1884790 Trade Claim                                                                                                                     $1,995.58
ILION POLICE DEPT                  55 First Street                                                    Ilion                              NY                        13357                                                       Setoff Accounts Receivable                                                                 x                                    $2,550.00
ILLINOIS DEPT OF NATURAL RESONE NATURAL RESOURCES WAY                                                 SPRINGFIELD                        IL               62702-1271                                                    103383 Trade Claim                                                                                                                     $9,000.00
IMAGINEERING ENTERPRISES INC       PO Box 1051                                                        WARSAW                             IN                        46581                                                105899 Trade Claim                                                                                                                   $14,786.11
IMPORTADORA DAHER                  Calle Florida N 221                                                Santa Cruz                                                                Bolivia                                        Setoff Accounts Receivable                                                                 x                                    $2,409.51
INDEPENDENT COURIER                PO Box 686                                                         UTICA                              NY                             13503                                           109493 Trade Claim                                                                                                                     $4,320.05
INDO-MIM PRIVATE LIMITED 214 CARNEGIE CENTER, SUITE 104                                               PRINCETON                          NJ               08540                                                         111941 Trade Claim                                                                                                                   $21,930.00
INDUSTRIAL AIR TECHNOLOGY LLC      17204 WEST 84TH STREET                                             LENEXA                             KS                        66219                                                118728 Trade Claim                                                                                                                       $164.00
INDUSTRIAL BOILER & MECHANIC       3325 NORTH HAWTHORNE STREET                                        CHATTANOOGA                        TN                        37406                                                118170 Trade Claim                                                                                                                   $25,129.21
INDUSTRIAL CONTAINER               PO Box 26668                                                       SALT LAKE CITY                     UT                        84126                                                116156 Trade Claim                                                                                                                        $64.68
INDUSTRIAL MOTION CONTROL PO       LLCBox 93782                                                       CHICAGO                            IL               60673-3782                                                   4498036 Trade Claim                                                                                                                     $4,618.00
INDUSTRIAL PIPE & SUPPLY CO PO Box 481                                                                CABOT                              AR                        72023                                               3423019 Trade Claim                                                                                                                   $26,726.64
INDUSTRIAL SERVICES & SOLUTI927 HIGHWAY 365 SOUTH                                                     MAUMELLE                           AR                        72113                                                108953 Trade Claim                                                                                                                   $20,206.94
Inspection for Explosives
Safety in Lonoke, Arkansas                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                  Unknown
Inspection of Compliance with
Consent Administrative Order
in Lonoke, Arkansas                                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                 Unknown
INSTREAM ENVIRONMENTAL LLC221 BEVERLY ROAD                                                            GREENVILLE                         SC                        29609                                              115145   Trade Claim                                                                                                                 $165,020.32
INSULATION & REFRACTORIES SE462 DECATUR ST                                                            MEMPHIS                            TN                        38105                                              111537   Trade Claim                                                                                                                  $23,218.65
INTEGRATED CONTROL SYSTEMS170       I D JEFFERSON PIKE                                                LA VERGNE                          TN                        37086                                              118471   Trade Claim                                                                                                                  $18,893.20
INTERMOUNTAIN WORKMED PO Box 30180                                                                    SALT LAKE CITY                     UT                        84130                                              116163   Trade Claim                                                                                                                    $100.00
INTERNATIONAL PAPER - UTICA PO Box 644095                                                             PITTSBURGH                         PA               15264-4095                                                  105834   Trade Claim                                                                                                                   $4,509.18
INTRADO ENTERPRISE COLLABORA       PO BOX 281866                                                      ATLANTA                            GA               30384-1866                                                  108775   Trade Claim                                                                                                                   $1,522.75
IPS PACKAGING                      PO BOX 2009                                                        FOUNTAIN INN                       SC                        29644                                              117556   Trade Claim                                                                                                                   $5,089.60
IPSEN INC                          1801 WEST OLYMPIC BOULEVARD                                        PASADENA                           CA               91199-1111                                                  117535   Trade Claim                                                                                                                      $87.58
IRWIN FRITCHIE URQUHART & MO       400 POYDRAS STREET, SUITE 2700                                     NEW ORLEANS                        LA                        70130                                              118065   Trade Claim                                                                                                                   $2,152.30
ISELI CO                           14475 COLLECTIONS CENTER DRIVE                                     CHICAGO                            IL                        60693                                              105149   Trade Claim                                                                                                                   $2,687.76
ISLAND PYROCHEMICAL INDUSTRI       267 EAST JERICHO TURNPIKE                                          MINEOLA                            NY               11501-2133                                                  108614   Trade Claim                                                                                                                  $51,712.35
ITEDIUM INC                        PO Box 504265                                                      SAINT LOUIS                        MO               63150-4265                                                  118936   Trade Claim                                                                                                                    $173.20
ITW VORTEC CORP                    75 REMITTANCE DR - SUITE 1061                                      CHICAGO                            IL               60675-1061                                                 1595545   Trade Claim                                                                                                                    $192.00
IVC WISCONSIN LLC                  102 PROSPECT WAY                                                   OSCEOLA                            WI                        54020                                              117637   Trade Claim                                                                                                                  $22,792.00
J GRIPPE INDUSTRIAL SUPPLY C 4160 ACME ROAD                                                           FRANKFORT                          NY                        13340                                             1645837   Trade Claim                                                                                                                 $129,435.52
J H METAL FINISHING                1146 EAST STREET                                                   NEW BRITAIN                        CT               06051                                                        87354   Trade Claim                                                                                                                    $375.00
J Masten Childers, III,
Whiteford, Taylor & Preston,
LLP                                161 North Eagle Creek, Suite 210                                   Lexington                          KY                             40509                                                Legal Claim                                   x            x                  x                                                  Unknown
J&G GUNSMITHING                    7680 BARTON ROAD                                                   GRANITE BAY                        CA                             95746                                        1943588 Trade Claim                                                                                                                      $2,305.55
J. Angus Edwards, Jones
Waldo Holbrook &
McDonough, P.C.                    170 S. Main Street, Suite 1500                                     Salt Lake City                     UT                             84101                                                Legal Claim                                   x            x                  x                                                  Unknown
J. DEWEY MFG. CO., INC             PO Box 2014                                                        SOUTHBURY                          CT               06488                                                       110755 Trade Claim                                                                                                                      $1,080.00
J. Scott Nooney; Nooney &
Roberts                            1680 Emerson Street                                                Jacksonville                       FL                             32207                                                  Legal Claim                                 x            x                  x                                                  Unknown
Jack Bethay, Maynard Cooper
& Gale                             1901 Sixth Avenue North, Regions Harbert Plaza - Suite 2400        Birmingham                         AL                        35203                                                       Legal Claim                                 x            x                  x                                                 Unknown
JACK TYLER ENGINEERING CO 6112 PATTERSON AVENUE                                                       LITTLE ROCK                        AR                        72209                                             1234871   Trade Claim                                                                                                                   $4,161.50
JACKSON LEWIS, LLP                 PO Box 416019                                                      BOSTON                             MA               02241-6019                                                  106588   Trade Claim                                                                                                                 $133,392.31
JACKSON PURCHASE 2 WAY RADIO       1201 SOUTH THIRD STREET                                            PADUCAH                            KY                        42003                                              114634   Trade Claim                                                                                                                   $1,025.30
JAGEMANN PRECISION TOOLINGPO Box 217                                                                  MANITOWOC                          WI               54221-0217                                                  118159   Trade Claim                                                                                                                  $71,284.15
James Scott, etc., Case No. 19-
CV-01891                                                                                                                                                                                                                     Legal Claim                                   x            x                  x                                                  Unknown
Jason Lape                         10 MCCANN ST                                                       ILION                              New York                  13357                                                     Legal Claim                                   x            x                  x                                                  Unknown
JD NORMAN INDUSTRIES INC 32308 COLLECTION CENTER DRIVE                                                CHICAGO                            IL               60693-0323                                                  111525 Trade Claim                                                                                                                     $40,508.15
Jeffrey W. Hightower               8100 Lomo Alto Drive; Suite 220                                    Dallas                             TX                        75225                                                     Legal Claim                                   x            x                  x                                                  Unknown
Jessica Boepple                    240 LOOMIS ST                                                      LITTLE FALLS                       New York                  13365                                                     Legal Claim                                   x            x                  x                                                  Unknown
Jessica Olinick, etc.; et al. Case
No. 1:20-CV-01164-YK                                                                                                                                                                                                         Legal Claim                                   x            x                  x                                                  Unknown
JGS PRECISION TOOL MFG, LLC 60819 SELANDER RD.                                                        COOS BAY                           OR                             97420                                        5362560 Trade Claim                                                                                                                     $37,415.00
Jims Gun Jobbery                                                                                                                                                                                                             Legal Claim                                   x            x                  x                                                  Unknown
JM DOOR & HARDWARE CO INC505 BROAD STREET                                                             UTICA                              NY                             13501                                        5362620 Trade Claim                                                                                                                      $1,174.50




                                                                                                                                                      12 of 26
                                                    Case 20-81688-CRJ11                                       Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                                                              Main Document     Page 48 of 147
                                                                                                                     In re Remington Arms Company, LLC
                                                                                                                               Case No. 20-81692
                                                                                                      Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                             Disputed
          Creditor Name                            Address1            Address2                  City                        State               Zip           Country     Last 4 Digits of Account Number     Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
John Baldwin; Lauren Baldwin
Case No. C-125018                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                  Unknown
John Baldwin; Lauren Baldwin,
C-125018                                                                                                                                                                                                  Legal Claim                                    x            x                  x                                                  Unknown
John Coburn                     8 Hilltop Road, Vilonia, AR 72173                 Vilonia                               AR                             72173                                              Legal Claim                                    x            x                  x                                                  Unknown
John Emmitt Williams, Jr.       155 Mount Ellen St.                               Hutto                                 TX                             78634                                              Legal Claim                                    x            x                  x                                                  Unknown
John McKusick                   2657 STATE ROUTE 167                              MOHAWK                                New York                       13407                                              Legal Claim                                    x            x                  x                                                  Unknown
JOHN MIROEWSKI                  2504 Natchez Ave                                  Cleveland                             OH                             44109                                              Setoff Accounts Receivable                                                                    x                                      $21.58
JOHN R. HAMMOND                 38 HIGH STREET                                    ILION                                 NY                             13357                                       110550 Trade Claim                                                                                                                        $151.54
Johnathan Oliver                2417 CANTERBURY LN.                               CABOT                                 Arkansas         72023                                                            Legal Claim                                    x            x                  x                                                  Unknown
JOHNSON CONTROLS SECURITY PO    SO Box 371967                                     PITTSBURGH                            PA               15250-7967                                                102884 Trade Claim                                                                                                                      $13,655.25
JOHNSON EQUIPMENT CO            PO Box 802009                                     DALLAS                                TX               75380-2009                                               1417989 Trade Claim                                                                                                                      $10,387.75
Jon Batts v. Remington Arms
Company, LLC Case Number:
6:17-CV-00346                                                                                                                                                                                             Legal Claim                                    x            x                  x                                                  Unknown
JONES & VINING INC              PO Box 419170                                     BOSTON                                MA               02241-9170                                                110119 Trade Claim                                                                                                                      $38,064.90
Jones, Ben                                                                                                                                                                                                Legal Claim                                    x            x                  x                                                  Unknown
Jones, Ellis                                                                                                                                                                                              Legal Claim                                    x            x                  x                                                  Unknown
Jones, Ezekiel                                                                                                                                                                                            Legal Claim                                    x            x                  x                                                  Unknown
Jordan Outdoor (Realtree)       1390 BOX CIRCLE                                   COLUMBUS                              GA               31907                                                            Trade claim                                                 X                                                                    $12,934.50
JORDAN OUTDOOR ENTERPRISES1390    L BOX CIRCLE                                    COLUMBUS                              GA                             31907                                       118614 Trade Claim                                                                                                                      $20,000.00
Joseph F. Sullivan; Sullivan &
Brill, LLP                      115 Broadway; 17th Floor                          New York                              NY                        10006                                                   Legal Claim                                    x            x                  x                                                  Unknown
JOSEPH T RYERSON & SON INC PO Box 731036                                          DALLAS                                TX               75373-1036                                               4192191 Trade Claim                                                                                                                       $5,868.69
Joshua D. Koskoff and Alinor
C. Sterling; Koskoff, Koskoff &
Bieder, P.C.                    350 Fairfield Avenue                              Bridgeport                            CT                          6604                                                     Legal Claim                                 x            x                  x                                                  Unknown
JRLON INC                       3581 BIG RIDGE ROAD                               SPENCERPORT                           NY                        14559                                            112217    Trade Claim                                                                                                                   $10,288.19
JUST THE RIGHT STUFF, INC. 103 TWIN OAKS DRIVE                                    SYRACUSE                              NY                        13206                                            109639    Trade Claim                                                                                                                    $6,801.12
K SAFETY INC                    1000 FIR STREET                                   CEDAR CITY                            UT                        84720                                            118204    Trade Claim                                                                                                                    $3,760.46
KAESER COMPRESSORS INC          PO Box 946                                        FREDERICKSBURG                        VA                        22404                                            118597    Trade Claim                                                                                                                    $1,042.30
KAMAN INDUSTRIAL TECHNOLOGIES   1 WATER CROSSING - SUITE 400                      ATLANTA                               GA               30384-2847                                               1495548    Trade Claim                                                                                                                    $2,129.54
KANEBRIDGE CORPORATION PO Box 788542                                              PHILADELPHIA                          PA               19178-8542                                                117558    Trade Claim                                                                                                                     $115.64
Karden Sales & Consulting, I    9114 VIRGINIA ROAD, UNIT 100                      LAKE IN THE HILLS                     IL                        60156                                            106156    Trade Claim                                                                                                                    $4,358.88
Kathleen Burt                   238 Second Street                                 Ilion                                 NY                        13357                                                      Legal Claim                                 x            x                  x                                                  Unknown
Katie Yockel                                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                  Unknown
Kayla Klemann, Division of
Consumer Protection, Office
of Attorney General             1302 E Hwy 14 Ste 3                               Pierre                                SD               57501-8503                                                       Legal Claim                                    x            x                  x                                                 Unknown
KEITH'S AUTO REPAIR             1399 NORTH BANKHEAD                               CARLISLE                              AR                        72024                                            117822 Trade Claim                                                                                                                      $1,054.61
KELCH INC                       600 ALBION AVENUE                                 SCHAUMBURG                            IL                        60193                                            108691 Trade Claim                                                                                                                     $18,280.00
Keleher, Joseph                                                                                                                                                                                           Legal Claim                                    x            x                  x                                                 Unknown
Keleher, Joseph                                                                                                                                                                                           Legal Claim                                    x            x                  x                                                 Unknown
KELLEY BABST                    100 WIGON CIRCLE                                  MADISON                               AL                             35758                                       906168 Trade Claim                                                                                                                         $47.15
Kelly Wilson                                                                                                                                                                                              Legal Claim                                    x            x                  x                                                 Unknown
KEMPER AIP METALS LLC           518 COUNTY RD 513, STE B-PO BOX 195               CALIFON                               NJ               07830                                                     114096 Trade Claim                                                                                                                    $509,102.61
KENNAMETAL INC                  307 23RD STREET EXT SUITE 950                     PITTSBURGH                            PA                             15215                                       102719 Trade Claim                                                                                                                    $438,110.50
Kenney, Jr., Steven                                                                                                                                                                                       Legal Claim                                    x            x                  x                                                 Unknown
Kerry Atwood                    8365 TRENTON FALLS ROAD                           BARNEVELD                             New York         13304                                                            Legal Claim                                    x            x                  x                                                 Unknown
Kessia Crenshaw, Office of the
Attorney General, State of
Alabama                         501 Washington Avenue, PO Box 300152              Montgomery                            AL               36130-0152                                                       Legal Claim                                    x            x                  x                                                  Unknown
KEVIN DAUGHERTY                 13 OPAL STREET                                    WARD                                  AR                        72176                                            904768 Trade Claim                                                                                                                        $180.13
Kevin T. Hadden, Marks &
Harrison                        1500 Forest Avenue                                Richmond                              VA                        23229                                                      Legal Claim                                 x            x                  x                                                 Unknown
Kevin Trevor                    284 PINE GROVE RD                                 HERKIMER                              New York                  13350                                                      Legal Claim                                 x            x                  x                                                 Unknown
KEYENCE CORP OF AMERICA DEPT. LA 22198                                            PASADENA                              CA               91185-2198                                                116181    Trade Claim                                                                                                                   $6,233.99
KEYENCE CORPORATION             DEPT. CH 17128                                    PALATINE                              IL               60055-7128                                                101759    Trade Claim                                                                                                                   $2,743.78
KEYSTONE FORGING COMPANY PO Box 269                                               NORTHUMBERLAND                        PA                        17857                                             87376    Trade Claim                                                                                                                 $277,617.51
Kim Faubert                     645 SpinnervilleGulf Rd N                         Ilion                                 New York                  13357                                                      Legal Claim                                 x            x                  x                                                 Unknown
KIMBERLY BLAIR                  405 N AYERSVILLE RD                               MAYODAN                               NC                        27027                                            905596    Trade Claim                                                                                                                    $870.46
KINGSFORD BROACH & TOOL INC     2200 MAULE DRIVE, PO BOX 2277                     KINGSFORD                             MI                        49802                                           5327420    Trade Claim                                                                                                                  $61,530.00
KISTLER INSTRUMENT CORP         75 JOHN GLENN DR                                  AMHERST                               NY               14228-2171                                               1335686    Trade Claim                                                                                                                   $1,074.00
KLEAN INC                       PO Box 2992                                       LITTLE ROCK                           AR               72203-2992                                               5857580    Trade Claim                                                                                                                  $54,700.00




                                                                                                                                     13 of 26
                                                Case 20-81688-CRJ11                     Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                               Desc
                                                                                        Main Document     Page 49 of 147
                                                                                                                In re Remington Arms Company, LLC
                                                                                                                          Case No. 20-81692
                                                                                                 Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                                       Disputed
          Creditor Name                         Address1            Address2                   City                     State             Zip          Country        Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
KLEIN PLATING WORKS, INC. 2020 GREENGARDEN RD                                  ERIE                                PA               16502-2194                                                  106593 Trade Claim                                                                                                                     $1,580.76
KMS CO                         PO Box 34                                       FERRYSBURG                          MI               49409-0034                                                 6174700 Trade Claim                                                                                                                        $79.50
KOORSEN FIRE & SECURITY INC 3704 WHOLESALE CIRCLE NE                           HUNTSVILLE                          AL                         35811                                             118561 Trade Claim                                                                                                                     $8,515.37
Kovacic, Joe                                                                                                                                                                                           Legal Claim                                 x            x                  x                                                   Unknown
Kovacic, Joe                                                                                                                                                                                           Legal Claim                                 x            x                  x                                                   Unknown
KRIEGER BARRELS INC            2024 MAYFIELD ROAD                              RICHFIELD                           WI                        53076                                              104989 Trade Claim                                                                                                                     $2,320.00
KRISDEE ASSOCIATES INC         755 SCHNEIDER DRIVE                             SOUTH ELGIN                         IL                        60177                                              118238 Trade Claim                                                                                                                   $80,693.85
KURITA AMERICA INC             12270 43RD STREET NE                            SAINT MICHAEL                       MN                        55376                                              118601 Trade Claim                                                                                                                     $4,639.22
Kushner, Stephen                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                   Unknown
LABEL-AID SYSTEMS INC          104 CELTIC CIRCLE                               MADISON                             AL                        35758                                              118634 Trade Claim                                                                                                                       $578.94
Lacey, Robert                                                                                                                                                                                          Legal Claim                                 x            x                  x                                                   Unknown
LAFAYETTE COUNTY GLASS         1213 FRANKLIN AVE                               LEXINGTON                           MO                        64067                                             7162800 Trade Claim                                                                                                                       $270.00
LAKESIDE CASTING SOLUTIONS #2 LAKESIDE DRIVE                                   MONROE CITY                         MO                        63456                                              114520 Trade Claim                                                                                                                   $16,413.12
LAMB & ASSOCIATES PKG INC 1700 MURPHY DR                                       NORTH LITTLE ROCK                   AR                        72113                                             6245400 Trade Claim                                                                                                                   $91,702.24
LANCE BISSELL                  100-29th Ave. SW                                Cedar Rapids                        IA                        52404                                                     Setoff Accounts Receivable                                                                 x                                        $8.55
LANCO MFG COMPANY              85 SOUTH LEONARD STREET                         WATERBURY                           CT               06708                                                        87385 Trade Claim                                                                                                                     $2,520.00
Lang, Blair                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
LANGUAGE SCIENTIFIC INC        10 CABOT RD. STE. 209                           MEDFORD                             MA               02155                                                       112267 Trade Claim                                                                                                                     $3,063.29
LARRY COLLINS                  3941 TAMIAMI TRAIL, PMB 317                     PUNTA GORDA                         FL                        33950                                              118990 Trade Claim                                                                                                                     $8,000.00
Larry Hallenbeck               50 CENTER ST                                    ILION                               New York                  13357                                                     Legal Claim                                 x            x                  x                                                   Unknown
Lauren A. Smith, Lanier Ford 2101 West Clinton Avenue, Suite 102               Huntsville                          AL                        35805                                                     Legal Claim                                 x            x                  x                                                   Unknown
LAWRENCE RIEBEN & SONS INC 357 ORISKANY BLVD                                   WHITESBORO                          NY                        13492                                             5371760 Trade Claim                                                                                                                     $9,472.80
LCS JANITORIAL SERVICE         6680 MARTIN STREET                              ROME                                NY                        13440                                              111683 Trade Claim                                                                                                                  $100,616.53
LEADING2LEAN LLC - PAYMENTS190 WEST 800 NORTH, #100                            PROVO                               UT                        84601                                              117065 Trade Claim                                                                                                                   $80,100.00
LeBlanc, Daniel                                                                                                                                                                                        Legal Claim                                 x            x                  x                                                   Unknown
Lee C. Weatherly (counsel for
Ron Lasken / retained by
North American Risk Services);
Copeland, Stair, Kingma &
Lovell, LLP                    40 Calhoun Street; Suite 400                    Charleston                          SC                        29401                                                   Legal Claim                                   x            x                  x                                                 Unknown
LEE SPRING COMPANY LLC         140 58TH STREET                                 BROOKLYN                            NY                        11220                                            112749 Trade Claim                                                                                                                      $268.60
Lee, Elrita                                                                                                                                                                                          Legal Claim                                   x            x                  x                                                 Unknown
Leisure, Jr., Ronald                                                                                                                                                                                 Legal Claim                                   x            x                  x                                                 Unknown
Lenchuk, Evgeny                                                                                                                                                                                      Legal Claim                                   x            x                  x                                                 Unknown
LES OLSON COMPANY              PO Box 65598                                    SALT LAKE CITY                      UT                        84165                                            116191 Trade Claim                                                                                                                      $477.96
LEW HORTON DISTRIBUTORS 15 WALKUP DRIVE                                        WESTBOROUGH                         MA               01581                                                     112755 Trade Claim                                                                                                                    $17,425.90
LEXINGTON WOOD PLANT - FRED    1950 RONCELLI ROAD                              LEXINGTON                           MO                        64067                                            115110 Trade Claim                                                                                                                      $184.28
LEXIS NEXIS                    28544 NETWORK PLACE                             CHICAGO                             IL               60673-1285                                                118272 Trade Claim                                                                                                                      $504.16
LIBERTY TRAILER CO INC         PO Box 17940                                    NORTH LITTLE ROCK                   AR                        72117                                            111524 Trade Claim                                                                                                                      $231.79
LIFTONE LLC                    PO Box 602727                                   CHARLOTTE                           NC                        28260                                            118314 Trade Claim                                                                                                                     $4,658.41
LIGHTFOOT,FRANKLIN, & WHITE400 20TH STREET NORTH                               BIRMINGHAM                          AL               35203-3200                                               5491200 Trade Claim                                                                                                                     $5,811.71
LINDSAY DODGE - ILION PETTY 14 HOEFLER AVE                                     ILION                               NY                        13357                                            115106 Trade Claim                                                                                                                      $994.08
LINEAGE                        1629 CROSS BEAM DRIVE                           CHARLOTTE                           NC                        28217                                            110868 Trade Claim                                                                                                                     $1,063.58
LINK TOOL MFG.                 39115 WARREN ROAD                               WESTLAND                            MI               48185-1928                                                112261 Trade Claim                                                                                                                    $52,910.00
LITHOFLEXO GRAFICS INC         PO Box 1000                                     MEMPHIS                             TN               38148-0216                                                118918 Trade Claim                                                                                                                     $9,706.06
LITTLE DAVE'S LANDSCAPE        PO BOX 793                                      MADISON                             NC                        27025                                            115157 Trade Claim                                                                                                                      $635.00
LIVINGSTON INTERNATIONAL INC   6700 COTE DE LIESSE SUITE 300                   SAINT - LAURENT                     PQ               H4T 2B5        CANADA                                    3244779 Trade Claim                                                                                                                     $5,170.95
LMC INDUSTRIES INC             PO BOX 774711 - 4711 SOLUTIONS CTR              CHICAGO                             IL               60677-4007                                                115208 Trade Claim                                                                                                                    $79,842.38
Logsdon, Jeremy                                                                                                                                                                                      Legal Claim                                   x            x                  x                                                 Unknown
Lois Sill                      150 Loomis St                                   Little Falls                        New York                  13365                                                   Legal Claim                                   x            x                  x                                                 Unknown
Lombardo, James                                                                                                                                                                                      Legal Claim                                   x            x                  x                                                 Unknown
Long Rifles Inc                3570 Mayer Ave, Ste B                           Sturgis                             SD                        57785                                                   Trade Claim                                                                                                                     $6,281.40
Long, Brock                                                                                                                                                                                          Legal Claim                                   x            x                  x                                                 Unknown
LONG-LOK FASTENERS CORPORATI   PO Box 6942                                     CAROL STREAM                        IL               60197-6942                                                111639 Trade Claim                                                                                                                     $1,356.10
LONOKE AREA CHAMBER OF COMME   PO Box 294                                      LONOKE                              AR                        72086                                            114404 Trade Claim                                                                                                                     $1,250.00
Lonoke Sales OTA                                                                                                                                                                              103423 Trade Claim                                                                                                                     $2,532.25
Lori Evans                     2395 Coulter Rd, Lonoke, AR 72086               Lonoke                              AR                        72086                                                   Legal Claim                                   x            x                  x                                                 Unknown
LUCAS SYSTEMS INC              150 NORTH MEADOWS DRIVE                         WEXFORD                             PA                        15090                                            108506 Trade Claim                                                                                                                     $1,735.97
LUCAS-MILHAUPT INC             PO BOX 774686                                   CHICAGO                             IL               60677-4006                                                 87398 Trade Claim                                                                                                                      $270.82
LUCAS-MILHAUPT, INC            PO Box 774686                                   CHICAGO                             IL               60677-4006                                                104003 Trade Claim                                                                                                                    $13,821.08
LUVATA APPLETON LLC            PO Box 200498                                   PITTSBURGH                          PA               15251-0498                                                114580 Trade Claim                                                                                                                   $154,123.41
LUVATA OHIO INC                PO Box 200344                                   PITTSBURGH                          PA               15251-0344                                               4713467 Trade Claim                                                                                                                    $60,900.00
LW SCHNEIDER INC               1180 NORTH SIXTH STREET                         PRINCETON                           IL                        61356                                            112761 Trade Claim                                                                                                                    $12,065.00
M P IDING COMPANY INC          3420 WEST PIERCE STREET                         MILWAUKEE                           WI                        53215                                            118554 Trade Claim                                                                                                                     $2,761.49




                                                                                                                                14 of 26
                                               Case 20-81688-CRJ11                       Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                        Desc
                                                                                         Main Document     Page 50 of 147
                                                                                                       In re Remington Arms Company, LLC
                                                                                                                 Case No. 20-81692
                                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                Disputed
         Creditor Name                        Address1       Address2                 City                     State              Zip           Country      Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                             Total Claim
M. R. PRESS CONSULTING, LLC 16 GREENWOOD LANE                           WESTPORT                          CT                                                                           112430   Trade Claim                                                                                                                   $875.30
M/A SYSTEMS INC             PO Box 894                                  PRYOR                             OK               74362-0894                                                  101333   Trade Claim                                                                                                                   $216.00
MAC COPY                    1163 GLENWOOD AVE                           ONEIDA                            NY               13421-7111                                                  104635   Trade Claim                                                                                                               $29,840.52
MACH III INC                6640 COUNTY ROAD 1101                       VINEMONT                          AL                        35179                                              118216   Trade Claim                                                                                                               $20,514.00
MACHINE TOOL CONSULTANTS,INC13775 W. 51ST                               SHAWNEE MISSION                   KS                        66216                                              101381   Trade Claim                                                                                                                   $949.86
MACHINECRAFT                1645 LYELL AVE, SUITE 125                   ROCHESTER                         NY                        14606                                              108778   Trade Claim                                                                                                                   $546.00
MACHINERY & EQUIPMENT EXCHAN25180 SEELEY ROAD                           NOVI                              MI               48375-2044                                                  110381   Trade Claim                                                                                                               $14,623.00
MADDOX COMPRESSOR           2844 COMMERCE WAY                           OGDEN                             UT               84401-3276                                                  116202   Trade Claim                                                                                                                   $726.50
MADISON ELECTRIC INC        105 COMMERCE CIRCLE                         MADISON                           AL                        35758                                              118470   Trade Claim                                                                                                               $19,700.00
MADONIA ELECTRIC            PO Box 194                                  CLINTON                           NY                        13323                                              114240   Trade Claim                                                                                                                 $7,165.00
MAGDIC PRECISION TOOLING INC1070 THIRD STREET                           NORTH VERSAILLES                  PA                        15137                                             1885458   Trade Claim                                                                                                                 $5,455.00
MAGIC-RACK - PRODUCTION PLUS101 SOUTH BUSINESS PLACE                    ASHVILLE                          OH               43103-5502                                                  109573   Trade Claim                                                                                                                 $2,644.04
MAGMA ENGINEERING COMPANY   20955
                               INC EAST OCOTILLO ROAD                   QUEEN CREEK                       AZ                        85142                                              100818   Trade Claim                                                                                                                   $617.32
MAGNUS PRECISION MFG.       1912 ROUTE 96                               PHELPS                            NY                        14532                                              111024   Trade Claim                                                                                                               $23,183.30
MAGPUL INDUSTRIES CORP      PO BOX 664017                               DALLAS                            TX               75266-4017                                                           Trade claim                                              X                                                                $83,250.39
MAIL FINANCE INC            DEPT 3682 - PO BOX 123682                   DALLAS                            TX               75312-3682                                                113447     Trade Claim                                                                                                                 $1,886.85
MAKINO INC                  DEPT CH 16443                               PALATINE                          IL               60055-6443                                                116078     Trade Claim                                                                                                                 $4,971.67
Mann’s Sporting Goods                                                                                                                                                                           Legal Claim                                 x            x                  x                                               Unknown
MANTH-BROWNELL INC          1120 FYLER RD                               KIRKVILLE                         NY                        13082                                           2104636     Trade Claim                                                                                                              $146,059.20
MANUFACTURING TECHNOLOGY803   & SBAMA DRIVE                             OXFORD                            AL                        36203                                            118280     Trade Claim                                                                                                               $45,778.20
MARBLES GUN SIGHTS, INC     420 INDUSTRIAL PARK                         GLADSTONE                         MI                        49837                                            108275     Trade Claim                                                                                                                 $3,891.00
MARKEM MACHINE CORP         PO Box 3542                                 BOSTON                            MA               02241-3542                                               2922359     Trade Claim                                                                                                                   $199.80
MARKS OUTDOOR SPORTS        1400-B MONTGOMERY HIGHWAY                   BIRMINGHAM                        AL                        35216                                           4873535     Trade Claim                                                                                                                    $90.00
MARTIN INC                  PO Box 1000                                 MEMPHIS                           TN                        38148                                            118840     Trade Claim                                                                                                                    $52.48
Martin, John                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
MAR-VAL PROCESS EQUIP INC 3718 CHERRY RD.                               MEMPHIS                           TN                            38118                                       1392497     Trade Claim                                                                                                                 $3,761.57
MARX OPTICAL INC            964 AIRPORT ROAD, SUITE 12                  HUNTSVILLE                        AL                            35802                                        118017     Trade Claim                                                                                                                   $920.60
MASCHMEDT & ASSOCIATES INC941 POWELL AVE SW - SUITE 150                 RENTON                            WA                            98057                                       5201505     Trade Claim                                                                                                               $70,202.01
MASCON INC                  5 COMMONWEALTH AVENUE                       WOBURN                            MA               01801                                                     110428     Trade Claim                                                                                                               $37,220.00
MASS FINISHING INC          PO Box 856973                               MINNEAPOLIS                       MN               55485-6973                                                118499     Trade Claim                                                                                                                 $5,445.00
MASS MUTUAL                 1295 STATE STREET                           SPRINGFIELD                       MA               01111                                                     106785     Trade Claim                                                                                                              $107,690.06
MASTER MATIC INC            8657 JEFFERSON HWY                          OSSEO                             MN               55369-0264                                               1880327     Trade Claim                                                                                                               $60,482.22
MATERIAL HANDLING RESOURCES 15604 COLLECTIONS CENTER DRIVE              CHICAGO                           IL                        60693                                            108229     Trade Claim                                                                                                               $15,021.79
MATHESON TRI-GAS INC.       PO BOX 845502                               DALLAS                            TX               75284-5502                                                           Trade Claim                                                                                                                   $165.43
Matthew Davis               11 HOWARD STREET                            DOLGEVILLE                        New York         13329                                                                Legal Claim                                 x            x                  x                                               Unknown
MATTHIAS PAPER CORP         301 ARLINGTON BLVD.                         SWEDESBORO                        NJ               08085-0130                                               1530187     Trade Claim                                                                                                               $48,356.50
Maus, Frnak                                                                                                                                                                                     Legal Claim                                 x            x                  x                                               Unknown
MAXWELL ROOFING & SHEET META2500 DICKERSON ROAD                         NASHVILLE                         TN                        37207                                            119008     Trade Claim                                                                                                                   $437.88
MAYFIELD PRINTING INC       223 SUTTON LANE SOUTH                       MAYFIELD                          KY               42066-0030                                                102514     Trade Claim                                                                                                               $17,327.85
Mayhill, John                                                                                                                                                                                   Legal Claim                                 x            x                  x                                               Unknown
MAYNARD COOPER & GALE PC 1901 6TH AVENUE NORTH, SUITE 2400              BIRMINGHAM                        AL               35203-2602                                                106054     Trade Claim                                                                                                               $24,405.00
MAZAK CORPORATION           PO Box 702100                               CINCINNATI                        OH               45270-2100                                               5304350     Trade Claim                                                                                                                 $2,177.68
MC INTOSH BOX & PALLET CO 5846 HERITAGE LANDING DRIVE                   EAST SYRACUSE                     NY                        13057                                           2909026     Trade Claim                                                                                                                 $4,385.40
MC MACHINERY SYSTEMS INC DEPT CH 10800                                  PALATINE                          IL               60055-0800                                               5107776     Trade Claim                                                                                                                 $3,467.48
MC PEAK CO INC              111 MONARCH DR                              LIVERPOOL                         NY                        13088                                           5771170     Trade Claim                                                                                                                    $80.32
MC QUADE & BANNIGAN INC 1300 STARK STREET                               UTICA                             NY                        13502                                           5352950     Trade Claim                                                                                                                 $1,547.50
McAllister, Ron                                                                                                                                                                                 Legal Claim                                 x            x                  x                                               Unknown
McDannold, William                                                                                                                                                                              Legal Claim                                 x            x                  x                                               Unknown
McDowell, Robert                                                                                                                                                                                Legal Claim                                 x            x                  x                                               Unknown
MCGUIRE WOODS LLP           901 EAST CARY STREET                        RICHMOND                          VA                            23219                                        106472     Trade Claim                                                                                                                   $607.50
MCKESSON MEDICAL-SURGICAL9954INC MAYLAND DRIVE, SUITE 4000              HENRICO                           VA                            23233                                        118823     Trade Claim                                                                                                                 $7,483.47
McMaster, Ty                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
MCMASTER-CARR SUPPLY CO PO Box 7690                                     CHICAGO                           IL               60680-7690                                                101041     Trade Claim                                                                                                               $56,036.80
McMaster-Carr Supply Co.    600 County Line Rd.                         Elmhurst                          IL                        60126                                                       Trade Claim                                                                                                                    $77.45
McMillan Fiberglass Stock   1638 W Knudsen Drive Ste A                  Phoenix                           AZ                        85027                                                       Trade Claim                                                                                                                   $200.00
MEC-GAR USA INC             905 MIDDLE STREET                           MIDDLETOWN                        CT               06457-1526                                                107111     Trade Claim                                                                                                              $174,070.00
MEDIA 360 LLC               1990 GODFREY DRIVE                          WAUPACA                           WI                        54981                                            118985     Trade Claim                                                                                                               $75,000.50
MEGA PRO                    251 WEST HILTON DRIVE                       SAINT GEORGE                      UT                        84770                                            118647     Trade Claim                                                                                                                   $748.50
MELFE SHOE SERVICE          PO BOX 654                                  ILION                             NY               13357-1701                                               5402640     Trade Claim                                                                                                               $51,551.85
Melillo, Robert                                                                                                                                                                                 Legal Claim                                 x            x                  x                                               Unknown
Melissa Cofield             100 Electronics Blvd SW                     Huntsville                        AL                            35824                                        903303     Trade Claim                                                                                                                   $542.57
Menge, Traci                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
Mensinger, Collin                                                                                                                                                                               Legal Claim                                 x            x                  x                                               Unknown
MERIDIAN IT INC             PO Box 33950                                CHICAGO                           IL               60694-3950                                                117482     Trade Claim                                                                                                                 $8,828.00




                                                                                                                       15 of 26
                                          Case 20-81688-CRJ11                  Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                               Main Document     Page 51 of 147
                                                                                                               In re Remington Arms Company, LLC
                                                                                                                         Case No. 20-81692
                                                                                                Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                          Disputed
       Creditor Name                          Address1             Address2                   City                     State               Zip               Country   Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
MESA TACTICAL               1775 KUENZLI STREET                               RENO                                NV                             89502                                           111325   Trade Claim                                                                                                                   $19,101.50
METAL-MATIC INC             NW 8698, PO BOX 1450                              MINNEAPOLIS                         MN                             55485                                            87753   Trade Claim                                                                                                                     $4,557.30
METHODS MACHINE TOOLS INC65 UNION AVENUE                                      SUDBURY                             MA               01776                                                          87434   Trade Claim                                                                                                                     $1,334.67
MEYERS AUTOMATION LLC       12169 TRESEMER ROAD                               ROSCOE                              IL                        61073                                                118567   Trade Claim                                                                                                                     $1,440.00
MG AUTOMATION & CONTROLSPO   COR
                               Box 23744                                      HARAHAN                             LA               70183-0744                                                    118349   Trade Claim                                                                                                                       $216.57
Michael A. Bryant; Bradshaw
& Bryant, PLLC              1505 Division Street                              Waite Park                           MN                            56387                                                    Legal Claim                                 x            x                  x                                                  Unknown

Michael Carr and Christopher
Brinkley, Carr & Carr        1350 Southwest 89th Street                       Oklahoma                            OK                             73159                                                    Legal Claim                                 x            x                  x                                                  Unknown
Michael Guidry v. Remington
Arms Company, LLC Case
Number: 6:18-CV-00218                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                  Unknown

Michelle Marie Lefebre,
Personal Representative of the
Estate of Shellsea Clair Lefebre-
Schiel v. Remington Arms
Company, LLC, Case Number:
2:17-cv-00152-GJQ-TPG                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                  Unknown
MICRO PLASTICS INC                111 INDUSTRY LANE                           FLIPPIN                             AR                        72634                                             1750405     Trade Claim                                                                                                                   $19,635.27
MICRO TOOL COMPANY INC 284 BROADHEAD RD.                                      BETHLEHEM                           PA                        18017                                              115824     Trade Claim                                                                                                                   $33,613.32
MICROSOFT CORPORATION             PO Box 844510                               DALLAS                              TX               75284-4510                                                  111907     Trade Claim                                                                                                                   $80,218.00
MID SOUTH SALES INC               243 CR 414                                  JONESBORO                           AR                        72404                                              110803     Trade Claim                                                                                                                    $1,980.00
MID-CONTINENT TESTING LAB. 2381 S PLAZA DR                                    RAPID CITY                          SD                        57702                                                         Trade Claim                                                                                                                     $167.21
MIDLANTIC ENVIRONMENTAL, INC.     42 GENESEE STREET                           NEW HARTFORD                        NY                        13413                                              110843     Trade Claim                                                                                                                    $1,250.00
MIDSOUTH SHOOTERS SUPPLY 625 COLA DRIVE                                       CLARKSVILLE                         TN                        37043                                              105102     Trade Claim                                                                                                                     $178.91
MIDSTATE SPRING INC               PO Box 850                                  SYRACUSE                            NY                        13206                                              106469     Trade Claim                                                                                                                   $86,140.61
MID-VALLEY AUTOMOTIVE             40 PINE STREET                              ILION                               NY                        13357                                              110065     Trade Claim                                                                                                                       $78.36
MIDWAY INDUSTRIAL SUPPLY INC      51 WURZ AVENUE - PO BOX 303                 UTICA                               NY                        13503                                             1886332     Trade Claim                                                                                                                    $2,609.70
MIDWEST INDUSTRIES INC            W292 S4498 HILL SIDE RD                     WAUKESHA                            WI                        53189                                              113180     Trade Claim                                                                                                                     $110.00
MIDWEST WALNUT CO                 1914 TOSTEVIN STREET                        COUNCIL BLUFFS                      IA               51503-7749                                                 4114120     Trade Claim                                                                                                                   $31,536.00
Miedema, Larry                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                  Unknown
MIGHTYHIVE INC                    394 PACIFIC AVENUE - FLOOR 5                SAN FRANCISCO                       CA                             94111                                         118715     Trade Claim                                                                                                                    $1,182.92
Miguel Angeles; et al. Case
No. 18cv04922                                                                                                                                                                                         Legal Claim                                     x            x                  x                                                  Unknown
MIKE MERS                         2408 TECH CENTER PKWY UNIT 150              LAWRENCEVILLE                       GA                             30043                                         905284 Trade Claim                                                                                                                        $1,850.07
MILACRON MARKETING COMPANY        4818I SOLUTIONS CENTER                      CHICAGO                             IL                             60677                                         115262 Trade Claim                                                                                                                         $944.64
MILLION AIR HOUSTON               8501 TELEPHONE RD.                          HOUSTON                             TX                             77061                                         115676 Trade Claim                                                                                                                        $3,588.84
Ministry of the Interior-Tunisia Liberty Ave 24-26                            Tunis                                                1002                  Tunisia                                      Setoff Accounts Receivable                                                                     x                                  $19,783.80
Minton, Jeff                                                                                                                                                                                          Legal Claim                                     x            x                  x                                                  Unknown
MISENHEIMER SAW & TOOL, INCPO Box 1163                                        MORRISTOWN                          TN                             37816                                         113298 Trade Claim                                                                                                                        $4,218.20
MISSOURI DEPT. OF NATURAL RE      1950 RONCELLI ROAD                          LEXINGTON                           MO                             64067                                         113906 Trade Claim                                                                                                                         $400.00
Misty Bass, Veterans'
Employment and Training
Service, U.S. Department of
Labor                             649 Monroe St., Suite 2218                  Montgomery                          AL               36131-0001                                                         Legal Claim                                     x            x                  x                                                 Unknown
MITSUBISHI MATERIALS USA COR      11250 SLATER AVENUE                         FOUNTAIN VALLEY                     CA                        92708                                              118497 Trade Claim                                                                                                                       $3,006.04
MO AQUA LTD                       1220 W MAIN ST                              SEDALIA                             MO                        65301                                              112001 Trade Claim                                                                                                                        $167.98
MODEL ONE SALES                   1205 HOMERSMITH ROAD                        WHITEWRIGHT                         TX               75491-5957                                                  113259 Trade Claim                                                                                                                        $500.00
MODERN MACHINE TOOL CO 2005 LOSEY AVENUE                                      JACKSON                             MI                        49203                                               87449 Trade Claim                                                                                                                        $612.00
MODERN SHOE INC                   350 WEST CENTER STREET                      PROVO                               UT                        84601                                              116735 Trade Claim                                                                                                                        $260.59
MODERN TOOLING CONCEPTS LP        214 CHARLES RAPLH DRIVE                     SPRINGFIELD                         TN                        37172                                             5745570 Trade Claim                                                                                                                      $21,153.88
MODULAR DRIVEN TECHNOLOGIES       401 LINCOLN STREET, SUITE M                 EVERSON                             WA                        98247                                              115727 Trade Claim                                                                                                                     $170,829.04
MOHAWK VALLEY LANDSCAPING422 HENRY STREET                                     HERKIMER                            NY                        13350                                              119025 Trade Claim                                                                                                                       $2,362.50
MOHAWK VALLEY PRINTING COPO Box 34                                            NEWPORT                             NY                        13416                                             3310927 Trade Claim                                                                                                                        $895.25
MOHLER MATERIAL HANDLING,4514     INC JAMES S.MCDONNELL BLVD.                 SAINT LOUIS                         MO                        63134                                              112401 Trade Claim                                                                                                                       $8,208.00
MONA CITY                         50 WEST CENTER ST.                          MONA                                UT                        84645                                              116218 Trade Claim                                                                                                                        $653.61
MONCKTONS MACHINE TOOLS 637 OSAGE ST                                          DENVER                              CO                        80204                                              116219 Trade Claim                                                                                                                       $2,166.00
Monica Czarrunchick               PO BOX 423                                  RICHFIELD SPRINGS                   New York                  13439                                                     Legal Claim                                     x            x                  x                                                 Unknown
MOOSE MEDIA                       200 EAST MAIN STREET                        WEST POINT                          MS                        39773                                              117625 Trade Claim                                                                                                                      $57,500.00
Moring, Don                                                                                                                                                                                           Legal Claim                                     x            x                  x                                                 Unknown
MORRIS GREAT LAKES                NW 7968-10                                  MINNEAPOLIS                         MN               55485-7968                                                  111139 Trade Claim                                                                                                                      $52,552.71
Morris, Joseph                                                                                                                                                                                        Legal Claim                                     x            x                  x                                                 Unknown




                                                                                                                               16 of 26
                                                Case 20-81688-CRJ11                 Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                                Desc
                                                                                    Main Document     Page 52 of 147
                                                                                                                                  In re Remington Arms Company, LLC
                                                                                                                                            Case No. 20-81692
                                                                                                                   Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                                        Claim subject to offset?
                                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                                                         Disputed
         Creditor Name                        Address1                     Address2                           City                        State               Zip         Country       Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
MORSE WATCHMANS INC          2 MORSE RD                                                         OXFORD                               CT               06478                                                      2199644 Trade Claim                                                                                                                       $291.47
Morton, Lawrence                                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                   Unknown
MOTION INDUSTRIES            PO Box 98412                                                       CHICAGO                              IL                                                                           116221 Trade Claim                                                                                                                     $1,125.22
MOTION INDUSTRIES INC        PO Box 504606                                                      SAINT LOUIS                          MO               63150-4606                                                 1894534 Trade Claim                                                                                                                   $63,206.75
MOUNTAIN WEST SECURITY LLC.PO Box 160                                                           OREM                                 UT                                                                           116222 Trade Claim                                                                                                                       $144.70
MOUNTAINLAND SUPPLY CO PO Box 127                                                               OREM                                 UT               84059-0127                                                  116226 Trade Claim                                                                                                                       $169.86
MSC INDUSTRIAL SUPPLY CO PO Box 953635                                                          SAINT LOUIS                          MO               63195-3635                                                  118502 Trade Claim                                                                                                                  $860,420.31
MSI - VIKING GAGE LLC        321 TUCAPAU RD                                                     DUNCAN                               SC                        29334                                              110151 Trade Claim                                                                                                                     $1,140.00
MTM RECOGNITION              PO Box 15659                                                       OKLAHOMA CITY                        OK               73115-5659                                                  101266 Trade Claim                                                                                                                     $3,492.95
MUELLER MACHINE WORKS        304 W 22ND STREET                                                  HIGGINSVILLE                         MO                        64037                                              118217 Trade Claim                                                                                                                       $900.00
MULLINS BUILDING PRODUCTS INC5631 CLIFFORD CIRCLE                                               BIRMINGHAM                           AL                        35210                                              118579 Trade Claim                                                                                                                       $358.00
MUNICIONES                   6a Av 0-60 Zona 4 Local 254         Planta Alta Centro Comerical   Guatemala Ciudad                                                       Guatemala                                         Setoff Accounts Receivable                                                                 x                                  $88,043.24
Murphy, Tyler                                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
MURSKI - BREEDING SALES CO I 9212 CHANCELLOR ROW                                                DALLAS                               TX               75247-5325                                                 4444683 Trade Claim                                                                                                                  $153,869.85
MX INDUSTRIAL DISTRIBUTORS 181 RAILROAD DRIVE                                                   IVYLAND                              PA                        18974                                             2172542 Trade Claim                                                                                                                     $2,629.00
N&D TECHNICAL SERVICES INC 117 SOUTH RICHARDS STREET                                            BENTON                               AR               72015-4239                                                 4908216 Trade Claim                                                                                                                   $23,873.50
NAP GLADU                    75 REMITTANCE DR SUITE 1456                                        CHICAGO                              IL               60675-1456                                                  112263 Trade Claim                                                                                                                     $4,186.37
NASGW                        1255 SW PRAIRIE TRAIL PARKWAY                                      ANKENY                               IA               50023-7068                                                  102816 Trade Claim                                                                                                                     $5,130.00
NATIONAL MACHINERY LLC       161 GREENFIELD STREET                                              TIFFIN                               OH                        44883                                              105298 Trade Claim                                                                                                                   $92,605.11
NATIONAL RIFLE ASSOC         11250 WAPLES MILL RD                                               FAIRFAX                              VA                        22030                                             1717172 Trade Claim                                                                                                                  $251,027.50
NATIONAL SHOOTING SPORTS FOU 11 MILE HILL ROAD                                                  NEWTOWN                              CT               06470                                                       116238 Trade Claim                                                                                                                  $111,200.00
NATIONAL SINTERED ALLOY      HERITAGE PARK ROUTE 145                                            CLINTON                              CT               06413                                                       111465 Trade Claim                                                                                                                     $2,078.46
NATIONAL SINTERED ALLOYS, P.O. BOX 332                                                          CLINTON                              CT               06413                                                        87465 Trade Claim                                                                                                                       $756.30
NATIONAL SKEET SHOOTING ASSN 5931 ROFT ROAD                                                     SAN ANTONIO                          TX               78253-9261                                                 1880590 Trade Claim                                                                                                                     $8,750.00
NATIONAL WILD TURKEY FEDERAT PO Box 530                                                         EDGEFIELD                            SC               29824-0530                                                 4527453 Trade Claim                                                                                                                   $11,167.00
NATIONWIDE POWER SOLUTIONS   1060 MARY CREST RD.                                                HENDERSON                            NV                        89074                                              113707 Trade Claim                                                                                                                     $3,465.32
NC SECRETARY OF STATE        PO Box 29622                                                       Raleigh                              NC                        27626                                              101121 Trade Claim                                                                                                                       $202.00
Neil, Leonard                                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
NELSEN STEEL COMPANY         4545 SOLUTIONS CENTER                                              CHICAGO                              IL               60677-4005                                                  111491 Trade Claim                                                                                                                   $43,623.46
NELSON MULLINS RILEY & SCARB 1320 MAIN STREET, 17TH FLOOR                                       COLUMBIA                             SC                        29201                                              105111 Trade Claim                                                                                                                   $97,989.80
NEPHI AUTO SUPPLY            206 NORTH MAIN STREET                                              EPHRAIM                              UT                        84627                                              117736 Trade Claim                                                                                                                     $1,043.71
NERD'S HARDWARE & HOME CENTER1306 S. BUSINESS HWY 13                                            LEXINGTON                            MO                        64067                                              114913 Trade Claim                                                                                                                       $626.09
NETBRAIN TECHNOLOGIES INC 15 NETWORK DRIVE                                                      BURLINGTON                           MA               01803                                                       118909 Trade Claim                                                                                                                     $9,052.20
NETSHAPE TECHNOLOGIES INC 2691 SOLUTIONS CENTER                                                 CHICAGO                              IL               60677-2006                                                   90110 Trade Claim                                                                                                                   $92,416.71
NEVADA DEPT OF TAXATION PO Box 98560                                                            LAS VEGAS                            NV               89193-8560                                                  100243 Trade Claim                                                                                                                       $548.12
New England Custom Gun Service
                             741 Main St                                                        Claremont                            NH               03743                                                              Trade Claim                                                                                                                       $484.40
NEW ENGLAND TOOLING INC 24 WEST MAIN STREET #308                                                CLINTON                              CT               06413                                                       118406 Trade Claim                                                                                                                   $44,495.50
NEW LACHAUSSEE SA            RUE DE MILMORT, 670                                                MILMORT - HERSTAL                                     4041           BELGIUM                                      100696 Trade Claim                                                                                                                     $3,847.59
NEW PIG CORPORATION          1 PORK AVE                                                         TIPTON                               PA               16684-0304                                                  116223 Trade Claim                                                                                                                       $786.53
NEWARK ELEMENT14             33190 COLLECTION CENTER DRIVE                                      CHICAGO                              IL               60693-0331                                                 1931476 Trade Claim                                                                                                                       $214.08
NEXAIR,LLC                   PO Box 125                                                         MEMPHIS                              TN               38101-0125                                                 1143833 Trade Claim                                                                                                                       $794.67
NEXEO                        2600 WEST EXECUTIVE PKWY, STE 160                                  LEHI                                 UT                        84043                                              116250 Trade Claim                                                                                                                   $11,244.86
NIAGARA COATINGS SERVICES INC8025 Quarry Rd                                                     Niagara Falls                        NY                        14304                                              119035 Trade Claim                                                                                                                   $39,060.00
NIC INDUSTRIES INC           7050 SIXTH STREET                                                  WHITE CITY                           OR                        97503                                              113302 Trade Claim                                                                                                                     $4,621.63
Nicholas Croan               305 W 2ND ST                                                       CARROLLTON                           Missouri                  64633                                                     Legal Claim                                 x            x                  x                                                   Unknown
Nightwatch Security & Teleph 2211 W. Main St.                                                   SEDALIA                              MO                        65301                                              112002 Trade Claim                                                                                                                       $120.00
NMS IMAGING INC              12501 PROSPERITY DRIVE, STE 205                                    SILVER SPRING                        MD                        20904                                              117112 Trade Claim                                                                                                                     $5,125.00
NOLTE PRECISE MANUFACTURING  6850 COLERAIN AVE                                                  CINCINNATI                           OH                        45239                                              114687 Trade Claim                                                                                                                   $90,025.02
NORDIC COMPONENTS INC        79 E 8TH STREET                                                    WACONIA                              MN                        55387                                              111855 Trade Claim                                                                                                                  $193,773.55
NORDON INC                   691 EXCHANGE ST                                                    ROCHESTER                            NY                        14608                                              109294 Trade Claim                                                                                                                   $23,785.88
NORDSON CORPORATION          PO Box 802586                                                      CHICAGO                              IL               60680-2586                                                 4680401 Trade Claim                                                                                                                     $3,377.20
NORDSON EFD                  PO Box 777959                                                      CHICAGO                              IL               60677-7009                                                 5158688 Trade Claim                                                                                                                     $1,214.88
NORMA ALLEN                  7848 SOUTH WILD TURKEY DRIVE                                       STURGIS                              SD                        57785                                              118336 Trade Claim                                                                                                                     $6,313.07
NORMA PRECISION AB           JAGARGATAN                                                         AMOTFORS                                                       67040 SWEDEN                                       116490 Trade Claim                                                                                                                   $53,233.09
NORTH LITTLE ROCK SOFTWATER  P. O. BOX 131                                                      NORTH LITTLE ROCK                    AR               72115-0131                                                 4692182 Trade Claim                                                                                                                   $13,760.64
NORTH PASS LTD               620 ADAMS STREET                                                   LARAMIE                              WY               82070-6653                                                  108518 Trade Claim                                                                                                                     $4,190.70
NORTHERN SAFETY CO INC       PO Box 4250                                                        UTICA                                NY               13504-4250                                                 4619102 Trade Claim                                                                                                                     $2,262.00
NORTHLAND TOOL & ELECTRON117 GOULD ROAD                                                         WEARE                                NH               03281                                                        87490 Trade Claim                                                                                                                   $14,822.15
NOVO PRECISION LLC           150 DOLPHIN ROAD                                                   BRISTOL                              CT               06010                                                       118027 Trade Claim                                                                                                                   $10,022.20
NUTMEG CHROME CORPORATION    111 VANDERBILT AVE.                                                WEST HARTFORD                        CT               06110                                                       107135 Trade Claim                                                                                                                       $700.00
NYMAT MACHINE TOOL CORP 2650 BAIRD RD                                                           FAIRPORT                             NY               14450-1224                                                 5366930 Trade Claim                                                                                                                     $1,015.00
NYSDEC                       PO Box 784971                                                      PHILADELPHIA                         PA               19178-4971                                                  104135 Trade Claim                                                                                                                     $3,000.00
OBERG INDUSTRIES             2301 SILVERVILLE ROAD                                              FREEPORT                             PA               16229-0315                                                  116991 Trade Claim                                                                                                                  $189,422.71
OH TREASURER OF STATE        PO Box 27                                                          COLUMBUS                             OH               43266-0027                                                  100301 Trade Claim                                                                                                                     $3,261.00




                                                                                                                                                  17 of 26
                                             Case 20-81688-CRJ11                                      Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                             Desc
                                                                                                      Main Document     Page 53 of 147
                                                                                                                            In re Remington Arms Company, LLC
                                                                                                                                      Case No. 20-81692
                                                                                                             Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                                   Disputed
          Creditor Name                         Address1                        Address2                  City                      State              Zip           Country      Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                             Total Claim
O'HARE SPRING COMPANY INC 930 LEE STREET                                                   ELK GROVE VILLAGE                   IL                            60007                                          117565 Trade Claim                                                                                                                   $982.86
OHIO BROACH & MACHINE CO 35264 TOPPS IND PKWY                                              WILLOUGHBY                          OH                            44094                                           87498 Trade Claim                                                                                                              $154,479.25
Olin Corp                                                                                                                                                                                                          Legal Claim                                 x            x                  x                                               Unknown
Olin Corp                                                                                                                                                                                                          Legal Claim                                 x            x                  x                                               Unknown
Olin Corporation                                                                                                                                                                                                   Legal Claim                                 x            x                  x                                               Unknown
Olin Winchester                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
Olin Winchester                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
OMEGA ENGINEERING INC         26904 NETWORK PLACE                                          CHICAGO                             IL               60673-1269                                                  111577 Trade Claim                                                                                                                   $489.07
ONE STOP ENVIRONMENTAL LLC4800 DIVISION AVENUE, BUILDING 1                                 BIRMINGHAM                          AL                        35222                                              118025 Trade Claim                                                                                                               $16,468.45
ONEIDA MOLDED PLASTICS CORP   104 SOUTH WARNER STREET                                      ONEIDA                              NY                        13421                                             5134416 Trade Claim                                                                                                              $135,415.88
ONLINE LABELS.COM             2021 EAST LAKE MARY BOULEVARD                                SANFORD                             FL                        32773                                              116268 Trade Claim                                                                                                                   $860.85
O'PAC PACKAGING               4004 WHITFORD COURT                                          BROWNS SUMMIT                       NC                        27214                                              111183 Trade Claim                                                                                                               $96,709.78
OPEN TEXT INC                 24685 NETWORK PLACE                                          CHICAGO                             IL               60673-1246                                                  106353 Trade Claim                                                                                                                   $750.00
OPTIPRO SYSTEMS LLC.          6368 DEAN PARKWAY                                            ONTARIO                             NY                        14519                                              113484 Trade Claim                                                                                                               $18,741.25
OPTUM BANK INC                2525 LAKE PARK BOULEVARD                                     SALT LAKE CITY                      UT                        84120                                              118222 Trade Claim                                                                                                                 $6,333.40
ORACLE AMERICA INC            15612 COLLECTIONS CENTER DRIVE                               CHICAGO                             IL                        60693                                              106595 Trade Claim                                                                                                               $32,550.00
ORBIT FLUID POWER             7428 LINDSEY ROAD                                            LITTLE ROCK                         AR                        72206                                             1894666 Trade Claim                                                                                                               $43,880.49
ORKIN LLC                     1001 NOYES STREET                                            UTICA                               NY               13502-4400                                                 4746194 Trade Claim                                                                                                                   $242.46
OTIS ELEVATOR CO              PO Box 13716                                                 NEWARK                              NJ               07188-0716                                                 5128087 Trade Claim                                                                                                               $25,654.28
Ottawa Ordnance                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                               Unknown
OTTEN INDUSTRIAL LLC          1056 FAIRVIEW DRIVE                                          WYLIE                               TX                            75098                                          118639 Trade Claim                                                                                                                 $2,082.12
OTV - DPMS                    PO Box 660926                                                Dallas                              TX                            75266                                          117873 Trade Claim                                                                                                                   $212.62
OTV - DUBLIN DOG              1435 West Morehead St                 Suite 120              Charlotte                           NC                            28208                                          115121 Trade Claim                                                                                                                 $4,900.00
OTV - REBATE PROGRAMS                                                                                                                                                                                       112200 Trade Claim                                                                                                                 $5,994.50
OTV - STORM LAKE                                                                                                                                                                                            115749 Trade Claim                                                                                                                 $1,018.07
OTV AR 2011                                                                                                                                                                                                 113855 Trade Claim                                                                                                               $10,848.32
OUELLETTE INDUSTRIES INC      100 JOHN DIETSCH BOULEVARD                                   ATTLEBORO FALLS                     MA               02763                                                       111443 Trade Claim                                                                                                                 $1,743.00
OUTDOOR CHANNEL INC           PO Box 809280                                                CHICAGO                             IL               60680-9280                                                  109249 Trade Claim                                                                                                                 $3,629.85
OUTDOOR COLORS LLC            PO Box 3                                                     MINT SPRING                         VA                        24463                                              110706 Trade Claim                                                                                                               $81,675.75
OUTDOOR SOLUTIONS             4103 S 193RD E AVE, SUITE #102                               BROKEN ARROW                        OK                        74014                                              119021 Trade Claim                                                                                                               $10,000.00
OUTDOOR SPORTSMAN GROUP PO    PUBLBox 419657                                               BOSTON                              MA               02241-9657                                                  111135 Trade Claim                                                                                                              $155,923.45
Owen`s                        2200 West Lazelle                                            Sturgis                             SD                        57785                                                     Trade Claim                                                                                                                   $531.02
OZARK DIE CASTING             1005 LOFTING IND DR                                          SAINT CLAIR                         MO                        63077                                              115877 Trade Claim                                                                                                               $51,106.00
PACEMAKER STEEL & PIPING COM  501 MAIN ST - PO BOX 474                                     UTICA                               NY                        13503                                             1501576 Trade Claim                                                                                                                   $801.39
PACHMAYR DIVISION             475 SMITH STREET                                             MIDDLETOWN                          CT               06457-1541                                                 1887280 Trade Claim                                                                                                               $29,295.74
PACIFIC TOOL AND GAUGE        PO Box 2549                                                  WHITE CITY                          OR                        97503                                             5885460 Trade Claim                                                                                                               $48,646.89
PALLADIN PRECISION PRODUCTS57 BRISTOL ST                                                   WATERBURY                           CT               06708-4901                                                 1989888 Trade Claim                                                                                                                 $9,040.78
PAMELA A STOUT                503 E NIFONG, BOX 224                                        COLUMBIA                            MO                        65201                                              112058 Trade Claim                                                                                                               $10,855.80
PANAYA LTD                    14 HACHAROSHET STREET                                        RAANANA                                                       43657 ISRAEL                                       113391 Trade Claim                                                                                                               $38,000.00
PANGBORN CORPORATION          PO BOX 936006                                                ATLANTA                             GA                        31193                                             1671056 Trade Claim                                                                                                                 $3,119.58
PANIC PLASTICS INC            1805 NE 10TH AVENUE                                          PAYETTE                             ID                        83661                                              117566 Trade Claim                                                                                                                   $152.10
PAR 4 PLASTICS INC            351 INDUSTRIAL DRIVE                                         MARION                              KY                        42064                                              105652 Trade Claim                                                                                                               $11,284.62
PARK ENTERPRISES INC          226 JAY STREET                                               ROCHESTER                           NY                        14608                                              111705 Trade Claim                                                                                                                 $7,128.46
PARKER TRUTEC MMI             PO Box 1940                                                  PIGEON FORGE                        TN                        37868                                              113397 Trade Claim                                                                                                                 $1,577.00
Parker, Dennis                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                               Unknown
PATHFINDER 103, INC.          PO Box 355                                                   ONEIDA                              NY                            13421                                          111755 Trade Claim                                                                                                                 $2,326.60
Patrick J. O’Hara; O’Hara Law
Firm                          14340 Torrey Chase Blvd.; Suite 360                           Houston                            TX                        77014                                                   Legal Claim                                   x            x                  x                                             Unknown
PAYMETRIC INC, NOW WORLDPAY   PO Box 639479                                                CINCINNATI                          OH               45263-9479                                                113716 Trade Claim                                                                                                                $54,700.00
PCA CORRUGATED AND DISPLAYPO   L Box 933916                                                ATLANTA                             GA               31193-3916                                                118144 Trade Claim                                                                                                               $232,589.59
PELICAN PRODUCTS              DEPT. 8867                                                   LOS ANGELES                         CA               90084-8867                                                       Trade Claim                                                                                                                $32,060.98
PELICAN PRODUCTS INC          PO Box 848867                                                LOS ANGELES                         CA               90084-8867                                               3806692 Trade Claim                                                                                                               $100,174.30
Peltier, Johnny                                                                                                                                                                                                  Legal Claim                                   x            x                  x                                             Unknown
PEMS TOOL & MACHINE CO        125 SOUTHERN AVENUE                                          LITTLE FALLS                        NY                        13365                                           5398130 Trade Claim                                                                                                                $14,727.44
PENN DETROIT DIESEL ALLISON PO Box 829798                                                  PHILADELPHIA                        PA               19182-9798                                                110296 Trade Claim                                                                                                                 $3,430.00
PENN TOOL CO                  1776 Springfield Ave                                         Maplewood                           NJ               07040                                                    1417666 Trade Claim                                                                                                                 $1,395.00
PERFECTION SERVO HYDRALICS PI O Box 74007454                                               CHICAGO                             IL               60674-7454                                                110903 Trade Claim                                                                                                                 $6,952.00
PERFORMANCE ENGINEERING INC   9667 HIGHWAY 21                                              HILLSBORO                           MO                        63050                                            106628 Trade Claim                                                                                                                  $540.00
PERFORMANCE MACHINE WORKS     344LLC
                                   SOUTHGATE ROAD                                          DOTHAN                              AL               36301-5790                                                117395 Trade Claim                                                                                                                $14,525.50
PERFORMANCE WATERPROOFING     1721
                                 LLCTERESA LANE                                            MURFREESBORO                        TN                        37128                                            119028 Trade Claim                                                                                                                 $6,750.00
PERKINS ROUGE & PAINT CO PO Box 164                                                        MILFORD                             CT               06460                                                    1894757 Trade Claim                                                                                                                $54,880.00
PETRON AUTOMATION LLC         65 MOUNTAIN VIEW DRIVE                                       WATERTOWN                           CT               06795                                                     113023 Trade Claim                                                                                                                 $7,484.85
PETTUS OFFICE PRODUCTS        2 FREEWAY DRIVE                                              LITTLE ROCK                         AR                        72204                                           5815810 Trade Claim                                                                                                                $10,116.32
PHEASANTS FOREVER INC         1783 BUERKLE CIRCLE                                          SAINT PAUL                          MN               55110-5254                                               9128100 Trade Claim                                                                                                                $35,000.00




                                                                                                                                            18 of 26
                                                 Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                            Desc
                                                                                                 Main Document     Page 54 of 147
                                                                                                                      In re Remington Arms Company, LLC
                                                                                                                                Case No. 20-81692
                                                                                                       Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                               Disputed
         Creditor Name                       Address1                    Address2                    City                     State              Zip           Country      Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                                  Total Claim
PHENIX AUTOMATION          PO Box 14585                                             ROCHESTER                            NY                        14614                                             1916428   Trade Claim                                                                                                                        $446.59
PHILLIPS CORPORATION       PO Box 405649                                            ATLANTA                              GA               30384-5649                                                  110695   Trade Claim                                                                                                                        $695.00
PHOENIX SINTERED METALS    921 CLARK STREET                                         BROCKWAY                             PA                        15824                                              111859   Trade Claim                                                                                                                      $8,505.72
PHOENIX SINTERED METALS INC921 CLARK STREET                                         BROCKWAY                             PA                        15824                                               87735   Trade Claim                                                                                                                      $2,884.41
PHOENIX SPECIALTY MFG CO 7433 MAIN HIGHWAY                                          BAMBERG                              SC                        29003                                               87527   Trade Claim                                                                                                                      $2,262.00
PHOTON LIGHT.COM INC.      200 W. 38TH AVE                                          EUGENE                               OR                        97405                                              111984   Trade Claim                                                                                                                        $278.25
PIEDMONT MACHINE           22 CARPENTER COURT NW                                    CONCORD                              NC                        28027                                              114775   Trade Claim                                                                                                                      $5,497.80
PIEDMONT NATURAL GAS COMPANY
                           PO Box 1246                                              CHARLOTTE                            NC               28201-1246                                                  102808   Trade Claim                                                                                                                         $25.84
PIEDMONT PRINTING & GRAPHICS
                           521 MONROE STREET                                        DANVILLE                             VA                        24541                                              105237   Trade Claim                                                                                                                        $904.00
PIEDMONT SERVICE GROUP     616 Industrial Ave                                       Greensboro                           NC                        27406                                              118913   Trade Claim                                                                                                                      $3,585.04
PIVOT PUNCH CORP           6550 CAMPBELL BOULEVARD                                  LOCKPORT                             NY                        14094                                              102234   Trade Claim                                                                                                                      $4,443.36
PLANO MOLDING COMPANY PO Box 71675                                                  CHICAGO                              IL               60694-1675                                                  112633   Trade Claim                                                                                                                      $7,490.00
PLASTIC PRODUCTS CO INC    30355 AKERSON STREET                                     LINDSTROM                            MN                        55045                                              117439   Trade Claim                                                                                                                    $29,665.03
PLATINUM INDUSTRIAL SALES 14612 CAMBRIDGE LANE, SUITE C                             ATHENS                               AL                        35613                                              118571   Trade Claim                                                                                                                      $9,900.71
PLYMOUTH TUBE              PO Box 809145                                            CHICAGO                              IL               60680-9145                                                  111593   Trade Claim                                                                                                                    $69,585.05
PM ENGINEERED SOLUTIONS INC140 COMMERCIAL STREET                                    WATERTOWN                            CT               06795                                                        87246   Trade Claim                                                                                                                      $3,306.00
PMX INDUSTRIES, INC.       75 REMITTANCE DRIVE, SUITE 2598                          CHICAGO                              IL               60675-2598                                                  110999   Trade Claim                                                                                                                    $81,182.94
POPLAR TOOL & MFG CO INC 420 POPLAR ST                                              BRIDGEPORT                           CT               06605                                                      1894823   Trade Claim                                                                                                                    $44,182.14
POSTMASTER                 48 1ST STREET                                            ILION                                NY                        13357                                             1919828   Trade Claim                                                                                                                    $10,000.00
Potter, Brian                                                                                                                                                                                                  Legal Claim                                 x            x                  x                                                    Unknown
PRAXAIR DISTRIBUTION INC   DEPT CH 10660                                            PALATINE                             IL               60055-0660                                                103764     Trade Claim                                                                                                                      $4,421.61
PRAXAIR INC                PO Box 281901                                            ATLANTA                              GA               30384-1901                                                117887     Trade Claim                                                                                                                      $9,092.59
PRECISION AIR              2510 WERNER                                              COLUMBUS                             MI                        48063                                            113449     Trade Claim                                                                                                                      $8,700.00
PRECISION CALIBRATION SYSTEM
                           117 EAST MAIN STREET, SUITE 100                          MORRISTOWN                           TN                        37814                                            118125     Trade Claim                                                                                                                      $5,762.60
PRECISION CAMS INC         3510 EAST RAYMOND STREET                                 INDIANAPOLIS                         IN                        46203                                           3181708     Trade Claim                                                                                                                      $3,979.00
PRECISION CONSULTANTS LLC 17200 EAST LAKE DRIVE                                     NORTH FORT MYERS                     FL                        33917                                            118352     Trade Claim                                                                                                                         $87.75
PRECISION POLISH LLC       144 ADAMS STREET                                         FRANKFORT                            NY                        13340                                            108283     Trade Claim                                                                                                                    $29,731.40
PRECISION PRODUCTS         58 LATIMER STREET                                        HAZLEHURST                           GA                        31539                                            107122     Trade Claim                                                                                                                    $34,430.51
PRECISION PUNCH & TOOLING 304 CHRISTIAN LANE                                        BERLIN                               CT               06037                                                     116290     Trade Claim                                                                                                                    $31,896.02
PRECISION RESOURCE CONNECTIC
                           PO Box 785637                                            PHILADELPHIA                         PA               19178-5637                                               5379890     Trade Claim                                                                                                                    $22,502.65
PRECISIONMATICS CO INC     675 US HIGHWAY 20                                        WEST WINFIELD                        NY               13491-0250                                                113199     Trade Claim                                                                                                                   $217,065.95
PRECISIONMATICS CO INC     675 US HIGHWAY 20                    PO BOX 250          WEST WINFIELD                        NY                        13491                                                       Trade Claim                                                                                                                      $8,606.25
PREFERRED TOOL AND DIE INC 30 FOREST PARKWAY                                        SHELTON                              CT               06484                                                      87547     Trade Claim                                                                                                                      $1,782.00
Pre-Paid Legal Services    P. O. Box 2629                                           Ada                                  OK                                                                         106768     Trade Claim                                                                                                                         $55.84
Price, Jeff                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                    Unknown
PRINCE & IZANT CO          PO Box 931247                                            CLEVELAND                            OH                            44193                                       3597101     Trade Claim                                                                                                                        $250.00
PROACTIVE SALES & MARKETING211 DURANGO ROAD, SUITE 415                              DESTIN                               FL                            32541                                        118538     Trade Claim                                                                                                                   $132,177.72
PRO-AIR SERVICES INC       PO Box 5054                                              DECATUR                              AL                            35601                                        118317     Trade Claim                                                                                                                      $4,500.00
PROCESS & POWER INC        3869 NEW GETWELL                                         MEMPHIS                              TN                            38181                                       2054930     Trade Claim                                                                                                                    $13,660.93
PRODUCTION ASSISTANCE LINK 401
                           I N PALM ST                                              NORTH LITTLE ROCK                    AR                            72114                                        105305     Trade Claim                                                                                                                      $3,567.20
PRODUCTO CORPORATION       2980 TURNER RD                                           JAMESTOWN                            NY                            14701                                       5401090     Trade Claim                                                                                                                   $256,960.75
PRO-SHOT PRODUCTS          311 SOUTH BAUGHMAN ROAD                                  TAYLORVILLE                          IL                            62568                                       3874716     Trade Claim                                                                                                                        $224.00
PROSPECT FASTENERS CORPORATI
                           1295 KYLE COURT                                          WAUCONDA                             IL                            60084                                         87738     Trade Claim                                                                                                                        $147.18
Prueitt, Joseph                                                                                                                                                                                                Legal Claim                                 x            x                  x                                                    Unknown
Prueitt, Joseph                                                                                                                                                                                                Legal Claim                                 x            x                  x                                                    Unknown
PRZ TECHNOLOGIES INC       PO Box 369                                               LANCASTER                            NY                        14086                                            107605     Trade Claim                                                                                                                      $7,669.47
PSI MOLDED PLASTICS INC    PO Box 845690                                            BOSTON                               MA               02284-5690                                                111586     Trade Claim                                                                                                                      $7,964.98
PTI                        4084 S 300 W                                             SALT LAKE CITY                       UT                        84107                                            116296     Trade Claim                                                                                                                        $400.00
PUNE AEKAPHATT LTD., PART. 18/176 Lard Plaklao 83 Rd                                Bangkhen                             Bangkok                   10220 Thailand                                              Setoff Accounts Receivable                                                                 x                                   $43,428.00
PURE WATER SOLUTIONS OF AMER
                           3208 S STATE STREET                                      SALT LAKE CITY                       UT                        84115                                            118543     Trade Claim                                                                                                                        $762.96
PURSUIT MEDIA TV LLC       12 NORTH KING STREET                                     GLENWOOD                             AL                        36034                                            118711     Trade Claim                                                                                                                    $82,098.00
QIQIHAR HAWK INDUSTRIES CO15L NAN YUAN ROAD                                         QIQIHAR HEILONGIANG PROVINCE                          161005         CHINA                                       87807     Trade Claim                                                                                                                   $678,071.58
QUICK MACHINING SERVICES 290 PRATT STREET, UNIT 24                                  MERIDEN                              CT               06450                                                      87567     Trade Claim                                                                                                                    $14,352.90
QUILL CORPORATION          PO Box 37600                                             PHILADELPHIA                         PA               19101-0600                                                116302     Trade Claim                                                                                                                      $1,335.74
Quill Office Products      PO BOX 37600                                             PHILADELPHIA                         PA               19101-0600                                                           Trade Claim                                                                                                                        $284.59
R G LOEWENGUTH CO          2144 BRIGHTON-HENRIETTA TL RD, STE                       ROCHESTER                            NY                        14623                                            108540     Trade Claim                                                                                                                      $1,860.00
R M WRIGHT CO INC          23910 FREEWAY PARK DR                                    FARMINGTON HILLS                     MI                        48335                                           6365220     Trade Claim                                                                                                                      $1,074.00
R N EATON & CO INC         4124 RIVERSIDE ST                                        RIVERSIDE                            MO                        64168                                           3932415     Trade Claim                                                                                                                        $702.50
R&D PRECISION              2100 COLLEGE DR #114                                     LAKE HAVASU CITY                     AZ                        86403                                                       Trade Claim                                                                                                                      $5,208.00
R.B. BIRGE COMPANY         DEPT 106036                                              HARTFORD                             CT               06115-0400                                               1303692     Trade Claim                                                                                                                      $6,519.85
RA Brands, LLC             100 Electronics Blvd SW                                  Huntsville                           AL                        35824                                                       Intercompany Payable                                                                                                      $101,936,401.66
RAINER ARMS, LLC           4611 E 31st St S                                         Witchita                                                       67210 Kansas                                                Setoff Accounts Receivable                                                                 x                                       $500.00
Rainville, Anthony                                                                                                                                                                                             Legal Claim                                 x            x                  x                                                    Unknown
RALLY POINT TACTICAL       1236 JENSEN DRIVE, SUITE 103                             VIRGINIA BEACH                       VA                            23451                                        117608     Trade Claim                                                                                                                    $24,375.00




                                                                                                                                      19 of 26
                                            Case 20-81688-CRJ11                          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                                Desc
                                                                                         Main Document     Page 55 of 147
                                                                                                                          In re Remington Arms Company, LLC
                                                                                                                                    Case No. 20-81692
                                                                                                           Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                             Contingent




                                                                                                                                                                                                                                                                                                 Disputed
        Creditor Name                          Address1                       Address2                  City                      State               Zip             Country   Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
RALPH W EARL CO INC          5930 EAST MOLLOY ROAD                                       SYRACUSE                            NY                             13211                                        1883405 Trade Claim                                                                                                                        $68.13
RANDY CARTER CONSTRUCTION467  CO MULBERRY SALEM ROAD                                     BENTON                              AR                             72019                                         115715 Trade Claim                                                                                                                     $1,500.00
Raquel Zunun Ortiz           7073 Ridgebrook Drive                                       York                                SC                             29715                                         114888 Trade Claim                                                                                                                       $300.00
Rathbone, Robert                                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
Raymond Wiegand              185 LOOMIS STREET                                           LITTLE FALLS                        New York         13365                                                              Legal Claim                                 x            x                  x                                                   Unknown
RAZORBACK AIR FILTER         PO Box 736                                                  LITTLE ROCK                         AR                             72203                                         117800 Trade Claim                                                                                                                     $4,138.42
RB S.R.L.                    LARGO FRANCESCO RICHINI 2                                   MILANO                              MI                             20122                                         115158 Trade Claim                                                                                                                     $2,907.94
RECEIVER GENERAL FOR CANADA  580 BOOTH ST- 15TH FLOOR                                    OTTAWA                              ON               K1A 0E4               CANADA                               6118980 Trade Claim                                                                                                                       $128.00
RECHTERMAN MACHINE SHOP 14319 HIGHWAY 213                                                HIGGINSVILLE                        MO                             64037                                         112054 Trade Claim                                                                                                                       $952.00
REDDING RELOADING EQUIPMENT  1089 STARR ROAD                                             CORTLAND                            NY                             13045                                         103624 Trade Claim                                                                                                                        $61.80
REDI-TO-SERVE                2700 MERIDIAN STREET                                        HUNTSVILLE                          AL                             35811                                         117140 Trade Claim                                                                                                                       $562.27
REED SMITH LLP               20 Stanwix St                       Suite 1200              Pittsburgh                          PA                             15222                                         119031 Trade Claim                                                                                                                   $81,158.40
REGAL INDUSTRIAL SALES       PO Box 8000                                                 BUFFALO                             NY                             14267                                         112242 Trade Claim                                                                                                                   $76,720.00
REGIONAL RUBBER COMPANY PO BOX 1143                                                      LILBURN                             GA                             30048                                         117569 Trade Claim                                                                                                                        $68.45
REMINGER CO LPA              101 WEST PROSPECT AVE, SUITE 1400                           CLEVELAND                           OH                             44115                                         118898 Trade Claim                                                                                                                   $11,429.00
Remington Arms Distribution
                             100 Electronics Blvd SW                                     Huntsville                          AL                             35824                                                Intercompany Payable
Company, LLC                                                                                                                                                                                                                                                                                                                               $22,820,081.16
RENGEL PRINTING COMPANY INC  1922 7TH STREET NORTH                                       SAINT CLOUD                         MN                        56303                                            117646   Trade Claim                                                                                                                    $1,322.14
RENISHAW INC                 1001 WESEMANN DRIVE                                         WEST DUNDEE                         IL                        60118                                           1294024   Trade Claim                                                                                                                       $28.00
RETIF OIL AND FUEL LLC       PO Box 919138                                               DALLAS                              TX               75391-9138                                                118530   Trade Claim                                                                                                                    $6,665.10
REYNOLDS RUBBER STAMP CO INC 4700 JOHN F KENNEDY BOULEVARD                               NORTH LITTLE ROCK                   AR               72116-7313                                               4624821   Trade Claim                                                                                                                      $177.70
RGA CO.,INC                  3905 E. PROGRESS STREET                                     NORTH LITTLE ROCK                   AR                        72114                                           1894138   Trade Claim                                                                                                                    $1,059.32
Rice, Andrew                                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                  Unknown
Richard A. Godshall; Ostroff
Law                          518 Township Lane Rd.; Suite 100                            Blue Bell                           PA                   19422                                                          Legal Claim                                 x            x                  x                                                  Unknown
Richard Ramler, Ramler Law    202 West Madison Avenue                                                                                             59714                                            Belgrade,     Legal Claim             MT                  x            x                  x                                                  Unknown
Richard Zona                 31 Roberta Road                                             North Haven                         Connecticut            6473                                                         Legal Claim                                 x            x                  x                                                  Unknown
RICHARDS APEX INC            PO Box 77801095                                             PHILADELPHIA                        PA          19182-1095                                                    1895598   Trade Claim                                                                                                                    $1,007.25
RICHTER PRECISION INC        PO Box 159                                                  EAST PETERSBURG                     PA                   17520                                                 110929   Trade Claim                                                                                                                    $8,694.70
RICK'S PLACE                 34 HELEN DRIVE                                              LONOKE                              AR                   72086                                                 117212   Trade Claim                                                                                                                       $70.00
Ricks-Culvert, Beverly                                                                                                                                                                                           Legal Claim                                 x            x                  x                                                  Unknown
RICOH USA                    PO Box 827577                                               PHILADELPHIA                        PA                        19182                                           1311299   Trade Claim                                                                                                                    $3,977.67
RIEMER PLUS CANTALUPO & SHER 24600 DETROIT ROAD, SUITE 100                               WESTLAKE                            OH               44145-2542                                               3962297   Trade Claim                                                                                                                     $252.56
RIG ALL INC                  2322 BROAD ST                                               FRANKFORT                           NY                        13340                                           5204301   Trade Claim                                                                                                                    $4,490.00
RIOS FERRER GUILLEN LLARENA INSURGENTES SUR #1605, FLOOR 12                              DISTRITO FEDERAL CP                                  3900           MEXICO                                     117221   Trade Claim                                                                                                                    $1,113.60
RITE WAY SERVICE INC         331 1ST AVENUE NORTH                                        BIRMINGHAM                          AL                        35204                                            112161   Trade Claim                                                                                                                   $11,421.50
RIVER CITY MECHANICAL INC PO Box 13276                                                   MAUMELLE                            AR                        72113                                            117976   Trade Claim                                                                                                                     $177.20
River House Custom                                                                                                                                                                                               Legal Claim                                 x            x                  x                                                  Unknown
RIVER VALLEY TRACTOR         PO Box 850                                                  ALEXANDER                           AR                             72002                                      5199921   Trade Claim                                                                                                                    $3,181.71
Roach, Justin                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                  Unknown
Rob Kelly, Kelly & Kelly     100 Riverview Drive, Suite 202                              Savannah                            GA                             31404                                                Legal Claim                                 x            x                  x                                                  Unknown
Roberie, John                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                  Unknown
Robert A. Ciuffa             9306 Olive                                                  St. Louis                           MO                             63132                                                Legal Claim                                 x            x                  x                                                  Unknown
Robert Pannell v. Remington
Arms Company, LLC Case
Number: 4:19-cv-00061-ACA                                                                                                                                                                                        Legal Claim                                 x            x                  x                                                  Unknown
ROCK RIVER ARMS INC          1042 CLEVELAND ROAD                                         COLONA                              IL                        61241                                            112892   Trade Claim                                                                                                                    $5,178.24
ROCKINGHAM OFFICE MACHINE414 WEST KINGS HIGHWAY                                          EDEN                                NC                        27288                                            102287   Trade Claim                                                                                                                    $1,977.59
ROCKPORT MACHINE CO          15300 INDUSTRIAL PARKWAY                                    CLEVELAND                           OH                        44135                                           5167879   Trade Claim                                                                                                                     $876.00
ROCKY MOUNTAIN ELK FOUNDATIO 5705 GRANT CREEK ROAD                                       MISSOULA                            MT                        59808                                           3698719   Trade Claim                                                                                                                   $57,300.00
ROCKY MOUNTAIN POWER         1033 NE 6TH AVE                                             PORTLAND                            OR               97256-0001                                                116315   Trade Claim                                                                                                                   $11,825.16
Rodgers, Mike                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                  Unknown
ROHAL SHOOTING SUPPLY        454 Waterbury                                               Berea                               OH                        44017                                                     Setoff Accounts Receivable                                                                 x                                  $48,873.15
ROHRER CORPORATION           PO Box 1009                                                 WADSWORTH                           OH               44281-1009                                                101195   Trade Claim                                                                                                                    $5,268.88
ROLITE MANUFACTURING INC 10 WENDLING CT                                                  LANCASTER                           NY                        14086                                            111924   Trade Claim                                                                                                                   $34,560.00
ROLL-RITE INC                6549 NORTH JUNCTION ROAD                                    DAVIS JUNCTION                      IL               61020-0153                                                118356   Trade Claim                                                                                                                    $1,812.25
ROOFTOP ANCHOR INC           844 S 430 W                                                 HEBER CITY                          UT                        84032                                            118943   Trade Claim                                                                                                                    $1,250.00
Rose Jones                   512 3rd St. SE                                              Watertown                           SD                        57201                                                     Legal Claim                                 x            x                  x                                                  Unknown
Ross, Larry                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                                  Unknown
Ross, Neil                                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                  Unknown
ROTO BUFF MANUFACTURING W63 N134 WASHINGTON AVENUE                                       CEDARBURG                           WI                             53012                                       112036   Trade Claim                                                                                                                     $647.50
ROTOR CLIP COMPANY           187 DAVIDSON AVE                                            SOMERSET                            NJ               08873                                                     109667   Trade Claim                                                                                                                    $7,807.10
ROUND GROUND METALS INC 4825 TURNBERRY DRIVE                                             HANOVER PARK                        IL                        60133                                            118963   Trade Claim                                                                                                                    $5,419.45
ROWLEY SPRING & STAMPING 210 REDSTONE HILL ROAD, SUITE 2                                 BRISTOL                             CT               06010-7796                                                 90155   Trade Claim                                                                                                                    $1,631.28




                                                                                                                                          20 of 26
                                             Case 20-81688-CRJ11                                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                                                Main Document     Page 56 of 147
                                                                                                       In re Remington Arms Company, LLC
                                                                                                                 Case No. 20-81692
                                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                               Disputed
         Creditor Name                        Address1       Address2                 City                     State             Zip          Country        Last 4 Digits of Account Number     Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
ROYAL ARMS INTERNATIONAL, INC.
                            PO Box 425                                  Chapel Hill                       TN               37034-0425                                                          Setoff Accounts Receivable                                                                 x                                    $1,491.48
ROYAL CASE COMPANY INC      PO Box 2027                                 SHERMAN                           TX                         75091                                           112881    Trade Claim                                                                                                                     $1,672.44
ROYAL METAL POWDERS INC 433 CONTINENTAL DRIVE                           MARYVILLE                         TN               37804-5432                                                116711    Trade Claim                                                                                                                   $18,126.80
ROYAL TECHNOLOGIES CORPORATI3765 QUINCY STREET                          HUDSONVILLE                       MI                         49426                                           117584    Trade Claim                                                                                                                   $50,338.14
RPA INTERNATIONAL LIMITED PLOT 3 TILEMANS LANE                          SHIPSTON ON STOUR                 WA               CV36 4FF                                                  111307    Trade Claim                                                                                                                   $40,920.09
RUAG AMMOTEC GmbH           Kronacher Str 63                            Fuerth                                                       90765 Germany                                             Setoff Accounts Receivable                                                                 x                                      $503.29
Rudolph, Wesley                                                                                                                                                                                Legal Claim                                 x            x                  x                                                   Unknown
RUFFED GROUSE SOCIETY       451 MCCORMICK ROAD                          CORAOPOLIS                        PA                        15108                                           5539490    Trade Claim                                                                                                                   $12,500.00
Ruffin Firearms Supply                                                                                                                                                                         Legal Claim                                 x            x                  x                                                   Unknown
RURAL WATER ASSOCIATION OF76 U E. Red Pine Dr.                          Alpine                            UT                        84004                                            116324    Trade Claim                                                                                                                       $314.00
Ruth Suarez                 28 MANSION ST                               EAST HAVEN                        Connecticut 06512                                                                    Legal Claim                                 x            x                  x                                                   Unknown
RWB Innovations                                                                                                                                                                                Legal Claim                                 x            x                  x                                                   Unknown
Ryan Rigdon, USDOT, PHMSA 8701 S. Gessner Road, Suite 900               Houston                           TX                        77074                                                      Legal Claim                                 x            x                  x                                                   Unknown
S D MYERS INC               180 SOUTH AVE                               TALLMADGE                         OH               44278-0343                                               4360780    Trade Claim                                                                                                                     $5,264.00
S&S CARBIDE TOOL CO INC     2830 VIA ORANGE WAY UNIT D                  SPRING VALLEY                     CA                        91978                                           3778859    Trade Claim                                                                                                                   $12,162.11
SAAMI                       11 MILE HILL RD                             NEWTOWN                           CT               06470-2359                                                102302    Trade Claim                                                                                                                   $62,500.00
SAFARI CLASSICS PRODUCTIONS5206 MCKINNEY AVENUE, SUITE 101              DALLAS                            TX                        75205                                            118950    Trade Claim                                                                                                                  $243,750.00
SAFARILAND LLC              3041 FAYE ROAD                              JACKSONVILLE                      FL                        32226                                            113583    Trade Claim                                                                                                                   $21,797.50
SAFETY KLEEN SYSTEMS INC    PO Box 382066                               PITTSBURGH                        PA               15250-8066                                                102004    Trade Claim                                                                                                                   $37,296.64
SAINT GOBAIN PERFORMANCE PLAPO Box 196                                  AURORA                            OH                        44202                                           2036259    Trade Claim                                                                                                                     $1,228.00
SALARY.COM LLC              PO Box 844048                               BOSTON                            MA               02284-4048                                                118299    Trade Claim                                                                                                                     $9,000.00
SANDERS LEAD COMPANY INC PO Box 707                                     TROY                              AL               36081-0707                                                103558    Trade Claim                                                                                                                   $85,862.09
SANDSTROM PRODUCTS CO       224 S MAIN                                  PORT BYRON                        IL                        61275                                           1058288    Trade Claim                                                                                                                       $121.72
SAP AMERICA INC             PO BOX 7780-824024                          PHILADELPHIA                      PA               19182-4024                                                100729    Trade Claim                                                                                                                  $472,523.94
Satterfield, Dennis                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
SB TACTICAL LLC             1225 DARLINGTON OAK CIRCLE NE               SAINT PETERSBURG                  FL                        33703                                            118120    Trade Claim                                                                                                                   $33,084.00
Schaffer, Timothy                                                                                                                                                                              Legal Claim                                 x            x                  x                                                   Unknown
SCHEELS ALL SPORT           2101 WEST 41ST STREET                       SIOUX FALLS                       SD                        57105                                            108408    Trade Claim                                                                                                                     $1,424.89
SCHUBERT NORTH AMERICA 8848 RED OAK BLVD, SUITE H                       CHARLOTTE                         NC                        28217                                            106625    Trade Claim                                                                                                                   $50,750.02
SCM METAL PRODUCTS INC      PO Box 644503                               PITTSBURGH                        PA               15264-4503                                                104465    Trade Claim                                                                                                                     $5,856.00
Scott Miller                687 MAPLEDALE ROAD                          CASSVILLE                         New York         13318                                                               Legal Claim                                 x            x                  x                                                   Unknown
Scott, Daniel                                                                                                                                                                                  Legal Claim                                 x            x                  x                                                   Unknown
Scott, Sam                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                   Unknown
Scotty E. Shabert           804 Main Street, P.O. Box 250               Purvis                            MS                        39475                                                      Legal Claim                                 x            x                  x                                                   Unknown
SEAFAB METALS               75 REMITTANCE DRIVE                         CHICAGO                           IL               60675-2172                                                116343    Trade Claim                                                                                                                       $792.40
SEARCY INDUSTRIAL PRODUCTS 2202
                            I     EAST LINE ROAD                        SEARCY                            AR               72143-9305                                                108895    Trade Claim                                                                                                                   $34,971.05
SECONDARY SERVICES & SUPPLY2815 TOWN LINE ROAD                          ALDEN                             NY                        14004                                            114532    Trade Claim                                                                                                                     $4,395.25
SECURIAN LIFE INSURANCE COMP400 ROBERT STREET NORTH                     SAINT PAUL                        MN               55101-2098                                                117663    Trade Claim                                                                                                                   $95,597.80
SECURITRONICS CO            100 OSCEOLA ROAD                            SYRACUSE                          NY                        13209                                           1888650    Trade Claim                                                                                                                     $2,588.20
SECURITY EQUIPMENT INC (SEI)2238 SOUTH 156 CIRCLE                       OMAHA                             NE                        68130                                            117214    Trade Claim                                                                                                                     $2,006.28
SEEKONK MANUFACTURING CO87 PERRIN AVENUE                                SEEKONK                           MA               02771                                                    6427520    Trade Claim                                                                                                                   $38,794.75
SELAS HEAT TECHNOLOGY CO LLC11012 AURORA-HUDSON RD                      STREETSBORO                       OH                        44241                                           1390657    Trade Claim                                                                                                                     $6,365.52
SELFLOCK SCREW PRODUCTS 461 E BRIGHTON AVE                              SYRACUSE                          NY               13210-4143                                                107214    Trade Claim                                                                                                                   $15,050.90
SENTRY AIR SYSTEMS INC      21221 FM 529 ROAD                           CYPRESS                           TX                        77433                                            118055    Trade Claim                                                                                                                     $4,436.00
SERVOTEC USA                1 INDUSTRIAL TRACT, SUITE 3                 HUDSON                            NY                        12534                                           5112131    Trade Claim                                                                                                                   $20,999.34
SET SCREW & MFG COMPANY 1210 ST CHARLES STREET                          ELGIN                             IL                        60120                                             87759    Trade Claim                                                                                                                     $1,195.83
SETPOINT LLC                859 WEST 1050 SOUTH                         OGDEN                             UT               84404-7670                                                116350    Trade Claim                                                                                                                     $5,205.55
SHARP BUSINESS SYSTEMS      DEPT AT 40322                               ATLANTA                           GA               31192-0322                                                110024    Trade Claim                                                                                                                       $463.00
Sharron Evars               151 Haden Road,                             Brownsboro                        AL                        35741                                                      Legal Claim                                 x            x                  x                                                   Unknown
Shelton, Loren                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
Sheme, Joseph                                                                                                                                                                                  Legal Claim                                 x            x                  x                                                   Unknown
SHERROD MACHINE WORKS       2093 THOMAS RD #14                          MEMPHIS                           TN                        38134                                           1895168    Trade Claim                                                                                                                   $44,140.50
SHERWIN-WILLIAMS            820 EMERSON ST                              ROCHESTER                         NY                        14613                                            109709    Trade Claim                                                                                                                     $1,558.27
SHI INTERNATIONAL CORP      PO Box 952121                               DALLAS                            TX               75395-2121                                                118529    Trade Claim                                                                                                                     $2,744.34
SHINGLE & GIBB AUTOMATION 845 LANCER DRIVE                              MOORESTOWN                        NJ               08057-4225                                               1383769    Trade Claim                                                                                                                     $3,726.70
SHINING LIGHT ELECTRICAL SER774 GOLD HILL ROAD                          MADISON                           NC                        27025                                            118590    Trade Claim                                                                                                                       $586.75
SHOCKWAVE TECHNOLOGIES LLC  2141 MAIN STREET, SUITE A                   DUNEDIN                           FL                        34698                                            118255    Trade Claim                                                                                                                   $51,027.20
SHOOK, HARDY & BACON, LLP 2555 GRAND BOULEVARD                          KANSAS CITY                       MO                        64108                                            115316    Trade Claim                                                                                                                   $50,365.50
SHOPLET                     39 BROADWAY, STE 2030                       NEW YORK                          NY                        10006                                            116355    Trade Claim                                                                                                                       $790.70
SHORTS TOOL & MFG INC       18927 RESERVOIR RD                          SAEGERTOWN                        PA                        16433                                            113919    Trade Claim                                                                                                                     $2,275.00
SHRED-IT USA                28883 NETWORK PLACE                         CHICAGO                           IL               60673-1288                                                114833    Trade Claim                                                                                                                       $555.52
SHRED-IT USA LLC            28883 NETWORK PLACE                         CHICAGO                           IL               60673-1288                                                117528    Trade Claim                                                                                                                       $505.02
SHUMAKER CONSULTING ENGINEER143 COURT STREET                            BINGHAMTON                        NY                        13901                                            111402    Trade Claim                                                                                                                     $7,225.91
SIEMENS INDUSTRY INC        PO Box 2134                                 CAROL STREAM                      IL               60132-2134                                                111284    Trade Claim                                                                                                                   $13,227.54




                                                                                                                       21 of 26
                                           Case 20-81688-CRJ11                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                              Main Document     Page 57 of 147
                                                                                                             In re Remington Arms Company, LLC
                                                                                                                       Case No. 20-81692
                                                                                              Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                                      Disputed
         Creditor Name                        Address1          Address2                    City                     State             Zip            Country      Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
SIERRA BULLETS LLC          PO Box 734176                                  DALLAS                               TX               75373-4176                                                 4804621   Trade Claim                                                                                                                     $3,036.75
SIEWERT EQUIPMENT           PO Box 75976                                   BALTIMORE                            MD               21275-5976                                                  113985   Trade Claim                                                                                                                     $5,516.00
SIGMA SUPPLY OF NORTH AMERICA
                            PO Box 20980                                   HOT SPRINGS                          AR               71903-0980                                                 1892314   Trade Claim                                                                                                                       $224.55
SIGNICAST LLC               DRAWER # 825                                   MILWAUKEE                            WI               53278-0825                                                  110273   Trade Claim                                                                                                                   $95,643.11
Silvers, Robert             26 Wiltshire Lane                              Marshfield                           MA               02050                                                                Trade claim                                              X                                                                      $1,289.95
Simmons, Mike                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                   Unknown
SIMPLEX GRINNELL            DEP CH 10320                                   PALATINE                             IL               60055-0320                                               5205170     Trade Claim                                                                                                                     $5,289.35
SIMPLEX MANUFACTURING CO INCPO Box 279                                     AUBURN                               NY               13021-0279                                               2631380     Trade Claim                                                                                                                   $19,630.00
SIMS VIBRATION LABORATORY INC
                            50 WEST ROSE NYE WAY                           SHELTON                              WA                        98584                                            108324     Trade Claim                                                                                                                     $9,380.00
SINTERFIRE INC              200 INDUSTRIAL PARK ROAD                       KERSEY                               PA                        15846                                            109343     Trade Claim                                                                                                                   $46,620.00
Siron, Steven                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                   Unknown
Siron, Steven                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                   Unknown
SKINNER SIGHTS LLC          41381 ST MARYS LAKE ROAD                       SAINT IGNATIUS                       MT                        59865                                            118337     Trade Claim                                                                                                                   $90,915.60
Skip’s Sport Shop                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                   Unknown
SLABE MACHINE PRODUCTS      4659 HAMANN PARKWAY                            WILLOUGHBY                           OH                        44094                                            111956     Trade Claim                                                                                                                  $109,813.05
SLACK CHEMICAL              465 S CLINTON                                  CARTHAGE                             NY               13619-0030                                               5357280     Trade Claim                                                                                                                     $2,717.39
SLISKI SERVICE CO., INC     6216 COLEMAN MILLS RD                          ORISKANY                             NY                        13424                                            110851     Trade Claim                                                                                                                     $2,910.84
SLOCUM DICKSON MEDICAL GROUP1729 BURRSTONE ROAD                            NEW HARTFORD                         NY                        13413                                            111191     Trade Claim                                                                                                                     $2,018.00
SMC ELECTRIC SUPPLY         1616 W MAIN ST                                 SEDALIA                              MO                        65302                                           5619540     Trade Claim                                                                                                                     $1,403.96
SMITH TOOL & DESIGN INC.    714 PLEASANT VALLEY                            SHERBURNE                            NY                        13460                                           5357340     Trade Claim                                                                                                                     $9,650.00
Smith, Bill                                                                                                                                                                                           Legal Claim                                 x            x                  x                                                   Unknown
Smith, Ray                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
SNAPENGAGE LLC              1722 14TH STREET, SUITE 220                    BOULDER                              CO                        80302                                            118563     Trade Claim                                                                                                                     $5,500.00
SNOW CHRISTENSEN & MARTINEAU10 EXCHANGE PLACE - 11TH FLOOR                 SALT LAKE CITY                       UT                        84111                                            108159     Trade Claim                                                                                                                     $2,580.00
SOBOCE S.A.                 c/ Mercado Esq. Socabaya No. 1075              La Paz                                                                 Bolivia                                             Setoff Accounts Receivable                                                                 x                                  $13,999.00
SOLAR WINDS.NET             PO Box 730720                                  DALLAS                               TX               75373-0720                                                108263     Trade Claim                                                                                                                     $7,962.94
SOLO-HORTON BRUSHES INC PO Box 478                                         WINSTED                              CT               06098                                                    1889443     Trade Claim                                                                                                                        $66.60
SOUTHERN CONTROLS INC       PO Box 210399                                  MONTGOMERY                           AL               36121-0399                                                118350     Trade Claim                                                                                                                       $378.20
SOUTHERN MACHINERY REPAIR1545INC AIRPORT CIRCLE                            UNION CITY                           TN                        38281                                           3254562     Trade Claim                                                                                                                   $13,236.32
SOUTHERN MOTOR CARRIERS ASSO500 WESTPARK DR - SUITE 300                    PEACHTREE CITY                       GA                        30269                                            111911     Trade Claim                                                                                                                     $3,205.00
SOUTHERN SWEEPERS & SCRUBBER2069A VALLEYDALE TERRACE                       BIRMINGHAM                           AL               35244-1725                                                118292     Trade Claim                                                                                                                     $8,800.00
SOUTHINGTON TOOL & MFG 300 ATWATER STREET                                  PLANTSVILLE                          CT               06479                                                      87761     Trade Claim                                                                                                                     $6,625.26
SOUTHLAND GUN WORKS INC 1228 HARRY BYRD HWY                                DARLINGTON                           SC                        29532                                           2529626     Trade Claim                                                                                                                     $4,616.48
Sparks, J                                                                                                                                                                                             Legal Claim                                 x            x                  x                                                   Unknown
SPECIALTY PRODUCTS COMPANY208 ROCKLAND ROAD                                WHITEFIELD                           ME               04353                                                     112925     Trade Claim                                                                                                                   $11,950.00
SPECIALTY SCREW CORP        2801 HUFFMAN BOULEVARD                         ROCKFORD                             IL               61103-3997                                               4963591     Trade Claim                                                                                                                     $1,432.80
SPECTRO ANALYTICAL INSTRUMENPO Box 301155                                  DALLAS                               TX               75303-1155                                                117315     Trade Claim                                                                                                                     $3,797.60
SPECTRUM                    PO Box 70872                                   CHARLOTTE                            NC               28272-0872                                                107870     Trade Claim                                                                                                                       $538.49
SPEEDBUMP STOCKWORKS        146 BUDDY COURT                                MILLSAP                              TX                        76066                                            118578     Trade Claim                                                                                                                   $17,952.00
SPIROL INTERNATIONAL CORP PO Box 6349                                      CAROL STREAM                         IL               60197-6349                                               3742079     Trade Claim                                                                                                                     $1,032.71
SPIROL INTERNATIONAL CORPORAPO Box 6349                                    CAROL STREAM                         IL               60197-6349                                                103249     Trade Claim                                                                                                                       $358.70
SPOHNS DISPOSAL SERVICE INC 556 STATE ROUTE 5S                             MOHAWK                               NY                        13407                                            118885     Trade Claim                                                                                                                     $3,924.72
Sporting Goods Discounters                                                                                                                                                                            Legal Claim                                 x            x                  x                                                   Unknown
SPORTS AFIELD               15621 CHEMICAL LANE UNIT B                     HUNTINGTON BEACH                     CA               92649-1506                                                103319     Trade Claim                                                                                                                     $6,528.00
SPORTS WORLD INC            6841 EAST 41st STREET                          TULSA                                OK                        74145                                           1939883     Trade Claim                                                                                                                   $19,523.45
Sportsman’s Warehouse                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
SPOTTS FAIN PC              411 E FRANKLIN STREET, SUITE 600               RICHMOND                             VA                        23219                                            118750     Trade Claim                                                                                                                     $8,521.34
SPRAGUE OPERATING RESOURCES PO Box 536469                                  PITTSBURGH                           PA               15253-5906                                                117354     Trade Claim                                                                                                                   $36,710.43
Sprague’s Sports Inc.                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
Sprague’s Sports, Inc                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
SPRAGUE'S SPORTS            345 W 32ND ST                                  YUMA                                 AZ                        85364                                            112134     Trade Claim                                                                                                                     $1,107.46
SPROUT SOCIAL INC           131 SOUTH DEARBORN ST - STE 700                CHICAGO                              IL                        60603                                            117718     Trade Claim                                                                                                                   $12,219.60
SPS COMMERCE INC            PO Box 205782                                  DALLAS                               TX               75320-5782                                                111736     Trade Claim                                                                                                                     $7,768.10
SQUARE ONE COATING SYSTEMS170 BASE ROAD                                    ORISKANY                             NY                        13424                                            116694     Trade Claim                                                                                                                   $24,002.45
SQUARE STAMPING MFG CORP 108 OLD REMSEN RD                                 BARNEVELD                            NY                        13304                                           1881473     Trade Claim                                                                                                                   $48,391.18
ST MARKS POWDER             PO Box 643003                                  PITTSBURGH                           PA                                                                         116376     Trade Claim                                                                                                                   $55,211.15
ST MARKS POWDER INC         PO Box 603463                                  CHARLOTTE                            NC               28260-3463                                               3925039     Trade Claim                                                                                                                $1,904,069.84
STAFFMARK INVESTMENT, LLC PO Box 952386                                    SAINT LOUIS                          MO                        63195                                           5610550     Trade Claim                                                                                                                   $12,237.70
STAGECOACH MFG., INC.       101 W. STAGECOACH ROAD                         PAHRUMP                              NV               89041-3788                                                112414     Trade Claim                                                                                                                   $60,352.50
STANDARD & POOR'S           2542 COLLECTION CENTER DRIVE                   CHICAGO                              IL                        60693                                            101431     Trade Claim                                                                                                                   $79,000.00
STANDARD PRESS INC          1210 MENLO DRIVE NW                            ATLANTA                              GA                        30318                                            117571     Trade Claim                                                                                                                   $11,366.60
STANLEY SECURITY SOLUTIONS/DEPT CH 10651                                   PALATINE                             IL               60055-0651                                                           Trade Claim                                                                                                                       $476.06
STAPLES BUSINESS ADVANTAGEPO Box 70242                                     PHILADELPHIA                         PA               19176-0245                                                106498     Trade Claim                                                                                                                     $1,816.20
STAR BOLT & SCREW CO        PO Box 9480                                    NORTH LITTLE ROCK                    AR                        72119                                           1895242     Trade Claim                                                                                                                     $9,065.93




                                                                                                                             22 of 26
                                              Case 20-81688-CRJ11                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                               Desc
                                                                                 Main Document     Page 58 of 147
                                                                                                                   In re Remington Arms Company, LLC
                                                                                                                             Case No. 20-81692
                                                                                                    Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                          Disputed
         Creditor Name                       Address1                  Address2                   City                     State              Zip           Country      Last 4 Digits of Account Number    Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
STAR CUT SALES INC           PO Box 771850                                        DETROIT                             MI                            48277                                         1889161 Trade Claim                                                                                                                     $6,146.44
Starla Clay, etc., Case No.
CV2018-900221                                                                                                                                                                                           Legal Claim                                   x            x                  x                                                 Unknown
STATE ELECTRIC SUPPLY CO     PO Box 890889                                        CHARLOTTE                           NC               28289-0889                                                103895 Trade Claim                                                                                                                      $330.61
State of Arkansas            PO BOX 3861                                          LITTLE ROCK                         AR               72203-3861                                                       Development related claim                     X            X                                                                    Unknown
STATE OF ARKANSAS            5301 NORTHSHORE DR.                                  NORTH LITTLE ROCK                   AR                        72118                                           2051357 Trade Claim                                                                                                                    $10,150.00
STATE OF IOWA TREASURER PO Box 10412                                              DES MOINES                          IA               50306-0412                                                100258 Trade Claim                                                                                                                      $241.00
State of Missouri            400 NORTH CAPITAL ST NW #376                         WASHINGTON                          DC                        20001                                                   Development related claim                     X            X                                                                    Unknown
STATE OF NORTH DAKOTA        600 E BOULEVARD AV                                   BISMARCK                            ND               58505-0554                                                100246 Trade Claim                                                                                                                      $195.31
STATE OF RHODE ISLAND        ONE CAPITOL HILL                                     PROVIDENCE                          RI               02908-5802                                                100229 Trade Claim                                                                                                                        $50.00
STATE OF WASHINGTON DEPT OF  PO Box 34054                                         SEATTLE                             WA               98124-1054                                                100221 Trade Claim                                                                                                                     $1,371.42
STAUFFER MFG CO              PO Box 45                                            RED HILL                            PA                        18076                                            101362 Trade Claim                                                                                                                     $8,992.00
STELLAR INDUSTRIAL           2504 OVERLAND AVE.                                   BILLINGS                            MT                        59102                                                   Trade Claim                                                                                                                      $696.89
Stephen Brown                39 EAST CLARK STREET                                 ILION                               New York         13357                                                            Legal Claim                                   x            x                  x                                                 Unknown
STEPHEN GOULD CORPORATIONPO Box 419816                                            BOSTON                              MA               02241-9816                                                111305 Trade Claim                                                                                                                   $184,642.23
STERICYCLE INC               PO BOX 6575                                          CAROL STREAM                        IL               60197-6575                                                114272 Trade Claim                                                                                                                     $1,470.72
STERLING SINTERED TECHNOLOGI 249 ROCKWELL STREET                                  WINSTED                             CT               06098-1946                                                105686 Trade Claim                                                                                                                     $6,660.08
Sterling, Verle                                                                                                                                                                                         Legal Claim                                   x            x                  x                                                 Unknown
STERN RUBBER COMPANY         PO Box 776292                                        CHICAGO                             IL               60677-6292                                                115407 Trade Claim                                                                                                                     $1,002.54
Steven Walsh; Walsh & Walsh;
LLC                          635 N. Main St.                                      Poplar; Bluff                        MO                           63901                                                 Legal Claim                                 x            x                  x                                                  Unknown
Steven Wharton; Janice
Johndrow, 37-2019-
000121144-CU-PL-CTL                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                 Unknown
STILSON PRODUCTS LLC         6405 RELIABLE PARKWAY                                CHICAGO                             IL                        60686                                           2865566   Trade Claim                                                                                                                   $5,532.42
STORM LAKE INC               5900 HWY 321 N                                       LENOIR CITY                         TN                        37771                                            111928   Trade Claim                                                                                                                  $26,484.00
STOTT AND MAY INC            14 PENN PLAZA, SUITE 1800                            NEW YORK                            NY                        10122                                            118838   Trade Claim                                                                                                                  $10,925.00
STOUT INDUSTRIAL PROPERTIES,503 E. NIFONG BLVD., #224                             COLUMBIA                            MO                        65201                                            113775   Trade Claim                                                                                                                   $2,830.24
STRIKE KING LURE COMPANY 3080 E. Sawyer Road                                      Republic                            MO                        65738                                                     Setoff Accounts Receivable                                                                 x                                  $1,907.03
STUART C IRBY CO             PO Box 741001                                        ATLANTA                             GA               30384-1001                                                116724   Trade Claim                                                                                                                     $656.11
STURGIS ACE HARDWARE         2222 JUNCTION AVE                                    STURGIS                             SD                        57785                                                     Trade Claim                                                                                                                     $146.54
STURGIS ECONOMIC DEVELOP CORPPO 218                            2885 DIXON         STURGIS                             SD                        57785                                                     Trade Claim                                                                                                                   $3,330.48
Sturzl, Logan                                                                                                                                                                                             Legal Claim                                 x            x                  x                                                 Unknown
SUCCESS FACTORS INC          PO Box 894642                                        LOS ANGELES                         CA               90189-4642                                                114799   Trade Claim                                                                                                                  $50,960.00
SUEZ WTS USA INC             PO Box 281729                                        ATLANTA                             GA               30384-1729                                               1691088   Trade Claim                                                                                                                $115,684.95
SUNBELT ABRASIVES INC        1507 BETHEL DRIVE                                    HIGH POINT                          NC                        27260                                           3689809   Trade Claim                                                                                                                   $9,219.92
SUPERIOR EQUIPMENT SOLUTIONS 325 CONOVER DRIVE                                    FRANKLIN                            OH                        45005                                            115712   Trade Claim                                                                                                                  $21,187.30
SUPERIOR LUBRICANTS CO INC 32 WARD ROAD                                           NORTH TONAWANDA                     NY                        14120                                            118494   Trade Claim                                                                                                                  $10,604.00
SUPERIOR OIL COMPANY INC 1402 N CAPITOL AVENUE                                    INDIANAPOLIS                        IN                        46202                                            112238   Trade Claim                                                                                                                  $44,265.63
SUPERIOR PLATING COMPANY 2 LACEY PLACE                                            SOUTHPORT                           CT               06890                                                     106989   Trade Claim                                                                                                                   $9,900.00
Susan Barger                 307 WILLOW DRIVE                                     ILION                               New York         13357                                                              Legal Claim                                 x            x                  x                                                 Unknown
Svitavsky, Joseph                                                                                                                                                                                         Legal Claim                                 x            x                  x                                                 Unknown
SVRA - SPORTSCAR VINTAGE RAC1312 REGENCY COURT                                    SOUTHLAKE                           TX                            76092                                        118987   Trade Claim                                                                                                                  $12,500.00
Swafford, Colby                                                                                                                                                                                           Legal Claim                                 x            x                  x                                                 Unknown
SWANSON MARTIN & BELL        330 NORTH WABASH AVE - STE 3300                      CHICAGO                             IL                        60611                                            108138   Trade Claim                                                                                                               $1,259,910.08
SWISS PRECISION MACHINING INC634 GLENN AVENUE                                     WHEELING                            IL                        60090                                            106244   Trade Claim                                                                                                                  $17,737.00
SYRACUSE THERMAL PROD INC PO Box 398                                              EAST SYRACUSE                       NY                        13057                                           1889641   Trade Claim                                                                                                                   $3,990.00
SYRACUSE TIME & ALARM CO INC 2201 BURNET AVE                                      SYRACUSE                            NY                        13206                                            110640   Trade Claim                                                                                                                     $182.94
SYSTEM SCALE CORP            PO Box 733482                                        DALLAS                              TX               75373-3482                                               5214571   Trade Claim                                                                                                                   $6,925.19
SYSTEMS TECHNOLOGY CO OF AL  PO Box 304                                           HUNTSVILLE                          AL               35804-0304                                                118339   Trade Claim                                                                                                                   $2,147.50
T. Jeff Goodwyn, Jr.
   Goodwyn Law Firm, LLC
                             2519 Devine Street, Suite A                           Columbia                           SC                            29205                                               Legal Claim                                   x            x                  x                                                 Unknown
TABLE MOUNTAIN OUTFITTERS 1742 LITTLE BEAR ROAD                                   CHEYENNE                            WY                            82003                                        117132 Trade Claim                                                                                                                    $15,000.00
TACKOTE LLC                  663 Gladiola St                                      Merrit Island                       FL                            32952                                        118830 Trade Claim                                                                                                                      $955.00
TALLEY MANUFACTURING INC PO Box 369                                               SANTEE                              SC                            29142                                        111349 Trade Claim                                                                                                                        $37.77
Target Sports Inc.                                                                                                                                                                                      Setoff Accounts Receivable                                                                   x                                   $516.57
TARJAC H20 LLC               2241 STATE ROUTE 414                                 WATERLOO                            NY               13165-8442                                                118979 Trade Claim                                                                                                                    $19,739.11
TAUBERT ELECTRIC MOTORS LLC148 INDUSTRIAL PARK DRIVE SUITE B                      FRANKFORT                           NY                        13340                                            118581 Trade Claim                                                                                                                     $3,720.00
TAUMEL ASSEMBLY SYSTEMS RTE 22 ROBIN HILL CORPORATE PARK                          PATTERSON                           NY                        12563                                           5369290 Trade Claim                                                                                                                     $6,886.00
TAX COLLECTOR                PO Box 13                                            DEEP RIVER                          CT               06417                                                     117648 Trade Claim                                                                                                                      $190.94
TB AMMUNITION LLC            439 West Main St                                     Ridgway                             PA                        15853                                            110448 Trade Claim                                                                                                                   $150,525.00
TECH WOODS USA LLC           PO Box 766                                           RONAN                               MT                        59864                                            118802 Trade Claim                                                                                                                    $44,830.00
TECHNOGRAPHIX LLC            1200 FORUM WAY SOUTH                                 FORT WORTH                          TX               76140-5012                                                115590 Trade Claim                                                                                                                      $278.30




                                                                                                                                   23 of 26
                                            Case 20-81688-CRJ11                          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                           Desc
                                                                                         Main Document     Page 59 of 147
                                                                                                                 In re Remington Arms Company, LLC
                                                                                                                           Case No. 20-81692
                                                                                                  Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                          Disputed
         Creditor Name                        Address1                 Address2               City                      State               Zip       Country          Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                             Total Claim
TECH-WAY INDUSTRIES INC      PO Box 517                                           FRANKLIN                          OH                       45005                                               115411   Trade Claim                                                                                                                 $3,095.00
TEN MFG LLC                  7675 ST CLAIR AVENUE                                 MENTOR                            OH                       44060                                               112989   Trade Claim                                                                                                                 $6,314.00
TENCARVA MACHINERY CO        PO Box 409897                                        ATLANTA                           GA              30384-9897                                                  1065622   Trade Claim                                                                                                                 $7,473.68
TERHORST MANUFACTURING CO    615
                               INCE BURDICK EXPWY EAST                            MINOT                             ND              58702-0997                                                   111040   Trade Claim                                                                                                               $35,330.40
TERMINIX INTERNATIONAL       PO Box 742592                                        CINCINNATI                        OH              45274-2592                                                  1895382   Trade Claim                                                                                                                 $1,644.00
TERMINIX TRIAD INC           PO Box 14009                                         GREENSBORO                        NC                       27415                                               104324   Trade Claim                                                                                                                   $250.00
Terrell Gopher               6316 Banks St                                        Huntsville                        Alabama                  35810                                                        Legal Claim                                 x            x                  x                                               Unknown
TERRELL TECHNICAL SERVICES I 26675 SUCCESS DRIVE SW                               MADISON                           AL                       35758                                             117162     Trade Claim                                                                                                                 $6,986.29
THE ALLEN CO INC             525 BURBANK STREET                                   BROOMFIELD                        CO                       80020                                             103639     Trade Claim                                                                                                                 $8,842.24
THE ANDERSONS INC            PO Box 84878                                         CHICAGO                           IL              60689-4878                                                3738200     Trade Claim                                                                                                               $27,518.40
THE BIRMINGHAM PROOF HOUSE   25 BANBURY STREET                                    BIRMINGHAM                        BI              B5 5RH         ENGLAND                                     115018     Trade Claim                                                                                                               $35,000.00
THE CLY-DEL MANUFACTURINGSHARON ROAD                                              WATERBURY                         CT              06705                                                       87163     Trade Claim                                                                                                                 $7,951.75
THE CUTTING EDGE             1150 PROGRESS STREET                                 MOUNT VERNON                      MO                       65712                                             118059     Trade Claim                                                                                                                 $6,330.24
THE DOE RUN COMPANY          75 REMITTANCE DRIVE, SUITE 2172                      CHICAGO                           IL              60675-2172                                                 106662     Trade Claim                                                                                                              $626,538.99
The Gun Room Inc                                                                                                                                                                                          Legal Claim                                 x            x                  x                                               Unknown
THE HARTFORD                 8500-3690                                            PHILADELPHIA                      PA              19178-3690                                                 100511     Trade Claim                                                                                                               $33,750.16
THE LAW OFFICE OF ROBERT H 120 N. ROBINSON, 24TH FLOOR                            OKLAHOMA CITY                     OK              73101-0868                                                 112349     Trade Claim                                                                                                               $11,702.00
THE MARLIN COMPANY           10 RESEARCH PKWY                                     WALLINGFORD                       CT              06492                                                      112127     Trade Claim                                                                                                                 $8,120.00
THE MATHWORKS INC            3 Apple Hill Dr.                                     Natick                            MA              01760                                                      119049     Trade Claim                                                                                                               $12,265.16
THE SPORTSMAN CHANNEL INCPO Box 83216                                             CHICAGO                           IL              60680-9280                                                 117609     Trade Claim                                                                                                               $68,698.28
THE STANDARD PRESS           1119 MAIN                                            LEXINGTON                         MO                       64067                                            3846052     Trade Claim                                                                                                                   $721.61
THE YOST SUPERIOR CO         300 SOUTH CENTER STREET                              SPRINGFIELD                       OH                       45501                                            1882141     Trade Claim                                                                                                                 $1,709.62
Thelen, Jessie                                                                                                                                                                                            Legal Claim                                 x            x                  x                                               Unknown
THERMO ELECTRON NORTH AMERIC PO Box 742775                                        ATLANTA                           GA              30374-2775                                                 107634     Trade Claim                                                                                                                 $7,018.00

Thomas D. Lambros and Percy
Squire, Percy Squire Co., L.L.C. 341 S. Third Street, Suite 10                    Columbus                          OH                       43215                                                    Legal Claim                                     x            x                  x                                             Unknown
THOMAS DITCHING & SEWER SERV     2121 SOUTH STREET                                LEXINGTON                         MO                       64067                                            4040945 Trade Claim                                                                                                                   $4,750.00
THOMAS STEEL STRIP CORP          PO Box 409664                                    ATLANTA                           GA              30384-9664                                                1895409 Trade Claim                                                                                                                  $93,017.21
Thomas, Timothy                                                                                                                                                                                       Legal Claim                                     x            x                  x                                             Unknown
THOMPSON TOOL                    4060 307TH LANE NW                               CAMBRIDGE                         MN                       55008                                             114051 Trade Claim                                                                                                                 $129,279.72
THOMPSON TRACTOR CO INC PO Box 934005                                             ATLANTA                           GA              31193-4005                                                 117330 Trade Claim                                                                                                                   $8,720.12
TIER ONE MACHINERY SERVICES39 VENMAN STREET                                       FREWSBURG                         NY                       14738                                             117106 Trade Claim                                                                                                                   $2,668.00
TIGG LLC                         PO Box 48                                        SOUDERTON                         PA                       18964                                             116409 Trade Claim                                                                                                                    $437.25
TIM L. WOODBURY, SR.             300 S. RODNEY PARHAM RD.,STE 1 -176              LITTLE ROCK                       AR                       72205                                             114214 Trade Claim                                                                                                                   $8,581.94
Timothy Salmon                   tsalmon@empireipllc.com                                                                                                                                              Legal Claim                                     x            x                  x                                             Unknown
Timothy W. Monsees,
Monsees and Mayer P.C.           4717 Grand Avenue, Suite 820                     Kansas City                       MO                            64112                                                   Legal Claim                                 x            x                  x                                              Unknown
Timothy W. Monsees;
Monsees & Mayer, P.C.            4717 Grand Avenue; Suite 820                     Kansas City                       MO                            64112                                               Legal Claim                                     x            x                  x                                             Unknown
TITAN INTERNATIONAL INC          301 LILAC LANE                                   CINNAMINSON                       NJ              08077                                                      116880 Trade Claim                                                                                                                  $56,840.00
TLO OUTDOORS - HPP               111 SETTLERS HAMMOCK CIRCLE                      SAINT SIMONS ISLAND               GA                            31522                                        118927 Trade Claim                                                                                                                  $37,375.00
TMRI, INC                        100 Electronics Blvd SW                          Huntsville                        AL                            35824                                               Intercompany Payable                                                                                                        $374,799.71
TNT Firearms                                                                                                                                                                                          Legal Claim                                     x            x                  x                                             Unknown
Todd G. Riff; Riff & Associates,
PC                               903 Welch St.                                    Houston                           TX                            77006                                                   Legal Claim                                 x            x                  x                                              Unknown
Todd Zielinski                   223 WILBER STREET                                UTICA                             New York        13502                                                                 Legal Claim                                 x            x                  x                                              Unknown
Tommy Flippo                                                                                                                                                                                              Legal Claim                                 x            x                  x                                              Unknown
TOP GEER MACHINE CONSULTING      560 MAIN STREET, APT 1                           ONEIDA                            NY                            13421                                        118760     Trade Claim                                                                                                                $3,900.00
TOP PROMOTIONS INC               8831 S GREENVIEW DRIVE                           MIDDLETON                         WI                            53562                                        116692     Trade Claim                                                                                                                $4,652.50
Torpy, Bret                                                                                                                                                                                               Legal Claim                                 x            x                  x                                              Unknown
TOSHIBA BUSINESS SOLUTIONS 1I 80 KENNETH DR                                       ROCHESTER                         NY                            14623                                        114110     Trade Claim                                                                                                                $5,580.00
TOTAL PLASTICS INTERNATIONAL     3316 Pagpsa Ct                                   Indianapolis                      IN                            46226                                        119034     Trade Claim                                                                                                                $4,659.20
TOWER METALWORKING FLUIDS4300 SOUTH TRIPP AVENUE                                  CHICAGO                           IL                            60632                                        118695     Trade Claim                                                                                                                 $881.86
Towery, Terry                                                                                                                                                                                             Legal Claim                                 x            x                  x                                              Unknown
Town of Mayodan                  210 W. Main Street                               Mayodan                           NC                       27027                                             102806     Trade Claim                                                                                                                 $775.20
TPS LLC                          PO Box 6014                                      HERMITAGE                         PA              16148-1014                                                2714533     Trade Claim                                                                                                                $9,806.00
TRANTER INC                      PO Box 123275                                    DALLAS                            TX              75312-3275                                                 111434     Trade Claim                                                                                                                $6,122.48
TRAVERS TOOL CO                  PO Box 36114                                     NEWARK                            NJ              07188-6114                                                 116415     Trade Claim                                                                                                                $1,689.90
TRIBOLOGY INC / TECH-LUBE 35 OLD DOCK ROAD                                        YAPHANK                           NY                       11980                                             108156     Trade Claim                                                                                                                $1,209.60
TRI-CHEM CORPORATION             PO Box 71550                                     MADISON HEIGHTS                   MI              48071-0550                                                 106993     Trade Claim                                                                                                                 $151.80
TRIGON ENGINEERING CO            8020B COUNTS MASSIE ROAD                         NORTH LITTLE ROCK                 AR                       72113                                            1391614     Trade Claim                                                                                                                $4,793.41
TRITON ARMS                      7692 PEPPERS FERRY ROAD                          MAX MEADOWS                       VA                       24360                                             117151     Trade Claim                                                                                                                 $296.77
TRUGLO INC                       525 INTERNATIONAL PWKY                           RICHARDSON                        TX                       75081                                             104401     Trade Claim                                                                                                               $40,480.47




                                                                                                                                24 of 26
                                                Case 20-81688-CRJ11                     Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                            Desc
                                                                                        Main Document     Page 60 of 147
                                                                                                                       In re Remington Arms Company, LLC
                                                                                                                                 Case No. 20-81692
                                                                                                        Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                                Disputed
        Creditor Name                        Address1                       Address2                  City                     State               Zip        Country        Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                                 Total Claim
TRULOCK TOOL                 113 DRAYTON STREET                                        WHIGHAM                            GA                        39897                                              111368   Trade Claim                                                                                                                   $11,740.19
TULCO OILS INC               PO Box 100                                                BIXBY                              OK               74008-0100                                                 3692019   Trade Claim                                                                                                                   $15,629.00
TURBO MACHINED PRODUCTS LLC  102 INDUSTRIAL DRIVE                                      FRANKFORT                          NY               13340-1139                                                  108338   Trade Claim                                                                                                                       $510.00
U.S. PRODUCTS                475 ELM STREET                                            WEST HAVEN                         CT               06516                                                        88016   Trade Claim                                                                                                                     $1,795.50
UF/IFAS EXTENSION ALCACHUA 106
                             CO. SW 140th Terrace                 Suite 3              Jonesville                         FL                        32669                                                       Setoff Accounts Receivable                                                                 x                                      $410.46
UL LLC                       75 REMITTANCE DR. STE. 1524                               CHICAGO                            IL                        60675                                          11512901     Trade Claim                                                                                                                     $1,292.95
ULINE INC                    PO BOX 88741                                              CHICAGO                            IL                        60680                                            112958     Trade Claim                                                                                                                     $6,989.58
UNION LLC                    PO Box 30667                                              CHARLOTTE                          NC               28230-0667                                                115533     Trade Claim                                                                                                                     $3,338.00
UNITED GRINDING NORTH AMERIC PO Box 392644                                             PITTSBURGH                         PA               15251-9644                                                109522     Trade Claim                                                                                                                   $13,103.59
UNITED MINE WORKERS OF AMERI PO Box 172050                                             KANSAS CITY                        KS                        66117                                            102996     Trade Claim                                                                                                                   $51,409.68
UNITED PLATING INCORPORATED  3400 STANWOOD BOULEVARD                                   HUNTSVILLE                         AL                        35811                                            117100     Trade Claim                                                                                                                   $45,579.01
UNITED RENTALS               PO Box 100711                                             ATLANTA                            GA               30384-0711                                              11220801     Trade Claim                                                                                                                     $1,707.04
UNITED RENTALS (NORTH AMERIC PO Box 100711                                             ATLANTA                            GA               30384-0711                                                 90086     Trade Claim                                                                                                                     $2,486.04
UNITED STATES CHEMICAL CORPO PO Box 293                                                PLANTSVILLE                        CT               06479                                                     114151     Trade Claim                                                                                                                     $3,896.00
UNITED STATES PLASTIC CORP 1390 NEUBRECHT RD                                           LIMA                               OH               45801-3196                                               1499953     Trade Claim                                                                                                                       $108.90
UNITED WAY OF CENTRAL KENTUC 604 N MAIN STREET                                         ELIZABETHTOWN                      KY               42701-1223                                                101814     Trade Claim                                                                                                                         $5.00
UNIVERSAL LASER SYSTEMS INC16008 N 81ST STREET                                         SCOTTSDALE                         AZ                        85260                                            111950     Trade Claim                                                                                                                     $3,151.00
USIA UNDERWATER EQUIPMENT1600  SA RAILROAD AVE                                         SAINT HELENS                       OR               97051-3133                                                109874     Trade Claim                                                                                                                   $15,823.00
UTAH SAFETY COUNCIL          1574 WEST 1700 SOUTH                                      SALT LAKE CITY                     UT               84104-3469                                                117859     Trade Claim                                                                                                                       $225.00
UTAH STATE TAX COMMISSION 210 NORTH 1950 WEST                                          SALT LAKE CITY                     UT               84134-0100                                                100738     Trade Claim                                                                                                                     $7,186.29
V AND M SERVICES LLC         471 KIMBERLY DRIVE                                        ATOKA                              TN                        38004                                            118977     Trade Claim                                                                                                                   $39,643.52
VALLEY STEEL STAMP INC       15 GREENFIELD STREET                                      GREENFIELD                         MA               01301                                                    6216180     Trade Claim                                                                                                                     $3,043.24
VANGUARD CLEANING SYSTEMS2275 OF VANSTORY STREET, SUITE 103                            GREENSBORO                         NC                        27403                                            118858     Trade Claim                                                                                                                     $7,760.00
VELOCITY FULFILLMENT SERVICE4936 SOUTH ASH AVENUE                                      TEMPE                              AZ                        85282                                            114013     Trade Claim                                                                                                                  $124,816.04
VERIZON                      PO Box 15124                                              ALBANY                             NY               12212-5124                                                104461     Trade Claim                                                                                                                   $13,361.46
VERO SOFTWARE INC            PO Box 530103                                             ATLANTA                            GA               30353-0103                                                118374     Trade Claim                                                                                                                     $2,990.64
VFORGE INC                   5567 WEST 6TH AVENUE                                      LAKEWOOD                           CO                        80214                                            108808     Trade Claim                                                                                                                     $1,210.65
VIAVID BROADCASTING CORPORAT 118-998-HARBOURSIDE DRIVE                                 NORTH VANCOUVER                    BC               V7P 3T2        CANADA                                     113697     Trade Claim                                                                                                                       $799.15
VIBRON S.R.L.                VIA DELLE INDUSTRIE, 9/B                                  SULBIATE (MB)                                                20884 ITALY                                      115679     Trade Claim                                                                                                                     $1,185.60
VICTOR GUN WORKS LLC         998 NORTH COLONY ROAD                                     MERIDEN                            CT               06450                                                     118595     Trade Claim                                                                                                                   $22,425.00
VIDEOJET TECHNOLOGIES INC 12113 COLLECTIONS CENTER                                     CHICAGO                            IL                        60693                                            114326     Trade Claim                                                                                                                     $6,575.05
VILLAGE OF ILION TREASURER PO Box 4231                                                 UTICA                              NY               13504-4231                                                118033     Trade Claim                                                                                                                  $174,634.40
VILLAGE OF ILION, LIGHT DEPA MUNICIPAL BLDG                                            ILION                              NY                        13357                                           6175440     Trade Claim                                                                                                                     $8,804.66
VISION COATING               1679 RADISSON ROAD NE                                     BLAINE                             MN                        55449                                            117299     Trade Claim                                                                                                                     $5,050.00
VISTA OUTDOOR SALES LLC      PO Box 734147                                             CHICAGO                            IL               60673-4147                                                117083     Trade Claim                                                                                                                  $281,016.48
VULCAN (GMS) GLOBAL MANUFACT PO Box 88033                                              MILWAUKEE                          WI               53288-8033                                                111959     Trade Claim                                                                                                                   $26,797.50
VW Tooling Systems, Inc.     8360 Cane Run Road                                        LOUISVILLE                         KY                        40258                                            102832     Trade Claim                                                                                                                     $5,898.00
W.L.S. SAWMILL, INC.         8018 HWY 35                                               BENTON                             AR                        72015                                            105328     Trade Claim                                                                                                                   $14,018.80
WAAGE ELECTRIC, INC.         720 COLFAX AVE                                            KENILWORTH                         NJ               07033                                                     108339     Trade Claim                                                                                                                     $1,050.40
Wade Haponski                1124 ELIZABETHTOWN RD                                     ILION                              New York                  13357                                                       Legal Claim                                 x            x                  x                                                   Unknown
Walter, Ryan                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                   Unknown
Ward, Aubrey                                                                                                                                                                                                    Legal Claim                                 x            x                  x                                                   Unknown
WASATCH PALLET               521 S. 1550 W.                                            SPANISH FORK                       UT                        84660                                            115993     Trade Claim                                                                                                                     $1,289.13
WASTE MANAGEMENT             PO Box 4648                                               CAROL STREAM                       IL               60197-4648                                                102599     Trade Claim                                                                                                                     $1,961.71
WASTE MANAGEMENT OF NEWPO     YORK
                                BOX 13648                                              PHILADELPHIA                       PA               19101-3648                                               2021442     Trade Claim                                                                                                                     $1,497.71
WEBCO CHEMICAL CORP          420 WEST MAIN STREET                                      DUDLEY                             MA               01571-0000                                               5358980     Trade Claim                                                                                                                       $526.00
Weir, Josh                                                                                                                                                                                                      Legal Claim                                 x            x                  x                                                   Unknown
Welch, Benjamin                                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
WELSCO INC                   127 AUDUBON DRIVE, SUITE C BOX 192                        MAUMELLE                           AR                             72113                                      4995973     Trade Claim                                                                                                                        $59.73
Wenger, Edward                                                                                                                                                                                                  Legal Claim                                 x            x                  x                                                   Unknown
Wenzlick, Jason                                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
WEST MICHIGAN TOOL & DIE INC 1007 NICKERSON AVENUE                                     BENTON HARBOR                      MI                        49022                                            118112     Trade Claim                                                                                                                     $1,495.00
WESTERN HUNTING JOURNAL 3439 NE SANDY BOULEVARD #108                                   PORTLAND                           OR                        97232                                            118904     Trade Claim                                                                                                                     $3,600.00
WESTERN POWDER CO INC        YELLOWSTONE HILL                                          MILES CITY                         MT                        59301                                            107666     Trade Claim                                                                                                                     $2,618.61
WESTFIELD ELECTROPLATING CO. 68 NORTH ELM STREET                                       WESTFIELD                          MA               01086-0298                                                110128     Trade Claim                                                                                                                       $496.00
WESTMOOR LTD                 W HAMILTON AVE                                            SHERRILL                           NY                        13461                                           5374820     Trade Claim                                                                                                                     $3,260.00
WESTROCK CONVERTING LLC PO Box 409813                                                  ATLANTA                            GA               30384-9813                                               1771062     Trade Claim                                                                                                                   $35,464.86
WET TECHNOLOGIES INC         1363 LINCOLN AVENUE, SUITE 11                             HOLBROOK                           NY                        11741                                            118030     Trade Claim                                                                                                                       $578.90
WHEELABRATOR GROUP INC PO Box 73987                                                    CHICAGO                            IL                                                                        6791200     Trade Claim                                                                                                                       $884.93
WHIP CITY TOOL & DIE CORP 813 COLLEGE HIGHWAY                                          SOUTHWICK                          MA               01077                                                    1890839     Trade Claim                                                                                                                   $22,289.00
Whitaker, Jared                                                                                                                                                                                                 Legal Claim                                 x            x                  x                                                   Unknown
WIDEN ENTERPRISES INC        PO BOX 6068                                               MADISON                            WI                             53716                                       115334     Trade Claim                                                                                                                   $26,700.00
WIELAND METAL SERVICE WEST5236L COLLECTIONS CENTER DRIVE                               CHICAGO                            IL                             60693                                       115928     Trade Claim                                                                                                                  $102,474.96
WIELAND NORTH AMERICA INC 15582 COLLECTIONS CENTER DRIVE                               CHICAGO                            IL                             60693                                      1206077     Trade Claim                                                                                                                  $134,666.18




                                                                                                                                       25 of 26
                                             Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                             Desc
                                                                                             Main Document     Page 61 of 147
                                                                                                           In re Remington Arms Company, LLC
                                                                                                                     Case No. 20-81692
                                                                                            Schedule E/F: Part 2 - Creditors With Nonpriority Unsecured Claims




                                                                                                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                Contingent




                                                                                                                                                                                                                                                                                    Disputed
         Creditor Name                      Address1           Address2                   City                     State               Zip           Country     Last 4 Digits of Account Number      Date Debt was Incurred, Basis for Claim                                                                               Total Claim
WIESE MATERIAL HANDLING PO Box 60106                                      SAINT LOUIS                         MO                             63160                                         107461   Trade Claim                                                                                                                 $48,711.57
WIGGINS PLASTICS INC       180 KINGSLAND RD                               CLIFTON                             NJ               07014                                                        87713   Trade Claim                                                                                                                   $8,750.00
WILCO INC                  680 RIVER PARK DRIVE                           DANVILLE                            VA                             24543                                         107052   Trade Claim                                                                                                                   $3,606.78
WILD JAEGER LLC            847 FOREST AVENUE                              BROWNS MILLS                        NJ               08015                                                       118697   Trade Claim                                                                                                                   $6,500.00
WILD WEST GUN LLC          7100 HOMER DRIVE                               ANCHORAGE                           AK                             99518                                        6434870   Trade Claim                                                                                                                     $838.05
WILDCRAFT ENTERTAINMENT LLC701 GERVAIS ST, STE 150-193                    COLUMBIA                            SC                             29201                                         119011   Trade Claim                                                                                                                 $37,500.00
WILLIAM KYLE COSHOW        PO Box 4211                                    STURGIS                             SD                             57785                                         905341   Trade Claim                                                                                                                      $62.24
WILLIAM LOHN & ASSOCIATES PO Box 686                                      CHESTERLAND                         OH                             44026                                        5598200   Trade Claim                                                                                                                   $4,686.00
WILLIAMS GUN SIGHT CO INC 7389 LAPEER RD                                  DAVISON                             MI                             48423                                        1890896   Trade Claim                                                                                                                 $12,745.27
Williams, Aaron                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
Williams, Jason                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
Williams, Randy                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
WILMER & LEE P A           100 WASHINGTON STREET, SUITE 100               HUNTSVILLE                          AL                        35801                                            118982     Trade Claim                                                                                                                 $12,653.50
WILSON COMBAT              24524 COUNTY ROAD 719                          BERRYVILLE                          AR               72616-4574                                                104002     Trade Claim                                                                                                                 $23,462.40
WILSON HUMAN CAPITAL GROUP,400 NORTH ASHLEY DR. - SUITE 3000              TAMPA                               FL                        33602                                            114131     Trade Claim                                                                                                                 $55,435.00
WILSON TOOL INTERNATIONAL CM #9676 P. O. BOX 70870                        SAINT PAUL                          MN               55170-9676                                                115405     Trade Claim                                                                                                                   $6,700.97
WINCHESTER AMMUNITION 5065 COLLECTIONS CENTER DRIVE                       CHICAGO                             IL                        60693                                           3739703     Trade Claim                                                                                                                   $1,590.76
WING-SUN TRADING INC       15501 HERON AVENUE                             LA MIRADA                           CA                        90638                                            114046     Trade Claim                                                                                                                 $17,184.00
WIPOTEC-OCS INC            825 MARATHON PARKWAY                           LAWRENCEVILLE                       GA                        30046                                            116507     Trade Claim                                                                                                                     $372.00
WIRE PRODUCTS COMPANY      14601 INDUSTRIAL PARKWAY                       CLEVELAND                           OH                        44135                                            115617     Trade Claim                                                                                                                   $4,010.40
WISE SAFETY & ENVIRONMENTALPO Box 8498                                    SAINT LOUIS                         MO                        63132                                            118346     Trade Claim                                                                                                                     $110.00
Witt, Ty                                                                                                                                                                                            Legal Claim                                 x            x                  x                                                 Unknown
WOLFCO INC                 159 SCOTT HILL ROAD                            BOZRAH                              CT               06334                                                     104137     Trade Claim                                                                                                                   $8,388.00
WOMBLE CARLYLE SANDRIDGE & POR Box 601879                                 CHARLOTTE                           NC               28260-1879                                                102135     Trade Claim                                                                                                                $118,980.43
Wood, Joe                                                                                                                                                                                           Legal Claim                                 x            x                  x                                                 Unknown
WOODLEY-GRIGGS MECHANICAL5918LLC MAPLE STREET                             MISSION                             KS               66202-3409                                                112221     Trade Claim                                                                                                                   $3,071.87
WORK WEAR SAFETY SHOES     6318 AIRPORT FREEWAY STE. C                    FORT WORTH                          TX                        76117                                           1895770     Trade Claim                                                                                                                   $5,428.72
WORTNER GUN WORKS LTD      433 QUEEN ST                                   CHATHAM                             ON               N7M 5K5                                                  3628351     Trade Claim                                                                                                                     $374.71
WRIGHT-K SPARE PARTS AND SER
                           2025 East Genesee Ave                          Saginaw                             MI                        48601                                            111823     Trade Claim                                                                                                                   $6,440.00
WYATT,TARRANT & COMBS, LLP500 W. JEFFERSON ST, SUITE 2800                 LOUISVILLE                          KY                        40202                                            115491     Trade Claim                                                                                                                   $1,365.00
XLI MANUFACTURING LLC      55 VANGUARD PARKWAY                            ROCHESTER                           NY                        14606                                            118976     Trade Claim                                                                                                                 $45,337.60
XS SIGHT SYSTEMS INC       2401 LUDELLE STREET                            FORT WORTH                          TX                        76105                                            107726     Trade Claim                                                                                                                 $40,080.00
YANKEE HILL MACHINE INC    412 MAIN STREET                                EASTHAMPTON                         MA               01027                                                     112982     Trade Claim                                                                                                                 $37,100.00
Yates, Lionel                                                                                                                                                                                       Legal Claim                                 x            x                  x                                                 Unknown
YMCA YOUNG MENS CHRISTIAN83 ASEAST MAIN ST                                MOHAWK                              NY                        13407                                           5401810     Trade Claim                                                                                                                   $3,550.00
YOKA & SMITH LLP           445 SOUTH FIGUEROA ST - 38TH FL                LOS ANGELES                         CA                        90071                                            105898     Trade Claim                                                                                                                 $58,662.15
YORKVILLE BATTERY INC      5152 COMMERCIAL DR EAST                        YORKVILLE                           NY                        13495                                            114655     Trade Claim                                                                                                                     $316.00
ZACK EAVES CUSTOM SHOP, LLC75 ZACHARY LN.                                 LONOKE                              AR                        72086                                            112374     Trade Claim                                                                                                                   $1,200.00
ZANDERS SPORTING GOODS     801 BRADBURY LANE                              SPARTA                              IL                        62286                                           5489490     Trade Claim                                                                                                                   $2,902.63
ZERO GRAVITY FILTERS       12300 EMERSON DRIVE                            BRIGHTON                            MI               48116-8343                                                112113     Trade Claim                                                                                                                     $453.60
Zickert, Garden                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
Zurcher, Robert                                                                                                                                                                                     Legal Claim                                 x            x                  x                                                 Unknown
ZZZ DAYTON PROGRESS CORP 75 REMITTANCE DRIVE, SUITE 3024                  CHICAGO                             IL               60675-3024                                               2052322     Trade Claim                                                                                                                      $18.83
                                                                                                                                                                                                                                                                                               Total:                      $277,117,202.34




                                                                                                                           26 of 26
                                            Case 20-81688-CRJ11                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                                               Desc
                                                                               Main Document     Page 62 of 147
 Fill in this information to identify the case:

 Debtor name         Remington Arms Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         20-81692
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                Desc
                                                            Main Document     Page 63 of 147
                                                                          In re Remington Arms Company, LLC
                                                                                   Case No. 20-81692
                                                                 Schedule G - Executory Contracts and Unexpired Leases

                                                                                    Description of Contract or Lease and Nature of     Date of Contract                List Contract Number of Any
               Contract Counterparty                   Address                                     Debtor's Interest                      or Lease      Remaining Term     Government Contract
Buffalo Bill Center of the West                                                   Corporate Bailment / Artwork loan agreement                5/31/2016     10/22/2020

Ducks Unlimited / Bass Pro Shops       ONE WATERFOWL WAY                          Corporate Bailment / Artwork loan agreement               4/15/2015
                                       MEMPHIS TN 38120-2351
NRA museum / Bass Pro Shops            2500 E KEARNEY                             Corporate Bailment / Artwork loan agreement                  6/6/2013
                                       SPRINGFIELD MO 65898
BCR Enterprises Ltd                    PO BOX 634                                 Ammunition Barnes / Production Facility                      1/1/2020     12/31/2029
                                       MONA UT 84645
Moody's Investor Service               PO BOX 102597                              Corporate Credit / Credit Ratings                         5/11/2018
                                       ATLANTA GA 30368-0597
S&P Global Ratings                     55 WATER STREET                            Corporate Credit / Credit Ratings                            5/2/2018
                                       NEW YORK NY 10041
FW Properties, LLC                     PO BOX 98                                  Firearms Dakota / Shooting Range                             4/1/2019      3/31/2024
                                       HERREID SD 57632
Norma J. Allen                         7848 SOUTH WILD TURKEY DRIVE               Firearms Dakota / Production Facility/Office                 6/5/2020       6/4/2021
                                       STURGIS SD 57785                           Space/Range
Sturgis Economic Development Corp      STRUGIS ECONOMIC DEVELOPMENT CORP 1209     Firearms Dakota / Offices/Showroom/Assembly                  6/5/2020       6/4/2021
                                       INDUSTRY ROAD                              Shop
                                       STURGIS SD 57785
DuPont de Nemours and Company          ACCOUNTS PAYABLE PO BOX 80040              Corporate Environmental / Indemnification                11/24/1993
                                       WILMINGTON DE 19880-0040                   Agreement for Environmental Liabilities
USArmy Contracting Command-FMS         PO BOX 71859                               Firearms Federal / Federal Contract                       8/22/2019        8/30/2020 W15QKN-19-C-0041
                                       FORT BRAGG NC 28307
DHS-FLETC                              1131 CHAPEL CROSSING RD BLDG: 93 ATTN:     Ammunition Federal / Federal Contract                     4/27/2017        5/27/2022 HSFLGL-17-D-00001
                                       SHERYLE WOOD
                                       GLYNCO GA 31524
DHS-FLETC                              1131 CHAPEL CROSSING RD BLDG: 93 ATTN:     Ammunition Federal / Federal Contract                     10/7/2019        9/30/2024 70LGLY20DGLB00006
                                       SHERYLE WOOD
                                       GLYNCO GA 31524
DOJ                                    DRUG ENFORCEMENT ADMINISTRATION 115        Ammunition and Firearms Federal / Federal Contract        4/29/2015       10/30/2020 DJD-15-K-0020
                                       INVERNESS DRIVE EAST
                                       ENGLEWOOD CO 80112
NWSC                                   5450 Carlisle Pike Suite 410               Firearms Federal / Federal Contract                      10/16/2019        7/10/2020 N00104-20-P-K901
                                       Mechanicsburg PA 17040-2411
DOE                                    PO BOX 1663 MS P128                        Firearms Federal / Federal Contract                       10/8/2019       12/31/2020 572283
                                       LOS ALAMOS NM 87545
US21 Inc. DOS                          2721 PROSPERITY AVE, SUITE 300             Firearms Federal / Federal Contract                      10/17/2019        5/31/2020 C4159-69
                                       FAIRFAX VA 22031
US21 Inc. DOS                          2721 PROSPERITY AVE, SUITE 300             Firearms Federal / Federal Contract                       12/3/2019         8/3/2020 P1985n-K2
                                       FAIRFAX VA 22031
US21 Inc. DOS                          2721 PROSPERITY AVE, SUITE 300             Firearms Federal / Federal Contract                      10/21/2019         6/1/2020 19P1894
                                       FAIRFAX VA 22031
US21 Inc. DOS                          2721 PROSPERITY AVE, SUITE 300             Firearms Federal / Federal Contract                      10/21/2019         6/1/2020 19P2191
                                       FAIRFAX VA 22031
USDA-FS                                PROCUREMENT PO BOX 21628                   Firearms Federal / Federal Contract                       4/30/2020        6/30/2020 1264R420P0025
                                       JUNEAU AK 99802-1628
USDA-FS                                PROCUREMENT PO BOX 21628                   Firearms Federal / Federal Contract                                        10/7/2020 12318720P0055
                                       JUNEAU AK 99802-1628




                                                                                        1 of 7
                                             Case 20-81688-CRJ11      Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                                                      Main Document     Page 64 of 147
                                                                                 In re Remington Arms Company, LLC
                                                                                          Case No. 20-81692
                                                                        Schedule G - Executory Contracts and Unexpired Leases

                                                                                            Description of Contract or Lease and Nature of    Date of Contract                List Contract Number of Any
              Contract Counterparty                           Address                                      Debtor's Interest                     or Lease      Remaining Term     Government Contract
US SOCOM                                   PO BOX 70660                                  Firearms Federal / Federal Contract                        5/13/2020        1/8/2021 H9245320P0016
                                           FORT BRAGG NC 28307
DHS-ICE                                    676 UPTON AVE; BLDG 234                       Firearms Federal / Federal Contract                          6/8/2017         6/7/2022 HSCEMS-17-A-00002
                                           FORT BENNING GA 31905
DHS-USSS                                   Pro-Procurement Divisoin Communications       Firearms Federal / Federal Contract                       7/17/2017           9/5/2020 HSSS01-17-A-0014
                                           Center 245 Murray Lane SW Building T-5
                                           Washington DC DC 20223
DOS                                        7957 CLUNY COURT                              Firearms Federal / Federal Contract                          6/5/2015        6/22/2025 SAQMMA15A0680
                                           SPRINGFIELD VA 22153
DOS                                        7957 CLUNY COURT                              Firearms Federal / Federal Contract                          9/1/2019        8/30/2024 19AQMM19A0154
                                           SPRINGFIELD VA 22153
FRS                                        RICHMOND/NTL PROCUREMENT OFFICE 701 E.        Ammunition Federal / Federal Contract                     10/7/2004          1/31/2021 N000243
                                           BYRD STREET
                                           RICHMOND VA 23219
Royal Defence                              77/122 29TH FL. SINN SATHORN TOWER            Firearms Government / International Government        12/19/2019
                                           KLONGSAN, BANGKOK 0 10600 TH                  Contract
Ministry of Tunisia                                                                      Firearms Government / International Government          4/9/2019
                                                                                         Contract
Azimuth Defense                                                                          Firearms Government / Defense of Goods Delivered       1/24/2020
                                                                                         to Tunisia
SAP Success Factors                        PO BOX 7780-824024                            Corporate HR / Premium Content Management             12/31/2016            12/30/2021
                                           PHILADELPHIA PA 19182-4024                    (PCM)
HYG Financial Services                     PO BOX 14545                                  Firearms Huntsville / Forklift A380V03615R       unknown                     3/15/2023
                                           DES MOINES IA 50306-3545
HYG Financial Services                     PO BOX 14545                                  Firearms Huntsville / Forklift A380V03616R           unknown                 3/15/2023
                                           DES MOINES IA 50306-3545
HYG Financial Services                     PO BOX 14545                                  Firearms Huntsville / Forklift B265N02671R           unknown                 4/12/2023
                                           DES MOINES IA 50306-3545
HYG Financial Services                     PO BOX 14545                                  Firearms Huntsville / Forklift A380V04285S           unknown                  5/9/2023
                                           DES MOINES IA 50306-3545
Toyota Industries Commercial Finance                                                     Firearms Huntsville / 8FGU18-35356                   unknown            10/1/2023

Applied Combustion                         4878 LINCKLAEN ROAD                           Firearms Ilion / Steam Plant                              4/21/2017         10/30/2020
                                           CAZENOVIA NY 13035
Mac Copy                                   1163 GLENWOOD AVE                             Firearms Ilion / Various copiers upgraded January        12/21/2015         12/31/2020
                                           ONEIDA NY 13421-7111                          2016
Great America Financial/Toshiba Business   180 KENNETH DR                                Firearms Ilion / On-site repair & maint. - Network       12/31/2019         12/31/2020
Solutions                                  ROCHESTER NY 14623                            Printers
Mail Finance Inc                           DEPT 3682 - PO BOX 123682                     Firearms Ilion / CC 19132 Inv Control 4500418877          4/28/2017          7/31/2022
                                           DALLAS TX 75312-3682
Stout Industrial                           503 E. NIFONG BLVD., #224                     Firearms Ilion / S&K Industries                           12/1/2019         11/30/2024
                                           COLUMBIA MO 65201
PAM Industrial Properties                  PAM INDUSTRIAL PROPERTIES 1 MURPHY ROAD -     Firearms Ilion / S&K Industries                           12/1/2019         11/30/2024
                                           BUILDING 3
                                           LEXINGTON MO 64067
Ameri100                                                                                 Corporate IT / S/4HANA and HCM Suite Products             5/13/2020         10/21/2020




                                                                                               2 of 7
                                                 Case 20-81688-CRJ11         Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                                                             Main Document     Page 65 of 147
                                                                                       In re Remington Arms Company, LLC
                                                                                                Case No. 20-81692
                                                                              Schedule G - Executory Contracts and Unexpired Leases

                                                                                                 Description of Contract or Lease and Nature of    Date of Contract                List Contract Number of Any
            Contract Counterparty                                   Address                                      Debtor's Interest                     or Lease     Remaining Term     Government Contract
CISCO SmartNet (via SHI)                          DEPARTMENT 1225                              Corporate IT / Cisco Equipment Maintenance          Annual              12/31/2020
                                                  TULSA OK 74182
DPSI                                              PO BOX 43308                                 Corporate IT / Scanner Maint.                             10/2/2018      12/31/2020
                                                  BIRMINGHAM AL 35243
Paymetric                                         PO BOX 639479                                Corporate IT / Credit Card Tokenization                  12/21/2010      12/31/2020
                                                  CINCINNATI OH 45263-9479
Elavon                                                                                         Corporate IT / Payment Processing Solutions

SEI                                               2238 SOUTH 156 CIRCLE                        Corporate IT / HP / EMC Maint.                              4/1/2020      3/31/2023
                                                  OMAHA NE 68130
Windstream                                        PO BOX 9001013                               Corporate IT / Global WAN                                   9/1/2017      3/26/2024
                                                  LOUISVILLE KY 40290-1013
Panaya                                            14 HACHAROSHET STREET                        Corporate IT / Testing Automation                         5/31/2018       5/31/2021
                                                  RAANANA 0 43657
AT&T                                              PO BOX 5019                                  Corporate IT / IP Flex at Madison                           8/1/2018         8/1/2021
                                                  CAROL STREAM IL 60197-5019
DPSI                                              PO BOX 43308                                 Corporate IT / Printer Maint.                               9/7/2018         9/7/2021
                                                  BIRMINGHAM AL 35243
Microsoft EA & SCE                                1950 N STEMMONS FWY, STE 5010                Corporate IT / Microsoft Licensing; excludes             10/31/2018      10/31/2021
                                                  DALLAS TX 75207                              subscription
ERP Maestro                                       6400 NORTH ANDREWS AVE, SUITE 210            Corporate IT / SAP SOD                                      2/6/2019         2/5/2022
                                                  FORT LAUDERDALE FL 33309
Sunview Software                                  10210 HIGHLAND MANOR DR, STE 275             Corporate IT / Change Gear                                3/30/2016       3/31/2021
                                                  TAMPA FL 33610
NetBrain                                          15 NETWORK DRIVE                             Corporate IT / Network Monitoring Tool                    6/28/2019       6/30/2022
                                                  BURLINGTON MA 01803
SAP / SuccessFactors                              PO BOX 7780-824024                           Corporate IT / SAP S4/HANA and SF Licensing              12/31/2019       3/30/2023
                                                  PHILADELPHIA PA 19182-4024
SAP C4C                                           PO BOX 7780-824024                           Corporate IT / SAP C4C Licensing                          7/12/2013 Annual
                                                  PHILADELPHIA PA 19182-4024
Segra (formerly Data Chambers / Northstate)       3310 OLD LEXINGTON ROAD                      Corporate IT / Data Center Hosting                        2/20/2014 2/29/2021
                                                  WINSTON-SALEM NC 27107
Darktrace                                         MAURICE WILKES BUILDING - COWLEY RO          Corporate IT / Network Packet AI                          5/31/2019       5/31/2022
                                                  CAMBRIDGE CA CB4 0DS CANADA
DuPont De Nemours                                 ACCOUNTS PAYABLE PO BOX 80040                Corporate Legal / Liability Claims                        12/1/1993
                                                  WILMINGTON DE 19880-0040
Eagle Bulk Shipping International (USA) LLC       EAGLE BULK SHIPPING INTERNATIONAL () LLC     Corporate Legal / Sublease of Connecticut Office            7/1/2016      6/29/2023
                                                  STAMFORD CT 0                                Space
Empire State Realty Trust (ESRT) First Stamford   PO BOX 2044                                  Corporate Legal / Former Headquarter Offices              10/1/2014       6/30/2023
Place SPE LLC                                     HICKSVILLE NY 11802
GEODIS Logistics LLC(2)                           15604 COLLECTIONS CENTER DRIVE               Corporate Legal / Warehouse Lease - 3rd Amend.            4/11/2016          6/9/2026
                                                  CHICAGO IL 60693
Glassell Family LLC                               PO BOX 177                                   Corporate Legal / Lease Agreement for Bentonville         5/28/2008      10/31/2021
                                                  FAYETTEVILLE AR 72702                        Office
National Rifle Association                        WHITTINGTON CENTER PO BOX 700                Ammunition and Firearms Licensing / Advertising          10/12/2018      10/12/2021
                                                  RATON NM 87740                               and Licensing Agreement
Advanced Technology (Saiga)                       ADVANCED TECHNOLOGY (SAIGA)                  Corporate Licensing / Licensing - Inbound
                                                  FORT SMITH AR 72902




                                                                                                     3 of 7
                                                         Case 20-81688-CRJ11        Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                Desc
                                                                                    Main Document     Page 66 of 147
                                                                          In re Remington Arms Company, LLC
                                                                                   Case No. 20-81692
                                                                 Schedule G - Executory Contracts and Unexpired Leases

                                                                                    Description of Contract or Lease and Nature of        Date of Contract                List Contract Number of Any
              Contract Counterparty                      Address                                   Debtor's Interest                         or Lease      Remaining Term     Government Contract
Buck Knives                           660 SOUTH LOCHSA STREET                     Corporate Licensing / Licensing - Outbound                    1/18/2017     12/31/2020
                                      POST FALLS ID 83854
Coastal Pet                           PO BOX 901304                               Corporate Licensing / Licensing - Outbound                   1/18/2017       12/31/2021
                                      CLEVELAND OH 44190-1304
Crosman / Velocity Outdoor            CROSMAN / VELOCITY OUTDOOR                  Corporate Licensing / Licensing - Outbound                  12/17/2016       12/31/2025
                                      000
Gator Cases 4                         19 ANGUS MACQUARRIE DRIVE                   Corporate Licensing / Licensing - Outbound                   12/5/2019       12/31/2024
                                      ANTIGONISH NS B2G 2L4 CANADA
Haas Outdoors (Mossy Oak)             HAAS OUTDOORS (MOSSY OAK) 4929 MARLIN       Corporate Licensing / Licensing - Inbound
                                      DRIVE
                                      MACHESNEY PARK IL 61115
Hogue - Royalty                       HOGUE - ROYALTY                             Corporate Licensing / Licensing - Inbound
                                      HENDERSON NV 89009-1360
Jordan Outdoor (Realtree)             JORDAN OUTDOOR (REALTREE) 1390 BOX CIRCLE   Corporate Licensing / Licensing - Inbound
                                      COLUMBUS GA 31907

MagPul Industries Corp 5              PO BOX 664017                               Corporate Licensing / Licensing - Inbound                       3/5/2010
                                      DALLAS TX 75266-4017
Silvers, Robert                       SILVERS, ROBERT                             Corporate Licensing / Licensing - Inbound                    3/25/2009
                                      000
Spectrum / Remington Products, Inc.   SPECTRUM / REMINGTON PRODUCTS, INC.         Corporate Licensing / Intellectual Property Licensing        12/5/1986
                                      CHARLOTTE NC 28272-0872                     Agreement
VEIL CAMO LLC                         3629 N HYDRAULIC STREET                     Corporate Licensing / Licensing - Inbound
                                      WICHITA KS 67219
Velocity                              4936 SOUTH ASH AVENUE                       Corporate Licensing / Rebate Porcessor                          6/2/2011
                                      TEMPE AZ 85282
National Machinery, LLC               PO BOX 747                                  Ammunition Lonoke / Tooling and Technology                  11/20/2015        5/18/2034
                                      TIFFIN OH 44883
Video Jet                             12113 COLLECTIONS CENTER                    Ammunition Lonoke / VJ Service                              12/11/2017       12/31/2020
                                      CHICAGO IL 60693
Westrock                              PO BOX 409813                               Ammunition Lonoke / Packaging Vendor                    unknown              12/31/2020
                                      ATLANTA GA 30384-9813
Arkansas Copier (De Large)            PO BOX 192464                               Ammunition Lonoke / Copier and IT equipment                     1/1/2017     12/31/2021
                                      LITTLE ROCK AR 72219
Wiese Lifts                           PO BOX 6010                                 Ammunition Lonoke / Forklifts                               12/31/2019       12/30/2024
                                      SAINT LOUIS MO 63160
Siemens                               PO BOX 2134                                 Ammunition Lonoke / Fire Alarm                                  6/6/2018       6/5/2025
                                      CAROL STREAM IL 60132-2134
Zmags Corp                                                                        Corporate Marketing / Digital Catalog Software               12/2/2019       11/30/2020

Boone & Crockett Club                 250 STATION DRIVE                           Corporate Marketing / Conservation Sponsorship              11/10/2019       12/31/2020
                                      MISSOULA MT 59801
Delta Waterfowl                       1412 BASIN AVENUE                           Corporate Marketing / Conservation Sponsorship              10/28/2019       12/31/2020
                                      BISMARCK ND 58504
Ducks Unlimited                       ONE WATERFOWL WAY                           Corporate Marketing / Conservation Sponsorship                  1/3/2020     12/31/2020
                                      MEMPHIS TN 38120-2351
Full Curl Society                                                                 Corporate Marketing / Conservation Sponsorship               12/1/2019       12/31/2020




                                                                                        4 of 7
                                            Case 20-81688-CRJ11       Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                     Desc
                                                                      Main Document     Page 67 of 147
                                                                              In re Remington Arms Company, LLC
                                                                                       Case No. 20-81692
                                                                     Schedule G - Executory Contracts and Unexpired Leases

                                                                                        Description of Contract or Lease and Nature of      Date of Contract                List Contract Number of Any
            Contract Counterparty                             Address                                  Debtor's Interest                       or Lease      Remaining Term     Government Contract
Heartland Waterfowl                        9514 TIMBER MEADOWS DRIVE                  Corporate Marketing / TV Sponsorship                        9/23/2019     12/31/2020
                                           LEES SUMMIT MO 64086
Illinois Department of Natural Resources   ONE NATURAL RESOURCES WAY                  Corporate Marketing / Facility rental for The Grand           1/1/2016     12/31/2020
                                           SPRINGFIELD IL 62702-1271                  American
Independent Hunting LLC                    PO BOX 451                                 Corporate Marketing / TV Sponsorship                       9/23/2019       12/31/2020
                                           AGUILAR CO 81020
MODX System                                25 HIGHLAND PARK VILLAGE, STE #100-        Corporate Marketing / Website Hosting                      1/13/2020       12/31/2020
                                           DALLAS TX 75205
National Wild Turkey Federation            PO BOX 530                                 Corporate Marketing / Conservation Sponsorship                1/2/2020     12/31/2020
                                           EDGEFIELD SC 29824-0530
NRA Publications                           11250 WAPLES MILL ROAD                     Corporate Marketing / ROC print and digital               10/12/2018       12/31/2020
                                           FAIRFAX VA 22030                           advertising
Oracle/Bronto                              15612 COLLECTIONS CENTER DRIVE             Corporate Marketing / Email Distribution Software          1/13/2020       12/31/2020
                                           CHICAGO IL 60693
Outdoor Sportsmans Group                   PO BOX 419657                              Corporate Marketing / Digital Marketing                    1/22/2020       12/31/2020
                                           BOSTON MA 02241-9657
Outdoor Sportsmans Group                   4969 WEST LANE                             Corporate Marketing / TV Sponsorship                      10/29/2019       12/31/2020
                                           STOCKTON CA 95210
Outdoor Sportsmans Group                   4969 WEST LANE                             Corporate Marketing / TV Sponsorship                      10/29/2019       12/31/2020
                                           STOCKTON CA 95210
Pheasants Forever                          1783 BUERKLE CIRCLE                        Corporate Marketing / Conservation Sponsorship             12/3/2019       12/31/2020
                                           SAINT PAUL MN 55110-5254
Rocky Mountain Elk Foundation              PO BOX 8249                                Corporate Marketing / Conservation Sponsorship            12/19/2019       12/31/2020
                                           MISSOULA MT 59808
Ruffed Grouse Society                      451 MCCORMICK ROAD                         Corporate Marketing / Conservation Sponsorship             11/5/2019       12/31/2020
                                           CORAOPOLIS PA 15108
Safari Classic Productions                 5206 MCKINNEY AVENUE, SUITE 101            Corporate Marketing / TV Sponsorship                      10/15/2019       12/31/2020
                                           DALLAS TX 75205
Sportscar Vintage Racing Association       1312 REGENCY COURT                         Corporate Marketing / Event                               10/15/2019       12/31/2020
                                           SOUTHLAKE TX 76092                         Sponsorship/Promotion
Sportsman for Fish & Wildlife              PO BOX 83216                               Corporate Marketing / Conservation Sponsorship             12/1/2019       12/31/2020
                                           CHICAGO IL 60680-9280
Union Sportsmen's Alliance                 PO BOX 30667                               Corporate Marketing / Conservation Sponsorship             12/2/2019       12/31/2020
                                           CHARLOTTE NC 28230-0667
Whitetails Unlimited                       PO BOX 720                                 Corporate Marketing / Conservation Sponsorship            10/31/2019       12/31/2020
                                           STURGEON BAY WI 54235
Widen Enterprise Inc.                      PO BOX 6068                                Corporate Marketing / Asset Management Software               6/1/2020      5/30/2021
                                           MADISON WI 53716
Magento/Adobe                              PO BOX 204105                              Corporate Marketing / Ecommerce Software                   12/3/2018         1/2/2022
                                           DALLAS TX 75320-4105
National Skeet Shooting Association        5931 ROFT ROAD                             Corporate Marketing / Facility rental-NSSA & NSCA             2/1/2020     12/31/2022
                                           SAN ANTONIO TX 78253-9261                  Championships
Borchers, S.A.                             GOIKOIBARRA 30, 22B-APDO. 22               Ammunition and Firearms Sales / International Sales        4/17/2015       10/31/2020
                                           48300 GUERNICA 0 0 ES                      Related
Helmut Hofmann GMBH                        SCHEINBERGWEG 6-8                          Ammunition and Firearms Sales / International Sales        11/8/2018       10/31/2028
                                           MELLRICHSTADT 0 97638 DE                   Related
Jaguar Gruppen A/S                         ANDERS TORESSON JAGUAR GRUPPEN A/S         Ammunition and Firearms Sales / International Sales        1/30/2017       10/31/2026
                                           DK-2680 SOLR0D STRAND 0                    Related




                                                                                            5 of 7
                                                 Case 20-81688-CRJ11      Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                                                          Main Document     Page 68 of 147
                                                                                     In re Remington Arms Company, LLC
                                                                                              Case No. 20-81692
                                                                            Schedule G - Executory Contracts and Unexpired Leases

                                                                                               Description of Contract or Lease and Nature of    Date of Contract                List Contract Number of Any
           Contract Counterparty                                      Address                                 Debtor's Interest                     or Lease      Remaining Term     Government Contract
Maschmedt & Associates Inc.                       941 POWELL AVE SW - SUITE 150              Ammunition and Firearms Sales / Sales Rep                12/19/2017
                                                  RENTON WA 98057                            Agreement
Midarms, SPRL                                     RUE JOSEPH LHOEST, 17                      Ammunition and Firearms Sales / International Sales         2/1/2016    10/31/2020
                                                  CHERATTE 0 4602 BE                         Related
Murski Breeding Sales, Inc.                       9212 CHANCELLOR ROW                        Ammunition and Firearms Sales / Sales Rep                12/19/2017
                                                  DALLAS TX 75247-5325                       Agreement
Norma Precision AB                                JAGARGATAN                                 Ammunition and Firearms Sales / International Sales         8/5/2019    10/31/2029
                                                  AMOTFORS 0 67040                           Related
ProActive Sales & Marketing                       211 DURANGO ROAD, SUITE 415                Ammunition and Firearms Sales / Sales Rep                12/19/2017
                                                  DESTIN FL 32541                            Agreement
Raytrade Pty Ltd.                                 509 HAMMOND RD                             Ammunition and Firearms Sales / International Sales       9/22/2015     10/31/2020
                                                  VICTORIA, DANDENONG 0 3175 AU              Related
Raytrade UK Limited                               509 HAMMOND RD                             Ammunition and Firearms Sales / International Sales       10/5/2018     10/31/2020
                                                  VICTORIA, DANDENONG 0 3175 AU              Related
Sako Ltd.                                         SAKONKATU 2, PL 149                        Ammunition and Firearms Sales / International Sales         7/1/2014    10/31/2024
                                                  RIHIMAKI 0 11100 FI                        Related
Skenco Europe, Kft.                               113 KOSSUTH UT                             Ammunition and Firearms Sales / International Sales       5/17/2017     10/31/2027
                                                  LENTI 0 8960 HU                            Related
Doe Run Company                                   75 REMITTANCE DRIVE, SUITE 2172            Ammunition Sourcing / Lead Supplier                         1/1/2020    12/31/2020
                                                  CHICAGO IL 60675-2172
Gopher Resource, LLC                              2900 LONE OAK PARKWAY, STE 140A            Ammunition Sourcing / Lead Supplier                        1/1/2020     12/31/2020
                                                  EAGAN MN 55121
Quemetco, Inc., on behalf of Eco-Bat Indiana, LLC PO BOX 846010                              Ammunition Sourcing / Lead Supplier                        1/1/2020     12/31/2020
1                                                 DALLAS TX 75284-6010
Diversified Maintenance-RWS, LLC                                                             Firearms Sourcing / Janitorial services at HSV             3/1/2017      2/28/2021
                                                                                             complex
Cintas                                        PO BOX 88005                                   Firearms Sourcing / Uniform rental at HSV complex      12/18/2018       12/17/2023
                                              CHICAGO IL 60680-1005
G4S                                           277469                                         Corporate Sourcing / Security Services at HSV           6/26/2014 Evergreen
                                              ATLANTA GA 30384-7469                          complex
Sanders                                       PO BOX 707                                     Ammunition Sourcing / Lead Supplier                        1/1/2019     12/31/2020
                                              TROY AL 36081-0707
Aurubis                                       PO BOX 200362                                  Ammunition Sourcing / Brass Supplier                    8/10/2018       12/31/2020
                                              PITTSBURGH PA 15251-0362
St Marks Powder Inc                           PO BOX 643003                                  Ammunition Sourcing / Ammunition Propellant                1/1/2019     12/31/2020
                                              PITTSBURGH PA 15264-3003
General Dynamics                              55 MASSON STREET, C.P 5520                     Ammunition Sourcing / Ammunition Propellant                1/1/2019     12/31/2020
                                              VALLEYFIELD PQ J6S 4V9 CANADA
Ordnance and Tactical Systems                 & TACTICAL SYSTEMS CANADA VALLEYFIE 5          Ammunition Sourcing / Ammunition Propellant                1/1/2019     12/31/2020
                                              MONTEE DES ARSENAUX
                                              REPENTIGNY QC 0 CANADA
LyondelBassel                                                                                Firearms Sourcing / Resin Supplier                         1/1/2015 Evergreen

Ammunition Sourcing                           5 COMMONWEALTH AVENUE                          Firearms Sourcing /                                        7/4/2016
                                              WOBURN MA 01801
QIQIHAR Hawk Industries Co LTD                15 NAN YUAN ROAD                               Firearms Sourcing /                                        6/1/2014
                                              QIQIHAR HEILONGIANG PROVINCE 0 161005
                                              CHINA




                                                                                                   6 of 7
                                                      Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57             Desc
                                                                                    Main Document     Page 69 of 147
                                                                         In re Remington Arms Company, LLC
                                                                                  Case No. 20-81692
                                                                Schedule G - Executory Contracts and Unexpired Leases

                                                                                   Description of Contract or Lease and Nature of   Date of Contract                List Contract Number of Any
             Contract Counterparty                    Address                                     Debtor's Interest                    or Lease      Remaining Term     Government Contract
Luvata Appleton LLC                  PO BOX 200498                               Ammunition Sourcing /                                      1/1/2020    12/31/2020
                                     PITTSBURGH PA 15251-0498




                                                                                       7 of 7
                                           Case 20-81688-CRJ11       Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                Desc
                                                                     Main Document     Page 70 of 147
 Fill in this information to identify the case:

 Debtor name         Remington Arms Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         20-81692
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                        See Attached                       D   2.1
                                                                                                 Schedule D, Part 1                 E/F
                                                                                                                                    G




    2.2      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                            Desc
                                                            Main Document     Page 71 of 147
                                                                             In re Remington Arms Company, LLC
                                                                                      Case No. 20-81692
                                                                                    Schedule H - Codebtors



               Name of Codebtor                   Address1               City          State        Zip                     Name of Creditor                Applicable Schedules (D, E/F, G)
32E PRODUCTIONS, LLC                       100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
32E PRODUCTIONS, LLC                       100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
32E PRODUCTIONS, LLC                       100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
BARNES BULLETS, LLC                        100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
BARNES BULLETS, LLC                        100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
BARNES BULLETS, LLC                        100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
FGI FINANCE, INC.                          100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
FGI FINANCE, INC.                          100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
FGI FINANCE, INC.                          100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
FGI HOLDING COMPANY, LLC                   100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
FGI HOLDING COMPANY, LLC                   100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
FGI HOLDING COMPANY, LLC                   100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
FGI Operating Company, Inc.                100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
FGI Operating Company, Inc.                100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
FGI Operating Company, Inc.                100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
GREAT OUTDOORS HOLDCO, LLC                 100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
GREAT OUTDOORS HOLDCO, LLC                 100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
GREAT OUTDOORS HOLDCO, LLC                 100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
HUNTSVILLE HOLDINGS LLC                    100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
HUNTSVILLE HOLDINGS LLC                    100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
HUNTSVILLE HOLDINGS LLC                    100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
OUTDOOR SERVICES, LLC                      100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
OUTDOOR SERVICES, LLC                      100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
OUTDOOR SERVICES, LLC                      100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
RA BRANDS, L.L.C.                          100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
RA BRANDS, L.L.C.                          100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
RA BRANDS, L.L.C.                          100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
REMINGTON ARMS COMPANY, LLC                100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
REMINGTON ARMS COMPANY, LLC                100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
REMINGTON ARMS COMPANY, LLC                100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
REMINGTON ARMS DISTRIBUTION COMPANY, LLC   100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
REMINGTON ARMS DISTRIBUTION COMPANY, LLC   100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
REMINGTON ARMS DISTRIBUTION COMPANY, LLC   100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
REMINGTON OUTDOOR COMPANY, INC.            100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
REMINGTON OUTDOOR COMPANY, INC.            100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
REMINGTON OUTDOOR COMPANY, INC.            100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D
TMRI INC.                                  100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (ETL)    D
TMRI INC.                                  100 Electronics Blvd SW   Huntsville   AL                  35824   ANKURA TRUST COMPANY, LLC, as agent (FILO)   D
TMRI INC.                                  100 Electronics Blvd SW   Huntsville   AL                  35824   CANTOR FITZGERALD SECURITIES, as agent       D




                                                                                           1 of 1
                                           Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57              Desc
                                                                         Main Document     Page 72 of 147
Fill in this information to identify the case:

Debtor name         Remington Arms Company, LLC

United States Bankruptcy Court for the:     NORTHERN DISTRICT OF ALABAMA

Case number (if known)    20-81692
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       August 24, 2020                 X /s/ Mark Little
                                                           Signature of individual signing on behalf of debtor

                                                            Mark Little
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors




          Case 20-81688-CRJ11                     Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                      Desc
                                                  Main Document     Page 73 of 147
                                    UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF ALABAMA
                                           NORTHERN DIVISION

                                                                           )
         In re:                                                            ) Chapter 11
                                                                           )
         REMINGTON OUTDOOR COMPANY, INC., et                               ) Case No. 20-81688 (CRJ)
         al., 1
                                                 )
                                    Debtors.     ) Jointly Administered
                                                 )
                       STATEMENT OF FINANCIAL AFFAIRS FOR
                  REMINGTON ARMS COMPANY, LLC (CASE NO. 20-81692)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.




Case 20-81688-CRJ11              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                           Desc
                                 Main Document     Page 74 of 147
 Fill in this information to identify the case:

 Debtor name         Remington Arms Company, LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)         20-81692
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                  Gross revenue
       which may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                   $74,372,400.37
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                  $165,816,155.44
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                  $238,327,472.94
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue   Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Interest Income                                   $9,663.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest Income                                  $49,497.00


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Interest Income                                  $56,392.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                               Desc
                                                            Main Document     Page 75 of 147
 Debtor       Remington Arms Company, LLC                                                               Case number (if known) 20-81692




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached SOFA Part 2, Question 3                                                    $52,412,464.36                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See Attached SOFA Part 2, Question 4                                                      $2,021,350.76


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    See Attached SOFA Part 3,                                                                                                   Pending
               Question 7                                                                                                                  On appeal
                                                                                                                                           Concluded


8. Assignments and receivership
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy


              Case 20-81688-CRJ11                           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                            Desc
                                                            Main Document     Page 76 of 147
 Debtor       Remington Arms Company, LLC                                                                   Case number (if known) 20-81692



    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                      Value

       9.1.    See Global Notes
                                                                                                                                                     Unknown

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Damage to a recently installed                            $0.00                                                    3/24/20                  $20,000.00
       HVAC ducting above a firing range
       location due to wind damage from
       a storm


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


              Case 20-81688-CRJ11                           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                   Desc
                                                            Main Document     Page 77 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                   Full Name, E-mail Addresses, Mailing address, Telephone Numbers
                   Does the debtor have a privacy policy about that information?
                     No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Remington Arms Company, LLC Pension and Retirement Plan                                    EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Marlin Firearms Company Employees’ Pension Plan                                            EIN: XX-XXXXXXX

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy


             Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                      Desc
                                                            Main Document     Page 78 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692




                    Has the plan been terminated?
                      No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Remington Arms Company, LLC 401(k) Plan                                                    EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Remington Arms Company, LLC Savings & Investment Plan                                      EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       City Transfer Records Storage                                 Tonya Lawson -                       Administrative Records                  No
       1100 Redding Dr                                               Executive Assistant                                                          Yes
       PO Box 2122                                                   870 Remington Dr
       High Point, NC 27261                                          Madison NC 27025



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                    Desc
                                                            Main Document     Page 79 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



       Facility name and address                                     Names of anyone with                 Description of the contents       Do you still
                                                                     access to it                                                           have it?
       Buffalo Bill Center of the West                               Emile Buzaid - Assistant             Museum Articles                      No
       720 Sheridan Ave                                              General Counsel                                                           Yes
       Cody, WY 82414                                                100 Electronics Blvd SW
                                                                     Huntsville AL 35824

       Ducks Unlimited Waterfowl Heritage                            Emile Buzaid - Assistant             Museum Articles                      No
       Exhib                                                         General Counsel                                                           Yes
       1 Bass Pro Drive                                              100 Electronics Blvd SW
       Memphis, TN 38105                                             Huntsville AL 35824

       NRA National Sporting Arms Museum -                           Emile Buzaid - Assistant             Museum Articles                      No
       Bass                                                          General Counsel                                                           Yes
       1935 S. Campbell St                                           100 Electronics Blvd SW
       Springfield, MO 65807                                         Huntsville AL 35824

       ArtGuild - New Jersey                                         Christian Hogg, Holly                Show and event assets,               No
       300 Wolf Drive                                                Hammond                              display booths, product              Yes
       West Deptford, NJ 08086                                       100 Electronics Blvd SW              modules, graphics, etc.
                                                                     Huntsville AL 35824

       ArtGuild - Las Vegas                                          Christian Hogg, Holly                Show and event assets,               No
       4490 Nexus Way                                                Hammond                              display booths, product              Yes
       Suite 101                                                     100 Electronics Blvd SW              modules, graphics, etc.
       Las Vegas, NV 89115                                           Huntsville AL 35824

       ArtGuild - Delaware                                           Christian Hogg, Holly                Show and event firearms              No
       200 Anchor Mill Road                                          Hammond                                                                   Yes
       Suite C                                                       100 Electronics Blvd SW
       Twin Spans Business Park                                      Huntsville AL 35824
       New Castle, DE 19720

       All Custom Wear                                               Christian Hogg, Ben                  Co-Op Marketing assets;              No
       4049 Pennsylvania Ave                                         Peters                               shirts, hats, display signs,         Yes
       Suite #205                                                    100 Electronics Blvd SW              floor mats, etc.
       Kansas City, MO 64111                                         Huntsville AL 35824

       SSG/Brand Intense                                             Christian Hogg                       Mobile marketing trailer             No
       102 Carolina Ct                                               100 Electronics Blvd SW                                                   Yes
       Archdale, NC 27263                                            Huntsville AL 35824

       State of Illinois                                             Christian Hogg, Holly                Leased facility to support trap      No
       1 Main Event Lane                                             Hammond                              shooting sports (ATA);               Yes
       Sparta, IL 62286                                              100 Electronics Blvd SW              firearm displays, shelving,
                                                                     Huntsville AL 35824                  signage

       NSSA-NSCA                                                     Christian Hogg, Holly                Leased facility to support           No
       5931 Roft Road                                                Hammond                              skeet & shooting clays               Yes
       San Antonio, TX 78253                                         100 Electronics Blvd SW              sports; firearm displays,
                                                                     Huntsville AL 35824                  shelving, signage



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                Desc
                                                            Main Document     Page 80 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



       Owner's name and address                                      Location of the property             Describe the property                           Value
       See Attached SOFA Part 11, Question                                                                                                    $1,061,741.00
       21


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address
       Ilion Facility                                                NYSDEC Region 6                          New York Hazardous             7/22/2020
       14 Hoefler Avenue                                             Watertown                                Waste Law
       Ilion, NY 13357                                               317 Washington St.
                                                                     Watertown, NY 13601-3787

       Ilion Facility                                                NYSDEC Region 6 Utica                    New York Hazardous             8/12/2020
       14 Hoefler Avenue                                             Utica State Office Building              Waste Law/Petroleum Bulk
       Ilion, NY 13357                                               207 Genesee St., Room 1404               Storage Inspection
                                                                     Utica, NY 13501-2885

       Chemetco Inc. Superfund Site                                  USEPA                                    Federal Environmental          9/13/2013
       3754 Chemecto Lane                                            1200 Pennsylvania Avenue                 Protection Law
       Hartford, IL 62048                                            NW
                                                                     Washington, DC 20004


24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address
       Ilion Facilty                                                 NYSDEC Region 6                          New York Hazardous             7/22/2020
       14 Hoefler Avenue                                             Watertown                                Waste Law
       Ilion, NY 13357                                               317 Washington St.
                                                                     Watertown, NY 13601-3787



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                  Desc
                                                            Main Document     Page 81 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       Ilion Facility                                                NYSDEC Region 6 Utica                    New York Hazardous                        8/12/2020
       14 Hoefler Avenue                                             Utica State Office Building              Waste Law/Petroleum Bulk
       Ilion, NY 13357                                               207 Genesee St., Room 1404               Storage Inspection
                                                                     Utica, NY 13501-2885

       Chemetco Inc. Superfund Site                                  USEPA                                    Federal Environment                       9/13/2013
       3754 Chemecto Lane                                            1200 Pennsylvania Avenue                 Protection Law
       Hartford, IL 62048                                            NW
                                                                     Washington, DC 20004


 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Remington Outdoor (UK) Ltd.                      Former UK-based air gun                          EIN:         XX-XXXXXXX
             St. Botolph Building 138                         business. Corporation struck
             London                                           from the register 2/26/19                        From-To      2/28/2013 - 2/26/2019
             EC3A 7AR
             Houndsditch, UK


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Matthew Watts                                                                                                              September 2019
                    100 Electronics Blvd SW                                                                                                    through Current
                    Huntsville, AL 35824
       26a.2.       Michael Robinson                                                                                                           October 2017
                    100 Electronics Blvd SW                                                                                                    through September
                    Huntsville, AL 35824                                                                                                       2019

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Grant Thornton LLP                                                                                                         More than 10 years
                    201 South College Street
                    Suite 2500
                    Charlotte, NC 28244

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                            Desc
                                                            Main Document     Page 82 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Matthew Watts
                    100 Electronics Blvd SW
                    Huntsville, AL 35824

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       See Global Notes



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Rick Kilts / Chris Wright                                                        1/2/2020 -              Approximately $63,500,000 - Cost
       .                                                                                     1/6/2020                Basis

                Name and address of the person who has possession of
                inventory records
                Rick Kilts
                366 Stateline Road East
                Southaven, MS 38671


       27.2 Gloria Compton
       .                                                                                     Cycle Counts            Not applicable

                Name and address of the person who has possession of
                inventory records
                Chip Sexton
                2592 Arkansas Highway 15N
                Lonoke, AR 72086


       27.3 Bryan Diskin
       .                                                                                     Cycle Counts            Not applicable

                Name and address of the person who has possession of
                inventory records
                David Baggetta
                14 Hoefler Ave
                Ilion, NY 13357


       27.4 Dawn Hale
       .                                                                                     Cycle Counts            Not applicable

                Name and address of the person who has possession of
                inventory records
                Dawn Hale
                100 Electronics Blvd SW
                Huntsville, AL 35824




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                     Desc
                                                            Main Document     Page 83 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.5 Trenton Olsen
       .                                                                                     Cycle Counts            Not applicable

               Name and address of the person who has possession of
               inventory records
               Trenton Olsen
               38 Frontage Rd
               Mona, UT 84645


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ken D'Arcy                                     100 Electronics Blvd SW                             Chief Executive Officer               0%
                                                      Huntsville, AL 35824

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Chuck Rink                                     100 Electronics Blvd SW                             Chief Operating Officer               0%
                                                      Huntsville, AL 35824

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark Little                                    100 Electronics Blvd SW                             Chief Financial Officer               0%
                                                      Huntsville, AL 35824

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       FGI Operating Company,                         100 Electronics Blvd SW                             Owner                                 100%
       LLC                                            Huntsville, AL 35824



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Michael D. Keeney                              100 Electronics Blvd SW                             Officer                           6/1/1989 -
                                                      Huntsville, AL 35824                                                                  12/2/2019

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Jay M. Bunting Jr                              100 Electronics Blvd SW                             Officer                           12/12/2008 -
                                                      Huntsville, AL 35824                                                                  12/2/2019

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       Michael R. Robinson                            100 Electronics Blvd SW                             Officer                           12/15/2008 -
                                                      Huntsville, AL 35824                                                                  9/27/2019




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                     Desc
                                                            Main Document     Page 84 of 147
 Debtor      Remington Arms Company, LLC                                                                Case number (if known) 20-81692



       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Scott A. Rothenberg                            100 Electronics Blvd SW                             Officer                          11/13/2017 -
                                                      Huntsville, AL 35824                                                                 1/17/2020


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Refer to Appendix Part 2,
       .    Question 4


               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Remington Arms Company, LLC Pension and Retirement Plan                                                    EIN:        XX-XXXXXXX

    Marlin Firearms Company Employees’ Pension Plan                                                            EIN:        XX-XXXXXXX

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         August 24, 2020

 /s/ Mark Little                                                        Mark Little
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy


            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                    Desc
                                                            Main Document     Page 85 of 147
                                                                                              In re Remington Arms Company, LLC
                                                                                                       Case No. 20-81692
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                           Total Amount or
              Claimant                Address1                          Address2                     City                  State       Zip           Country        Reasons for payment or transfer   Dates of Payments          value
1st Stop Gun & Coin      701 Main St                                                        Rapid City                SD           57701                           Supplier/ Services                          4/29/2020               $55.80
1st Stop Gun & Coin      701 Main St                                                        Rapid City                SD           57701                           Supplier/ Services                           5/6/2020               $10.30
1st Stop Gun & Coin      701 Main St                                                        Rapid City                SD           57701                           Supplier/ Services                          6/24/2020            $2,316.22
1st Stop Gun & Coin      701 Main St                                                        Rapid City                SD           57701                           Supplier/ Services                          7/15/2020               $63.67
4 SEASONS TIRE & AUT     100 SPRUCE STREET                                                  ILION                     NY           13357                           Supplier/ Services                        05/19/2020                $26.00
4-D PLUMBING             66 S. MAIN                                                         NEPHI                     UT           84648                           Supplier/ Services                        05/29/2020              $171.33
4-D PLUMBING             66 S. MAIN                                                         NEPHI                     UT           84648                           Supplier/ Services                        07/02/2020              $254.74
5N PLUS WISCONSIN IN     120 CORPORATE DRIVE                                                TRUMBULL                  CT           06611                           Supplier/ Services                        05/07/2020             $2,794.50
5N PLUS WISCONSIN IN     120 CORPORATE DRIVE                                                TRUMBULL                  CT           06611                           Supplier/ Services                        05/19/2020             $2,793.75
A DIV OF PYROTEK INC     PO Box 203024                                                      DALLAS                    TX           75320                           Supplier/ Services                        04/30/2020              $400.00
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        04/30/2020             $7,500.00
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        05/07/2020             $7,500.00
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        05/14/2020             $5,159.14
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        05/21/2020             $7,500.00
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        05/29/2020           $12,500.00
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        06/04/2020           $10,000.00
A M CASTLE & CO / CA     PO Box 844262                                                      BOSTON                    MA           02284-4262                      Supplier/ Services                        06/11/2020             $8,068.60
AT&T                     PO Box 105414                                                      ATLANTA                   GA           30348-5414                      Supplier/ Services                        05/07/2020              $573.81
AT&T                     PO Box 105414                                                      ATLANTA                   GA           30348-5414                      Supplier/ Services                        06/04/2020              $624.45
AT&T                     PO Box 105414                                                      ATLANTA                   GA           30348-5414                      Supplier/ Services                        07/02/2020              $573.60
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        04/30/2020             $1,466.96
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        05/07/2020             $1,466.96
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        05/14/2020             $1,466.96
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        05/21/2020             $1,466.96
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        05/29/2020             $1,466.96
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        06/04/2020             $1,466.96
A&B ABRASIVES INC        PO Box 218                                                         DEWITT                    NY           13214                           Supplier/ Services                        07/09/2020           $20,356.03
AAA DISPOSAL SERVICE     PO Box 109                                                         OAK GROVE                 MO           64075                           Supplier/ Services                        05/29/2020              $672.95
AAA DISPOSAL SERVICE     PO Box 109                                                         OAK GROVE                 MO           64075                           Supplier/ Services                        06/04/2020             $1,291.62
AAA DISPOSAL SERVICE     PO Box 109                                                         OAK GROVE                 MO           64075                           Supplier/ Services                        07/02/2020             $1,121.56
AAGARD GROUP             311 IOWA STREET                                                    ALEXANDRIA                MN           56308                           Supplier/ Services                        05/07/2020              $282.52
AAGARD GROUP             311 IOWA STREET                                                    ALEXANDRIA                MN           56308                           Supplier/ Services                        05/14/2020              $901.60
AAGARD GROUP             311 IOWA STREET                                                    ALEXANDRIA                MN           56308                           Supplier/ Services                        06/04/2020              $560.00
AAGARD GROUP             311 IOWA STREET                                                    ALEXANDRIA                MN           56308                           Supplier/ Services                        07/09/2020             $1,476.32
ABA WATER SYSTEMS        226 WEST BROADWAY                                                  PLAINVIEW                 MN           55964                           Supplier/ Services                          5/20/2020               $64.50
ABA WATER SYSTEMS IN     226 W BROADWAY                                                     PLAINVIEW                 MN           55964                           Supplier/ Services                        05/19/2020              $258.00
ABC FIRE EXTINGUISHE     719 COURT STREET                                                   UTICA                     NY           13502                           Supplier/ Services                        05/19/2020             $2,923.91
ABC METALS INC           PO BOX 78000                                                       DETROIT                   MI           48278                           Supplier/ Services                        05/14/2020           $31,887.24
ABRASIVE TOOL CORP       1555 1555 EMERSON STREET                                           ROCHESTER                 NY           14606-3197                      Supplier/ Services                        05/19/2020              $379.09
ACCOUNTING PRINCIPAL     DEPT CH 14031                                                      PALATINE                  IL           60055-4031                      Payroll                                   05/07/2020             $2,412.00
ACCOUNTING PRINCIPAL     DEPT CH 14031                                                      PALATINE                  IL           60055-4031                      Payroll                                   05/29/2020             $3,609.63
ACCOUNTING PRINCIPAL     DEPT CH 14031                                                      PALATINE                  IL           60055-4031                      Payroll                                   07/02/2020             $6,030.00
ACCOUNTING PRINCIPAL     DEPT CH 14031                                                      PALATINE                  IL           60055-4031                      Payroll                                   07/17/2020             $2,412.00
ACCOUNTING PRINCIPAL     DEPT CH 14031                                                      PALATINE                  IL           60055-4031                      Payroll                                   07/21/2020             $1,206.00
ACCRABOND, INC.          PO Box 17945                                                       MEMPHIS                   TN           38187-0945                      Supplier/ Services                        05/19/2020             $4,031.64
ACU POWDER INTERNATI     PO Box 824245                                                      PHILADELPHIA              PA           19182-4245                      Supplier/ Services                        04/30/2020           $20,740.00
ACU POWDER INTERNATI     PO Box 824245                                                      PHILADELPHIA              PA           19182-4245                      Supplier/ Services                        05/14/2020             $8,685.00
ACU POWDER INTERNATI     PO Box 824245                                                      PHILADELPHIA              PA           19182-4245                      Supplier/ Services                        06/04/2020             $5,185.00
ACU POWDER INTERNATI     PO Box 824245                                                      PHILADELPHIA              PA           19182-4245                      Supplier/ Services                        06/25/2020           $32,010.00
ADAMS ISC                2090 DEADWOOD AVE                                                  RAPID CITY                SD           57002                           Supplier/ Services                          7/15/2020             $227.23
ADP INC                  ONE ADP DR MS-100                                                  AUGUSTA                   GA           30909                           Payroll                                   04/29/2020          $451,191.12
ADP INC                  ONE ADP DR MS-100                                                  AUGUSTA                   GA           30909                           Payroll                                   04/30/2020          $147,170.08
ADP INC                  ONE ADP DR MS-100                                                  AUGUSTA                   GA           30909                           Payroll                                   05/06/2020           $64,038.90
ADP INC                  ONE ADP DR MS-100                                                  AUGUSTA                   GA           30909                           Payroll                                   05/07/2020          $151,108.45




                                                                                                            1 of 48
                           Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                          Main Document     Page 86 of 147
                                                                                            In re Remington Arms Company, LLC
                                                                                                     Case No. 20-81692
                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                        Total Amount or
          Claimant                   Address1                         Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments         value
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   05/13/2020          $75,536.94
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   05/14/2020         $450,054.42
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   05/20/2020          $87,657.98
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   05/21/2020         $173,698.88
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   05/27/2020         $125,057.27
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   05/28/2020         $532,856.35
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/03/2020         $130,258.57
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/04/2020         $161,376.02
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/10/2020         $204,723.43
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/11/2020            $5,079.01
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/12/2020         $375,027.54
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/17/2020         $136,232.27
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/18/2020          $74,027.80
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/19/2020         $392,950.58
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   06/24/2020         $343,289.26
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/01/2020         $192,630.09
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/02/2020          $16,065.65
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/08/2020          $28,953.22
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/09/2020          $64,385.73
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/13/2020            $5,000.00
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/14/2020         $354,492.81
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/15/2020          $32,879.63
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/16/2020          $57,838.28
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/21/2020          $22,742.94
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/22/2020         $133,279.39
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/23/2020          $57,870.88
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/24/2020         $501,305.31
ADP INC                ONE ADP DR MS-100                                                  AUGUSTA                  GA           30909                            Payroll                                   07/27/2020            $5,000.00
ADVANCED ASSEMBLY &    6717 ALCOA ROAD                                                    BENTON                   AR           72015                            Supplier/ Services                        05/19/2020             $168.68
ADVANCED CNC TECHNOL   PO Box 2108                                                        FORT SMITH               AR           72902                            Supplier/ Services                        05/14/2020            $4,654.93
ADVANCED MOLDING INC   PO Box 6598                                                        DOUGLASVILLE             GA           30154                            Supplier/ Services                        05/19/2020            $2,832.00
ADVANCED PLATING TEC   405 WEST CHERRY STREET                                             MILWAUKEE                WI           53212                            Supplier/ Services                        04/30/2020            $5,344.25
ADVANCED PLATING TEC   405 WEST CHERRY STREET                                             MILWAUKEE                WI           53212                            Supplier/ Services                        05/07/2020            $3,353.50
ADVANCED PLATING TEC   405 WEST CHERRY STREET                                             MILWAUKEE                WI           53212                            Supplier/ Services                        05/29/2020             $661.71
ADVANCED PLATING TEC   405 WEST CHERRY STREET                                             MILWAUKEE                WI           53212                            Supplier/ Services                        07/09/2020          $12,324.00
ADVANCED POWDER PROD   301 ENTERPRISE DRIVE                                               PHILIPSBURG              PA           16866                            Supplier/ Services                        04/30/2020          $24,516.68
ADVANCED TOOL          9169 - RT. 49                                                      MARCY                    NY           13403                            Supplier/ Services                        05/07/2020            $1,015.41
AFP GROUP, INC.        6746 AKRON ROAD                                                    LOCKPORT                 NY           14094                            Supplier/ Services                        05/19/2020            $4,926.00
AFRICAN HUNTING GAZE   PO Box 30                                                          BRACEBRIDGE              ON                         CANADA             Supplier/ Services                        05/19/2020            $4,500.00
AFTEK INC.             740 DRVING PARK AVE                                                ROCHESTER                NY           14613                            Supplier/ Services                        05/19/2020            $4,747.02
AGRICULTURAL SERVICE   PO Box 1270                                                        NASH                     TX           75569                            Supplier/ Services                        06/04/2020             $725.50
AGRILECTRIC RESEARCH   PO Box 788                                                         BATON ROUGE              LA           70821-0788                       Supplier/ Services                        05/29/2020          $14,960.00
AGRILECTRIC RESEARCH   PO Box 788                                                         BATON ROUGE              LA           70821-0788                       Supplier/ Services                        06/05/2020            $8,800.00
AGRILECTRIC RESEARCH   PO Box 788                                                         BATON ROUGE              LA           70821-0788                       Supplier/ Services                        07/09/2020            $9,240.00
AHI CORPORATE HOUSIN   PO Box 1703                                                        PELHAM                   AL           35124                            Rent                                      04/30/2020            $2,325.00
AHI CORPORATE HOUSIN   PO Box 1703                                                        PELHAM                   AL           35124                            Rent                                      05/29/2020            $2,250.00
AHI CORPORATE HOUSIN   PO Box 1703                                                        PELHAM                   AL           35124                            Rent                                      06/30/2020            $2,325.00
AIR HYDRO POWER INC    PO BOX 9001005 DEPT #200                                           LOUISVILLE               KY           40290-1005                       Supplier/ Services                        05/19/2020             $806.89
AIRGAS USA LLC         PO Box 734445                                                      CHICAGO                  IL           60673-4445                       Supplier/ Services                        04/30/2020             $406.58
AIRGAS USA LLC         PO Box 734445                                                      CHICAGO                  IL           60673-4445                       Supplier/ Services                        05/07/2020          $21,982.88
AIRGAS USA LLC         PO Box 734445                                                      CHICAGO                  IL           60673-4445                       Supplier/ Services                        05/14/2020            $7,709.36
AIRGAS USA LLC         PO Box 734445                                                      CHICAGO                  IL           60673-4445                       Supplier/ Services                        05/29/2020             $370.16
AIRGAS USA LLC         PO Box 734445                                                      CHICAGO                  IL           60673-4445                       Supplier/ Services                        06/04/2020          $18,645.68
AIRGAS USA LLC         PO Box 734445                                                      CHICAGO                  IL           60673-4445                       Supplier/ Services                        06/12/2020            $6,760.27




                                                                                                         2 of 48
                         Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                        Main Document     Page 87 of 147
                                                                                                  In re Remington Arms Company, LLC
                                                                                                           Case No. 20-81692
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                               Total Amount or
             Claimant                        Address1                       Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
AIRGAS USA LLC                PO Box 734445                                                     CHICAGO                  IL           60673-4445                       Supplier/ Services                        06/18/2020             $7,973.34
AIRGAS USA LLC                PO Box 734445                                                     CHICAGO                  IL           60673-4445                       Supplier/ Services                        07/02/2020           $18,246.54
AIRGAS USA LLC                PO Box 734445                                                     CHICAGO                  IL           60673-4445                       Supplier/ Services                        07/09/2020              $286.13
AIRGAS USA LLC                PO Box 734445                                                     CHICAGO                  IL           60673-4445                       Supplier/ Services                        07/17/2020             $9,276.24
AJAX TOCCO MAGNETHER          PO Box 78000                                                      DETROIT                  MI           48278-1149                       Supplier/ Services                        06/11/2020           $14,241.70
ALABAMA BUSINESS SER          9164 EASTCHASE PARKWAY #125                                       MONTGOMERY               AL           36117                            Supplier/ Services                        04/30/2020              $757.00
ALABAMA DEPT OF REVE          PO Box 831199                                                     BIRMINGHAM               AL           35283-1199                       Tax                                       05/21/2020             $9,814.31
ALABAMA DEPT OF REVE          PO Box 831199                                                     BIRMINGHAM               AL           35283-1199                       Tax                                       06/22/2020             $3,286.53
ALABAMA DEPT OF REVE          PO Box 831199                                                     BIRMINGHAM               AL           35283-1199                       Tax                                       07/21/2020             $2,926.60
ALISON INDUSTRIES IN          PO BOX 25264                                                      WINSTON SALEM            NC           27114                            Supplier/ Services                        05/07/2020              $273.65
ALISON INDUSTRIES IN          PO BOX 25264                                                      WINSTON SALEM            NC           27114                            Supplier/ Services                        05/19/2020              $212.49
ALL AROUND LAWNCARE & HANDYMAN12336
                               SERVICES
                                    RAWHIDE RD                                                  WHITEWOOD                SD           57793                            Supplier/ Services                          5/13/2020               $53.25
ALL AROUND LAWNCARE & HANDYMAN12336
                               SERVICES
                                    RAWHIDE RD                                                  WHITEWOOD                SD           57793                            Supplier/ Services                           6/3/2020             $106.50
ALL AROUND LAWNCARE & HANDYMAN12336
                               SERVICES
                                    RAWHIDE RD                                                  WHITEWOOD                SD           57793                            Supplier/ Services                           7/8/2020             $106.50
ALLCUSTOMWEAR.COM             PO Box 872984                                                     KANSAS CITY              MO           64187-2984                       Supplier/ Services                        04/30/2020             $2,718.20
ALLCUSTOMWEAR.COM             PO BOX 872984                                                     KANSAS CITY              MO           64187-2984                       Supplier/ Services                          5/20/2020             $325.30
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        04/30/2020          $100,000.00
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        05/07/2020           $50,000.00
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        05/14/2020           $48,372.49
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        05/21/2020           $25,000.00
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        05/29/2020           $25,000.00
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        06/04/2020           $25,000.00
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        06/12/2020           $26,895.00
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        07/02/2020           $30,259.70
ALLIANT TECHSYSTEMS           PO Box 734341                                                     CHICAGO                  IL           60673-4341                       Supplier/ Services                        07/21/2020          $296,885.43
ALLIED ELECTRONICS I          PO Box 841811                                                     DALLAS                   TX           75284-1811                       Supplier/ Services                        07/17/2020              $806.10
ALLIED SINTERINGS, I          29 BRIAR RIDGE ROAD                                               DANBURY                  CT           06810                            Supplier/ Services                        05/19/2020             $4,126.00
ALLISON & CAREY GUN           17311 SE STARK ST                                                 PORTLAND                 OR           97233                            Supplier/ Services                        06/05/2020             $6,413.55
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        04/30/2020           $47,535.10
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        05/07/2020           $20,000.00
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        05/14/2020           $20,000.00
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        05/21/2020           $20,000.00
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        05/29/2020           $20,000.00
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        07/02/2020           $30,720.69
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        07/09/2020           $30,661.00
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        07/13/2020                 $0.00
ALLTRISTA PLASTICS L          PO Box 745397                                                     ATLANTA                  GA           30384-5397                       Supplier/ Services                        07/24/2020           $35,000.00
ALMCO INC                     507 WEST FRONT STREET                                             ALBERT LEA               MN           56007-2700                       Supplier/ Services                        06/11/2020           $10,370.00
ALPS INC                      PO Box 120                                                        LONOKE                   AR           72086-0120                       Supplier/ Services                        05/07/2020              $170.00
ALS ENVIRONMENTAL             PO Box 975444                                                     DALLAS                   TX           75397-5444                       Supplier/ Services                        07/16/2020              $180.00
ALWAYS AND FOREVER F          704 Rockingham Square                                             Madison                  NC           27025                            Supplier/ Services                        05/07/2020                $73.12
AMERICAN EXPRESS              PO Box 650448                                                     DALLAS                   TX           75265-0448                       Supplier/ Services                        05/14/2020                $82.41
AMERICAN EXPRESS              PO Box 650448                                                     DALLAS                   TX           75265-0448                       Supplier/ Services                        07/02/2020                $81.87
AMERICAN EXPRESS              PO Box 650448                                                     DALLAS                   TX           75265-0448                       Supplier/ Services                        07/09/2020              $582.66
AMERICAN INTERPLEX C          8600 KANIS RD                                                     LITTLE ROCK              AR           72204                            Supplier/ Services                        04/30/2020              $932.00
AMERICAN INTERPLEX C          8600 KANIS RD                                                     LITTLE ROCK              AR           72204                            Supplier/ Services                        05/07/2020             $1,029.00
AMERICAN INTERPLEX C          8600 KANIS RD                                                     LITTLE ROCK              AR           72204                            Supplier/ Services                        05/14/2020             $1,055.00
AMERICAN INTERPLEX C          8600 KANIS RD                                                     LITTLE ROCK              AR           72204                            Supplier/ Services                        06/04/2020             $2,537.00
AMERICAN INTERPLEX C          8600 KANIS RD                                                     LITTLE ROCK              AR           72204                            Supplier/ Services                        07/02/2020             $1,813.00
AMERICAN NICKELOID C          2900 WEST MAIN STREET                                             PERU                     IL           61354                            Supplier/ Services                        04/27/2020           $48,732.08
AMERICAN NICKELOID C          2900 WEST MAIN STREET                                             PERU                     IL           61354                            Supplier/ Services                        04/30/2020           $40,744.59
AMERICAN NICKELOID C          2900 WEST MAIN STREET                                             PERU                     IL           61354                            Supplier/ Services                        05/07/2020           $17,631.07
AMERICAN NICKELOID C          2900 WEST MAIN STREET                                             PERU                     IL           61354                            Supplier/ Services                        07/02/2020           $96,546.87
AMERICAN NICKELOID C          2900 WEST MAIN STREET                                             PERU                     IL           61354                            Supplier/ Services                        07/09/2020           $57,414.98




                                                                                                               3 of 48
                                 Case 20-81688-CRJ11                          Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                              Main Document     Page 88 of 147
                                                                                              In re Remington Arms Company, LLC
                                                                                                       Case No. 20-81692
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                          Total Amount or
             Claimant                   Address1                        Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments         value
AMERICAN PAPER & TWI    7400 COCKRILL BEND BLVD, PO BOX 903                                 NASHVILLE                TN           37209-0348                       Supplier/ Services                        06/11/2020          $19,904.45
AMERICAN PAPER & TWI    7400 COCKRILL BEND BLVD, PO BOX 903                                 NASHVILLE                TN           37209-0348                       Supplier/ Services                        06/18/2020          $10,369.27
AMERICAN PAPER & TWI    7400 COCKRILL BEND BLVD, PO BOX 903                                 NASHVILLE                TN           37209-0348                       Supplier/ Services                        07/09/2020          $11,096.03
AMERICAN ROOFING        PO Box 592                                                          WEST WINFIELD            NY           13491                            Supplier/ Services                        05/07/2020             $375.58
AMERICAN STOCK TRANS    6201 15TH AVENUE                                                    BROOKLYN                 NY           11219                            Supplier/ Services                        07/02/2020            $1,450.00
AMERICAN WALNUT COMP    2801 SOUTH SECOND STREET                                            SAINT JOSEPH             MO           64501                            Supplier/ Services                        05/07/2020          $29,047.95
AMERICAN WALNUT COMP    2801 SOUTH SECOND STREET                                            SAINT JOSEPH             MO           64501                            Supplier/ Services                        05/29/2020          $40,849.20
AMERICAN WATERFOWLER    PO Box 18809                                                        TUCSON                   AZ           85710                            Supplier/ Services                        05/19/2020            $3,350.00
AMERISOURCE FUNDING     PO Box 845358                                                       BOSTON                   MA           02284-5358                       Supplier/ Services                        05/07/2020            $4,160.19
AMERISOURCE FUNDING     PO Box 845358                                                       BOSTON                   MA           02284-5358                       Supplier/ Services                        05/21/2020            $2,651.26
AMERISOURCE FUNDING     PO Box 845358                                                       BOSTON                   MA           02284-5358                       Supplier/ Services                        05/29/2020            $4,423.96
AMERISOURCE FUNDING     PO Box 845358                                                       BOSTON                   MA           02284-5358                       Supplier/ Services                        06/04/2020          $11,491.83
AMMERAAL BELTECH INC    PO Box 90351                                                        CHICAGO                  IL           60696-0351                       Supplier/ Services                        05/19/2020             $677.04
ANDERSON PRECISION P    20 LIVINGSTON AVE                                                   JAMESTOWN                NY           14701                            Supplier/ Services                        05/19/2020            $1,549.15
ANDERSON PRECISION P    20 LIVINGSTON AVE                                                   JAMESTOWN                NY           14701                            Supplier/ Services                        05/29/2020          $16,248.45
ANDERSON PRECISION P    20 LIVINGSTON AVE                                                   JAMESTOWN                NY           14701                            Supplier/ Services                        06/11/2020            $5,497.29
ANDREW ENGELBERT        100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  05/14/2020               $82.95
ANDREW ENGELBERT        100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/18/2020               $92.95
ANDREW ENGELBERT        100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  07/09/2020             $193.51
ANGEION GROUP LLC       1801 MARKET STREET, SUITE 660                                       PHILADELPHIA             PA           19103                            Supplier/ Services                        04/30/2020          $30,870.88
ANGEION GROUP LLC       1801 MARKET STREET, SUITE 660                                       PHILADELPHIA             PA           19103                            Supplier/ Services                        05/29/2020            $1,134.00
ANGEION GROUP LLC       1801 MARKET STREET, SUITE 660                                       PHILADELPHIA             PA           19103                            Supplier/ Services                        07/09/2020            $4,596.07
ANOPLATE CORP           PO Box 675                                                          ALBANY                   NY           12201-0675                       Supplier/ Services                        05/07/2020             $830.00
ANOPLATE CORP           PO Box 675                                                          ALBANY                   NY           12201-0675                       Supplier/ Services                        05/19/2020             $415.00
ANTECH SALES INC        105 ELWOOD AVE                                                      MEDINA                   NY           14103                            Supplier/ Services                        05/19/2020            $1,907.12
APEX MACHINE CO         3000 NE 12TH TERRACE                                                FORT LAUDERDALE          FL           33334                            Supplier/ Services                        05/14/2020            $3,152.00
APEX SYSTEMS LLC        3750 Collections Center Dr.                                         Chicago                  IL           60693                            Supplier/ Services                        06/19/2020            $9,380.00
APEX SYSTEMS LLC        3750 Collections Center Dr.                                         Chicago                  IL           60693                            Supplier/ Services                        07/22/2020            $3,350.00
APPALACHIAN CAST PRO    26372 HILLMAN HIGHWAY                                               ABINGDON                 VA           24210                            Supplier/ Services                        05/29/2020            $3,809.20
APPLE VALLEY INDUSTR    1308 WASHINGTON ST.                                                 WAVERLY                  MO           64096                            Supplier/ Services                        05/07/2020            $2,400.00
APPLE VALLEY INDUSTR    1308 WASHINGTON ST.                                                 WAVERLY                  MO           64096                            Supplier/ Services                        05/19/2020            $2,400.00
APPLIED COMBUSTION A    4878 LINCKLAEN ROAD                                                 CAZENOVIA                NY           13035                            Supplier/ Services                        04/30/2020          $10,446.99
APPLIED COMBUSTION A    4878 LINCKLAEN ROAD                                                 CAZENOVIA                NY           13035                            Supplier/ Services                        05/21/2020          $47,315.08
APPLIED COMBUSTION A    4878 LINCKLAEN ROAD                                                 CAZENOVIA                NY           13035                            Supplier/ Services                        06/04/2020          $17,618.14
APPLIED COMBUSTION A    4878 LINCKLAEN ROAD                                                 CAZENOVIA                NY           13035                            Supplier/ Services                        06/25/2020          $47,315.08
APPLIED COMBUSTION A    4878 LINCKLAEN ROAD                                                 CAZENOVIA                NY           13035                            Supplier/ Services                        07/02/2020          $22,746.34
APPLIED COMBUSTION A    4878 LINCKLAEN ROAD                                                 CAZENOVIA                NY           13035                            Supplier/ Services                        07/17/2020          $47,315.08
APPLIED INDUSTRIAL T    1185 SOUTH 1480 WEST                                                OREM                     UT           84058                            Supplier/ Services                        04/30/2020          $10,000.00
APPLIED INDUSTRIAL T    1185 SOUTH 1480 WEST                                                OREM                     UT           84058                            Supplier/ Services                        05/07/2020          $10,000.00
APPLIED INDUSTRIAL T    1185 SOUTH 1480 WEST                                                OREM                     UT           84058                            Supplier/ Services                        05/14/2020          $10,000.00
APPLIED INDUSTRIAL T    1185 SOUTH 1480 WEST                                                OREM                     UT           84058                            Supplier/ Services                        05/21/2020            $5,000.00
APPLIED INDUSTRIAL T    1185 SOUTH 1480 WEST                                                OREM                     UT           84058                            Supplier/ Services                        05/29/2020               $98.75
AQUA BLASTING CORPOR    2 NORTHWOOD DRIVE                                                   BLOOMFIELD               CT           06002                            Supplier/ Services                        06/04/2020            $8,074.04
AR SECRETARY OF STAT    STATE CAPITOL BUILDING                                              LITTLE ROCK              AR           72201-1094                       Supplier/ Services                        04/27/2020             $306.00
AR SECRETARY OF STAT    STATE CAPITOL BUILDING                                              LITTLE ROCK              AR           72201-1094                       Supplier/ Services                        04/30/2020             $161.52
ARGUS MEDIA INC         2929 ALLEN PARKWAY, SUITE 700                                       HOUSTON                  TX           77019                            Supplier/ Services                        05/19/2020            $1,925.00
ARIZONA DEPT OF REVE    PO Box 29010                                                        PHOENIX                  AZ           85038-9010                       Tax                                       05/20/2020            $1,501.43
ARIZONA DEPT OF REVE    PO Box 29010                                                        PHOENIX                  AZ           85038-9010                       Tax                                       06/19/2020             $742.06
ARIZONA DEPT OF REVE    PO Box 29010                                                        PHOENIX                  AZ           85038-9010                       Tax                                       07/20/2020             $427.28
ARKANSAS AUTOMATIC S    10343-B KINGS ACRES ROAD                                            ASHLAND                  VA           23005                            Supplier/ Services                        06/25/2020          $14,568.41
ARKANSAS AUTOMATIC S    10343-B KINGS ACRES ROAD                                            ASHLAND                  VA           23005                            Supplier/ Services                        07/17/2020            $9,167.25
ARKANSAS COPIER CENT    PO Box 192464                                                       LITTLE ROCK              AR           72219                            Supplier/ Services                        05/07/2020            $7,221.06
ARKANSAS ELEVATOR LL    1421 EAST 9TH STREET, SUITE B                                       LITTLE ROCK              AR           72202                            Supplier/ Services                        07/09/2020            $7,230.00
ARKANSAS INSTRUMENT     PO Box 488                                                          BENTON                   AR           72018                            Supplier/ Services                        05/14/2020            $5,585.00




                                                                                                           4 of 48
                          Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                          Main Document     Page 89 of 147
                                                                                                      In re Remington Arms Company, LLC
                                                                                                               Case No. 20-81692
                                                            SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                   Total Amount or
             Claimant                       Address1                            Address2                      City                  State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
ARKANSAS LABELING IN           PO BOX 345                                                           BAUXITE                    AR           72011-0800                     Supplier/ Services                        04/30/2020             $4,281.93
ARKANSAS LABELING IN           PO BOX 345                                                           BAUXITE                    AR           72011-0800                     Supplier/ Services                        05/07/2020             $4,281.93
ARKANSAS LABELING IN           PO BOX 345                                                           BAUXITE                    AR           72011-0800                     Supplier/ Services                        05/14/2020             $3,876.82
ARMACOAT INC                   PO Box 844300                                                        BOSTON                     MA           02284-4300                     Supplier/ Services                        05/19/2020              $519.00
ARMACOAT INC                   PO Box 844300                                                        BOSTON                     MA           02284-4300                     Supplier/ Services                        06/04/2020             $2,545.65
ARMOR METAL GROUP              4600 N Mason-Montgomery Rd                                           MASON                      OH           45040                          Supplier/ Services                        05/19/2020             $2,024.00
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        04/30/2020             $2,818.66
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        05/07/2020              $846.75
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        05/14/2020              $806.13
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        05/19/2020                $40.00
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        05/29/2020              $250.00
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        06/03/2020              $750.00
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        06/04/2020             $3,343.95
ARMS SERVICES & REPA                                                                                                                                                       Supplier/ Services                        07/08/2020             $8,570.52
ARROW CRYOGENICS, INC.         1671 - 93RD LANE N.E.                                                BLAINE                     MN           55449                          Supplier/ Services                          5/20/2020            $3,484.71
ARROW CRYOGENICS, INC.         1671 - 93RD LANE N.E.                                                BLAINE                     MN           55449                          Supplier/ Services                          5/27/2020            $1,573.19
ARROW CRYOGENICS, INC.         1671 - 93RD LANE N.E.                                                BLAINE                     MN           55449                          Supplier/ Services                           6/3/2020            $1,241.11
ARROW CRYOGENICS, INC.         1671 - 93RD LANE N.E.                                                BLAINE                     MN           55449                          Supplier/ Services                          6/17/2020            $2,957.63
ARROW CRYOGENICS, INC.         1671 - 93RD LANE N.E.                                                BLAINE                     MN           55449                          Supplier/ Services                          6/24/2020            $4,246.08
ARROW CRYOGENICS, INC.         1671 - 93RD LANE N.E.                                                BLAINE                     MN           55449                          Supplier/ Services                           7/8/2020            $1,288.50
ART BASS CONCRETE CO           1029 HONEY HILL ROAD                                                 POLAND                     NY           13431                          Supplier/ Services                        06/04/2020             $2,320.18
ART BASS CONCRETE CO           1029 HONEY HILL ROAD                                                 POLAND                     NY           13431                          Supplier/ Services                        07/02/2020              $173.50
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        04/30/2020           $10,000.00
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        05/07/2020           $10,000.00
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        05/14/2020           $10,000.00
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        05/21/2020           $10,000.00
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        05/29/2020           $10,000.00
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        06/04/2020           $30,000.00
ART GUILD INC                  300 WOLF DRIVE                                                       West Deptford              NJ           08086                          Supplier/ Services                        06/11/2020           $20,000.00
AT&T                           PO Box 5001                                                          CAROL STREAM               IL           60197-5001                     Supplier/ Services                        05/07/2020              $753.25
AT&T                           PO Box 5001                                                          CAROL STREAM               IL           60197-5001                     Supplier/ Services                        05/14/2020              $425.03
AT&T                           PO Box 5001                                                          CAROL STREAM               IL           60197-5001                     Supplier/ Services                        05/29/2020             $1,712.34
AT&T                           PO Box 5001                                                          CAROL STREAM               IL           60197-5001                     Supplier/ Services                        06/04/2020             $2,171.19
AT&T                           PO Box 5001                                                          CAROL STREAM               IL           60197-5001                     Supplier/ Services                        07/02/2020             $3,048.41
AT&T                           PO Box 5001                                                          CAROL STREAM               IL           60197-5001                     Supplier/ Services                        07/09/2020             $1,178.28
ATAI CORPORATION               PO Box 70666                                                         MARIETTA                   GA           30007                          Supplier/ Services                        05/19/2020             $2,430.00
A-TECH INC                     PO Box 2704                                                          TULSA                      OK           74101                          Supplier/ Services                        05/07/2020              $624.40
ATLAS DEVELOPMENT GR           PO Box 1895                                                          ELIZABETHTOWN              KY           42701                          Supplier/ Services                        05/07/2020             $5,890.00
ATLAS EQUIPMENT SERV           554 JIMTOWN ROAD                                                     MAYFIELD                   KY           42066                          Supplier/ Services                        05/19/2020             $3,336.81
ATS MACHINE SAFETY SOLUTIONS   488 FAIRVIEW RD                                                      SYLVA                      NC           28779                          Supplier/ Services                          5/27/2020             $219.88
ATS TACTICAL GEAR LL           15858 FT CAMPBELL BOULEVARD                                          OAK GROVE                  KY           42262                          Supplier/ Services                        06/11/2020             $4,700.00
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        04/30/2020          $119,481.94
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        05/07/2020          $126,058.16
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        05/14/2020          $254,312.55
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        05/21/2020           $99,974.70
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        05/29/2020          $250,538.25
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        06/04/2020           $96,229.57
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        06/10/2020          $119,306.55
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        07/01/2020          $118,292.60
AURUBIS BUFFALO INC            PO Box 200362                                                        PITTSBURGH                 PA           15251-0362                     Supplier/ Services                        07/15/2020             $4,438.51
AUTOMATED FINISHING            90 COUNTY STREET                                                     ATTLEBORO                  MA           02703                          Supplier/ Services                        05/14/2020           $43,815.00
AUTOMATION DIRECT              PO Box 402417                                                        ATLANTA                    GA           30384-2417                     Supplier/ Services                        05/07/2020              $189.15
AUTOMATION DIRECT              PO Box 402417                                                        ATLANTA                    GA           30384-2417                     Supplier/ Services                        05/14/2020              $474.27
AUTOMATION DIRECT              PO Box 402417                                                        ATLANTA                    GA           30384-2417                     Supplier/ Services                        05/19/2020              $894.95




                                                                                                                     5 of 48
                                 Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                  Main Document     Page 90 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                            Total Amount or
             Claimant                 Address1                           Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
AUTOMATION DIRECT        PO Box 402417                                                       ATLANTA                  GA           30384-2417                       Supplier/ Services                        06/04/2020                $35.54
AUTOMATION DIRECT        PO Box 402417                                                       ATLANTA                  GA           30384-2417                       Supplier/ Services                        06/11/2020              $907.16
AUTOMATION DIRECT        PO Box 402417                                                       ATLANTA                  GA           30384-2417                       Supplier/ Services                        07/17/2020              $477.98
AVANT-GARDE MEDIA, M     PO Box 672                                                          BRECKENRIDGE             TX           76424                            Supplier/ Services                        05/21/2020             $3,569.33
AVANT-GARDE MEDIA, M     PO Box 672                                                          BRECKENRIDGE             TX           76424                            Supplier/ Services                        05/29/2020             $3,569.33
AVANT-GARDE MEDIA, M     PO Box 672                                                          BRECKENRIDGE             TX           76424                            Supplier/ Services                        06/04/2020             $3,569.33
AVANTI SCREW INCORPO     231 CROSS STREET                                                    BRISTOL                  CT           06010                            Supplier/ Services                        05/07/2020              $217.30
AXALTA COATING SYSTE     PO Box 3490                                                         CAROL STREAM             IL           60132-3490                       Supplier/ Services                        05/07/2020           $15,358.85
AXALTA COATING SYSTE     PO Box 3490                                                         CAROL STREAM             IL           60132-3490                       Supplier/ Services                        06/04/2020             $3,882.38
AXALTA COATING SYSTE     PO Box 3490                                                         CAROL STREAM             IL           60132-3490                       Supplier/ Services                        07/02/2020              $701.40
B & B ARMS LLC           9283 US HWY 220 BUSINES N                                           RANDLEMAN                NC           27317                            Supplier/ Services                        05/14/2020             $1,947.99
B & B ARMS LLC           9283 US HWY 220 BUSINES N                                           RANDLEMAN                NC           27317                            Supplier/ Services                        07/09/2020              $339.64
B&F FASTENER SUPPLY      7100 SUNWOOD DRIVE                                                  RAMSEY                   MN           55303                            Supplier/ Services                        05/07/2020              $132.00
BACKGROUND CHECKS. COM   PO BOX 538453                                                       ATLANTA                  GA           30353-8453                       Supplier/ Services                           5/6/2020               $83.00
BACKGROUNDCHECKS.COM     PO Box 538453                                                       ATLANTA                  GA           30353-8453                       Supplier/ Services                        04/30/2020              $902.00
BACKGROUNDCHECKS.COM     PO Box 538453                                                       ATLANTA                  GA           30353-8453                       Supplier/ Services                        06/04/2020              $596.00
BACKGROUNDCHECKS.COM     PO Box 538453                                                       ATLANTA                  GA           30353-8453                       Supplier/ Services                        07/09/2020              $656.00
BADGER ORDNANCE          1830 JASPER STREET                                                  NORTH KANSAS CITY        MO           64116                            Supplier/ Services                        05/07/2020             $4,562.50
BADGER ORDNANCE          1830 JASPER ST.                                                     N.KANSAS CITY            MO           64116                            Supplier/ Services                           5/6/2020            $1,808.00
BADGER ORDNANCE          1830 JASPER ST.                                                     N.KANSAS CITY            MO           64116                            Supplier/ Services                           6/3/2020            $1,716.00
BADGER ORDNANCE          1830 JASPER ST.                                                     N.KANSAS CITY            MO           64116                            Supplier/ Services                           7/8/2020            $2,328.00
BAILEY PARKS URETHAN     184 GILBERT AVENUE                                                  MEMPHIS                  TN           38106                            Supplier/ Services                        05/07/2020             $8,696.95
BAKER BOTTS LLP          910 LOUISIANA STREET                                                HOUSTON                  TX           77002                            Supplier/ Services                        05/29/2020           $30,000.00
BAKER BOTTS LLP          910 LOUISIANA STREET                                                HOUSTON                  TX           77002                            Supplier/ Services                        06/05/2020           $50,000.00
BAKER BOTTS LLP          910 LOUISIANA STREET                                                HOUSTON                  TX           77002                            Supplier/ Services                        07/09/2020             $5,092.50
BAKER BOTTS LLP          910 LOUISIANA STREET                                                HOUSTON                  TX           77002                            Supplier/ Services                        07/17/2020             $5,000.00
BALANCED ACCOUNTING      3760 MORNING CREST WAY                                              CUMMING                  GA           30041                            Supplier/ Services                        05/19/2020              $662.50
BALANCED ACCOUNTING      3760 MORNING CREST WAY                                              CUMMING                  GA           30041                            Supplier/ Services                        07/02/2020             $1,131.25
BALANCED ACCOUNTING      3760 MORNING CREST WAY                                              CUMMING                  GA           30041                            Supplier/ Services                        07/21/2020              $187.50
BALDWIN ELECTRIC         16497 CARIBOU CT                                                    PIEDMONT                 SD           57769                            Supplier/ Services                          7/15/2020            $1,183.68
BANK & BUSINESS SOLU     PO Box 910                                                          MABELVALE                AR           72103                            Supplier/ Services                        05/07/2020             $2,749.50
BARBER METALS AND FA     812 E 1950 N                                                        SPANISH FORK             UT           84660                            Supplier/ Services                        04/30/2020             $5,101.00
BARLOW METAL STAMPIN     PO Box 1397                                                         BRISTOL                  CT           06011-1397                       Supplier/ Services                        06/25/2020             $9,161.65
BARLOW METAL STAMPIN     PO Box 1397                                                         BRISTOL                  CT           06011-1397                       Supplier/ Services                        07/17/2020             $8,730.00
BARTLEIN BARRELS INC     W208 N16939 CENTER STREET                                           JACKSON                  WI           53037                            Supplier/ Services                           6/3/2020             $362.38
BARTLEIN BARRELS INC     W208 N16939 CENTER STREET                                           JACKSON                  WI           53037                            Supplier/ Services                          7/15/2020             $403.32
BATTERY STATION LLC      303 WASHINGTON AVE.                                                 WEST PLAINS              MO           65775                            Supplier/ Services                           5/6/2020             $119.85
BATTERY STATION LLC      303 WASHINGTON AVE.                                                 WEST PLAINS              MO           65775                            Supplier/ Services                           6/3/2020               $18.00
BCN TECHNICAL SERVIC     PO Box 1041                                                         NEW YORK                 NY           10268-1041                       Supplier/ Services                        05/14/2020           $24,587.22
BCR ENTERPRISES          1180 SOUTH BIG HORN LANE                                            MONA                     UT           84645                            Rent                                      04/30/2020           $43,127.11
BCR ENTERPRISES          1180 SOUTH BIG HORN LANE                                            MONA                     UT           84645                            Rent                                      05/29/2020           $43,127.11
BCR ENTERPRISES          1180 SOUTH BIG HORN LANE                                            MONA                     UT           84645                            Rent                                      06/30/2020           $43,127.11
BDP INTERNATIONAL, I     PO Box 734618                                                       Chicago                  IL           60673                            Supplier/ Services                        07/02/2020              $700.00
BEATON INDUSTRIAL IN     6083 TRENTON ROAD                                                   UTICA                    NY           13502                            Supplier/ Services                        06/11/2020           $14,759.64
BEDFORD INDUSTRIES,      NW9325, PO BOX 1450                                                 MINNEAPOLIS              MN           55485-9325                       Supplier/ Services                        05/19/2020             $4,785.00
BELL & CARLSON INC       101 ALLEN ROAD                                                      DODGE CITY               KS           67801                            Supplier/ Services                        05/21/2020           $49,840.00
BELL AND CARLSON         101 ALLEN ROAD                                                      DODGE CITY               KS           67801                            Supplier/ Services                           6/3/2020            $3,000.00
BELLMAN-MELCOR LLC       7575 WEST 183RD STREET                                              TINLEY PARK              IL           60477-6208                       Supplier/ Services                        05/29/2020           $29,522.72
BENEFACTOR FUNDING C     PO Box 6241                                                         DENVER                   CO           80206                            Supplier/ Services                        04/30/2020             $1,335.50
BENEFACTOR FUNDING C     PO Box 6241                                                         DENVER                   CO           80206                            Supplier/ Services                        05/07/2020              $300.00
BENEFACTOR FUNDING C     PO Box 6241                                                         DENVER                   CO           80206                            Supplier/ Services                        07/02/2020              $876.00
BEROTH TIRE OF MADIS     711 NORTH HIGHWAY STREET                                            MADISON                  NC           27025-1507                       Supplier/ Services                        05/14/2020              $125.99
BERRY'S INJECTION MO     401 NORTH 3050 EAST                                                 SAINT GEORGE             UT           84790                            Supplier/ Services                        04/30/2020           $27,419.20
BERRY'S INJECTION MO     401 NORTH 3050 EAST                                                 SAINT GEORGE             UT           84790                            Supplier/ Services                        05/07/2020             $2,000.00




                                                                                                            6 of 48
                           Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                           Main Document     Page 91 of 147
                                                                                                     In re Remington Arms Company, LLC
                                                                                                              Case No. 20-81692
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                  Total Amount or
                Claimant                      Address1                         Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        05/21/2020              $333.00
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        05/29/2020              $612.00
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        06/04/2020           $16,832.00
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        06/10/2020           $23,236.50
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        06/19/2020           $16,379.36
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        07/09/2020           $33,404.10
BERRY'S INJECTION MO          401 NORTH 3050 EAST                                                  SAINT GEORGE             UT           84790                            Supplier/ Services                        07/17/2020           $19,216.00
BETTER BUSINESS BURE          529 COLLEGE ROAD, SUITE G                                            GREENSBORO               NC           27410                            Supplier/ Services                        07/09/2020             $3,245.00
BILL DAVIS                    108 GRAEAGLE COURT                                                   ROSEVILLE                CA           95678                            Supplier/ Services                        05/29/2020           $12,210.75
BINGHAM GREENEBAUM D          3913 SOLUTIONS CENTER                                                CHICAGO                  IL           60677-3009                       Supplier/ Services                        07/09/2020             $1,218.01
Black Hills Ammunition        PO Box 3090                                                          Rapid City               SD           57709-3090                       Supplier/ Services                          5/27/2020            $1,093.66
BLACK HILLS ENERGY            PO Box 6001                                                          Rapid City               SD           57709-6001                       Supplier/ Services                          5/20/2020            $3,818.77
BLACK HILLS ENERGY            PO Box 6001                                                          Rapid City               SD           57709-6001                       Supplier/ Services                          6/24/2020            $2,923.53
BLACK HILLS HYDROGRAPHICS     2494 PLATEAU LANE                                                    RAPID CITY               SD           57703                            Supplier/ Services                          4/29/2020             $150.00
BLACK HILLS SHOOTERS          PO Box 4220                                                          RAPID CITY               SD           57701                            Supplier/ Services                        05/29/2020             $1,152.30
BLACK HILLS URGENT CARE       PO BOX 817                                                           RAPID CITY               SD           57709-0817                       Supplier/ Services                          5/13/2020             $330.00
BLUMENTHAL BRANDS IN          600 RADIATOR ROAD                                                    INDIAN TRAIL             NC           28079                            Supplier/ Services                        04/30/2020           $46,699.20
BLUMENTHAL BRANDS IN          600 RADIATOR ROAD                                                    INDIAN TRAIL             NC           28079                            Supplier/ Services                        05/29/2020           $37,000.00
BLUMENTHAL BRANDS IN          600 RADIATOR ROAD                                                    INDIAN TRAIL             NC           28079                            Supplier/ Services                        06/05/2020           $90,344.00
BLUMENTHAL BRANDS IN          600 RADIATOR ROAD                                                    INDIAN TRAIL             NC           28079                            Supplier/ Services                        07/09/2020           $13,281.48
BODYCOTE THERMAL PROCESSING   INC. #774119                           4119 SOLUTIONS CENTER         CHICAGO                  IL           60677-4001                       Supplier/ Services                          5/20/2020             $142.48
BODYCOTE THERMAL PROCESSING   INC. #774119                           4119 SOLUTIONS CENTER         CHICAGO                  IL           60677-4001                       Supplier/ Services                           6/3/2020             $463.21
BOKERS INC                    3104 SNELLING AVE S                                                  MINNEAPOLIS              MN           55406-1937                       Supplier/ Services                        05/07/2020             $2,102.50
BOOZ ALLEN HAMILTON           PO Box 8500                                                          PHILADELPHIA             PA           19178-2725                       Supplier/ Services                        04/30/2020           $34,500.00
BOURDON FORGE COMPAN          99 TUTTLE ROAD                                                       MIDDLETOWN               CT           06457                            Supplier/ Services                        06/19/2020           $66,351.00
BRC RUBBER & PLASTIC          1029A W STATE BLVD                                                   FORT WAYNE               IN           46808                            Supplier/ Services                        06/04/2020           $49,754.62
BRENNTAG MID-SOUTH I          3796 RELIABLE PARKWAY                                                CHICAGO                  IL           60686-0037                       Supplier/ Services                        07/02/2020             $2,521.67
BRIDGEPORT TOOL & ST          35 BURR COURT                                                        BRIDGEPORT               CT           06605                            Supplier/ Services                        05/07/2020             $1,200.00
BRODOCK PRESS INC             502 COURT ST                                                         UTICA                    NY           13502                            Supplier/ Services                        06/19/2020           $24,661.85
BRODY CHEMICAL                6125 W DOUBLE EAGLE CIRCLE                                           SALT LAKE CITY           UT           84118                            Supplier/ Services                        05/07/2020              $326.74
BRODY CHEMICAL                6125 W DOUBLE EAGLE CIRCLE                                           SALT LAKE CITY           UT           84118                            Supplier/ Services                        05/19/2020              $326.74
BRODY CHEMICAL                6125 W DOUBLE EAGLE CIRCLE                                           SALT LAKE CITY           UT           84118                            Supplier/ Services                        06/04/2020              $326.74
BRONSTEIN CONTAINER           1313 RAMS GULCH ROAD                                                 JAMESVILLE               NY           13078                            Supplier/ Services                        05/07/2020             $1,231.60
BRONSTEIN CONTAINER           1313 RAMS GULCH ROAD                                                 JAMESVILLE               NY           13078                            Supplier/ Services                        05/19/2020             $1,522.00
BROTHERS & CO                 4860 SOUTH LEWIS                                                     TULSA                    OK           74105-5175                       Supplier/ Services                        05/14/2020           $10,000.00
BROTHERS & CO                 4860 SOUTH LEWIS                                                     TULSA                    OK           74105-5175                       Supplier/ Services                        05/29/2020           $30,000.00
BROWN RANDALL INC             100 ELECTRONICS BLVD SW                                              HUNTSVILLE               AL           35824                            Employee                                  05/19/2020              $128.40
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                          4/29/2020               $90.96
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                           5/6/2020             $211.40
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                          5/13/2020             $751.72
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                          5/20/2020             $708.87
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                          5/27/2020             $177.78
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                           6/3/2020             $923.16
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                          6/17/2020             $156.66
Brownell`s Inc.               3006 Brownells Parkway                                               Grinnell                 IA           50112                            Supplier/ Services                          6/24/2020             $250.50
BRUCE L. ELGIN                100 ELECTRONICS BLVD SW                                              HUNTSVILLE               AL           35824                            Employee                                  06/04/2020                $60.00
BUCKEYE BUSINESS PRO          PO Box 92340                                                         CLEVELAND                OH           44193                            Supplier/ Services                        06/04/2020             $5,217.84
BUCKMASTERS LTD               10350 HIGHWAY 80 EAST                                                MONTGOMERY               AL           36117                            Supplier/ Services                        05/19/2020             $4,854.00
BUFFALO MANUFACTURIN          752 MILIARY RD                                                       BUFFALO                  NY           14207-0955                       Supplier/ Services                        05/07/2020                $85.00
BULK SYSTEMS & SERVI          PO Box 983                                                           SLIDELL                  LA           70459                            Supplier/ Services                        05/19/2020             $4,056.00
BURT PROCESS EQUIPME          100 OVERLOOK DRIVE                                                   HAMDEN                   CT           06514                            Supplier/ Services                        05/19/2020              $336.94
BUSHNELL INC                  PO Box 734154                                                        CHICAGO                  IL           60673-4154                       Supplier/ Services                        06/11/2020             $5,147.50
BUTLER, SNOW, O'MARA          PO BOX 6010                                                          RIDGELAND                MS           39158                            Supplier/ Services                        05/14/2020           $29,982.41
C E BRADLEY LABORATO          PO Box 8238                                                          BRATTLEBORO              VT           05304                            Supplier/ Services                        05/07/2020              $139.75




                                                                                                                  7 of 48
                                Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                 Main Document     Page 92 of 147
                                                                                                     In re Remington Arms Company, LLC
                                                                                                              Case No. 20-81692
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                  Total Amount or
             Claimant                         Address1                         Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
C E BRADLEY LABORATO             PO Box 8238                                                       BRATTLEBORO              VT           05304                            Supplier/ Services                        06/04/2020             $3,878.60
C E BRADLEY LABORATO             PO Box 8238                                                       BRATTLEBORO              VT           05304                            Supplier/ Services                        07/02/2020             $1,377.75
C PRODUCTS DEFENSE I             6115 31ST STREET EAST                                             BRADENTON                FL           34203                            Supplier/ Services                        05/19/2020             $1,360.00
C PRODUCTS DEFENSE I             6115 31ST STREET EAST                                             BRADENTON                FL           34203                            Supplier/ Services                        06/11/2020              $392.50
CAC SPECIALTY                    115 Office Park Dr                                                Birmingham               AL           35223                            Supplier/ Services                        06/08/2020        $3,329,350.00
CAD/CAM SOLUTIONS IN             2336 WISTERIA DRIVE SUITE 520                                     SNELLVILLE               GA           30078                            Supplier/ Services                        06/04/2020             $9,375.00
CALENDAR CO-OP CENTE             PO Box 844619                                                     BOSTON                   MA           02284-4619                       Supplier/ Services                        05/19/2020             $3,651.86
CALSOURCE INC                    1005 W. FAYETTE ST., SUITE 4D                                     SYRACUSE                 NY           13204                            Supplier/ Services                        05/07/2020              $428.75
CAMBRIDGE-LEE INDUST             PO Box 744742                                                     ATLANTA                  GA           30374-4742                       Supplier/ Services                        05/19/2020             $3,814.70
CAPITAL SPORTS & WES             1092 HELENA AVE                                                   HELENA                   MT           59601                            Supplier/ Services                        04/30/2020                $50.00
CAPITAL SPORTS & WES             1092 HELENA AVE                                                   HELENA                   MT           59601                            Supplier/ Services                        07/09/2020              $100.00
CARGILL INCORPORATED             15407 MCGINTY ROAD WEST, MS 26                                    WAYZATA                  MN           55391-2365                       Supplier/ Services                        05/19/2020             $4,836.90
CARGILL INCORPORATED             15407 MCGINTY ROAD WEST, MS 26                                    WAYZATA                  MN           55391-2365                       Supplier/ Services                        06/05/2020                 $0.00
CARGILL INCORPORATED             15407 MCGINTY ROAD WEST, MS 26                                    WAYZATA                  MN           55391-2365                       Supplier/ Services                        07/17/2020             $9,209.14
CARPENTER PAPER COMP             745 OVERLAND ROAD                                                 NORTH SALT LAKE          UT           84054                            Supplier/ Services                        05/14/2020              $635.78
CARPENTER PAPER COMP             745 OVERLAND ROAD                                                 NORTH SALT LAKE          UT           84054                            Supplier/ Services                        07/02/2020             $1,335.28
CARPENTER TECHNOLOGY             PO Box 643433                                                     PITTSBURGH               PA           15264-3433                       Supplier/ Services                        06/12/2020           $78,076.32
CARPENTER TECHNOLOGY             PO Box 643433                                                     PITTSBURGH               PA           15264-3433                       Supplier/ Services                        06/19/2020             $6,365.77
CARTER GUNSMITHING (             938 WEST UTAH AVENUE, STE C                                       PAYSON                   UT           84651                            Supplier/ Services                        06/04/2020              $117.00
CAST COMPONENTS, LLC             PO Box 126                                                        SOUTHBRIDGE              MA           01550                            Supplier/ Services                        05/19/2020             $1,607.20
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        04/30/2020             $7,500.00
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        05/07/2020             $7,500.00
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        05/14/2020             $7,500.00
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        05/21/2020             $7,500.00
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        05/29/2020           $12,500.00
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        06/04/2020           $10,000.00
CASTLE METALS                    PO Box 844262                                                     BOSTON                   MA           02284-4262                       Supplier/ Services                        06/11/2020             $1,931.40
CBH Cooperative                  2020 LAZELLE STREET                                               Sturgis                  SD           57785                            Supplier/ Services                          5/27/2020               $23.13
CDNN SPORTS INC                  PO Box 6514                                                       ABILENE                  TX           79608                            Supplier/ Services                        07/09/2020             $6,180.00
CDW COMPUTER CENTERS             PO Box 75723                                                      CHICAGO                  IL           60675-5723                       Supplier/ Services                        05/07/2020             $1,462.01
CED                              PO Box 780758                                                     PHILADELPHIA             PA           19178-0758                       Supplier/ Services                        05/07/2020              $103.54
CED                              PO Box 780758                                                     PHILADELPHIA             PA           19178-0758                       Supplier/ Services                        05/19/2020              $243.45
CED/KEATHLEY-PATTERS             PO Box 310658                                                     DES MOINES               IA           50331-0658                       Supplier/ Services                        05/07/2020              $645.84
CED/KEATHLEY-PATTERS             PO Box 310658                                                     DES MOINES               IA           50331-0658                       Supplier/ Services                        06/25/2020           $19,001.73
CENTRACOM                        PO Box 7                                                          FAIRVIEW                 UT           84629-0007                       Supplier/ Services                        05/07/2020             $1,050.90
CENTRACOM                        PO Box 7                                                          FAIRVIEW                 UT           84629-0007                       Supplier/ Services                        06/04/2020             $1,009.31
CENTRACOM                        PO Box 7                                                          FAIRVIEW                 UT           84629-0007                       Supplier/ Services                        07/09/2020              $912.09
CENTRAL ELECTRIC SUP             190 NORTH 100 WEST                                                RICHFIELD                UT           84701-0815                       Supplier/ Services                        05/07/2020              $353.15
CENTRAL ELECTRIC SUP             190 NORTH 100 WEST                                                RICHFIELD                UT           84701-0815                       Supplier/ Services                        07/16/2020             $1,673.32
CENTRO INC                       PO Box 1000                                                       MEMPHIS                  TN           38148-0532                       Supplier/ Services                        05/07/2020                $74.40
CENTURY BUSINESS PRODUCTS, INC   PO BOX 1838                                                       SIOUX FALLS              SD           57101                            Supplier/ Services                          5/20/2020             $568.17
CENTURY BUSINESS PRODUCTS, INC   PO BOX 1838                                                       SIOUX FALLS              SD           57101                            Supplier/ Services                          6/17/2020             $387.37
CENTURY BUSINESS PRODUCTS, INC   PO BOX 1838                                                       SIOUX FALLS              SD           57101                            Supplier/ Services                          7/15/2020             $399.88
CENTURYLINK                      PO Box 4300                                                       CAROL STREAM             IL           60197-4300                       Supplier/ Services                        05/07/2020             $6,064.12
CENTURYLINK                      PO Box 4300                                                       CAROL STREAM             IL           60197-4300                       Supplier/ Services                        05/14/2020             $1,142.86
CENTURYLINK                      PO Box 4300                                                       CAROL STREAM             IL           60197-4300                       Supplier/ Services                        05/29/2020              $121.31
CENTURYLINK                      PO Box 4300                                                       CAROL STREAM             IL           60197-4300                       Supplier/ Services                        06/04/2020             $4,336.72
CENTURYLINK                      PO Box 4300                                                       CAROL STREAM             IL           60197-4300                       Supplier/ Services                        07/02/2020             $4,759.88
CENTURYLINK COMMUNIC             PO Box 52187                                                      PHOENIX                  AZ           85072-2187                       Supplier/ Services                        05/07/2020             $6,047.15
CENTURYLINK COMMUNIC             PO Box 52187                                                      PHOENIX                  AZ           85072-2187                       Supplier/ Services                        05/29/2020              $685.73
CENTURYLINK COMMUNIC             PO Box 52187                                                      PHOENIX                  AZ           85072-2187                       Supplier/ Services                        07/02/2020             $5,520.64
CERRO FABRICATED PRO             3668 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-0036                       Supplier/ Services                        05/21/2020           $27,940.00
CHANNEL-PRIME ALLIAN             8500-6566                                                         PHILADELPHIA             PA           19178-6566                       Supplier/ Services                        05/14/2020             $8,784.00
CHARLES G. WOOD                  337 BAITES RD                                                     TONEY                    AL           35773                            Supplier/ Services                        04/30/2020              $580.74




                                                                                                                  8 of 48
                                   Case 20-81688-CRJ11                           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                 Main Document     Page 93 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                            Total Amount or
              Claimant                 Address1                          Address2                     City                  State       Zip           Country        Reasons for payment or transfer   Dates of Payments          value
CHARLES G. WOOD          337 BAITES RD                                                       TONEY                     AL           35773                           Supplier/ Services                        06/18/2020              $219.39
CHARLES P. RINK JR.      100 ELECTRONICS BLVD SW                                             HUNTSVILLE                AL           35824                           Supplier/ Services                        07/22/2020              $494.32
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        04/28/2020           $10,556.24
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        05/14/2020           $11,962.74
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        05/29/2020           $11,597.47
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        06/12/2020           $10,065.31
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        06/18/2020             $6,248.22
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        06/24/2020             $5,331.15
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        07/02/2020             $4,960.03
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        07/17/2020             $8,945.73
CHARLOTTE FINANCIAL      6725 WILLIAM HARRY CT                                               CHARLOTTE                 NC           28211                           Supplier/ Services                        07/22/2020             $5,001.07
CHEELY CUSTOM GUNWOR     15785 STEGER INDUSTRIAL DRIVE                                       HUDSON                    MI           49247                           Supplier/ Services                        05/19/2020             $2,875.06
CHEMTECH-FORD LABRAT     9632 S 500 W                                                        SANDY                     UT           84070                           Supplier/ Services                        05/14/2020              $250.00
CHEMTECH-FORD LABRAT     9632 S 500 W                                                        SANDY                     UT           84070                           Supplier/ Services                        07/09/2020              $272.00
CHESSGROUP               7010 FLY ROAD                                                       EAST SYRACUSE             NY           13057                           Supplier/ Services                        04/30/2020             $4,439.65
CHESSGROUP               7010 FLY ROAD                                                       EAST SYRACUSE             NY           13057                           Supplier/ Services                        05/07/2020             $4,439.65
CHESSGROUP               7010 FLY ROAD                                                       EAST SYRACUSE             NY           13057                           Supplier/ Services                        05/14/2020             $4,439.65
CHESSGROUP               7010 FLY ROAD                                                       EAST SYRACUSE             NY           13057                           Supplier/ Services                        05/29/2020             $4,439.65
CHESSGROUP               7010 FLY ROAD                                                       EAST SYRACUSE             NY           13057                           Supplier/ Services                        06/04/2020             $4,439.65
CHRISMON REFRIGERATI     PO Box 390                                                          REIDSVILLE                NC           27323-0390                      Supplier/ Services                        04/30/2020              $355.73
CHRISMON REFRIGERATI     PO Box 390                                                          REIDSVILLE                NC           27323-0390                      Supplier/ Services                        05/14/2020              $234.32
CHRISTIAN C. HOGG        100 ELECTRONICS BLVD SW                                             HUNTSVILLE                AL           35824                           Employee                                  05/14/2020             $1,182.15
CHRISTINA GRAPP          628 HILLTOP DRIVE                                                   STEVENSVILLE              MT           59870                           Supplier/ Services                           5/6/2020             $350.00
CHRISTINA GRAPP          628 HILLTOP DRIVE                                                   STEVENSVILLE              MT           59870                           Supplier/ Services                          5/13/2020             $350.00
CHRISTINA GRAPP          628 HILLTOP DRIVE                                                   STEVENSVILLE              MT           59870                           Supplier/ Services                          6/17/2020             $350.00
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        04/30/2020             $5,657.36
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        05/07/2020             $7,985.74
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        05/14/2020           $10,247.14
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        05/19/2020             $1,165.44
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        05/21/2020             $7,428.56
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        05/29/2020             $8,116.13
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        06/04/2020             $8,621.59
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        06/05/2020           $10,665.85
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        07/02/2020           $22,307.59
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        07/09/2020             $5,708.08
CINTAS                   PO Box 650838                                                       DALLAS                    TX           75265-0838                      Supplier/ Services                        07/17/2020           $23,968.16
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        04/30/2020           $21,835.34
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        05/07/2020           $10,680.42
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        05/14/2020             $1,073.67
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        05/19/2020             $1,506.63
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        05/29/2020              $941.86
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        06/04/2020             $3,326.96
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        06/05/2020             $2,882.39
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        07/02/2020             $6,751.07
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        07/09/2020             $6,126.43
CINTAS CORPORATION       PO Box 631025                                                       CINCINNATI                OH           45263-1025                      Supplier/ Services                        07/17/2020             $2,658.20
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        04/30/2020              $400.22
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        05/07/2020              $124.63
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        05/14/2020              $400.22
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        05/19/2020              $124.63
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        05/29/2020              $400.22
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        06/04/2020              $124.63
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        06/05/2020              $524.85
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI                OH           45263-0803                      Supplier/ Services                        07/02/2020              $925.07




                                                                                                             9 of 48
                           Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                           Main Document     Page 94 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                         Total Amount or
              Claimant                 Address1                          Address2                     City                 State       Zip            Country     Reasons for payment or transfer   Dates of Payments          value
CINTAS CORPORATION #     PO Box 630803                                                       CINCINNATI               OH           45263-0803                    Supplier/ Services                        07/17/2020              $524.85
CISCO-EAGLE INC          DEPARTMENT 1225                                                     TULSA                    OK           74182                         Supplier/ Services                        05/07/2020              $749.50
CISCO-EAGLE INC          DEPARTMENT 1225                                                     TULSA                    OK           74182                         Supplier/ Services                        05/19/2020             $1,702.00
CITADEL ELECTRIC GRO     31710 E. COLBERN RD.                                                OAK GROVE                MO           64075                         Supplier/ Services                        07/02/2020             $5,015.00
CITY OF HUNTSVILLE U     112 SPRAGINS AVENUE                                                 HUNTSVILLE               AL           35801                         Supplier/ Services                        05/14/2020              $179.97
CITY OF HUNTSVILLE U     112 SPRAGINS AVENUE                                                 HUNTSVILLE               AL           35801                         Supplier/ Services                        05/29/2020          $219,431.50
CITY OF HUNTSVILLE U     112 SPRAGINS AVENUE                                                 HUNTSVILLE               AL           35801                         Supplier/ Services                        06/18/2020              $179.97
CITY OF HUNTSVILLE U     112 SPRAGINS AVENUE                                                 HUNTSVILLE               AL           35801                         Supplier/ Services                        06/25/2020          $199,956.35
CITY OF HUNTSVILLE U     112 SPRAGINS AVENUE                                                 HUNTSVILLE               AL           35801                         Supplier/ Services                        07/17/2020              $179.97
CITY OF LEXINGTON MO     919 FRANKLIN STREET                                                 LEXINGTON                MO           64067-1331                    Supplier/ Services                        05/14/2020                $99.28
CITY OF LEXINGTON MO     919 FRANKLIN STREET                                                 LEXINGTON                MO           64067-1331                    Supplier/ Services                        05/19/2020                $79.66
CITY OF LEXINGTON MO     919 FRANKLIN STREET                                                 LEXINGTON                MO           64067-1331                    Supplier/ Services                        05/29/2020             $1,770.92
CITY OF LEXINGTON MO     919 FRANKLIN STREET                                                 LEXINGTON                MO           64067-1331                    Supplier/ Services                        07/02/2020              $701.14
CITY OF LEXINGTON MO     919 FRANKLIN STREET                                                 LEXINGTON                MO           64067-1331                    Supplier/ Services                        07/09/2020                $40.00
CITY OF LEXINGTON MO     919 FRANKLIN STREET                                                 LEXINGTON                MO           64067-1331                    Supplier/ Services                        07/17/2020             $1,359.76
CLARION EVENTS LIMIT     1906 AL SHAFAR TOWER 1 - 122142                                     DUBAI                                               UNITED ARAB EMIRATES
                                                                                                                                                                 Supplier/ Services                        05/08/2020              $625.00
CLARK COUNTY TREASUR     501 E COURT AVENUE, ROOM 125                                        JEFFERSONVILLE           IN           47130-4090                    Supplier/ Services                        05/11/2020              $129.60
CLARKTRON PRODUCTS I     1525 KINGS HIGHWAY EAST                                             FAIRFIELD                CT           06824                         Supplier/ Services                        05/19/2020                $42.28
CLEAN HARBORS ENVIRO     PO Box 3442                                                         BOSTON                   MA           02241-3442                    Supplier/ Services                        06/18/2020           $14,163.79
CLM VIBETECH INC         7025 EAST K AVENUE                                                  KALAMAZOO                MI           49048                         Supplier/ Services                        05/19/2020              $650.40
CMS NORTH AMERICA        4095 KARONA COURT                                                   CALEDONIA                MI           49316                         Supplier/ Services                        06/04/2020              $702.11
COASTALTEK               204 BENNINGTON CIRCLE                                               COLUMBIA                 SC           29229                         Supplier/ Services                        05/19/2020              $812.40
COASTALTEK               204 BENNINGTON CIRCLE                                               COLUMBIA                 SC           29229                         Supplier/ Services                        06/04/2020             $1,183.68
COASTALTEK               204 BENNINGTON CIRCLE                                               COLUMBIA                 SC           29229                         Supplier/ Services                        07/16/2020              $517.00
CODALE ELECTRIC SUPP     5225 W 2400 S                                                       SALT LAKE CITY           UT           84120                         Supplier/ Services                        05/07/2020              $803.30
CODALE ELECTRIC SUPP     5225 W 2400 S                                                       SALT LAKE CITY           UT           84120                         Supplier/ Services                        05/19/2020             $1,382.80
CODALE ELECTRIC SUPP     5225 W 2400 S                                                       SALT LAKE CITY           UT           84120                         Supplier/ Services                        05/29/2020                $18.95
CODALE ELECTRIC SUPP     5225 W 2400 S                                                       SALT LAKE CITY           UT           84120                         Supplier/ Services                        06/04/2020                $67.03
CODE 3 SERVICES LLC      4624 JUNCTION CITY HIGHWAY                                          EL DORADO                AR           71730                         Supplier/ Services                        05/19/2020             $3,801.25
CODY L. LUCKENBACH       2320 NW 8TH ST.                                                     BLUE SPRINGS             MO           64015                         Supplier/ Services                        07/22/2020              $296.00
COLORADO DEPT OF REV     1375 SHERMAN ST                                                     DENVER                   CO           80261                         Tax                                       05/14/2020              $522.00
COLORADO DEPT OF REV     1375 SHERMAN ST                                                     DENVER                   CO           80261                         Tax                                       07/02/2020                 $0.00
COLORADO DEPT OF REV     1375 SHERMAN ST                                                     DENVER                   CO           80261                         Tax                                       07/06/2020              $510.00
COLORADO DEPT OF REV     1375 SHERMAN ST                                                     DENVER                   CO           80261                         Tax                                       07/20/2020              $533.00
COMAIRCO EQUIPMENT I     3250 UNION ROAD                                                     BUFFALO                  NY           14227                         Supplier/ Services                        06/25/2020           $18,162.50
COMBINED INSURANCE C     PO Box 8069                                                         CHICAGO                  IL           60680-8069                    Benefits                                  04/30/2020           $16,874.93
COMBINED INSURANCE C     PO Box 8069                                                         CHICAGO                  IL           60680-8069                    Benefits                                  05/29/2020           $16,798.51
COMBINED INSURANCE C     PO Box 8069                                                         CHICAGO                  IL           60680-8069                    Benefits                                  06/30/2020           $16,652.17
COMBUSTION & CONTROL     3321 WINBROOK DR                                                    MEMPHIS                  TN           38116                         Supplier/ Services                        05/07/2020                $81.22
COMFORT SYSTEMS USA      PO Box 16620                                                        LITTLE ROCK              AR           72231                         Supplier/ Services                        05/07/2020             $2,194.00
COMFORT SYSTEMS USA      PO Box 16620                                                        LITTLE ROCK              AR           72231                         Supplier/ Services                        06/04/2020           $18,800.00
COMFORT SYSTEMS USA      PO Box 16620                                                        LITTLE ROCK              AR           72231                         Supplier/ Services                        06/05/2020           $18,318.75
COMFORT SYSTEMS USA      PO Box 16620                                                        LITTLE ROCK              AR           72231                         Supplier/ Services                        07/09/2020           $14,392.50
COMFORT SYSTEMS USA      PO Box 16620                                                        LITTLE ROCK              AR           72231                         Supplier/ Services                        07/17/2020           $45,008.20
COMMERCIAL PLATING C     9100 RIVERVIEW DRIVE                                                SAINT LOUIS              MO           63137                         Supplier/ Services                        04/30/2020              $806.40
COMMERCIAL PLATING C     9100 RIVERVIEW DRIVE                                                SAINT LOUIS              MO           63137                         Supplier/ Services                        05/07/2020             $1,961.96
COMPACTING TOOLING I     403 WIDE DR                                                         MC KEESPORT              PA           15135                         Supplier/ Services                        05/19/2020              $955.00
COMPONENT TECHNOLOGI     68 HOLMES ROAD                                                      NEWINGTON                CT           06111                         Supplier/ Services                        05/07/2020             $2,508.70
COMPONENT TECHNOLOGI     68 HOLMES ROAD                                                      NEWINGTON                CT           06111                         Supplier/ Services                        05/19/2020             $1,775.00
COMPONENTS CO. INC       3320 Intertech Drive                                                Brookfield               WI           53045                         Supplier/ Services                          6/24/2020             $493.00
COMPRESSOR-PUMP & SE     3333 W 2400 S                                                       SALT LAKE CITY           UT           84119                         Supplier/ Services                        05/19/2020             $1,309.76
CONDAT CORPORATION       PO Box 8014                                                         ANN ARBOR                MI           48107                         Supplier/ Services                        05/29/2020             $1,499.30
CONSTELLATION NEWENE     PO Box 5473                                                         CAROL STREAM             IL           60197-5473                    Supplier/ Services                        05/07/2020           $39,437.40
CONSTELLATION NEWENE     PO Box 5473                                                         CAROL STREAM             IL           60197-5473                    Supplier/ Services                        06/04/2020           $35,262.28




                                                                                                           10 of 48
                           Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                             Desc
                                                                           Main Document     Page 95 of 147
                                                                                                 In re Remington Arms Company, LLC
                                                                                                          Case No. 20-81692
                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                              Total Amount or
              Claimant                   Address1                          Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
CONSTELLATION NEWENE      PO Box 5473                                                          CAROL STREAM             IL           60197-5473                       Supplier/ Services                        07/02/2020           $35,238.02
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        04/30/2020          $229,490.85
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        05/07/2020          $192,789.21
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        05/14/2020          $165,690.12
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        05/21/2020          $303,837.82
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        05/29/2020          $195,607.92
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        06/04/2020          $143,463.29
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        06/12/2020          $250,596.49
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        06/25/2020          $147,752.44
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        06/30/2020          $327,803.59
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        07/09/2020          $154,852.48
CONTINENTAL TRAFFIC       5100 POPLAR AVENUE - 15TH FLOOR                                      MEMPHIS                  TN           38137                            Supplier/ Services                        07/17/2020          $162,830.35
CONTRAST EQUIPMENT C      4759 OLD HIGHWAY 8                                                   MOUNDS VIEW              MN           55112                            Supplier/ Services                        05/19/2020              $238.09
CONTRAST EQUIPMENT C      4759 OLD HIGHWAY 8                                                   MOUNDS VIEW              MN           55112                            Supplier/ Services                        06/04/2020             $3,348.01
CONTRAST EQUIPMENT C      4759 OLD HIGHWAY 8                                                   MOUNDS VIEW              MN           55112                            Supplier/ Services                        06/11/2020             $1,685.06
CONTRAST EQUIPMENT C      4759 OLD HIGHWAY 8                                                   MOUNDS VIEW              MN           55112                            Supplier/ Services                        07/02/2020             $1,880.68
CONTROLLER OF STATE       PO Box 942850                                                        SACRAMENTO               CA           94250-5873                       Supplier/ Services                        05/29/2020             $3,899.00
CONWAY TURNING AND M      PO Box 16474                                                         LITTLE ROCK              AR           72231                            Supplier/ Services                        05/14/2020           $31,288.40
CORE SERVICES, LLC        1271 SHINE AVENUE                                                    MYRTLE BEACH             SC           29577                            Supplier/ Services                        05/14/2020             $3,490.00
CORETTE BLACK CARLSO      129 WEST PARK STREET, SUITE 301                                      BUTTE                    MT           59701                            Supplier/ Services                        05/14/2020           $12,737.28
CORETTE BLACK CARLSO      129 WEST PARK STREET, SUITE 301                                      BUTTE                    MT           59701                            Supplier/ Services                        07/17/2020           $10,000.00
CORPORATE OTV 2020                                                                                                                                                    Supplier/ Services                        04/30/2020             $3,000.00
CORPORATE OTV 2020                                                                                                                                                    Supplier/ Services                        05/07/2020              $150.00
CORPORATE OTV 2020                                                                                                                                                    Supplier/ Services                        05/29/2020             $8,000.00
CORTEK INC                12 E V HOGAN DRIVE                                                   HAMLET                   NC           28345                            Supplier/ Services                        05/29/2020             $6,450.55
CORTEK INC                12 E V HOGAN DRIVE                                                   HAMLET                   NC           28345                            Supplier/ Services                        06/04/2020           $28,395.09
CORTEK INC                12 E V HOGAN DRIVE                                                   HAMLET                   NC           28345                            Supplier/ Services                        07/02/2020             $8,674.92
COUNT ON TOOLS            2481 HILTON DRIVE, SUITE 3                                           GAINESVILLE              GA           30501                            Supplier/ Services                        05/07/2020           $15,900.00
COUSINEAU WOOD PRODU      3 VALLEY ROAD                                                        NORTH ANSON              ME           04958                            Supplier/ Services                        04/29/2020           $52,786.32
COUSINEAU WOOD PRODU      3 VALLEY ROAD                                                        NORTH ANSON              ME           04958                            Supplier/ Services                        05/14/2020           $25,107.49
COUSINEAU WOOD PRODU      3 VALLEY ROAD                                                        NORTH ANSON              ME           04958                            Supplier/ Services                        06/04/2020           $41,122.35
COUSINEAU WOOD PRODU      3 VALLEY ROAD                                                        NORTH ANSON              ME           04958                            Supplier/ Services                        06/11/2020           $34,938.89
COUSINEAU WOOD PRODU      3 VALLEY ROAD                                                        NORTH ANSON              ME           04958                            Supplier/ Services                        07/09/2020           $53,323.43
COX COMMUNICATIONS        PO Box 248871                                                        OKLAHOMA CITY            OK           73124-8871                       Supplier/ Services                        05/14/2020              $219.95
COX COMMUNICATIONS        PO Box 248871                                                        OKLAHOMA CITY            OK           73124-8871                       Supplier/ Services                        07/02/2020              $189.95
CPP STEEL TREATERS I      PO BOX 933157                                                        CLEVELAND                OH           44193                            Supplier/ Services                        05/29/2020           $25,444.45
CPP STEEL TREATERS I      PO BOX 933157                                                        CLEVELAND                OH           44193                            Supplier/ Services                        07/09/2020           $45,036.70
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        05/07/2020           $16,920.98
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        05/29/2020             $3,703.40
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        06/04/2020           $10,246.80
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        06/25/2020           $10,019.43
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        07/02/2020           $10,178.31
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        07/09/2020           $10,396.56
CREED MONARCH INC         PO BOX 550                                                           NEW BRITAIN              CT           06050                            Supplier/ Services                        07/17/2020           $10,144.72
CREFORM CORPORATION       PO Box 281485                                                        ATLANTA                  GA           30384-1485                       Supplier/ Services                        05/29/2020              $131.34
CROW-BURLINGAME COMP      PO Box 111                                                           LITTLE ROCK              AR           72203                            Supplier/ Services                        05/19/2020             $1,048.41
CROW-BURLINGAME COMP      PO Box 111                                                           LITTLE ROCK              AR           72203                            Supplier/ Services                        07/02/2020              $465.88
CROWN LIFT TRUCKS         PO Box 641173                                                        CINCINNATI               OH           45264-1173                       Supplier/ Services                        05/07/2020             $1,110.22
CROWN LIFT TRUCKS         PO Box 641173                                                        CINCINNATI               OH           45264-1173                       Supplier/ Services                        07/16/2020              $416.37
CROWN SECURITY PRODUCTS   PO BOX 740255                                                        BOYNTON BEACH            FL           33474                            Supplier/ Services                           5/6/2020             $935.66
CTS SERVICES INC          902 MILLER COVE                                                      BENTON                   AR           72019                            Supplier/ Services                        05/14/2020           $20,049.11
CTS SERVICES INC          902 MILLER COVE                                                      BENTON                   AR           72019                            Supplier/ Services                        06/12/2020           $27,533.33
CTS SERVICES INC          902 MILLER COVE                                                      BENTON                   AR           72019                            Supplier/ Services                        06/18/2020             $5,438.20
CTS SERVICES INC          902 MILLER COVE                                                      BENTON                   AR           72019                            Supplier/ Services                        07/09/2020           $18,838.70




                                                                                                             11 of 48
                            Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                             Main Document     Page 96 of 147
                                                                                                          In re Remington Arms Company, LLC
                                                                                                                   Case No. 20-81692
                                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                       Total Amount or
              Claimant                           Address1                           Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
CTS SERVICES INC                  902 MILLER COVE                                                       BENTON                     AR           72019                          Supplier/ Services                        07/17/2020             $6,407.78
CULLIGAN OF THE NORTHERN HILL     3339 EAST COLORADO BLVD                                               SPEARFISH                  SD           57783                          Supplier/ Services                          4/29/2020               $55.38
CULLIGAN OF THE NORTHERN HILL     3339 EAST COLORADO BLVD                                               SPEARFISH                  SD           57783                          Supplier/ Services                          5/13/2020               $34.61
CULLIGAN OF THE NORTHERN HILL     3339 EAST COLORADO BLVD                                               SPEARFISH                  SD           57783                          Supplier/ Services                          5/20/2020               $42.44
CULLIGAN OF THE NORTHERN HILL     3339 EAST COLORADO BLVD                                               SPEARFISH                  SD           57783                          Supplier/ Services                          5/27/2020               $55.38
CULLIGAN OF THE NORTHERN HILL     3339 EAST COLORADO BLVD                                               SPEARFISH                  SD           57783                          Supplier/ Services                          6/17/2020               $39.94
CULLIGAN OF THE NORTHERN HILL     3339 EAST COLORADO BLVD                                               SPEARFISH                  SD           57783                          Supplier/ Services                          6/17/2020               $62.30
CUSTOM COLLAGEN INC               1220 WEST CAPITOL DRIVE                                               ADDISON                    IL           60101                          Supplier/ Services                        04/30/2020             $6,252.50
CUSTOM GUN COATINGS               17045 SMITH RD                                                        SMITHSVILLE                MO           64089                          Supplier/ Services                          4/29/2020             $290.43
CUSTOM GUN COATINGS               17045 SMITH RD                                                        SMITHSVILLE                MO           64089                          Supplier/ Services                           5/6/2020             $695.37
CUSTOM GUN COATINGS               17045 SMITH RD                                                        SMITHSVILLE                MO           64089                          Supplier/ Services                          5/27/2020            $1,315.72
CUSTOM GUN COATINGS               17045 SMITH RD                                                        SMITHSVILLE                MO           64089                          Supplier/ Services                           6/3/2020            $1,128.34
CUSTOM GUN COATINGS               17045 SMITH RD                                                        SMITHSVILLE                MO           64089                          Supplier/ Services                           7/8/2020             $238.68
CUSTOM METALS                     PO Box 192865                                                         LITTLE ROCK                AR           72219-2865                     Supplier/ Services                        05/29/2020             $6,686.00
CUSTOM PACKAGING LP               20 BEALE ROAD                                                         ARDEN                      NC           28704-9213                     Supplier/ Services                        04/30/2020             $5,000.00
CUSTOM PACKAGING LP               20 BEALE ROAD                                                         ARDEN                      NC           28704-9213                     Supplier/ Services                        05/07/2020             $4,263.42
CUSTOM PACKAGING LP               20 BEALE ROAD                                                         ARDEN                      NC           28704-9213                     Supplier/ Services                        06/05/2020             $5,899.77
CUSTOM PACKAGING LP               20 BEALE ROAD                                                         ARDEN                      NC           28704-9213                     Supplier/ Services                        06/11/2020           $22,660.03
CUSTOM PACKAGING LP               20 BEALE ROAD                                                         ARDEN                      NC           28704-9213                     Supplier/ Services                        07/09/2020             $3,946.33
CUSTOM TOOL & MODEL               151 INDUSTRIAL DRIVE                                                  FRANKFORT                  NY           13340                          Supplier/ Services                        05/29/2020             $2,900.00
CUSWORTH DOOR & WIND              PO Box 437                                                            MARCY                      NY           134030437                      Supplier/ Services                        05/07/2020             $1,456.00
CUTTING EDGE MACHINI              75 BASIN RUN ROAD                                                     DRIFTING                   PA           16834                          Supplier/ Services                        06/11/2020             $9,207.36
CUYAHOGA PLASTICS                 1265 BABBITT ROAD                                                     CLEVELAND                  OH           44132-2798                     Supplier/ Services                        05/19/2020              $975.00
D & D MANUFACTURING               500 TERRITORIAL DRIVE                                                 BOLINGBROOK                IL           60440                          Supplier/ Services                        05/07/2020           $66,221.50
D & D MANUFACTURING               500 TERRITORIAL DRIVE                                                 BOLINGBROOK                IL           60440                          Supplier/ Services                        06/12/2020           $20,329.50
D & D MANUFACTURING               500 TERRITORIAL DRIVE                                                 BOLINGBROOK                IL           60440                          Supplier/ Services                        06/19/2020           $27,471.00
DAKOTA KUSTOM COATINGS            3470 WHITEWOOD SERVICE RD                                             STURGIS                    SD           57785                          Supplier/ Services                          4/29/2020             $236.75
DAKOTA MACHINE WORKS              300 NORTH MAIN ST.                                                    CORONA                     SD           57227                          Supplier/ Services                           5/6/2020            $1,833.84
DAKOTA MACHINE WORKS              300 NORTH MAIN ST.                                                    CORONA                     SD           57227                          Supplier/ Services                          5/27/2020            $1,963.50
DAKOTA MACHINE WORKS              300 NORTH MAIN ST.                                                    CORONA                     SD           57227                          Supplier/ Services                          5/27/2020               $16.57
DAKOTA MACHINE WORKS              300 NORTH MAIN ST.                                                    CORONA                     SD           57227                          Supplier/ Services                          6/24/2020            $1,849.12
DALLAS SAFARI CLUB                13709 GAMMA ROAD                                                      DALLAS                     TX           75244                          Supplier/ Services                        06/05/2020           $14,300.00
DANA CLAYBROOK                    235 SARDIS LOOP                                                       MADISON                    NC           27025                          Supplier/ Services                        07/22/2020              $441.00
DARRELL HANNA & ASSOCIATES, INC   PO BOX 66209                                                          ORANGE PARK                FL           32065                          Supplier/ Services                          5/20/2020             $100.00
DATA CHAMBERS LLC                 3310 OLD LEXINGTON ROAD                                               WINSTON-SALEM              NC           27107                          Supplier/ Services                        06/05/2020           $27,689.20
DAVID L ELLIS CO INC              PO Box 592                                                            ACTON                      MA           01720                          Supplier/ Services                        05/19/2020             $2,845.00
DAY PITNEY LLP                    1 JEFFERSON ROAD                                                      PARSIPPANY                 NJ           07054-2833                     Supplier/ Services                        05/29/2020           $72,704.45
DAY PITNEY LLP                    1 JEFFERSON ROAD                                                      PARSIPPANY                 NJ           07054-2833                     Supplier/ Services                        06/04/2020           $24,000.00
DAY PITNEY LLP                    1 JEFFERSON ROAD                                                      PARSIPPANY                 NJ           07054-2833                     Supplier/ Services                        06/05/2020           $24,000.00
DAY PITNEY LLP                    1 JEFFERSON ROAD                                                      PARSIPPANY                 NJ           07054-2833                     Supplier/ Services                        07/09/2020           $10,000.00
DAY PITNEY LLP                    1 JEFFERSON ROAD                                                      PARSIPPANY                 NJ           07054-2833                     Supplier/ Services                        07/17/2020           $10,000.00
DAYTON LAMINA CORP                PO Box 77000                                                          DETROIT                    MI           48277-1830                     Supplier/ Services                        05/14/2020           $20,002.82
DAYTON LAMINA CORP                PO Box 77000                                                          DETROIT                    MI           48277-1830                     Supplier/ Services                        05/21/2020           $10,963.82
DAYTON LAMINA CORP                PO Box 77000                                                          DETROIT                    MI           48277-1830                     Supplier/ Services                        05/29/2020           $10,963.82
DAYTON LAMINA CORP                PO Box 77000                                                          DETROIT                    MI           48277-1830                     Supplier/ Services                        06/04/2020           $10,963.82
DAYTON ROGERS OF NEW              8401 WEST 35W SERVICE DRIVE                                           MINNEAPOLIS                MN           55449                          Supplier/ Services                        07/17/2020              $551.69
DECIMET SALES INC                 14200 JAMES ROAD                                                      ROGERS                     MN           55374                          Supplier/ Services                        05/07/2020           $31,548.25
DECIMET SALES INC                 14200 JAMES ROAD                                                      ROGERS                     MN           55374                          Supplier/ Services                        05/14/2020           $31,548.25
DECIMET SALES INC                 14200 JAMES ROAD                                                      ROGERS                     MN           55374                          Supplier/ Services                        05/21/2020           $21,000.00
DECIMET SALES INC                 14200 JAMES ROAD                                                      ROGERS                     MN           55374                          Supplier/ Services                        05/29/2020           $11,548.25
DECIMET SALES INC                 14200 JAMES ROAD                                                      ROGERS                     MN           55374                          Supplier/ Services                        06/04/2020           $11,548.25
DELAWARE DIVISION OF              PO Box 898                                                            DOVER                      DE           19903-0898                     Tax                                       06/01/2020             $1,800.00
DELONG EQUIPMENT COM              1216 ZONOLIT ROAD                                                     ATLANTA                    GA           30306                          Supplier/ Services                        05/07/2020             $1,540.00
DELONG EQUIPMENT COM              1216 ZONOLIT ROAD                                                     ATLANTA                    GA           30306                          Supplier/ Services                        07/02/2020              $206.00




                                                                                                                        12 of 48
                                    Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                      Main Document     Page 97 of 147
                                                                                                            In re Remington Arms Company, LLC
                                                                                                                     Case No. 20-81692
                                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                         Total Amount or
                Claimant                              Address1                        Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
DELTA DEFENSE LLC                     1000 FREEDOM WAY                                                    WEST BEND                WI           53095                            Supplier/ Services                        05/19/2020             $4,000.00
DELTA FORMS INC                       5 GERMANY DRIVE                                                     WILMINGTON               DE           19804                            Supplier/ Services                        05/19/2020             $3,604.93
DEPARTMENT OF FINANC                  PO Box 6350                                                         Tallahasse               FL           32314                            Supplier/ Services                        04/27/2020             $2,991.00
DEPARTMENT OF TAX &                   PO Box 1826                                                         CHARLESTON               WV           25327-1826                       Tax                                       05/01/2020              $363.47
DEPARTMENT OF TAX &                   PO Box 1826                                                         CHARLESTON               WV           25327-1826                       Tax                                       06/18/2020                $50.00
DEPARTMENT OF TAX &                   PO Box 1826                                                         CHARLESTON               WV           25327-1826                       Tax                                       07/22/2020              $394.96
DG ADVISOR LLC                        PO Box 248                                                          DUBOIS                   WY           82513                            Supplier/ Services                        05/29/2020             $9,000.00
DIANE COMBS                           100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  05/07/2020              $138.75
DIANE COMBS                           100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/04/2020                $25.00
DIATEST GAGES & TOOL                  1188 HEATHER DRIVE                                                  LAKE ZURICH              IL           60047                            Supplier/ Services                        07/16/2020              $339.00
DICK WILLIAMS GUNSMI                  4985 COLE RD                                                        SAGINAW                  MI           48601                            Supplier/ Services                        04/30/2020             $2,034.25
DICK WILLIAMS GUNSMI                  4985 COLE RD                                                        SAGINAW                  MI           48601                            Supplier/ Services                        05/29/2020              $549.44
DICKINSON WRIGHT PLL                  2600 WEST BIG BEAVER RD, SUITE 300                                  TROY                     MI           48084                            Supplier/ Services                        04/30/2020             $3,311.20
DICKINSON WRIGHT PLL                  2600 WEST BIG BEAVER RD, SUITE 300                                  TROY                     MI           48084                            Supplier/ Services                        07/09/2020              $540.00
DIE-NAMIC INC                         PO BOX 30516                                                        LANSING                  MI           48909-8016                       Supplier/ Services                        05/07/2020           $25,080.00
DIE-NAMIC INC                         PO BOX 30516                                                        LANSING                  MI           48909-8016                       Supplier/ Services                        05/29/2020           $50,625.00
DIE-NAMIC INC                         PO BOX 30516                                                        LANSING                  MI           48909-8016                       Supplier/ Services                        06/04/2020           $26,000.00
DIE-NAMIC INC                         PO BOX 30516                                                        LANSING                  MI           48909-8016                       Supplier/ Services                        06/12/2020           $20,610.00
DIE-NAMIC INC                         PO BOX 30516                                                        LANSING                  MI           48909-8016                       Supplier/ Services                        07/09/2020           $25,050.00
DIE-NAMIC INC                         PO BOX 30516                                                        LANSING                  MI           48909-8016                       Supplier/ Services                        07/17/2020           $20,040.00
DIGITAL PRINT & IMAG                  902 S CUMBERLAND STREET                                             LITTLE ROCK              AR           72202                            Supplier/ Services                        05/07/2020              $859.69
DISERIO MARTIN O'CON                  ONE ATLANTIC STREET                                                 STAMFORD                 CT           06901                            Supplier/ Services                        05/19/2020             $4,565.00
DISPLAY PACK                          650 WEST STREET                                                     CEDAR SPRINGS            MI           49319                            Supplier/ Services                        05/14/2020             $8,632.86
DISPLAY PACK                          650 WEST STREET                                                     CEDAR SPRINGS            MI           49319                            Supplier/ Services                        05/19/2020             $3,500.00
DIVVY PAY INC                         3300 NORTH ASHTON BLVD, SUITE 460                                   LEHI                     UT           84043                            Supplier/ Services                        05/11/2020           $21,592.51
DIVVY PAY INC                         3300 NORTH ASHTON BLVD, SUITE 460                                   LEHI                     UT           84043                            Supplier/ Services                        06/04/2020           $14,366.34
DIVVY PAY INC                         3300 NORTH ASHTON BLVD, SUITE 460                                   LEHI                     UT           84043                            Supplier/ Services                        07/03/2020           $21,000.96
DIVVY PAY INC                         3300 NORTH ASHTON BLVD, SUITE 460                                   LEHI                     UT           84043                            Supplier/ Services                        07/23/2020           $17,943.17
Dixie Industrial Finishing Co. Inc.   4925 S ROYAL ATLANTA DR                                             TUCKER                   GA           30084                            Supplier/ Services                          5/20/2020            $1,071.68
Dixie Industrial Finishing Co. Inc.   4925 S ROYAL ATLANTA DR                                             TUCKER                   GA           30084                            Supplier/ Services                           6/3/2020            $1,265.04
Dixie Industrial Finishing Co. Inc.   4925 S ROYAL ATLANTA DR                                             TUCKER                   GA           30084                            Supplier/ Services                          6/17/2020             $650.00
Dixie Industrial Finishing Co. Inc.   4925 S ROYAL ATLANTA DR                                             TUCKER                   GA           30084                            Supplier/ Services                          7/15/2020             $650.00
DOUGLAS BARRELS, INC                  5504 Big Tyler Road                                                 CHARLESTON               WV           25313                            Supplier/ Services                          5/13/2020             $778.20
DOUGLAS BARRELS, INC                  5504 Big Tyler Road                                                 CHARLESTON               WV           25313                            Supplier/ Services                          5/27/2020             $210.60
DOUGLAS BARRELS, INC                  5504 Big Tyler Road                                                 CHARLESTON               WV           25313                            Supplier/ Services                           6/3/2020             $157.80
DOUGLAS BARRELS, INC                  5504 Big Tyler Road                                                 CHARLESTON               WV           25313                            Supplier/ Services                          6/17/2020            $2,685.00
DOUGLAS BARRELS, INC                  5504 Big Tyler Road                                                 CHARLESTON               WV           25313                            Supplier/ Services                          6/24/2020             $410.40
DOUGLAS L. LOWES                      14 BOXFORD DR                                                       BELLA VISTA              AR           72715                            Supplier/ Services                        07/09/2020              $131.87
DOVICO SOFTWARE                       2020 PENNSYLVANIA AVE #459                                          WASHINGTON               DC           20006                            Supplier/ Services                        05/19/2020             $3,000.00
DPSI                                  PO Box 43308                                                        BIRMINGHAM               AL           35243                            Supplier/ Services                        04/30/2020             $1,595.89
DPSI                                  PO Box 43308                                                        BIRMINGHAM               AL           35243                            Supplier/ Services                        05/07/2020             $2,975.78
DPSI                                  PO Box 43308                                                        BIRMINGHAM               AL           35243                            Supplier/ Services                        05/14/2020             $7,361.74
DPSI                                  PO Box 43308                                                        BIRMINGHAM               AL           35243                            Supplier/ Services                        05/19/2020             $2,487.84
DPSI                                  PO Box 43308                                                        BIRMINGHAM               AL           35243                            Supplier/ Services                        06/04/2020             $1,784.97
DPSI                                  PO Box 43308                                                        BIRMINGHAM               AL           35243                            Supplier/ Services                        07/09/2020             $3,789.53
DRIV-LOK INC                          1140 PARK AVE                                                       SYCAMORE                 IL           60178                            Supplier/ Services                        06/25/2020           $17,702.79
DUBOIS CHEMICALS INC                  PO Box 51048                                                        INDIAN ORCHARD           MA           01151-5048                       Supplier/ Services                        05/14/2020           $20,267.18
DUBOIS CHEMICALS INC                  PO Box 51048                                                        INDIAN ORCHARD           MA           01151-5048                       Supplier/ Services                        06/04/2020           $20,283.61
DUBOIS CHEMICALS INC                  PO Box 51048                                                        INDIAN ORCHARD           MA           01151-5048                       Supplier/ Services                        07/17/2020           $68,162.33
DUKE ENERGY                           PO Box 70516                                                        CHARLOTTE                NC           28272-0516                       Supplier/ Services                        05/07/2020             $3,881.71
DUKE ENERGY                           PO Box 70516                                                        CHARLOTTE                NC           28272-0516                       Supplier/ Services                        05/14/2020              $386.34
DUKE ENERGY                           PO Box 70516                                                        CHARLOTTE                NC           28272-0516                       Supplier/ Services                        06/04/2020             $3,704.51
DUKE ENERGY                           PO Box 70516                                                        CHARLOTTE                NC           28272-0516                       Supplier/ Services                        07/02/2020             $5,395.14
DUKE ENERGY                           PO Box 70516                                                        CHARLOTTE                NC           28272-0516                       Supplier/ Services                        07/17/2020              $385.70




                                                                                                                        13 of 48
                                        Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                        Main Document     Page 98 of 147
                                                                                                   In re Remington Arms Company, LLC
                                                                                                            Case No. 20-81692
                                                         SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                               Total Amount or
             Claimant                  Address1                              Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments         value
DVORAK INSTRUMENTS I    PO Box 701716                                                            TULSA                      OK           74170                          Supplier/ Services                        05/07/2020             $257.55
DWIGHT BRIGGS           100 ELECTRONICS BLVD SW                                                  HUNTSVILLE                 AL           35824                          Employee                                  07/02/2020             $261.78
DYCHEM INTERNATIONAL    560 NORTH 500 WEST                                                       SALT LAKE CITY             UT           84116-3429                     Supplier/ Services                        05/19/2020            $4,112.17
DYCHEM INTERNATIONAL    560 NORTH 500 WEST                                                       SALT LAKE CITY             UT           84116-3429                     Supplier/ Services                        06/11/2020            $3,758.22
E M CAHILL CO           519 WILBUR AVE S                                                         SYRACUSE                   NY           13204                          Supplier/ Services                        05/19/2020            $7,052.40
EBELING ENTERPRISES     6865 SOUTH HIGHWAY 89                                                    WILLARD                    UT           84340                          Supplier/ Services                        05/19/2020             $660.00
EBELING ENTERPRISES     6865 SOUTH HIGHWAY 89                                                    WILLARD                    UT           84340                          Supplier/ Services                        06/11/2020            $1,260.00
EBERLESTOCK USA         2900 WEST MAIN STREET                                                    BOISE                      ID           83702                          Supplier/ Services                        06/11/2020          $14,315.20
EBONEX                  18400 RIALTO STREET                                                      MELVINDALE                 MI           48122-1946                     Supplier/ Services                        07/16/2020             $630.00
ECENTA                  325 N ST. PAUL AVE. SUITE 2825                                           DALLAS                     TX           75201                          Supplier/ Services                        04/30/2020            $3,600.00
ECENTA                  325 N ST. PAUL AVE. SUITE 2825                                           DALLAS                     TX           75201                          Supplier/ Services                        06/04/2020            $1,800.00
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        04/30/2020         $145,611.08
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        05/07/2020         $190,939.13
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        05/14/2020         $146,786.74
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        05/21/2020         $100,000.00
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        05/29/2020         $192,136.56
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        06/04/2020         $133,036.90
ECO-BAT INDIANA LLC     PO Box 846010                                                            DALLAS                     TX           75284-6010                     Supplier/ Services                        06/12/2020          $92,586.21
ECONOMY SPRING          3028 MOMENTUM PLACE                                                      CHICAGO                    IL           60689                          Supplier/ Services                        05/14/2020            $2,200.00
ECONOMY SPRING          3028 MOMENTUM PLACE                                                      CHICAGO                    IL           60689                          Supplier/ Services                        05/21/2020            $2,200.00
ECONOMY SPRING          3028 MOMENTUM PLACE                                                      CHICAGO                    IL           60689                          Supplier/ Services                        05/29/2020            $2,200.00
ECONOMY SPRING          3028 MOMENTUM PLACE                                                      CHICAGO                    IL           60689                          Supplier/ Services                        06/04/2020            $2,200.00
EFD INC                 21076 NETWORK PLACE                                                      CHICAGO                    IL           60673-1210                     Supplier/ Services                        05/19/2020            $4,198.86
EFECTOR INC             8538-307                                                                 PHILADELPHIA               PA           19171-0307                     Supplier/ Services                        05/19/2020             $384.00
EG INDUSTRIES           PO Box 643963                                                            PITTSBURGH                 PA           15264-3963                     Supplier/ Services                        05/29/2020          $19,568.30
ELECTRO-TECH INC        408 SANDBROOK ROAD                                                       CHESHIRE                   CT           06410                          Supplier/ Services                        07/17/2020          $85,064.12
ELI JOHNSON             1169 W 200 S                                                             Springville                UT           84663                          Supplier/ Services                        06/25/2020               $69.00
EMPIRE DISTRICT         PO Box 650689                                                            DALLAS                     TX           75265-0689                     Supplier/ Services                        05/07/2020          $10,502.03
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  04/27/2020            $1,976.82
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  04/28/2020            $2,551.76
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  04/29/2020             $184.44
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  04/30/2020         $283,353.63
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/01/2020             $585.90
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/04/2020            $2,603.80
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/05/2020             $912.13
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/06/2020             $190.57
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/07/2020         $281,051.60
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/08/2020             $784.75
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/11/2020            $3,538.89
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/12/2020            $1,858.80
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/13/2020               $93.09
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/14/2020         $316,419.06
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/15/2020             $883.04
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/18/2020            $2,560.79
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/19/2020            $1,631.20
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/20/2020             $127.40
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/21/2020         $307,680.38
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/22/2020             $564.11
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/26/2020            $2,471.41
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/27/2020            $2,857.90
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/28/2020               $80.57
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  05/29/2020         $278,461.79
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  06/01/2020            $2,324.45
EMPIRE HEALTHCHOICE     3350 PEACHTREE RD NE                                                     ATLANTA                    GA           30326                          Benefits                                  06/02/2020            $1,424.24




                                                                                                                 14 of 48
                           Case 20-81688-CRJ11                                 Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                               Main Document     Page 99 of 147
                                                                                           In re Remington Arms Company, LLC
                                                                                                    Case No. 20-81692
                                                 SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                       Total Amount or
            Claimant                  Address1                       Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments         value
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/03/2020               $16.56
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/04/2020         $146,093.86
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/05/2020            $1,490.50
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/08/2020            $4,758.00
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/09/2020            $1,137.98
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/10/2020               $79.31
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/11/2020         $400,396.61
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/12/2020             $319.24
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/15/2020            $1,019.90
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/16/2020            $3,595.85
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/17/2020               $45.25
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/18/2020         $362,593.07
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/19/2020             $852.38
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/22/2020            $1,986.03
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/23/2020             $707.63
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/24/2020         $223,276.78
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/25/2020             $439.85
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/26/2020             $457.35
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/29/2020             $796.27
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  06/30/2020            $2,475.44
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/01/2020             $139.05
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/02/2020         $221,470.72
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/03/2020             $532.22
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/06/2020            $3,098.33
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/07/2020            $1,630.84
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/09/2020         $229,015.72
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/10/2020            $1,031.29
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/13/2020            $3,788.13
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/14/2020            $1,340.66
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/15/2020             $154.90
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/16/2020         $409,012.19
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/17/2020             $723.12
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/20/2020            $2,489.73
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/21/2020            $2,101.66
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/22/2020               $80.00
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/23/2020         $179,582.26
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/24/2020             $580.29
EMPIRE HEALTHCHOICE    3350 PEACHTREE RD NE                                              ATLANTA                  GA           30326                            Benefits                                  07/27/2020            $1,991.75
ENERSOLV CORPORATION   PO Box 1646                                                       DECATUR                  AL           35602                            Supplier/ Services                        04/30/2020            $5,780.60
ENERSOLV CORPORATION   PO Box 1646                                                       DECATUR                  AL           35602                            Supplier/ Services                        05/07/2020            $2,145.20
ENERSOLV CORPORATION   PO Box 1646                                                       DECATUR                  AL           35602                            Supplier/ Services                        05/14/2020            $1,107.60
ENERSOLV CORPORATION   PO Box 1646                                                       DECATUR                  AL           35602                            Supplier/ Services                        06/04/2020          $15,599.14
ENERSOLV CORPORATION   PO Box 1646                                                       DECATUR                  AL           35602                            Supplier/ Services                        07/02/2020          $12,074.38
ENGIS CORP             105 W HINTZ RD                                                    WHEELING                 IL           60090-6038                       Supplier/ Services                        05/07/2020            $1,188.00
ENGRAVING SYSTEMS LL   170 CIMARRON ROAD                                                 MIDDLETOWN               CT           06457                            Supplier/ Services                        05/19/2020            $3,381.90
ENTEL DATA FORMS       108 EAST MAIN STREET                                              FRANKFORT                NY           13340                            Supplier/ Services                        05/07/2020             $576.00
ENTRUST MANUFACTURIN   N58 W14630 SHAWN CIRCLE                                           MENOMONEE FALLS          WI           53051                            Supplier/ Services                        05/14/2020            $4,343.00
ENTRUST MANUFACTURIN   N58 W14630 SHAWN CIRCLE                                           MENOMONEE FALLS          WI           53051                            Supplier/ Services                        05/21/2020            $2,171.50
ENTRUST MANUFACTURIN   N58 W14630 SHAWN CIRCLE                                           MENOMONEE FALLS          WI           53051                            Supplier/ Services                        05/29/2020            $1,085.75
ENTRUST MANUFACTURIN   N58 W14630 SHAWN CIRCLE                                           MENOMONEE FALLS          WI           53051                            Supplier/ Services                        06/04/2020            $1,085.75
ENVIRONMENTAL WORKS    1455 EAST CHESTNUT EXPRESSWAY                                     SPRINGFIELD              MO           65802                            Supplier/ Services                        05/19/2020            $3,570.00
EQUISTAR CHEMICALS L   PO Box 301673                                                     DALLAS                   TX           75303-1673                       Supplier/ Services                        04/30/2020          $36,150.90
EQUISTAR CHEMICALS L   PO Box 301673                                                     DALLAS                   TX           75303-1673                       Supplier/ Services                        05/07/2020          $43,240.00
EQUISTAR CHEMICALS L   PO Box 301673                                                     DALLAS                   TX           75303-1673                       Supplier/ Services                        05/14/2020          $43,240.00




                                                                                                       15 of 48
                         Case 20-81688-CRJ11                           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                       Main Document    Page 100 of 147
                                                                                                    In re Remington Arms Company, LLC
                                                                                                             Case No. 20-81692
                                                          SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                 Total Amount or
              Claimant                      Address1                          Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
EQUISTAR CHEMICALS L           PO Box 301673                                                      DALLAS                     TX           75303-1673                     Supplier/ Services                        05/21/2020           $86,480.00
EQUISTAR CHEMICALS L           PO Box 301673                                                      DALLAS                     TX           75303-1673                     Supplier/ Services                        06/23/2020           $57,825.00
EQUISTAR CHEMICALS L           PO Box 301673                                                      DALLAS                     TX           75303-1673                     Supplier/ Services                        07/09/2020           $57,825.00
ERGO GRIPS/FALCON INDUSTRIES   PO BOX 1459                                                        MORIARTY                   NM           87035                          Supplier/ Services                           6/3/2020            $2,126.98
ERIC SUAREZ                    100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  05/14/2020              $509.59
ERIC SUAREZ                    100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  06/04/2020              $717.78
ERIC SUAREZ                    100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  06/18/2020              $320.64
ERIC SUAREZ                    100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  07/22/2020              $801.94
ERNST & YOUNG - ATLA           PO Box 933514                                                      ATLANTA                    GA           31193-3514                     Tax                                       05/14/2020           $12,500.00
ERNST & YOUNG - ATLA           PO Box 933514                                                      ATLANTA                    GA           31193-3514                     Tax                                       05/29/2020           $12,500.00
ERNST & YOUNG - ATLA           PO Box 933514                                                      ATLANTA                    GA           31193-3514                     Tax                                       06/04/2020           $12,500.00
ERNST & YOUNG - ATLA           PO Box 933514                                                      ATLANTA                    GA           31193-3514                     Tax                                       07/17/2020           $12,500.00
ERNST & YOUNG - ATLA           PO Box 933514                                                      ATLANTA                    GA           31193-3514                     Tax                                       07/27/2020           $58,150.00
ERP MAESTRO INC                6400 NORTH ANDREWS AVE, SUITE 210                                  FORT LAUDERDALE            FL           33309                          Supplier/ Services                        04/30/2020             $1,768.62
ERP MAESTRO INC                6400 NORTH ANDREWS AVE, SUITE 210                                  FORT LAUDERDALE            FL           33309                          Supplier/ Services                        05/07/2020             $1,768.62
ERP MAESTRO INC                6400 NORTH ANDREWS AVE, SUITE 210                                  FORT LAUDERDALE            FL           33309                          Supplier/ Services                        05/14/2020             $1,768.62
ERP MAESTRO INC                6400 NORTH ANDREWS AVE, SUITE 210                                  FORT LAUDERDALE            FL           33309                          Supplier/ Services                        05/29/2020             $1,768.62
ERP MAESTRO INC                6400 NORTH ANDREWS AVE, SUITE 210                                  FORT LAUDERDALE            FL           33309                          Supplier/ Services                        06/04/2020             $1,768.62
ERP MAESTRO INC                6400 NORTH ANDREWS AVE, SUITE 210                                  FORT LAUDERDALE            FL           33309                          Supplier/ Services                        07/02/2020           $14,149.34
ESKER INC                      PO Box 44953                                                       MADISON                    WI           53744-4953                     Supplier/ Services                        05/07/2020              $588.18
ESKER INC                      PO Box 44953                                                       MADISON                    WI           53744-4953                     Supplier/ Services                        05/19/2020              $586.53
ESRT FIRST STAMFORD            PO Box 2044                                                        HICKSVILLE                 NY           11802                          Rent                                      04/30/2020           $55,958.02
ESRT FIRST STAMFORD            PO Box 2044                                                        HICKSVILLE                 NY           11802                          Rent                                      06/05/2020           $56,639.31
ESRT FIRST STAMFORD            PO Box 2044                                                        HICKSVILLE                 NY           11802                          Rent                                      07/09/2020           $54,162.41
EURO OPTICS LTD                635 NORTH LOYALSOCK AVENUE                                         MONTOURSVILLE              PA           17754                          Supplier/ Services                        05/29/2020             $1,459.03
EVERGY INC                     PO Box 219703                                                      KANSAS CITY                MO           64121-9703                     Supplier/ Services                        05/14/2020             $8,886.50
EVERGY INC                     PO Box 219703                                                      KANSAS CITY                MO           64121-9703                     Supplier/ Services                        06/04/2020             $9,880.57
EVERGY INC                     PO Box 219703                                                      KANSAS CITY                MO           64121-9703                     Supplier/ Services                        06/25/2020           $25,532.08
EVERGY INC                     PO Box 219703                                                      KANSAS CITY                MO           64121-9703                     Supplier/ Services                        07/09/2020           $13,134.27
EVOQUA WATER TECHNOL           28563 NETWORK PLACE                                                CHICAGO                    IL           60673-1285                     Supplier/ Services                        05/29/2020           $10,252.71
EVOQUA WATER TECHNOL           28563 NETWORK PLACE                                                CHICAGO                    IL           60673-1285                     Supplier/ Services                        06/04/2020           $10,144.01
EVOQUA WATER TECHNOL           28563 NETWORK PLACE                                                CHICAGO                    IL           60673-1285                     Supplier/ Services                        06/11/2020           $10,129.00
EXECUTECH UTAH INC             1314 WEST 11400 SOUTH, SUITE 200                                   SOUTH JORDAN               UT           84095                          Supplier/ Services                        05/07/2020              $740.04
EXECUTECH UTAH INC             1314 WEST 11400 SOUTH, SUITE 200                                   SOUTH JORDAN               UT           84095                          Supplier/ Services                        06/04/2020              $246.68
EXECUTECH UTAH INC             1314 WEST 11400 SOUTH, SUITE 200                                   SOUTH JORDAN               UT           84095                          Supplier/ Services                        07/09/2020              $246.68
EXPRESS SCRIPTS INC            14000 RIVERPORT DRIVE                                              MARYLAND HEIGHTS           MO           63043                          Benefits                                  04/30/2020          $157,865.60
EXPRESS SCRIPTS INC            14000 RIVERPORT DRIVE                                              MARYLAND HEIGHTS           MO           63043                          Benefits                                  05/13/2020          $247,605.01
EXPRESS SCRIPTS INC            14000 RIVERPORT DRIVE                                              MARYLAND HEIGHTS           MO           63043                          Benefits                                  05/28/2020          $202,367.50
EXPRESS SCRIPTS INC            14000 RIVERPORT DRIVE                                              MARYLAND HEIGHTS           MO           63043                          Benefits                                  06/10/2020          $193,242.32
EXPRESS SCRIPTS INC            14000 RIVERPORT DRIVE                                              MARYLAND HEIGHTS           MO           63043                          Benefits                                  06/24/2020          $193,863.28
EXPRESS SCRIPTS INC            14000 RIVERPORT DRIVE                                              MARYLAND HEIGHTS           MO           63043                          Benefits                                  07/15/2020          $255,038.35
F W WEBB CO                    160 MIDDLESEX TURNPIKE                                             BEDFORD                    MA           01730                          Supplier/ Services                        06/04/2020           $18,157.30
FAB-RON INC                    725 PIKE AVENUE                                                    NORTH LITTLE ROCK          AR           72114                          Supplier/ Services                        05/07/2020             $6,016.08
FALCON SHEET METAL I           850 NORTHPOINTE CIRCLE                                             NORTH SALT LAKE            UT           84054                          Supplier/ Services                        07/16/2020              $900.23
FALCON TOOL CO INC             2615 AERO PARK DRIVE                                               TRAVERSE CITY              MI           49686                          Supplier/ Services                        06/04/2020              $539.97
FALCON TOOL CO INC             2615 AERO PARK DRIVE                                               TRAVERSE CITY              MI           49686                          Supplier/ Services                        07/16/2020              $429.60
FARMINGTON ADMINISTR           30 WATERSIDE DR                                                    FARMINGTON                 CT           06034                          Payroll                                   04/30/2020           $26,837.11
FARMINGTON ADMINISTR           30 WATERSIDE DR                                                    FARMINGTON                 CT           06034                          Payroll                                   06/01/2020           $19,000.91
FARMINGTON ADMINISTR           30 WATERSIDE DR                                                    FARMINGTON                 CT           06034                          Payroll                                   07/01/2020           $16,096.65
Fastenal Company               PO BOX 978                                                         Winona                     MN           55987-0978                     Supplier/ Services                          4/29/2020               $68.74
Fastenal Company               PO BOX 978                                                         Winona                     MN           55987-0978                     Supplier/ Services                          5/27/2020               $69.00
Fastenal Company               PO BOX 978                                                         Winona                     MN           55987-0978                     Supplier/ Services                           6/3/2020             $175.75
Fastenal Company               PO BOX 978                                                         Winona                     MN           55987-0978                     Supplier/ Services                          6/17/2020               $83.91
FEEDING CONCEPTS INC           15235 HERRIMAN BLVD                                                NOBLESVILLE                IN           46060                          Supplier/ Services                        04/30/2020           $19,985.00




                                                                                                                  16 of 48
                                 Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                Main Document    Page 101 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                           Total Amount or
              Claimant                  Address1                         Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments         value
FEEDING CONCEPTS INC     15235 HERRIMAN BLVD                                                 NOBLESVILLE              IN           46060                            Supplier/ Services                        05/07/2020            $8,600.00
FERMER PRECISION INC     161 CLEAR ROAD                                                      ORISKANY                 NY           13424                            Supplier/ Services                        05/21/2020            $6,000.00
FERMER PRECISION INC     161 CLEAR ROAD                                                      ORISKANY                 NY           13424                            Supplier/ Services                        05/29/2020            $6,000.00
FERMER PRECISION INC     161 CLEAR ROAD                                                      ORISKANY                 NY           13424                            Supplier/ Services                        06/04/2020            $3,000.00
FERMER PRECISION INC     161 CLEAR ROAD                                                      ORISKANY                 NY           13424                            Supplier/ Services                        06/19/2020          $12,142.36
FIKE CORP                704 SW 10TH STREET                                                  BLUE SPRINGS             MO           64015                            Supplier/ Services                        05/19/2020            $4,361.81
FIRST CHOICE PACKAGI     PO BOX 72547                                                        CLEVELAND                OH           44192-0002                       Supplier/ Services                        05/14/2020          $40,071.97
FIRST ELECTRIC COOPE     PO Box 5018                                                         JACKSONVILLE             AR           72078                            Supplier/ Services                        05/14/2020         $135,723.73
FIRST ELECTRIC COOPE     PO Box 5018                                                         JACKSONVILLE             AR           72078                            Supplier/ Services                        06/18/2020             $273.98
FIRST ELECTRIC COOPE     PO Box 5018                                                         JACKSONVILLE             AR           72078                            Supplier/ Services                        06/25/2020         $138,825.81
FIRST ELECTRIC COOPE     PO Box 5018                                                         JACKSONVILLE             AR           72078                            Supplier/ Services                        07/17/2020               $27.78
FISHER SCIENTIFIC        PO Box 404705                                                       ATLANTA                  GA           30384-4705                       Supplier/ Services                        05/19/2020             $118.54
FLETCHER MACHINE IND     4305 E US HWY 64                                                    LEXINGTON                NC           27292                            Supplier/ Services                        07/02/2020            $1,893.40
FLEXPAK                  1894 W 2425 S                                                       WOODS CROSS              UT           84087                            Supplier/ Services                        05/07/2020             $210.00
FLEXPAK                  1894 W 2425 S                                                       WOODS CROSS              UT           84087                            Supplier/ Services                        07/02/2020            $3,801.72
FLEXPAK                  1894 W 2425 S                                                       WOODS CROSS              UT           84087                            Supplier/ Services                        07/16/2020            $4,329.94
FLORIDA DEPT OF REVE     5050 W TENNESSEE ST                                                 TALLAHASSEE              FL           32399-0125                       Tax                                       05/20/2020             $449.57
FLORIDA DEPT OF REVE     5050 W TENNESSEE ST                                                 TALLAHASSEE              FL           32399-0125                       Tax                                       06/19/2020             $644.12
FLORIDA DEPT OF REVE     5050 W TENNESSEE ST                                                 TALLAHASSEE              FL           32399-0125                       Tax                                       07/20/2020             $721.03
FORGE METAL FINISHIN     383 BUELL ROAD                                                      ROCHESTER                NY           14624                            Supplier/ Services                        05/07/2020             $683.69
FORT DEARBORN COMPAN     PO Box 74008096                                                     CHICAGO                  IL           60674-8096                       Supplier/ Services                        05/07/2020            $8,034.22
FORT DEARBORN COMPAN     PO Box 74008096                                                     CHICAGO                  IL           60674-8096                       Supplier/ Services                        05/14/2020          $11,919.21
FORT DEARBORN COMPAN     PO Box 74008096                                                     CHICAGO                  IL           60674-8096                       Supplier/ Services                        07/09/2020            $5,738.86
FOX VALLEY SPRING CO     N915 CRAFTSMEN DRIVE                                                GREENVILLE               WI           54942                            Supplier/ Services                        05/07/2020             $131.25
FOX VALLEY SPRING CO     N915 CRAFTSMEN DRIVE                                                GREENVILLE               WI           54942                            Supplier/ Services                        05/19/2020            $4,690.00
FRED GUNN                100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/11/2020            $1,680.32
FREEWAY CORP             9301 ALLEN DR                                                       CLEVELAND                OH           44125                            Supplier/ Services                        05/19/2020            $4,854.00
FRIDAY, ELDREDGE & C     400 W CAPITOL                                                       LITTLE ROCK              AR           72201                            Supplier/ Services                        07/17/2020            $1,650.00
FRONTIER COMMUNICATI     PO Box 740407                                                       CINCINNATI               OH           45274-0407                       Supplier/ Services                        05/07/2020               $49.49
FRONTIER COMMUNICATI     PO Box 740407                                                       CINCINNATI               OH           45274-0407                       Supplier/ Services                        05/14/2020               $49.33
FRONTIER COMMUNICATI     PO Box 740407                                                       CINCINNATI               OH           45274-0407                       Supplier/ Services                        07/17/2020               $38.87
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        04/30/2020          $30,000.00
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        05/07/2020          $38,852.26
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        05/14/2020          $51,000.00
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        05/21/2020          $26,000.00
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        05/28/2020         $186,471.03
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        06/02/2020         $185,699.02
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        06/05/2020          $48,192.00
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        06/19/2020         $120,831.58
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        06/24/2020          $60,658.83
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        07/02/2020         $100,085.88
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        07/09/2020          $72,414.28
FSW FUNDING JAGEMANN     PO Box 467                                                          DES MOINES               IA           50302-0467                       Supplier/ Services                        07/17/2020          $90,000.00
FTN ASSOCIATES LTD       3 INNWOOD CIRCLE, SUITE 220                                         LITTLE ROCK              AR           72211                            Supplier/ Services                        04/30/2020          $12,025.47
FUCHS LUBRICANTS CO      PO Box 71735                                                        CHICAGO                  IL           60694-1735                       Supplier/ Services                        06/15/2020          $12,766.46
FUCHS LUBRICANTS CO      PO Box 71735                                                        CHICAGO                  IL           60694-1735                       Supplier/ Services                        07/17/2020                $0.00
FUCHS LUBRICANTS CO      PO Box 71735                                                        CHICAGO                  IL           60694-1735                       Supplier/ Services                        07/21/2020          $15,257.26
FUSION INC               PO BOX 932424                                                       CLEVELAND                OH           44193                            Supplier/ Services                        05/29/2020            $6,821.25
FUSION TECHNOLOGY LL     8874 CRAIL COVE                                                     GERMANTOWN               TN           38139                            Supplier/ Services                        05/07/2020            $6,850.60
FUTURAMIK                2189 SILAS DEANE HIGHWAY, SUITE 3                                   ROCKY HILL               CT           06067                            Supplier/ Services                        06/04/2020            $6,880.00
FUTURAMIK                2189 SILAS DEANE HIGHWAY, SUITE 3                                   ROCKY HILL               CT           06067                            Supplier/ Services                        07/02/2020          $11,640.00
FW PROPERTIES            PO Box 98                                                           HERREID                  SD           57632                            Rent                                      04/30/2020            $1,250.00
FW PROPERTIES            PO Box 98                                                           HERREID                  SD           57632                            Rent                                      06/04/2020            $1,250.00
FW PROPERTIES            PO Box 98                                                           HERREID                  SD           57632                            Rent                                      07/02/2020            $1,250.00




                                                                                                           17 of 48
                           Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                           Main Document    Page 102 of 147
                                                                                                In re Remington Arms Company, LLC
                                                                                                         Case No. 20-81692
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                             Total Amount or
              Claimant                     Address1                       Address2                     City                 State        Zip           Country        Reasons for payment or transfer   Dates of Payments          value
G&H Distributing Inc.      1151 PLANT STREET                                                  RAPID CITY               SD           57702-9331                       Supplier/ Services                          4/29/2020               $96.18
G&H Distributing Inc.      1151 PLANT STREET                                                  RAPID CITY               SD           57702-9331                       Supplier/ Services                           5/6/2020             $483.03
G&H Distributing Inc.      1151 PLANT STREET                                                  RAPID CITY               SD           57702-9331                       Supplier/ Services                           6/3/2020             $213.94
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        04/30/2020           $30,893.19
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        05/07/2020             $6,500.00
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        05/14/2020           $81,215.59
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        05/21/2020           $38,188.34
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        05/29/2020           $32,521.77
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        06/04/2020           $33,799.53
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        06/12/2020           $18,278.36
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        06/25/2020           $66,237.13
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        07/02/2020           $37,057.24
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        07/09/2020           $28,291.71
G4S SECURE SOLUTIONS       PO Box 277469                                                      ATLANTA                  GA           30384-7469                       Supplier/ Services                        07/17/2020           $28,174.16
G96 Products Co            85 5th Ave. Bldg #6                                                Paterson                 NJ           07524                            Supplier/ Services                          5/20/2020             $197.00
GAGE CRIB WORLDWIDE INC.   6701 OLD 28TH ST SE                  SUITE B                       GRAND RAPIDS             MI           49546-6937                       Supplier/ Services                           5/6/2020             $174.00
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        05/01/2020           $28,877.22
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        05/14/2020           $84,351.00
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        05/29/2020             $9,290.00
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        06/01/2020           $52,854.87
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        07/02/2020          $150,000.45
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        07/07/2020           $65,926.17
GALLAGHER BASSETT SE       15763 COLLECTIONS CTR DR                                           CHICAGO                  IL           60693                            Supplier/ Services                        07/17/2020              $205.00
GARCO FILTRATION           1241 N KINDER                                                      NIXA                     MO           65714                            Supplier/ Services                        05/14/2020             $1,020.80
GASH PLUMBING INC          14465 ROCKY FORD ROAD                                              HIGGINSVILLE             MO           64037                            Supplier/ Services                        07/21/2020           $10,000.00
GAUTHIER SHEET METAL       PO Box 152                                                         UTICA                    NY           13501                            Supplier/ Services                        05/19/2020             $3,879.00
GENERAL CARBIDE CORP       PO BOX 645215                                                      PITTSBURGH               PA           15264-5215                       Supplier/ Services                        05/19/2020             $2,080.90
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        04/30/2020           $50,000.00
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        05/07/2020           $50,000.00
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        05/14/2020           $22,493.97
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        05/20/2020           $25,000.00
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        05/29/2020           $50,000.00
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        06/04/2020           $25,000.00
GENERAL DYNAMICS           55 MASSON STREET, C.P 5520                                         VALLEYFIELD              QC           J6S 4V9       CANADA             Supplier/ Services                        06/15/2020           $25,000.00
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      04/30/2020          $183,862.39
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      05/07/2020          $124,225.92
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      05/14/2020           $17,142.09
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      05/21/2020          $104,368.10
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      05/29/2020           $93,727.21
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      06/04/2020           $58,793.69
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      06/25/2020          $124,225.92
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      07/02/2020           $56,806.58
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      07/09/2020          $206,180.04
GEODIS LOGISTICS LLC       15604 COLLECTIONS CENTER DRIVE                                     CHICAGO                  IL           60693                            Rent                                      07/17/2020          $134,980.92
GEORGIA SALES AND US       PO Box 105296                                                      ATLANTA                  GA           30348                            Tax                                       05/20/2020              $628.41
GEORGIA SALES AND US       PO Box 105296                                                      ATLANTA                  GA           30348                            Tax                                       06/19/2020              $390.97
GEORGIA SALES AND US       PO Box 105296                                                      ATLANTA                  GA           30348                            Tax                                       07/20/2020              $228.14
GERDAU AMERISTEEL US       25654 NETWORK PLACE                                                CHICAGO                  IL           60673-1256                       Supplier/ Services                        05/21/2020           $73,807.98
GERDAU AMERISTEEL US       25654 NETWORK PLACE                                                CHICAGO                  IL           60673-1256                       Supplier/ Services                        05/29/2020           $38,947.02
GERDAU MAC STEEL           25654 NETWORK PLACE                                                CHICAGO                  IL           60673-1256                       Supplier/ Services                        06/04/2020           $20,276.10
GF MACHINING SOLUTIO       560 BOND STREET                                                    LINCOLNSHIRE             IL           60069                            Supplier/ Services                        05/07/2020             $1,988.21
GHENT INDUSTRIAL SUP       PO Box 637                                                         JUDSONIA                 AR           72081                            Supplier/ Services                        05/19/2020              $429.08
GIFT CHECK PROGRAM 2       1400 OPUS PLACE, SUITE 810                                         DOWNERS GROVE            IL           60515                            Supplier/ Services                        06/04/2020           $16,642.00
GLASSELL FAMILY LLC        PO BOX 177                                                         FAYETTEVILLE             AR           72702                            Rent                                      04/30/2020             $2,190.63




                                                                                                            18 of 48
                             Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                            Main Document    Page 103 of 147
                                                                                                       In re Remington Arms Company, LLC
                                                                                                                Case No. 20-81692
                                                             SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                    Total Amount or
              Claimant                            Address1                       Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
GLASSELL FAMILY LLC               PO BOX 177                                                         FAYETTEVILLE             AR           72702                            Rent                                      05/29/2020             $2,190.63
GLASSELL FAMILY LLC               PO BOX 177                                                         FAYETTEVILLE             AR           72702                            Rent                                      06/30/2020             $2,190.63
GLOBAL TRADING AGENT              464 ALLEN ROAD                                                     SWEETWATER               TN           37874                            Supplier/ Services                        07/09/2020             $4,875.00
GLORIA COMPTON                    2592 ARKANSAS HWY 15 NORTH                                         LONOKE                   AR           72086                            Supplier/ Services                        04/30/2020             $1,156.53
GLORIA COMPTON                    2592 ARKANSAS HWY 15 NORTH                                         LONOKE                   AR           72086                            Supplier/ Services                        06/10/2020              $874.97
GLORIA COMPTON                    2592 ARKANSAS HWY 15 NORTH                                         LONOKE                   AR           72086                            Supplier/ Services                        07/21/2020             $1,138.55
GOLDENWEST LUBRICANT              1937 MOUNT VERNON AVENUE                                           POMONA                   CA           91768-3312                       Supplier/ Services                        07/10/2020           $17,558.00
GOPHER RESOURCE LLC               2900 LONE OAK PARKWAY, STE 140A                                    EAGAN                    MN           55121                            Supplier/ Services                        04/30/2020           $20,000.00
GOPHER RESOURCE LLC               2900 LONE OAK PARKWAY, STE 140A                                    EAGAN                    MN           55121                            Supplier/ Services                        05/07/2020           $20,000.00
GOPHER RESOURCE LLC               2900 LONE OAK PARKWAY, STE 140A                                    EAGAN                    MN           55121                            Supplier/ Services                        05/14/2020           $20,000.00
GOPHER RESOURCE LLC               2900 LONE OAK PARKWAY, STE 140A                                    EAGAN                    MN           55121                            Supplier/ Services                        05/21/2020           $20,000.00
GOPHER RESOURCE LLC               2900 LONE OAK PARKWAY, STE 140A                                    EAGAN                    MN           55121                            Supplier/ Services                        05/29/2020           $20,000.00
GOPHER RESOURCE LLC               2900 LONE OAK PARKWAY, STE 140A                                    EAGAN                    MN           55121                            Supplier/ Services                        06/04/2020           $10,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        04/30/2020             $7,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        05/07/2020             $7,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        05/14/2020             $7,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        05/21/2020             $7,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        05/29/2020             $7,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        06/04/2020             $7,000.00
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        06/25/2020           $35,091.51
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        07/09/2020           $40,012.07
GRACE ENGINEERING CO              34775 POTTER STREET                                                MEMPHIS                  MI           48041                            Supplier/ Services                        07/17/2020           $40,032.53
GRAF & SONS INC                   4050 S CLARK                                                       MEXICO                   MO           65265                            Supplier/ Services                        05/19/2020              $130.88
GRAF & SONS INC                   4050 S CLARK                                                       MEXICO                   MO           65265                            Supplier/ Services                        06/04/2020                $67.98
GRAF & SONS INC                   4050 S CLARK                                                       MEXICO                   MO           65265                            Supplier/ Services                        07/16/2020                $89.99
GRAINGER                          DEPT 846253466                                                     PALATINE                 IL           60038-0001                       Supplier/ Services                        05/07/2020                $68.43
GRAINGER                          DEPT 846253466                                                     PALATINE                 IL           60038-0001                       Supplier/ Services                        05/14/2020           $23,047.83
GRANT THORNTON LLP                PO BOX 532019                                                      ATLANTA                  GA           30353-2019                       Supplier/ Services                        04/30/2020           $23,831.00
GRAY REED & MCGRAW L              1300 POST OAK BOULEVARD #2000                                      HOUSTON                  TX           77056                            Supplier/ Services                        07/17/2020             $1,892.59
GRAYBAR ELECTRIC CO               12444 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-2444                       Supplier/ Services                        05/07/2020             $3,500.00
GRAYBAR ELECTRIC CO               12444 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-2444                       Supplier/ Services                        05/14/2020             $4,143.15
GRAYBAR ELECTRIC CO               12444 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-2444                       Supplier/ Services                        05/19/2020              $400.95
GRAYBAR ELECTRIC CO               12444 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-2444                       Supplier/ Services                        07/02/2020             $1,007.93
GREAT LAKES MACHINER              4 Lancaster Parkway                                                LANCASTER                NY           14086                            Supplier/ Services                        05/07/2020             $2,999.50
GREAT LAKES MACHINER              4 Lancaster Parkway                                                LANCASTER                NY           14086                            Supplier/ Services                        05/21/2020             $5,801.00
GREAT LAKES MACHINER              4 Lancaster Parkway                                                LANCASTER                NY           14086                            Supplier/ Services                        06/04/2020             $1,887.00
GREATAMERICA FINANCI              PO Box 660831                                                      DALLAS                   TX           75266-0831                       Supplier/ Services                        05/14/2020              $251.28
GREATAMERICA FINANCI              PO Box 660831                                                      DALLAS                   TX           75266-0831                       Supplier/ Services                        06/04/2020              $251.28
GREATAMERICA FINANCI              PO Box 660831                                                      DALLAS                   TX           75266-0831                       Supplier/ Services                        07/02/2020              $251.28
GREGORY S. ZIELKE                 810 NW 871 St Rd                                                   Centerview               MO           64019                            Supplier/ Services                        07/02/2020              $130.76
GS1 US INC                        PO Box 78000                                                       DETROIT                  MI           48278-1271                       Supplier/ Services                        05/19/2020             $3,200.00
GT MIDWEST                        2202 SOUTH WEST STREET                                             WICHITA                  KS           67213                            Supplier/ Services                        05/07/2020             $1,898.78
GT MIDWEST                        2202 SOUTH WEST STREET                                             WICHITA                  KS           67213                            Supplier/ Services                        05/14/2020             $2,617.87
GT MIDWEST                        2202 SOUTH WEST STREET                                             WICHITA                  KS           67213                            Supplier/ Services                        05/19/2020             $4,001.43
GT MIDWEST                        2202 SOUTH WEST STREET                                             WICHITA                  KS           67213                            Supplier/ Services                        07/02/2020             $5,888.84
GX2BYS, INC. DBA WHOLESALE PARTS SOLUTIONS
                                  PO BOX 31                                                          RAPID CITY               SD           57709                            Supplier/ Services                          4/29/2020            $1,883.55
H F BROWN MACHINE CO              708 STATE STREET                                                   UTICA                    NY           13503-0849                       Supplier/ Services                        06/10/2020           $24,036.00
HAAS SAW & SUPPLY LL              4929 MARLIN DRIVE                                                  MACHESNEY PARK           IL           61115                            Supplier/ Services                        05/19/2020              $343.00
HAAS SAW & SUPPLY LL              4929 MARLIN DRIVE                                                  MACHESNEY PARK           IL           61115                            Supplier/ Services                        06/11/2020              $203.00
HANDS ACROSS THE VAL              PO Box 388                                                         ILION                    NY           13357-0388                       Supplier/ Services                        05/19/2020              $671.00
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        04/30/2020           $11,715.34
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        05/07/2020           $15,000.00
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        05/14/2020           $15,000.00
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        05/21/2020           $15,000.00




                                                                                                                   19 of 48
                                    Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                   Main Document    Page 104 of 147
                                                                                                       In re Remington Arms Company, LLC
                                                                                                                Case No. 20-81692
                                                             SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                    Total Amount or
              Claimant                           Address1                        Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        06/11/2020           $25,000.00
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        06/19/2020           $65,434.50
HANSFORD PARTS AND P              1675 WAYNEPORT ROAD                                                MACEDON                  NY           14502                            Supplier/ Services                        07/17/2020           $25,188.87
HARCROS CHEMICALS IN              PO Box 74583                                                       CHICAGO                  IL           60695                            Supplier/ Services                        06/04/2020           $15,588.53
HARCROS CHEMICALS IN              PO Box 74583                                                       CHICAGO                  IL           60695                            Supplier/ Services                        06/12/2020           $24,368.93
HARCROS CHEMICALS IN              PO Box 74583                                                       CHICAGO                  IL           60695                            Supplier/ Services                        07/02/2020           $16,194.17
HARDINGE INC.                     PO BOX 392768                                                      PITTSGURGH               PA           15251-9754                       Supplier/ Services                           5/6/2020             $235.84
HARTMAN ENTERPRISES               455 ELIZABETH STREET                                               ONEIDA                   NY           13421                            Supplier/ Services                        04/30/2020             $6,472.00
HARTMAN ENTERPRISES               455 ELIZABETH STREET                                               ONEIDA                   NY           13421                            Supplier/ Services                        05/07/2020           $10,296.00
HARTMAN ENTERPRISES               455 ELIZABETH STREET                                               ONEIDA                   NY           13421                            Supplier/ Services                        05/14/2020             $3,744.00
HARVEY DAVIDSON SALE              149 WEST MAIN STREET                                               WATERVILLE               NY           13480-1165                       Supplier/ Services                        05/29/2020           $15,565.30
HAYLEY DUNN                       100 ELECTRONICS BLVD SW                                            HUNTSVILLE               AL           35824                            Employee                                  06/04/2020                $41.40
HAZMAT INC                        PO Box 768                                                         NEWPORT BEACH            CA           92661                            Supplier/ Services                        05/19/2020             $3,341.85
HEALTH AND SAFETY RE              180 ELWOOD DRIVE                                                   ROCHESTER                NY           14616                            Supplier/ Services                        05/14/2020             $5,000.00
HELIO PRECISION INC               601 NORTH SKOKIE HIGHWAY                                           LAKE BLUFF               IL           60044                            Supplier/ Services                        04/30/2020           $52,060.80
HELIO PRECISION INC               601 NORTH SKOKIE HIGHWAY                                           LAKE BLUFF               IL           60044                            Supplier/ Services                        05/07/2020           $51,070.80
HELIO PRECISION INC               601 NORTH SKOKIE HIGHWAY                                           LAKE BLUFF               IL           60044                            Supplier/ Services                        05/14/2020           $53,826.00
HELIO PRECISION INC               601 NORTH SKOKIE HIGHWAY                                           LAKE BLUFF               IL           60044                            Supplier/ Services                        05/29/2020           $51,029.60
HELIO PRECISION INC               601 NORTH SKOKIE HIGHWAY                                           LAKE BLUFF               IL           60044                            Supplier/ Services                        06/04/2020           $52,811.36
HELIO PRECISION INC               601 NORTH SKOKIE HIGHWAY                                           LAKE BLUFF               IL           60044                            Supplier/ Services                        07/02/2020           $50,324.40
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   04/28/2020          $210,521.92
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   05/12/2020          $217,622.74
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   05/26/2020          $222,893.39
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   06/09/2020          $213,702.53
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   06/19/2020          $223,258.80
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   07/07/2020          $224,384.95
HELPSIDE ID INC                   395 WEST 600 NORTH                                                 LINDON                   UT           84042                            Payroll                                   07/21/2020          $206,315.39
HENKEL CORPORATION                PO Box 281666                                                      ATLANTA                  GA           30384-1666                       Supplier/ Services                        05/29/2020             $6,778.68
HERAEUS NOBLELIGHT A              21533 NETWORK PLACE                                                CHICAGO                  IL           60673-1215                       Supplier/ Services                        05/14/2020             $3,024.20
HERITAGE ENVIRONMENTAL SVC, LLC   PO BOX 933024                                                      CLEVELAND                OH           44193                            Supplier/ Services                           5/6/2020            $1,646.70
HERKIMER COUNTY SEWE              106 W MAIN ST- P O 361                                             MOHAWK                   NY           13407-0361                       Supplier/ Services                        05/19/2020                $31.50
HERKIMER COUNTY SEWE              106 W MAIN ST- P O 361                                             MOHAWK                   NY           13407-0361                       Supplier/ Services                        05/29/2020           $45,771.75
HERKIMER TOOL & MACH              125 MARGINAL RD                                                    HERKIMER                 NY           13350-2305                       Supplier/ Services                        05/19/2020             $3,430.00
HERNON MFG INC                    121 TECH DRIVE                                                     SANFORD                  FL           32771                            Supplier/ Services                        05/14/2020           $10,481.68
HIGHER POWER OUTFITT              1826 TAMIAMI TRAIL                                                 PUNTA GORDA              FL           33950                            Supplier/ Services                        06/04/2020              $316.47
HIGHER POWER OUTFITT              1826 TAMIAMI TRAIL                                                 PUNTA GORDA              FL           33950                            Supplier/ Services                        07/09/2020              $310.57
HIGHJUMP SOFTWARE IN              DEPT CH 17044                                                      PALATINE                 IL           60055-7091                       Supplier/ Services                        07/09/2020             $9,417.75
HILLMAN EXTRUSION TO              PO Box 340                                                         LINCOLN                  MI           48742                            Supplier/ Services                        04/30/2020           $15,000.00
HILLMAN EXTRUSION TO              PO Box 340                                                         LINCOLN                  MI           48742                            Supplier/ Services                        05/07/2020           $15,000.00
HILLMAN EXTRUSION TO              PO Box 340                                                         LINCOLN                  MI           48742                            Supplier/ Services                        05/14/2020           $15,000.00
HILLMAN EXTRUSION TO              PO Box 340                                                         LINCOLN                  MI           48742                            Supplier/ Services                        05/29/2020             $8,170.51
HILLMAN EXTRUSION TO              PO Box 340                                                         LINCOLN                  MI           48742                            Supplier/ Services                        06/04/2020             $5,000.00
HJM PRECISION INC                 9 NEW TURNPIKE ROAD                                                TROY                     NY           12182                            Supplier/ Services                        04/30/2020             $6,902.95
HJM PRECISION INC                 9 NEW TURNPIKE ROAD                                                TROY                     NY           12182                            Supplier/ Services                        05/29/2020             $3,551.40
HODGDON POWDER COMPA              PO Box 844110                                                      KANSAS CITY              MO           64184-4110                       Supplier/ Services                        04/30/2020           $15,000.00
HODGDON POWDER COMPA              PO Box 844110                                                      KANSAS CITY              MO           64184-4110                       Supplier/ Services                        05/07/2020           $23,577.06
HODGDON POWDER COMPA              PO Box 844110                                                      KANSAS CITY              MO           64184-4110                       Supplier/ Services                        05/14/2020             $8,577.05
HODGDON POWDER COMPA              PO Box 844110                                                      KANSAS CITY              MO           64184-4110                       Supplier/ Services                        05/29/2020             $1,947.72
HOEGANAES CORPORATIO              1315 AIRPORT ROAD                                                  GALLATIN                 TN           37066                            Supplier/ Services                        05/14/2020              $880.30
HOEGANAES CORPORATIO              1315 AIRPORT ROAD                                                  GALLATIN                 TN           37066                            Supplier/ Services                        06/02/2020                 $0.00
HOLSTON GASES INC                 PO Box 1151                                                        DECATUR                  AL           35602                            Supplier/ Services                        05/07/2020              $127.72
HOLSTON GASES INC                 PO Box 1151                                                        DECATUR                  AL           35602                            Supplier/ Services                        05/19/2020              $261.89
HONE'S TEMPERATURE C              PO Box 463                                                         SANTAQUIN                UT           84655                            Supplier/ Services                        05/19/2020             $1,250.00
HONE'S TEMPERATURE C              PO Box 463                                                         SANTAQUIN                UT           84655                            Supplier/ Services                        07/16/2020             $1,900.00




                                                                                                                   20 of 48
                                    Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                   Main Document    Page 105 of 147
                                                                                                     In re Remington Arms Company, LLC
                                                                                                              Case No. 20-81692
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                  Total Amount or
                Claimant                  Address1                             Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
HORIZON SOLUTIONS LL        PO Box 92367                                                           ROCHESTER                NY           14692                            Supplier/ Services                        05/29/2020           $39,318.41
HORN USA                    320 PREMIER COURT, SUITE 205                                           FRANKLIN                 TN           37067                            Supplier/ Services                        04/30/2020             $3,173.40
HORNADY MANUFACTURIN        PO Box 1848                                                            GRAND ISLAND             NE           68802-1848                       Supplier/ Services                        05/14/2020              $894.08
Hornady Manufacturing Co.   3625 Old Potash Hwy                                                    Grand Island             NE           68803                            Supplier/ Services                          5/20/2020             $413.74
Hornady Manufacturing Co.   3625 Old Potash Hwy                                                    Grand Island             NE           68803                            Supplier/ Services                           6/3/2020            $5,599.20
Hornady Manufacturing Co.   3625 Old Potash Hwy                                                    Grand Island             NE           68803                            Supplier/ Services                          7/15/2020             $244.72
HOYA VISION CARE - D        PO Box 122454                                                          DALLAS                   TX           75312-2454                       Supplier/ Services                        04/30/2020             $1,082.00
HOYA VISION CARE - D        PO Box 122454                                                          DALLAS                   TX           75312-2454                       Supplier/ Services                        05/29/2020              $320.00
HOYA VISION CARE - D        PO Box 122454                                                          DALLAS                   TX           75312-2454                       Supplier/ Services                        07/02/2020              $320.00
H-S PRECISION INC           1301 TURBINE DRIVE                                                     RAPID CITY               SD           57703                            Supplier/ Services                        05/14/2020          $103,775.00
H-S PRECISION INC           1301 TURBINE DRIVE                                                     RAPID CITY               SD           57703                            Supplier/ Services                        05/15/2020             $7,377.50
H-S Precision, Inc.         1301 Turbine Dr                          Rushmore Ind Park             Rapid City               SD           57703                            Supplier/ Services                           5/6/2020             $125.00
H-S Precision, Inc.         1301 Turbine Dr                          Rushmore Ind Park             Rapid City               SD           57703                            Supplier/ Services                          5/20/2020             $344.25
H-S Precision, Inc.         1301 Turbine Dr                          Rushmore Ind Park             Rapid City               SD           57703                            Supplier/ Services                           6/3/2020               $99.00
H-S Precision, Inc.         1301 Turbine Dr                          Rushmore Ind Park             Rapid City               SD           57703                            Supplier/ Services                          7/15/2020             $344.25
HUBBARD-HALL INC            PO Box 790                                                             WATERBURY                CT           06720-0790                       Supplier/ Services                        05/14/2020             $1,011.25
HUBBARD-HALL INC            PO Box 790                                                             WATERBURY                CT           06720-0790                       Supplier/ Services                        05/19/2020             $1,899.50
HUMMELS OFFICE EQUIP        PO Box 351                                                             HERKIMER                 NY           13350                            Supplier/ Services                        05/07/2020             $1,461.45
HUMMELS OFFICE EQUIP        PO Box 351                                                             HERKIMER                 NY           13350                            Supplier/ Services                        05/19/2020                $63.00
HUMPHRIES WELDING CE        PO Box 1015                                                            AMERICAN FORK            UT           84003-1015                       Supplier/ Services                        05/29/2020              $421.38
HUMPHRIES WELDING CE        PO Box 1015                                                            AMERICAN FORK            UT           84003-1015                       Supplier/ Services                        06/04/2020                $46.57
HUMPHRIES WELDING CE        PO Box 1015                                                            AMERICAN FORK            UT           84003-1015                       Supplier/ Services                        07/16/2020              $188.95
HUM'S HARDWARE & REN        3901 EAST BROADWAY STREET                                              NORTH LITTLE ROCK        AR           72114                            Supplier/ Services                        05/19/2020             $1,146.63
Huntington Dies             PO Box 991                               601 Oro Dam Blvd              Oroville                 CA           95965                            Supplier/ Services                          5/13/2020               $79.99
HYDRO ENGINEERING           865 WEST 2600 SOUTH                                                    SALT LAKE CITY           UT           84119                            Supplier/ Services                        07/16/2020              $769.16
HYDRON - UNIPRESS SP        WOLCZANSKA 257                                                         LODZ                                                POLAND             Supplier/ Services                        06/15/2020           $17,684.00
HYG FINANCIAL SERVIC        PO Box 14545                                                           DES MOINES               IA           50306-3545                       Supplier/ Services                        04/30/2020             $2,541.64
HYG FINANCIAL SERVIC        PO Box 14545                                                           DES MOINES               IA           50306-3545                       Supplier/ Services                        06/04/2020             $2,267.78
HYG FINANCIAL SERVIC        PO Box 14545                                                           DES MOINES               IA           50306-3545                       Supplier/ Services                        07/02/2020              $316.49
HYG FINANCIAL SERVIC        PO Box 14545                                                           DES MOINES               IA           50306-3545                       Supplier/ Services                        07/17/2020             $1,269.25
IDAHO STATE TAX COMM        PO Box 76                                                              BOISE                    ID           83707-0076                       Tax                                       05/20/2020                $65.70
IDAHO STATE TAX COMM        PO Box 76                                                              BOISE                    ID           83707-0076                       Tax                                       06/19/2020                $41.23
IDAHO STATE TAX COMM        PO Box 76                                                              BOISE                    ID           83707-0076                       Tax                                       07/21/2020                $50.49
ILION FISHING & GAME        PO Box 177                                                             ILION                    NY           13357                            Supplier/ Services                        05/22/2020             $5,000.00
ILION FISHING & GAME        PO Box 177                                                             ILION                    NY           13357                            Supplier/ Services                        06/08/2020             $5,000.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  04/30/2020           $15,785.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  05/07/2020           $12,033.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  05/14/2020           $20,295.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  05/21/2020           $14,417.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  05/28/2020           $27,391.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  06/04/2020           $20,229.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  06/11/2020           $20,006.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  06/15/2020             $7,572.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  06/18/2020           $20,361.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  06/19/2020           $56,659.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  06/25/2020             $6,682.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  07/01/2020           $19,893.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  07/09/2020             $2,595.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  07/15/2020           $11,465.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  07/23/2020           $20,427.00
ILION REMINGTON ARMS        39 CENTRAL PLAZA                                                       ILION                    NY           13357                            Benefits                                  07/27/2020           $17,310.00
ILION WATER COMMISSI        49 Morgan St                                                           Ilion                    NY           13357                            Supplier/ Services                        07/02/2020             $4,543.66
ILLINOIS DEPT OF REV        Department of Revenue                                                  SPRINGFIELD              IL           62796-0001                       Tax                                       05/20/2020              $432.00
ILLINOIS DEPT OF REV        Department of Revenue                                                  SPRINGFIELD              IL           62796-0001                       Tax                                       06/19/2020              $384.00




                                                                                                                 21 of 48
                              Case 20-81688-CRJ11                                Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                 Main Document    Page 106 of 147
                                                                                              In re Remington Arms Company, LLC
                                                                                                       Case No. 20-81692
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                          Total Amount or
              Claimant                  Address1                        Address2                      City                State       Zip            Country        Reasons for payment or transfer   Dates of Payments         value
ILLINOIS DEPT OF REV     Department of Revenue                                              SPRINGFIELD              IL           62796-0001                       Tax                                       07/20/2020            $1,731.00
IMPACT MFG               15250 DON JULIAN ROAD                                              CITY OF INDUSTRY         CA           91745                            Supplier/ Services                        05/07/2020             $255.00
INDIANA DEPT OF REVE     PO Box 7218                                                        INDIANAPOLIS             IN           46207-7218                       Tax                                       04/30/2020             $260.77
INDIANA DEPT OF REVE     PO Box 7218                                                        INDIANAPOLIS             IN           46207-7218                       Tax                                       05/29/2020             $671.24
INDIANA DEPT OF REVE     PO Box 7218                                                        INDIANAPOLIS             IN           46207-7218                       Tax                                       06/19/2020             $521.31
INDIANA DEPT OF REVE     PO Box 7218                                                        INDIANAPOLIS             IN           46207-7218                       Tax                                       07/20/2020             $152.85
INDO-MIM PRIVATE LIM     214 CARNEGIE CENTER, SUITE 104                                     PRINCETON                NJ           08540                            Supplier/ Services                        05/07/2020          $30,091.60
INDO-MIM PRIVATE LIM     214 CARNEGIE CENTER, SUITE 104                                     PRINCETON                NJ           08540                            Supplier/ Services                        07/02/2020          $58,693.79
INDUSTRIAL CONTAINER     PO Box 26668                                                       SALT LAKE CITY           UT           84126                            Supplier/ Services                        07/02/2020            $1,904.49
INDUSTRIAL ELECTRICA     7265 SLOCUM ROAD                                                   LIMA                     NY           14485                            Supplier/ Services                        06/04/2020          $12,750.00
INDUSTRIAL ELECTRICA     7265 SLOCUM ROAD                                                   LIMA                     NY           14485                            Supplier/ Services                        06/19/2020            $6,126.96
INDUSTRIAL HEARING T     19 MIDSTATE DRIVE, SUITE 220                                       AUBURN                   MA           01501-1865                       Supplier/ Services                        06/04/2020            $9,990.00
INDUSTRIAL POWER PRO     PO Box 221149                                                      MEMPHIS                  TN           38122                            Supplier/ Services                        05/19/2020            $3,040.00
INDUSTRIAL SERVICES      927 HIGHWAY 365 SOUTH                                              MAUMELLE                 AR           72113                            Supplier/ Services                        04/30/2020          $20,000.00
INDUSTRIAL SERVICES      927 HIGHWAY 365 SOUTH                                              MAUMELLE                 AR           72113                            Supplier/ Services                        05/07/2020          $20,000.00
INDUSTRIAL SERVICES      927 HIGHWAY 365 SOUTH                                              MAUMELLE                 AR           72113                            Supplier/ Services                        05/14/2020          $20,000.00
INFORMATION CLEARING     310 EAST SHORE ROAD - STE 302                                      GREAT NECK               NY           11023                            Supplier/ Services                        05/19/2020            $1,741.59
INSTREAM ENVIRONMENT     221 BEVERLY ROAD                                                   GREENVILLE               SC           29609                            Supplier/ Services                        04/30/2020          $30,298.00
INSTRON CORP             75 REMITTANCE DRIVE SUITE 6826                                     CHICAGO                  IL           60675-6826                       Supplier/ Services                        05/19/2020            $3,955.00
INTEGRITY SERVICES       102 COMMERCE CIRCLE, SUITE A                                       MADISON                  AL           35758                            Supplier/ Services                        05/19/2020               $85.00
INTERMOUNTAIN WORKME     PO Box 30180                                                       SALT LAKE CITY           UT           84130                            Supplier/ Services                        05/19/2020             $176.00
INTERMOUNTAIN WORKME     PO Box 30180                                                       SALT LAKE CITY           UT           84130                            Supplier/ Services                        07/02/2020               $27.00
INTERNATIONAL INVENT     PO Box 943                                                         ELON                     NC           27244-0943                       Supplier/ Services                        05/07/2020             $202.93
INTRADO ENTERPRISE C     PO BOX 281866                                                      ATLANTA                  GA           30384-1866                       Supplier/ Services                        05/07/2020            $2,324.28
INTRADO ENTERPRISE C     PO BOX 281866                                                      ATLANTA                  GA           30384-1866                       Supplier/ Services                        06/04/2020            $2,659.84
INTRADO ENTERPRISE C     PO BOX 281866                                                      ATLANTA                  GA           30384-1866                       Supplier/ Services                        07/02/2020            $2,282.40
ION BOND INC             PO Box 772217                                                      DETROIT                  MI           48277-2217                       Supplier/ Services                        05/19/2020            $3,655.00
IRA B. LOBEL             204 MILNER AVENUE                                                  ALBANY                   NY           12208                            Supplier/ Services                        06/24/2020            $2,763.28
ITEDIUM INC              PO Box 504265                                                      SAINT LOUIS              MO           63150-4265                       Supplier/ Services                        05/07/2020               $84.80
J & T DISTRIBUTING       5600 BYBEE RD                                                      WINCHESTER               KY           40391                            Supplier/ Services                        05/14/2020          $10,850.00
J GRIPPE INDUSTRIAL      4160 ACME ROAD                                                     FRANKFORT                NY           13340                            Supplier/ Services                        04/30/2020            $4,825.09
J GRIPPE INDUSTRIAL      4160 ACME ROAD                                                     FRANKFORT                NY           13340                            Supplier/ Services                        05/07/2020          $14,455.77
J GRIPPE INDUSTRIAL      4160 ACME ROAD                                                     FRANKFORT                NY           13340                            Supplier/ Services                        05/14/2020            $6,323.59
J GRIPPE INDUSTRIAL      4160 ACME ROAD                                                     FRANKFORT                NY           13340                            Supplier/ Services                        05/29/2020          $20,416.12
J GRIPPE INDUSTRIAL      4160 ACME ROAD                                                     FRANKFORT                NY           13340                            Supplier/ Services                        06/04/2020            $1,575.65
J GRIPPE INDUSTRIAL      4160 ACME ROAD                                                     FRANKFORT                NY           13340                            Supplier/ Services                        07/02/2020          $20,003.01
J&G GUNSMITHING          7680 BARTON ROAD                                                   GRANITE BAY              CA           95746                            Supplier/ Services                        05/19/2020            $1,316.90
J&G GUNSMITHING          7680 BARTON ROAD                                                   GRANITE BAY              CA           95746                            Supplier/ Services                        06/04/2020            $1,786.01
J. DEWEY MFG. CO., I     PO Box 2014                                                        SOUTHBURY                CT           06488                            Supplier/ Services                        05/21/2020            $8,742.80
JACK SANFORD             10282 CHESTNUT VIEW COURT                                          SOUTH JORDAN             UT           84095                            Supplier/ Services                        05/14/2020            $8,865.00
JACK TYLER ENGINEERI     6112 PATTERSON AVENUE                                              LITTLE ROCK              AR           72209                            Supplier/ Services                        05/07/2020            $1,328.00
JACKSON LEWIS, LLP       PO Box 416019                                                      BOSTON                   MA           02241-6019                       Supplier/ Services                        05/07/2020          $35,062.08
JACQUELINE M. ADAMS      100 ELECTRONICS BLVD SW                                            HUNTSVILLE               AL           35824                            Employee                                  05/29/2020             $547.92
JAGEMANN PRECISION T     PO Box 217                                                         MANITOWOC                WI           54221-0217                       Supplier/ Services                        05/14/2020          $17,858.00
JAMES TOOL MACHINE &     130 REEP DRIVE                                                     MORGANTON                NC           28680                            Supplier/ Services                        05/21/2020            $2,843.00
JAMES TOOL MACHINE &     130 REEP DRIVE                                                     MORGANTON                NC           28680                            Supplier/ Services                        05/29/2020            $2,843.00
JASON VERNON             401 Day St                                                         Hartselle                AL           35640                            Supplier/ Services                        07/09/2020             $100.00
JAY MECHAM'S COUNTRY     PO Box 408                                                         MONA                     UT           84645                            Supplier/ Services                        04/30/2020            $1,560.00
JAY MECHAM'S COUNTRY     PO Box 408                                                         MONA                     UT           84645                            Supplier/ Services                        05/14/2020             $780.00
JAY MECHAM'S COUNTRY     PO Box 408                                                         MONA                     UT           84645                            Supplier/ Services                        07/02/2020             $780.00
JAY MECHAM'S COUNTRY     PO Box 408                                                         MONA                     UT           84645                            Supplier/ Services                        07/17/2020             $780.00
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-0323                       Supplier/ Services                        04/30/2020          $56,348.88
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-0323                       Supplier/ Services                        05/14/2020          $13,184.66
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                      CHICAGO                  IL           60693-0323                       Supplier/ Services                        06/04/2020            $6,738.53




                                                                                                          22 of 48
                           Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                          Main Document    Page 107 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                            Total Amount or
              Claimant                   Address1                        Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                       CHICAGO                  IL           60693-0323                       Supplier/ Services                        06/12/2020           $14,611.90
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                       CHICAGO                  IL           60693-0323                       Supplier/ Services                        06/18/2020             $6,201.54
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                       CHICAGO                  IL           60693-0323                       Supplier/ Services                        06/25/2020             $9,139.16
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                       CHICAGO                  IL           60693-0323                       Supplier/ Services                        07/02/2020           $20,483.93
JD NORMAN INDUSTRIES     32308 COLLECTION CENTER DRIVE                                       CHICAGO                  IL           60693-0323                       Supplier/ Services                        07/17/2020           $35,643.54
Jere Davidson            462 Clearview Circle                                                Rustburg                 VA           24588                            Supplier/ Services                          6/17/2020             $100.00
JEREMY A. ZAPP           100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/04/2020                $32.05
JGS PRECISION TOOL M     60819 SELANDER RD.                                                  COOS BAY                 OR           97420                            Supplier/ Services                        05/21/2020           $33,387.50
JM DOOR & HARDWARE C     505 BROAD STREET                                                    UTICA                    NY           13501                            Supplier/ Services                        05/19/2020              $125.00
JOHN C TRULL             100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/04/2020              $324.62
JOHN C TRULL             100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  07/22/2020              $312.84
JOHN CRANE INC           24929 NETWORK PLACE                                                 CHICAGO                  IL           60673-1249                       Supplier/ Services                        05/07/2020              $509.84
Jonas Aguiar             2415 San Ramon Valley Blvd # 4351                                   San Ramon                CA           94583                            Supplier/ Services                          6/17/2020             $695.50
JONES & VINING INC       PO Box 419170                                                       BOSTON                   MA           02241-9170                       Supplier/ Services                        05/19/2020             $4,838.40
JOSEPH B PANKO           100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  04/30/2020              $894.78
JOSEPH B PANKO           100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  07/02/2020             $1,250.50
JOSEPH T RYERSON & S     PO Box 731036                                                       DALLAS                   TX           75373-1036                       Supplier/ Services                        05/19/2020             $2,337.49
JUAB COUNTY ASSESSOR     160 NORTH MAIN ST                                                   NEPHI                    UT           84648                            Supplier/ Services                        05/18/2020           $36,059.04
K SAFETY INC             1000 FIR STREET                                                     CEDAR CITY               UT           84720                            Supplier/ Services                        05/07/2020             $1,186.25
K SAFETY INC             1000 FIR STREET                                                     CEDAR CITY               UT           84720                            Supplier/ Services                        05/14/2020             $3,609.87
K SAFETY INC             1000 FIR STREET                                                     CEDAR CITY               UT           84720                            Supplier/ Services                        05/29/2020             $5,200.65
K SAFETY INC             1000 FIR STREET                                                     CEDAR CITY               UT           84720                            Supplier/ Services                        07/02/2020             $2,222.92
K SAFETY INC             1000 FIR STREET                                                     CEDAR CITY               UT           84720                            Supplier/ Services                        07/09/2020              $342.93
KAESER & BLAIR INC       3771 SOLUTION CENTER                                                CHICAGO                  IL           60677                            Supplier/ Services                        05/19/2020             $2,894.93
KAESER & BLAIR INC       3771 SOLUTION CENTER                                                CHICAGO                  IL           60677                            Supplier/ Services                        07/02/2020              $600.00
KAMAN INDUSTRIAL TEC     PO Box 74566                                                        CHICAGO                  IL           60696-4566                       Supplier/ Services                        06/04/2020           $25,965.71
KANO LABORATORIES, I     PO Box 110098                                                       NASHVILLE                TN           37222                            Supplier/ Services                        05/07/2020              $307.90
KANSAS DEPT OF REVEN     DIVISION OF TAXATION                                                TOPEKA                   KS           66625-0001                       Tax                                       04/27/2020                $86.33
KANSAS DEPT OF REVEN     DIVISION OF TAXATION                                                TOPEKA                   KS           66625-0001                       Tax                                       05/22/2020              $310.39
KANSAS DEPT OF REVEN     DIVISION OF TAXATION                                                TOPEKA                   KS           66625-0001                       Tax                                       06/25/2020              $197.69
KANSAS DEPT OF REVEN     DIVISION OF TAXATION                                                TOPEKA                   KS           66625-0001                       Tax                                       07/27/2020                $92.87
KARDEN SALES & CONSU     9114 VIRGINIA ROAD, UNIT 100                                        LAKE IN THE HILLS        IL           60156                            Supplier/ Services                        05/07/2020             $1,512.00
KARDEN SALES & CONSU     9114 VIRGINIA ROAD, UNIT 100                                        LAKE IN THE HILLS        IL           60156                            Supplier/ Services                        05/19/2020             $1,512.00
KASEMAN MACHINE, INC     14080 COMMERCE DRIVE                                                BECKER                   MN           55308                            Supplier/ Services                          4/29/2020            $2,957.40
KEITH JOHNSON            100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  07/02/2020              $123.06
KEITH W QUINN            100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/25/2020              $461.51
KELLEY BABST             100 WIGON CIRCLE                                                    MADISON                  AL           35758                            Supplier/ Services                        07/09/2020                $47.15
KEMPER AIP METALS LL     518 COUNTY RD 513, STE B-PO BOX 195                                 CALIFON                  NJ           07830                            Supplier/ Services                        04/30/2020          $165,143.48
KEMPER AIP METALS LL     518 COUNTY RD 513, STE B-PO BOX 195                                 CALIFON                  NJ           07830                            Supplier/ Services                        05/07/2020           $93,883.55
KEMPER AIP METALS LL     518 COUNTY RD 513, STE B-PO BOX 195                                 CALIFON                  NJ           07830                            Supplier/ Services                        05/29/2020          $150,551.18
KEMPER AIP METALS LL     518 COUNTY RD 513, STE B-PO BOX 195                                 CALIFON                  NJ           07830                            Supplier/ Services                        06/04/2020           $33,344.66
KEN D'ARCY               100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/12/2020             $2,519.63
KEN D'ARCY               100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/25/2020             $2,522.50
KENNETH G. JUERGENS      100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  07/22/2020              $234.06
KETCHER & CO INC         PO Box 5271                                                         NORTH LITTLE ROCK        AR           72119                            Supplier/ Services                        05/19/2020             $3,000.00
KEYENCE CORP OF AMER     DEPT. LA 22198                                                      PASADENA                 CA           91185-2198                       Supplier/ Services                        05/19/2020              $232.72
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        05/07/2020           $10,794.12
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        05/14/2020           $50,810.47
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        05/21/2020          $102,396.24
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        05/29/2020           $30,643.39
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        06/04/2020           $26,441.28
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        06/12/2020           $28,733.21
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        07/09/2020           $27,839.46
KEYSTONE FORGING COM     PO Box 269                                                          NORTHUMBERLAND           PA           17857                            Supplier/ Services                        07/17/2020           $20,995.79




                                                                                                           23 of 48
                           Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                           Main Document    Page 108 of 147
                                                                                              In re Remington Arms Company, LLC
                                                                                                       Case No. 20-81692
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                           Total Amount or
             Claimant                    Address1                       Address2                     City                 State       Zip        Country            Reasons for payment or transfer   Dates of Payments          value
KIMI C HERNDON          5233 TIMBER HOLLOW PLACE                                            GLEN ALLEN               VA           23060                            Supplier/ Services                        05/07/2020             $2,700.00
KIRKLAND'S PEST CONT    PO Box 444                                                          FAYETTEVILLE             TN           37334-0444                       Supplier/ Services                        07/17/2020              $345.00
KISTLER INSTRUMENT C    75 JOHN GLENN DR                                                    AMHERST                  NY           14228-2171                       Supplier/ Services                        05/07/2020              $530.00
KLEAN INC               PO Box 2992                                                         LITTLE ROCK              AR           72203-2992                       Supplier/ Services                        05/07/2020           $27,400.00
KLEAN INC               PO Box 2992                                                         LITTLE ROCK              AR           72203-2992                       Supplier/ Services                        06/25/2020           $27,784.00
KLEAN INC               PO Box 2992                                                         LITTLE ROCK              AR           72203-2992                       Supplier/ Services                        07/02/2020           $27,350.00
KLINGELHOFER CORP       165 MILL LN                                                         MOUNTAINSIDE             NJ           07092                            Supplier/ Services                        05/29/2020           $22,124.36
KMS CO                  PO Box 34                                                           FERRYSBURG               MI           49409-0034                       Supplier/ Services                        05/07/2020                $79.50
KMS CO                  PO Box 34                                                           FERRYSBURG               MI           49409-0034                       Supplier/ Services                        05/19/2020              $132.50
KOORSEN FIRE & SECUR    3704 WHOLESALE CIRCLE NE                                            HUNTSVILLE               AL           35811                            Supplier/ Services                        05/07/2020             $2,595.25
KOORSEN FIRE & SECUR    3704 WHOLESALE CIRCLE NE                                            HUNTSVILLE               AL           35811                            Supplier/ Services                        05/19/2020              $968.00
KPMG, LLC               PO Box 120608                                                       DALLAS                   TX           75312-0608                       Supplier/ Services                        05/29/2020             $7,000.00
KRISDEE ASSOCIATES I    755 SCHNEIDER DRIVE                                                 SOUTH ELGIN              IL           60177                            Supplier/ Services                        04/30/2020             $7,887.70
KRISDEE ASSOCIATES I    755 SCHNEIDER DRIVE                                                 SOUTH ELGIN              IL           60177                            Supplier/ Services                        05/07/2020             $7,887.70
KRISDEE ASSOCIATES I    755 SCHNEIDER DRIVE                                                 SOUTH ELGIN              IL           60177                            Supplier/ Services                        05/14/2020             $7,887.70
KRISDEE ASSOCIATES I    755 SCHNEIDER DRIVE                                                 SOUTH ELGIN              IL           60177                            Supplier/ Services                        05/29/2020             $7,887.70
KT Connections, Inc     829 Quincy St, Ste A                                                Rapid City               SD           57701                            Supplier/ Services                          7/15/2020             $867.98
KURITA AMERICA INC      12270 43RD STREET NE                                                SAINT MICHAEL            MN           55376                            Supplier/ Services                        05/07/2020             $2,319.61
KURITA AMERICA INC      12270 43RD STREET NE                                                SAINT MICHAEL            MN           55376                            Supplier/ Services                        05/14/2020             $2,319.61
KURITA AMERICA INC      12270 43RD STREET NE                                                SAINT MICHAEL            MN           55376                            Supplier/ Services                        07/09/2020             $4,639.22
KY STATE TREASURER      KENTUCKY REVENUE CABINET                                            FRANKFORT                KY           40619                            Tax                                       05/22/2020             $1,134.17
KY STATE TREASURER      KENTUCKY REVENUE CABINET                                            FRANKFORT                KY           40619                            Tax                                       06/17/2020                $30.00
KY STATE TREASURER      KENTUCKY REVENUE CABINET                                            FRANKFORT                KY           40619                            Tax                                       06/22/2020              $165.71
KY STATE TREASURER      KENTUCKY REVENUE CABINET                                            FRANKFORT                KY           40619                            Tax                                       07/22/2020              $249.42
LABEL-AID SYSTEMS IN    104 CELTIC CIRCLE                                                   MADISON                  AL           35758                            Supplier/ Services                        05/07/2020              $534.60
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        04/30/2020           $21,833.02
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        05/07/2020             $3,013.00
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        05/21/2020             $8,008.85
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        06/05/2020           $25,963.34
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        06/19/2020           $22,470.26
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        07/02/2020           $16,842.90
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        07/09/2020             $7,785.03
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        07/16/2020             $3,945.05
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        07/17/2020           $12,393.41
LAMB & ASSOCIATES PK    1700 MURPHY DR                                                      NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        07/24/2020             $3,366.00
LANCO MFG COMPANY       85 SOUTH LEONARD STREET                                             WATERBURY                CT           06708                            Supplier/ Services                        05/19/2020             $4,622.10
LANCO MFG COMPANY       85 SOUTH LEONARD STREET                                             WATERBURY                CT           06708                            Supplier/ Services                        05/29/2020             $1,260.00
LAPORTE COUNTY TREAS    PO Box J                                                            MICHIGAN CITY            IN           46361                            Tax                                       05/13/2020              $118.49
LCS JANITORIAL SERVI    6680 MARTIN STREET                                                  ROME                     NY           13440                            Supplier/ Services                        04/30/2020           $50,000.00
LCS JANITORIAL SERVI    6680 MARTIN STREET                                                  ROME                     NY           13440                            Supplier/ Services                        07/09/2020           $25,476.64
LCS JANITORIAL SERVI    6680 MARTIN STREET                                                  ROME                     NY           13440                            Supplier/ Services                        07/17/2020           $29,138.36
LEE SPRING CO INC       140 58TH STREET #3c                                                 BROOKLYN                 NY           11220                            Supplier/ Services                        05/07/2020              $106.80
LEGAL SHIELD            PO Box 2629                                                         ADA                      OK           74820                            Payroll                                   05/07/2020              $510.80
LEGAL SHIELD            PO Box 2629                                                         ADA                      OK           74820                            Payroll                                   06/04/2020              $490.86
LEGAL SHIELD            PO Box 2629                                                         ADA                      OK           74820                            Payroll                                   07/02/2020              $470.42
LES OLSON COMPANY       PO Box 65598                                                        SALT LAKE CITY           UT           84165                            Supplier/ Services                        05/07/2020              $377.02
LES OLSON COMPANY       PO Box 65598                                                        SALT LAKE CITY           UT           84165                            Supplier/ Services                        05/19/2020              $350.34
LES OLSON COMPANY       PO Box 65598                                                        SALT LAKE CITY           UT           84165                            Supplier/ Services                        07/16/2020              $513.65
LEUPOLD & STEVENS IN    1400 N.W. GREENBRIER PKWY                                           BEAVERTON                OR           97006                            Supplier/ Services                        04/30/2020              $160.00
LEUPOLD & STEVENS IN    1400 N.W. GREENBRIER PKWY                                           BEAVERTON                OR           97006                            Supplier/ Services                        06/04/2020              $100.00
LEUPOLD & STEVENS IN    1400 N.W. GREENBRIER PKWY                                           BEAVERTON                OR           97006                            Supplier/ Services                        06/05/2020           $40,586.16
LEUPOLD & STEVENS IN    1400 N.W. GREENBRIER PKWY                                           BEAVERTON                OR           97006                            Supplier/ Services                        07/09/2020             $5,562.22
LEVY'S LEATHER LIMIT    19 ANGUS MACQUARRIE DRIVE                                           ANTIGONISH               NS           B2G 2L4    CANADA                Supplier/ Services                        05/07/2020             $3,096.97
LEXINGTON WOOD PLANT    1950 RONCELLI ROAD                                                  LEXINGTON                MO           64067                            Supplier/ Services                        05/21/2020              $403.36




                                                                                                          24 of 48
                          Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                          Main Document    Page 109 of 147
                                                                                                  In re Remington Arms Company, LLC
                                                                                                           Case No. 20-81692
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                               Total Amount or
                Claimant                  Address1                          Address2                     City                 State       Zip        Country            Reasons for payment or transfer   Dates of Payments          value
LEXINGTON WOOD PLANT       1950 RONCELLI ROAD                                                   LEXINGTON                MO           64067                            Supplier/ Services                        06/04/2020              $132.89
LEXIS NEXIS                28544 NETWORK PLACE                                                  CHICAGO                  IL           60673-1285                       Supplier/ Services                        05/19/2020              $504.16
LIBERTY ELECTRIC SAL       113 TWIN OAKS DRIVE                                                  SYRACUSE                 NY           13206                            Supplier/ Services                        05/07/2020              $585.00
LIFEBRITE FAMILY MED       PO Box 10                                                            DANBURY                  NC           27016                            Payroll                                   07/02/2020              $245.00
LIGHT METALS COLORIN       270 SPRING STREET                                                    SOUTHINGTON              CT           06489-0000                       Supplier/ Services                        05/21/2020             $1,162.50
LIGHT METALS COLORIN       270 SPRING STREET                                                    SOUTHINGTON              CT           06489-0000                       Supplier/ Services                        05/29/2020             $1,170.00
LIGHT METALS COLORIN       270 SPRING STREET                                                    SOUTHINGTON              CT           06489-0000                       Supplier/ Services                        06/04/2020             $9,712.80
LIGHT METALS COLORIN       270 SPRING STREET                                                    SOUTHINGTON              CT           06489-0000                       Supplier/ Services                        07/02/2020             $2,462.50
LIGHTFOOT,FRANKLIN,        400 20TH STREET NORTH                                                BIRMINGHAM               AL           35203-3200                       Supplier/ Services                        05/14/2020             $3,233.73
LIGHTFOOT,FRANKLIN,        400 20TH STREET NORTH                                                BIRMINGHAM               AL           35203-3200                       Supplier/ Services                        05/19/2020             $4,586.70
LIGHTHOUSE COMPLIANC       500 E PRESIDENT CLINTON AVE, STE 20                                  LITTLE ROCK              AR           72201                            Supplier/ Services                        05/07/2020           $16,500.00
LINDSAY DODGE - ILIO       14 HOEFLER AVE                                                       ILION                    NY           13357                            Supplier/ Services                        05/14/2020             $1,572.73
LINDSAY DODGE - ILIO       14 HOEFLER AVE                                                       ILION                    NY           13357                            Supplier/ Services                        06/10/2020              $374.29
LINDSAY DODGE - ILIO       14 HOEFLER AVE                                                       ILION                    NY           13357                            Supplier/ Services                        07/21/2020              $994.08
LINK TOOL MFG.             39115 WARREN ROAD                                                    WESTLAND                 MI           48185-1928                       Supplier/ Services                        04/30/2020             $1,288.85
LINK TOOL MFG.             39115 WARREN ROAD                                                    WESTLAND                 MI           48185-1928                       Supplier/ Services                        05/07/2020             $1,288.85
LINK TOOL MFG.             39115 WARREN ROAD                                                    WESTLAND                 MI           48185-1928                       Supplier/ Services                        05/14/2020             $1,288.85
LINK TOOL MFG.             39115 WARREN ROAD                                                    WESTLAND                 MI           48185-1928                       Supplier/ Services                        05/21/2020             $1,288.85
LINK TOOL MFG.             39115 WARREN ROAD                                                    WESTLAND                 MI           48185-1928                       Supplier/ Services                        05/29/2020              $291.68
LIPSEY'S INC               6823 EXCHEQUER DRIVE                                                 BATON ROUGE              LA           70884                            Supplier/ Services                        06/04/2020              $916.24
LITHOFLEXO GRAFICS I       PO Box 1000                                                          MEMPHIS                  TN           38148-0216                       Supplier/ Services                        07/02/2020              $124.44
LITHOFLEXO GRAFICS I       PO Box 1000                                                          MEMPHIS                  TN           38148-0216                       Supplier/ Services                        07/16/2020              $857.83
LITTLE DAVE'S LANDSC       PO BOX 793                                                           MADISON                  NC           27025                            Supplier/ Services                        04/30/2020              $635.00
LITTLE DAVE'S LANDSC       PO BOX 793                                                           MADISON                  NC           27025                            Supplier/ Services                        05/14/2020              $635.00
LITTLE DAVE'S LANDSC       PO BOX 793                                                           MADISON                  NC           27025                            Supplier/ Services                        06/05/2020              $635.00
LITTLE DAVE'S LANDSC       PO BOX 793                                                           MADISON                  NC           27025                            Supplier/ Services                        07/09/2020              $635.00
LIVINGSTON INTERNATI       6700 COTE DE LIESSE SUITE 300                                        SAINT - LAURENT          QC           H4T 2B5    CANADA                Tax                                       04/30/2020             $1,660.13
LIVINGSTON INTERNATI       6700 COTE DE LIESSE SUITE 300                                        SAINT - LAURENT          QC           H4T 2B5    CANADA                Tax                                       05/07/2020              $956.38
LIVINGSTON INTERNATI       6700 COTE DE LIESSE SUITE 300                                        SAINT - LAURENT          QC           H4T 2B5    CANADA                Tax                                       06/04/2020             $4,290.81
Long Rifles Inc            3570 Mayer Ave, Ste B                                                Sturgis                  SD           57785                            Supplier/ Services                          4/29/2020             $351.00
Long Rifles Inc            3570 Mayer Ave, Ste B                                                Sturgis                  SD           57785                            Supplier/ Services                           5/6/2020             $125.00
Long Rifles Inc            3570 Mayer Ave, Ste B                                                Sturgis                  SD           57785                            Supplier/ Services                          5/13/2020            $3,754.60
Long Rifles Inc            3570 Mayer Ave, Ste B                                                Sturgis                  SD           57785                            Supplier/ Services                           6/3/2020             $125.00
Long Rifles Inc            3570 Mayer Ave, Ste B                                                Sturgis                  SD           57785                            Supplier/ Services                          6/17/2020            $5,188.00
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        04/30/2020              $790.81
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        05/07/2020              $228.85
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        05/14/2020             $1,514.28
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        05/19/2020              $120.00
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        05/29/2020              $740.00
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        06/04/2020              $568.42
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        06/05/2020                $70.00
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        07/02/2020              $791.65
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        07/08/2020              $100.00
LONOKE SALES OTA                                                                                                                                                       Supplier/ Services                        07/17/2020              $155.69
LOTHAR-WALTHER             3425 HUTCHINSON RD                                                   CUMMING                  GA           30040                            Supplier/ Services                          4/29/2020          $31,131.00
LOTHAR-WALTHER             3425 HUTCHINSON RD                                                   CUMMING                  GA           30040                            Supplier/ Services                          5/20/2020          $31,131.00
LOUIS T LEONOWENS TH       177/1 BUI BUILDING 10TH FLOOR                                        BANGRAK BANGKOK                       10500      THAILAND              Commissions                               07/27/2020           $14,357.18
LOUISIANA DEPT OF RE       PO Box 3138                                                          BATON ROUGE              LA           70821-3138                       Tax                                       05/21/2020              $409.00
LOUISIANA DEPT OF RE       PO Box 3138                                                          BATON ROUGE              LA           70821-3138                       Tax                                       06/22/2020                $93.00
LOUISIANA DEPT OF RE       PO Box 3138                                                          BATON ROUGE              LA           70821-3138                       Tax                                       07/21/2020              $295.00
LUCAS SYSTEMS INC          150 NORTH MEADOWS DRIVE                                              WEXFORD                  PA           15090                            Supplier/ Services                        05/14/2020           $22,621.00
LUCAS-MILHAUPT, INC        PO Box 774686                                                        CHICAGO                  IL           60677-4006                       Supplier/ Services                        05/29/2020             $7,833.61
LUVATA APPLETON LLC        PO Box 200498                                                        PITTSBURGH               PA           15251-0498                       Supplier/ Services                        04/27/2020          $222,515.65
LUVATA APPLETON LLC        PO Box 200498                                                        PITTSBURGH               PA           15251-0498                       Supplier/ Services                        05/04/2020          $208,481.67




                                                                                                              25 of 48
                             Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                              Main Document    Page 110 of 147
                                                                                                      In re Remington Arms Company, LLC
                                                                                                               Case No. 20-81692
                                                            SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                   Total Amount or
              Claimant                        Address1                          Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        05/11/2020          $117,677.45
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        05/14/2020          $141,680.13
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        05/18/2020          $117,314.68
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        05/26/2020          $288,878.20
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        06/01/2020          $135,000.00
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        06/08/2020          $125,523.29
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        06/15/2020          $126,144.83
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        06/23/2020          $241,811.70
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        07/01/2020          $128,874.28
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        07/09/2020           $92,035.58
LUVATA APPLETON LLC             PO Box 200498                                                       PITTSBURGH               PA           15251-0498                       Supplier/ Services                        07/17/2020           $28,038.37
M P IDING COMPANY IN            3420 WEST PIERCE STREET                                             MILWAUKEE                WI           53215                            Supplier/ Services                        05/19/2020             $3,238.50
MADONIA ELECTRIC                PO Box 194                                                          CLINTON                  NY           13323                            Supplier/ Services                        06/04/2020           $23,868.46
MAE-EITEL INC                   97 PINEDALE INDUSTRIAL ROAD                                         ORWIGSBURG               PA           17961-9082                       Supplier/ Services                        05/19/2020             $2,910.00
MAGMA ENGINEERING CO            20955 EAST OCOTILLO ROAD                                            QUEEN CREEK              AZ           85142                            Supplier/ Services                        05/07/2020              $264.00
Mag-Na-Port International,Inc   4302 Executive Dr                                                   Harrison Twnship         MI           48045-1306                       Supplier/ Services                          5/27/2020             $492.73
MAGNUS PRECISION MFG            1912 ROUTE 96                                                       PHELPS                   NY           14532                            Supplier/ Services                        04/30/2020             $5,291.67
MAGNUS PRECISION MFG            1912 ROUTE 96                                                       PHELPS                   NY           14532                            Supplier/ Services                        05/07/2020             $5,291.67
MAGNUS PRECISION MFG            1912 ROUTE 96                                                       PHELPS                   NY           14532                            Supplier/ Services                        05/14/2020             $5,291.67
MAGNUS PRECISION MFG            1912 ROUTE 96                                                       PHELPS                   NY           14532                            Supplier/ Services                        05/29/2020             $5,291.67
MAGPUL INDUSTRIES CORP          PO BOX 664017                                                       DALLAS                   TX           75266-4017                       Supplier/ Services                          4/29/2020             $964.53
MAGPUL INDUSTRIES CORP          PO BOX 664017                                                       DALLAS                   TX           75266-4017                       Supplier/ Services                           5/6/2020               $74.90
MAGPUL INDUSTRIES CORP          PO BOX 664017                                                       DALLAS                   TX           75266-4017                       Supplier/ Services                          5/20/2020            $9,210.00
MAIL FINANCE INC                DEPT 3682 - PO BOX 123682                                           DALLAS                   TX           75312-3682                       Supplier/ Services                        05/14/2020             $1,797.00
MAIL FINANCE INC                DEPT 3682 - PO BOX 123682                                           DALLAS                   TX           75312-3682                       Supplier/ Services                        06/05/2020              $708.38
MAIL FINANCE INC                DEPT 3682 - PO BOX 123682                                           DALLAS                   TX           75312-3682                       Supplier/ Services                        07/02/2020             $2,278.24
MAIL FINANCE INC                DEPT 3682 - PO BOX 123682                                           DALLAS                   TX           75312-3682                       Supplier/ Services                        07/09/2020             $4,871.55
MAINE BUREAU OF TAXA            PO Box 1065                                                         AUGUSTA                  ME           04332-1065                       Tax                                       07/15/2020              $315.82
MAKINO INC                      DEPT CH 16443                                                       PALATINE                 IL           60055-6443                       Supplier/ Services                        05/07/2020              $725.30
MAKINO INC                      DEPT CH 16443                                                       PALATINE                 IL           60055-6443                       Supplier/ Services                        05/19/2020              $403.25
MAKINO INC                      DEPT CH 16443                                                       PALATINE                 IL           60055-6443                       Supplier/ Services                        05/21/2020             $3,639.55
MAKINO INC                      DEPT CH 16443                                                       PALATINE                 IL           60055-6443                       Supplier/ Services                        07/16/2020              $656.60
MANCHESTER MOLDING &            96 SHELDON ROAD                                                     MANCHESTER               CT           06040                            Supplier/ Services                        06/11/2020           $19,229.50
MANNERS COMPOSITE STOCKS        1232 SWIFT AVE                                                      KANSAS CITY              MO           64116                            Supplier/ Services                           6/3/2020            $1,187.45
MANNERS COMPOSITE STOCKS        1232 SWIFT AVE                                                      KANSAS CITY              MO           64116                            Supplier/ Services                          6/24/2020            $5,293.65
MANNERS COMPOSITE STOCKS        1232 SWIFT AVE                                                      KANSAS CITY              MO           64116                            Supplier/ Services                           7/8/2020            $1,187.45
MANTH-BROWNELL INC              1120 FYLER RD                                                       KIRKVILLE                NY           13082                            Supplier/ Services                        04/30/2020           $35,517.80
MANTH-BROWNELL INC              1120 FYLER RD                                                       KIRKVILLE                NY           13082                            Supplier/ Services                        05/29/2020           $75,274.20
MANTH-BROWNELL INC              1120 FYLER RD                                                       KIRKVILLE                NY           13082                            Supplier/ Services                        06/04/2020           $24,299.61
MANTH-BROWNELL INC              1120 FYLER RD                                                       KIRKVILLE                NY           13082                            Supplier/ Services                        06/12/2020           $25,646.83
MANTH-BROWNELL INC              1120 FYLER RD                                                       KIRKVILLE                NY           13082                            Supplier/ Services                        06/19/2020           $25,377.49
MANTH-BROWNELL INC              1120 FYLER RD                                                       KIRKVILLE                NY           13082                            Supplier/ Services                        07/17/2020           $25,011.25
MANUFACTURING TECHNO            803 BAMA DRIVE                                                      OXFORD                   AL           36203                            Supplier/ Services                        05/19/2020             $2,997.00
MARBLES GUN SIGHTS,             420 INDUSTRIAL PARK                                                 GLADSTONE                MI           49837                            Supplier/ Services                        05/21/2020           $39,897.40
MARBLES GUN SIGHTS,             420 INDUSTRIAL PARK                                                 GLADSTONE                MI           49837                            Supplier/ Services                        07/09/2020           $21,150.00
MARBLES GUN SIGHTS,             420 INDUSTRIAL PARK                                                 GLADSTONE                MI           49837                            Supplier/ Services                        07/17/2020           $10,972.80
MARK LITTLE                     100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/12/2020                $67.46
MARKO FOAM PRODUCTS             2940 WEST DIRECTORS ROW                                             SALT LAKE CITY           UT           84104                            Supplier/ Services                        05/07/2020             $1,550.00
MARKO FOAM PRODUCTS             2940 WEST DIRECTORS ROW                                             SALT LAKE CITY           UT           84104                            Supplier/ Services                        07/16/2020             $1,550.00
MARKS OUTDOOR SPORTS            1400-B MONTGOMERY HIGHWAY                                           BIRMINGHAM               AL           35216                            Supplier/ Services                        04/30/2020                $60.00
MARTIN INC                      PO Box 1000                                                         MEMPHIS                  TN           38148                            Supplier/ Services                        05/19/2020                $60.95
MASCHMEDT & ASSOCIAT            941 POWELL AVE SW - SUITE 150                                       RENTON                   WA           98057                            Commissions                               05/22/2020           $44,049.69
MASCHMEDT & ASSOCIAT            941 POWELL AVE SW - SUITE 150                                       RENTON                   WA           98057                            Commissions                               07/07/2020           $57,016.03
MASCHMEDT & ASSOCIAT            941 POWELL AVE SW - SUITE 150                                       RENTON                   WA           98057                            Commissions                               07/27/2020           $88,087.69




                                                                                                                  26 of 48
                                  Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                  Main Document    Page 111 of 147
                                                                                                In re Remington Arms Company, LLC
                                                                                                         Case No. 20-81692
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                             Total Amount or
             Claimant                      Address1                       Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
MASCON INC                 5 COMMONWEALTH AVENUE                                              WOBURN                   MA           01801                            Supplier/ Services                        05/01/2020          $225,000.00
MASCON INC                 5 COMMONWEALTH AVENUE                                              WOBURN                   MA           01801                            Supplier/ Services                        06/05/2020           $52,387.42
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   04/27/2020           $88,187.49
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/01/2020          $154,554.61
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/04/2020           $84,392.00
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/08/2020           $19,927.13
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/11/2020           $85,141.45
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/15/2020           $22,610.81
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/18/2020          $173,380.95
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/22/2020           $24,623.03
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/26/2020           $84,830.74
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   05/29/2020           $34,128.15
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/01/2020          $227,909.55
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/02/2020              $412.08
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/05/2020           $34,449.03
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/08/2020           $87,485.20
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/12/2020           $35,114.88
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/15/2020           $43,772.68
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/16/2020          $137,805.07
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/23/2020          $205,181.99
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   06/26/2020          $133,492.65
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/01/2020              $412.08
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/03/2020           $71,225.58
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/10/2020           $10,336.01
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/13/2020           $35,409.92
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/16/2020          $135,328.84
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/17/2020           $11,384.03
MASS MUTUAL                1295 STATE STREET                                                  SPRINGFIELD              MA           01111                            Payroll                                   07/20/2020           $32,632.75
MASSACHUSETTS DEPT O       PO Box 7039                                                        BOSTON                   MA           02204-7039                       Tax                                       05/20/2020                $97.03
MASSACHUSETTS DEPT O       PO Box 7039                                                        BOSTON                   MA           02204-7039                       Tax                                       06/19/2020                $50.46
MASSACHUSETTS DEPT O       PO Box 7039                                                        BOSTON                   MA           02204-7039                       Tax                                       07/20/2020              $241.37
MASTER MATIC INC           8657 JEFFERSON HWY                                                 OSSEO                    MN           55369-0264                       Supplier/ Services                        05/14/2020           $11,914.05
MASTER MATIC INC           8657 JEFFERSON HWY                                                 OSSEO                    MN           55369-0264                       Supplier/ Services                        05/21/2020             $2,978.51
MASTER MATIC INC           8657 JEFFERSON HWY                                                 OSSEO                    MN           55369-0264                       Supplier/ Services                        05/29/2020             $2,978.51
MASTER MATIC INC           8657 JEFFERSON HWY                                                 OSSEO                    MN           55369-0264                       Supplier/ Services                        06/04/2020             $2,978.51
MATHESON TRI-GAS INC.      PO BOX 845502                                                      DALLAS                   TX           75284-5502                       Supplier/ Services                          5/20/2020             $165.43
MATHESON TRI-GAS INC.      PO BOX 845502                                                      DALLAS                   TX           75284-5502                       Supplier/ Services                          6/17/2020             $170.11
MATT WATTS                 100 ELECTRONICS BLVD SW                                            HUNTSVILLE               AL           35824                            Employee                                  06/12/2020              $380.76
MAYFIELD PRINTING IN       223 SUTTON LANE SOUTH                                              MAYFIELD                 KY           42066-0030                       Supplier/ Services                        05/19/2020             $3,866.94
MAYFIELD PRINTING, INC     223 SUTTON LANE SOUTH                PO BOX 469                    MAYFIELD                 KY           42066-0030                       Supplier/ Services                          5/13/2020            $1,078.00
MAYFIELD PRINTING, INC     223 SUTTON LANE SOUTH                PO BOX 469                    MAYFIELD                 KY           42066-0030                       Supplier/ Services                          5/20/2020               $84.00
MAYFIELD PRINTING, INC     223 SUTTON LANE SOUTH                PO BOX 469                    MAYFIELD                 KY           42066-0030                       Supplier/ Services                           6/3/2020             $190.00
MAYNARD COOPER & GAL       1901 6TH AVENUE NORTH, SUITE 2400                                  BIRMINGHAM               AL           35203-2602                       Supplier/ Services                        05/19/2020              $189.00
MC INTOSH BOX & PALL       5846 HERITAGE LANDING DRIVE                                        EAST SYRACUSE            NY           13057                            Supplier/ Services                        05/14/2020             $4,167.00
MC MACHINERY SYSTEMS       DEPT CH 10800                                                      PALATINE                 IL           60055-0800                       Supplier/ Services                        05/19/2020              $759.91
MCGUIRE WOODS LLP          901 EAST CARY STREET                                               RICHMOND                 VA           23219                            Supplier/ Services                        05/19/2020             $4,340.25
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        04/30/2020             $7,500.00
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        05/07/2020             $7,500.00
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        05/14/2020             $7,500.00
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        05/21/2020             $1,044.58
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        06/04/2020             $4,772.04
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        07/09/2020             $4,037.36
MCMASTER-CARR SUPPLY       PO Box 7690                                                        CHICAGO                  IL           60680-7690                       Supplier/ Services                        07/16/2020              $373.15
McMaster-Carr Supply Co.   600 County Line Rd.                                                Elmhurst                 IL           60126                            Supplier/ Services                           5/6/2020             $110.32




                                                                                                            27 of 48
                             Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                               Desc
                                                                             Main Document    Page 112 of 147
                                                                                                     In re Remington Arms Company, LLC
                                                                                                              Case No. 20-81692
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                  Total Amount or
              Claimant                      Address1                           Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
McMillan Fiberglass Stock    1638 W Knudsen Drive Ste A                                            Phoenix                    AZ           85027                          Supplier/ Services                          5/27/2020            $8,963.50
McMillan Fiberglass Stock    1638 W Knudsen Drive Ste A                                            Phoenix                    AZ           85027                          Supplier/ Services                           6/3/2020            $2,068.50
MD COMPTROLLER OF TH         PO Box 17405                                                          BALTIMORE                  MD           21297-1405                     Tax                                       05/20/2020              $145.13
MD COMPTROLLER OF TH         PO Box 17405                                                          BALTIMORE                  MD           21297-1405                     Tax                                       06/19/2020              $135.85
MD COMPTROLLER OF TH         PO Box 17405                                                          BALTIMORE                  MD           21297-1405                     Tax                                       07/22/2020              $198.56
MELISSA COFIELD              100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  07/17/2020              $542.57
MELISSA Q. ANDERSON          100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  05/07/2020             $1,001.37
MELISSA Q. ANDERSON          100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  06/12/2020              $980.33
MELISSA Q. ANDERSON          100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  07/17/2020              $766.36
MEPROLIGHT USA               1441 STONERIDGE DRIVE                                                 MIDDLETOWN                 PA           17057                          Supplier/ Services                        05/19/2020             $3,990.00
MERIDIAN IT INC              PO Box 33950                                                          CHICAGO                    IL           60694-3950                     Supplier/ Services                        05/19/2020             $4,414.00
METAL SOURCE INC.            W142N9050 FOUNTAIN BLVD.                                              MENOMONEE FALLS            WI           53051                          Supplier/ Services                           5/6/2020             $504.40
METAL SOURCE INC.            W142N9050 FOUNTAIN BLVD.                                              MENOMONEE FALLS            WI           53051                          Supplier/ Services                          5/13/2020             $588.16
METAL SOURCE INC.            W142N9050 FOUNTAIN BLVD.                                              MENOMONEE FALLS            WI           53051                          Supplier/ Services                           6/3/2020            $1,159.97
MEYER PLASTICS INC           5167 EAST 65TH STREET                                                 INDIANAPOLIS               IN           46220                          Supplier/ Services                        05/07/2020              $250.00
MEYERS AUTOMATION LL         12169 TRESEMER ROAD                                                   ROSCOE                     IL           61073                          Supplier/ Services                        05/07/2020             $2,442.00
MFA OIL INC                  PO Box 809023                                                         KANSAS CITY                MO           64180-9023                     Supplier/ Services                        06/04/2020                $83.29
MICHAEL F STREETER           100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  06/04/2020             $1,658.42
MICHAEL F STREETER           100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  07/02/2020                $94.49
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        05/01/2020           $27,323.40
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        05/07/2020             $1,930.66
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        05/14/2020             $1,971.60
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        05/20/2020           $54,071.71
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        05/29/2020           $24,017.28
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        06/04/2020           $22,420.16
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        06/12/2020           $44,085.61
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        06/18/2020             $6,817.53
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        06/23/2020           $17,224.73
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        07/02/2020           $19,599.12
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        07/09/2020           $22,439.49
MICRO PLASTICS INC           111 INDUSTRY LANE                                                     FLIPPIN                    AR           72634                          Supplier/ Services                        07/17/2020           $45,113.52
MICROBEST INC                670 CAPTAIN NEVILLE DR                                                WATERBURY                  CT           06705                          Supplier/ Services                        05/14/2020             $6,389.25
MICROBEST INC                670 CAPTAIN NEVILLE DR                                                WATERBURY                  CT           06705                          Supplier/ Services                        06/08/2020           $20,605.50
MICROBEST INC                670 CAPTAIN NEVILLE DR                                                WATERBURY                  CT           06705                          Supplier/ Services                        06/12/2020           $15,750.00
MID-CONTINENT TESTING LAB.   2381 S PLAZA DR                                                       RAPID CITY                 SD           57702                          Supplier/ Services                           7/8/2020             $167.21
MIDSTATE SPRING INC          PO Box 850                                                            SYRACUSE                   NY           13206                          Supplier/ Services                        04/30/2020             $5,100.00
MIDSTATE SPRING INC          PO Box 850                                                            SYRACUSE                   NY           13206                          Supplier/ Services                        05/07/2020             $5,100.00
MIDSTATE SPRING INC          PO Box 850                                                            SYRACUSE                   NY           13206                          Supplier/ Services                        05/14/2020             $5,100.00
MIDSTATE SPRING INC          PO Box 850                                                            SYRACUSE                   NY           13206                          Supplier/ Services                        05/29/2020             $5,100.00
MIDWAY INDUSTRIAL SU         51 WURZ AVENUE - PO BOX 303                                           UTICA                      NY           13503                          Supplier/ Services                        07/09/2020           $32,595.17
MIDWEST INDUSTRIES, INC      W292 S4498 HILLSIDE ROAD                                              WAUKESHA                   WI           53189                          Supplier/ Services                          5/13/2020            $1,637.68
MIDWEST WALNUT CO            1914 TOSTEVIN STREET                                                  COUNCIL BLUFFS             IA           51503-7749                     Supplier/ Services                        04/30/2020           $55,023.00
MIDWEST WALNUT CO            1914 TOSTEVIN STREET                                                  COUNCIL BLUFFS             IA           51503-7749                     Supplier/ Services                        06/11/2020           $44,033.60
MIKE PAINTER                 100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  05/29/2020              $102.22
MIKE PAINTER                 100 ELECTRONICS BLVD SW                                               HUNTSVILLE                 AL           35824                          Employee                                  07/09/2020              $141.56
MINITAB INC                  1829 PINE HALL ROAD                                                   STATE COLLEGE              PA           16801-3210                     Supplier/ Services                        06/03/2020             $6,624.00
MINNESOTA DEPT OF RE         MAIL STATION 1110                                                     SAINT PAUL                 MN           55146-1110                     Tax                                       05/21/2020              $115.00
MINNESOTA DEPT OF RE         MAIL STATION 1110                                                     SAINT PAUL                 MN           55146-1110                     Tax                                       06/22/2020              $170.00
MINNESOTA DEPT OF RE         MAIL STATION 1110                                                     SAINT PAUL                 MN           55146-1110                     Tax                                       07/21/2020              $474.00
MISENHEIMER SAW & TO         PO Box 1163                                                           MORRISTOWN                 TN           37816                          Supplier/ Services                        05/07/2020              $123.68
MISSISSIPPI TAX COMM         PO Box 960                                                            JACKSON                    MS           39205-0960                     Tax                                       05/21/2020              $186.32
MISSISSIPPI TAX COMM         PO Box 960                                                            JACKSON                    MS           39205-0960                     Tax                                       06/22/2020              $130.67
MISSISSIPPI TAX COMM         PO Box 960                                                            JACKSON                    MS           39205-0960                     Tax                                       07/21/2020              $138.35
MISSOURI DEPT OF REV         PO Box 840                                                            JEFFERSON CITY             MO           65105-0840                     Tax                                       05/14/2020              $381.76




                                                                                                                   28 of 48
                               Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                 Main Document    Page 113 of 147
                                                                                                   In re Remington Arms Company, LLC
                                                                                                            Case No. 20-81692
                                                         SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                Total Amount or
             Claimant                   Address1                             Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
MISSOURI DEPT OF REV       PO Box 840                                                            JEFFERSON CITY           MO           65105-0840                       Tax                                       07/02/2020              $442.79
MISSOURI DEPT OF REV       PO Box 840                                                            JEFFERSON CITY           MO           65105-0840                       Tax                                       07/22/2020              $293.48
MITCHELL KUKSON            311 S 1080 E                                                          PROVO                    UT           84606                            Supplier/ Services                        05/07/2020                $91.15
MITCHELL KUKSON            311 S 1080 E                                                          PROVO                    UT           84606                            Supplier/ Services                        07/22/2020                $32.70
MITCHELL PETERSON          230 Staton Rd                                                         Lonoke                   AR           72023                            Supplier/ Services                        06/04/2020              $276.04
MITSUBISHI MATERIALS       11250 SLATER AVENUE                                                   FOUNTAIN VALLEY          CA           92708                            Supplier/ Services                        07/02/2020             $5,097.77
MMP                        518 BUCK HOLLOW LN                                                    HARRISON                 AR           72601                            Supplier/ Services                        05/29/2020             $5,797.00
MMP                        518 BUCK HOLLOW LN                                                    HARRISON                 AR           72601                            Supplier/ Services                        07/09/2020             $9,858.03
MO AQUA LTD                1220 W MAIN ST                                                        SEDALIA                  MO           65301                            Supplier/ Services                        05/07/2020                $83.99
MO AQUA LTD                1220 W MAIN ST                                                        SEDALIA                  MO           65301                            Supplier/ Services                        07/16/2020                $82.75
MOBILE STORAGE RENTALS     2830 ELGIN ST                                                         RAPID CITY               SD           57703                            Supplier/ Services                          5/13/2020             $308.86
MOBILE STORAGE RENTALS     2830 ELGIN ST                                                         RAPID CITY               SD           57703                            Supplier/ Services                          6/17/2020             $154.43
MOBILE STORAGE RENTALS     2830 ELGIN ST                                                         RAPID CITY               SD           57703                            Supplier/ Services                          7/15/2020             $154.43
MODERN MACHINE TOOL        2005 LOSEY AVENUE                                                     JACKSON                  MI           49203                            Supplier/ Services                        05/07/2020              $228.00
MODERN SHOE INC            350 WEST CENTER STREET                                                PROVO                    UT           84601                            Supplier/ Services                        07/02/2020             $9,998.61
MOHAWK VALLEY PRINTI       PO Box 34                                                             NEWPORT                  NY           13416                            Supplier/ Services                        05/19/2020             $4,410.00
MOLLART AMERICA            11808 SOLEMAR COURT                                                   ESTERO                   FL           33928                            Supplier/ Services                        05/07/2020             $2,551.09
MOLLART AMERICA            11808 SOLEMAR COURT                                                   ESTERO                   FL           33928                            Supplier/ Services                        05/14/2020             $2,551.09
MOLLART AMERICA            11808 SOLEMAR COURT                                                   ESTERO                   FL           33928                            Supplier/ Services                        05/21/2020             $2,551.10
MOLLART AMERICA            11808 SOLEMAR COURT                                                   ESTERO                   FL           33928                            Supplier/ Services                        06/12/2020              $872.46
MOMENTUM SALES & MAR       12157 W. LINEBAUGH AVE #152                                           TAMPA                    FL           33626-1732                       Supplier/ Services                        06/11/2020           $12,606.00
MONA CITY                  50 WEST CENTER ST.                                                    MONA                     UT           84645                            Supplier/ Services                        05/14/2020              $985.69
MONA CITY                  50 WEST CENTER ST.                                                    MONA                     UT           84645                            Supplier/ Services                        07/02/2020              $749.06
MONA CITY                  50 WEST CENTER ST.                                                    MONA                     UT           84645                            Supplier/ Services                        07/17/2020              $653.61
Montana Dakota Utilities   PO Box 5600                                                           Bismarck                 ND           58506                            Supplier/ Services                          5/13/2020             $648.64
Montana Dakota Utilities   PO Box 5600                                                           Bismarck                 ND           58506                            Supplier/ Services                          6/17/2020             $252.47
Montana Dakota Utilities   PO Box 5600                                                           Bismarck                 ND           58506                            Supplier/ Services                          7/15/2020             $131.22
MORRIS GREAT LAKES         NW 7968-10                                                            MINNEAPOLIS              MN           55485-7968                       Supplier/ Services                        04/30/2020           $11,207.46
MORRIS SOUTH LLC           NW7968-07 -- PO BOX 1450                                              MINNEAPOLIS              MN           55485-7968                       Supplier/ Services                        04/30/2020             $4,231.50
MOTION INDUSTRIES          PO Box 415749                                                         BOSTON                   MA           02241-5749                       Supplier/ Services                        05/07/2020              $880.06
MOTION INDUSTRIES          PO Box 415749                                                         BOSTON                   MA           02241-5749                       Supplier/ Services                        07/16/2020              $471.28
MOTION INDUSTRIES IN       PO Box 504606                                                         SAINT LOUIS              MO           63150-4606                       Supplier/ Services                        07/02/2020             $5,203.75
MOUNTAIN WEST SECURI       PO Box 160                                                            OREM                     UT           84059-0160                       Supplier/ Services                        06/04/2020              $109.00
MOUNTAIN WEST SECURI       PO Box 160                                                            OREM                     UT           84059-0160                       Supplier/ Services                        07/09/2020              $154.70
MOUNTAINLAND SUPPLY        PO Box 127                                                            OREM                     UT           84059-0127                       Supplier/ Services                        05/29/2020              $456.62
MOUNTAINLAND SUPPLY        PO Box 127                                                            OREM                     UT           84059-0127                       Supplier/ Services                        06/04/2020              $341.06
MOUNTAINLAND SUPPLY        PO Box 127                                                            OREM                     UT           84059-0127                       Supplier/ Services                        07/16/2020              $420.21
MPI LABEL SYSTEMS          450 COURTNEY RD                                                       SEBRING                  OH           44672                            Supplier/ Services                        05/07/2020             $3,007.66
MSC FILTRATION TECHN       198 FRESHWATER BLVD.                                                  ENFIELD                  CT           06082                            Supplier/ Services                        04/30/2020                 $0.00
MSC INDUSTRIAL SUPPL       PO Box 953635                                                         SAINT LOUIS              MO           63195-3635                       Supplier/ Services                        05/29/2020           $21,899.42
MSC INDUSTRIAL SUPPL       PO Box 953635                                                         SAINT LOUIS              MO           63195-3635                       Supplier/ Services                        06/04/2020           $25,101.68
MSC INDUSTRIAL SUPPL       PO Box 953635                                                         SAINT LOUIS              MO           63195-3635                       Supplier/ Services                        06/11/2020           $15,023.45
MSC INDUSTRIAL SUPPL       PO Box 953635                                                         SAINT LOUIS              MO           63195-3635                       Supplier/ Services                        07/15/2020             $1,863.52
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                          4/29/2020            $2,226.25
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                           5/6/2020            $1,332.32
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                          5/13/2020             $115.13
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                          5/20/2020            $2,087.91
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                          5/27/2020            $2,971.11
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                           6/3/2020            $3,135.78
MSC INDUSTRIAL SUPPLY      PO BOX 953635                                                         ST LOUIS                 MO           63195-3635                       Supplier/ Services                          6/17/2020             $197.32
MTM RECOGNITION            PO Box 15659                                                          OKLAHOMA CITY            OK           73115-5659                       Supplier/ Services                        05/07/2020              $596.24
MTM RECOGNITION            PO Box 15659                                                          OKLAHOMA CITY            OK           73115-5659                       Supplier/ Services                        05/14/2020                $15.45
MTM RECOGNITION            PO Box 15659                                                          OKLAHOMA CITY            OK           73115-5659                       Supplier/ Services                        05/19/2020              $916.56
MTM RECOGNITION            PO Box 15659                                                          OKLAHOMA CITY            OK           73115-5659                       Supplier/ Services                        07/09/2020              $247.66




                                                                                                               29 of 48
                             Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                               Main Document    Page 114 of 147
                                                                                                      In re Remington Arms Company, LLC
                                                                                                               Case No. 20-81692
                                                            SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                   Total Amount or
             Claimant                          Address1                         Address2                      City                State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
MTM RECOGNITION                  PO Box 15659                                                       OKLAHOMA CITY            OK           73115-5659                       Supplier/ Services                        07/17/2020             $1,580.43
MURSKI - BREEDING SA             9212 CHANCELLOR ROW                                                DALLAS                   TX           75247-5325                       Commissions                               05/22/2020          $105,833.77
MURSKI - BREEDING SA             9212 CHANCELLOR ROW                                                DALLAS                   TX           75247-5325                       Commissions                               07/07/2020           $89,867.34
MURSKI - BREEDING SA             9212 CHANCELLOR ROW                                                DALLAS                   TX           75247-5325                       Commissions                               07/27/2020          $185,847.63
NABHOLZ INDUSTRIAL S             612 GARLAND STREET                                                 CONWAY                   AR           72033-2090                       Supplier/ Services                        05/29/2020           $61,593.81
NAP GLADU                        75 REMITTANCE DR SUITE 1456                                        CHICAGO                  IL           60675-1456                       Supplier/ Services                        05/19/2020              $623.58
NAP GLADU                        75 REMITTANCE DR SUITE 1456                                        CHICAGO                  IL           60675-1456                       Supplier/ Services                        06/04/2020             $2,310.10
NATIONAL COPPER & SM             PO Box 741002                                                      PITTSBURGH               PA           15274-1002                       Supplier/ Services                        05/14/2020           $10,645.14
NATIONAL GRID                    PO Box 11742                                                       NEWARK                   NJ           07101-4742                       Supplier/ Services                        05/14/2020           $23,276.39
NATIONAL GRID                    PO Box 11742                                                       NEWARK                   NJ           07101-4742                       Supplier/ Services                        06/25/2020           $20,722.68
NATIONAL GRID                    PO Box 11742                                                       NEWARK                   NJ           07101-4742                       Supplier/ Services                        07/17/2020           $14,853.19
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        04/30/2020           $58,558.19
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        05/07/2020           $29,000.00
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        05/14/2020           $45,196.06
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        05/15/2020           $42,052.45
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        05/21/2020             $8,364.00
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        05/29/2020           $55,120.00
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        06/04/2020           $30,357.90
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        06/12/2020           $30,315.33
NATIONAL MACHINERY L             161 GREENFIELD STREET                                              TIFFIN                   OH           44883                            Supplier/ Services                        07/02/2020           $69,031.06
NATIONAL RIFLE ASSOC             11250 WAPLES MILL RD                                               FAIRFAX                  VA           22030                            Supplier/ Services                        06/11/2020           $25,645.00
NATIONAL SINTERED AL             P.O. BOX 332                                                       CLINTON                  CT           06413                            Supplier/ Services                        05/19/2020             $3,930.07
NATIONAL WILD TURKEY             PO Box 530                                                         EDGEFIELD                SC           29824-0530                       Supplier/ Services                        05/07/2020             $6,480.00
NATIONAL WILD TURKEY             PO Box 530                                                         EDGEFIELD                SC           29824-0530                       Supplier/ Services                        06/05/2020           $15,417.00
NATOLI ENGINEERING C             28 RESEARCH PARK CIRCLE                                            SAINT CHARLES            MO           63304                            Supplier/ Services                        05/29/2020           $11,668.70
NAVEX GLOBAL INC                 PO Box 60941                                                       CHARLOTTE                NC           28260-0941                       Supplier/ Services                        05/07/2020           $15,315.37
NC DIVISION OF MOTOR             PO Box 29620                                                       RALEIGH                  NC           27626                            Supplier/ Services                        05/07/2020                $46.16
NEBRASKA DEPARTMENT              PO Box 94818                                                       LINCOLN                  NE           68509-4818                       Tax                                       05/20/2020                $26.40
NEBRASKA DEPARTMENT              PO Box 94818                                                       LINCOLN                  NE           68509-4818                       Tax                                       06/19/2020                $20.61
NEBRASKA DEPARTMENT              PO Box 94818                                                       LINCOLN                  NE           68509-4818                       Tax                                       07/21/2020              $139.42
NELSEN STEEL COMPANY             4545 SOLUTIONS CENTER                                              CHICAGO                  IL           60677-4005                       Supplier/ Services                        05/29/2020           $87,425.10
NELSON MULLINS RILEY             1320 MAIN STREET, 17TH FLOOR                                       COLUMBIA                 SC           29201                            Supplier/ Services                        06/05/2020           $38,674.00
NELSON MULLINS RILEY             1320 MAIN STREET, 17TH FLOOR                                       COLUMBIA                 SC           29201                            Supplier/ Services                        07/09/2020           $10,000.00
NELSON MULLINS RILEY             1320 MAIN STREET, 17TH FLOOR                                       COLUMBIA                 SC           29201                            Supplier/ Services                        07/17/2020           $10,000.00
NEOPOST USA                      PO Box 6813                                                        Carol Stream             IL           60197                            Supplier/ Services                        05/04/2020                $50.00
NEOPOST USA                      PO Box 6813                                                        Carol Stream             IL           60197                            Supplier/ Services                        05/14/2020              $850.00
NEOPOST USA                      PO Box 6813                                                        Carol Stream             IL           60197                            Supplier/ Services                        06/19/2020             $2,500.00
NEOPOST USA                      PO Box 6813                                                        Carol Stream             IL           60197                            Supplier/ Services                        07/16/2020              $300.00
NEPHI AUTO SUPPLY                206 NORTH MAIN STREET                                              EPHRAIM                  UT           84627                            Supplier/ Services                        05/14/2020              $366.66
NEPHI AUTO SUPPLY                206 NORTH MAIN STREET                                              EPHRAIM                  UT           84627                            Supplier/ Services                        07/02/2020              $583.39
NERD'S HARDWARE & HO             1306 S. BUSINESS HWY 13                                            LEXINGTON                MO           64067                            Supplier/ Services                        05/07/2020                $12.33
NERD'S HARDWARE & HO             1306 S. BUSINESS HWY 13                                            LEXINGTON                MO           64067                            Supplier/ Services                        07/02/2020             $1,091.56
NEVADA DEPT OF TAXAT             PO Box 98560                                                       LAS VEGAS                NV           89193-8560                       Tax                                       05/01/2020             $1,239.27
New England Custom Gun Service   741 Main St                                                        Claremont                NH           03743                            Supplier/ Services                          4/29/2020             $363.60
New England Custom Gun Service   741 Main St                                                        Claremont                NH           03743                            Supplier/ Services                          5/13/2020             $266.00
New England Custom Gun Service   741 Main St                                                        Claremont                NH           03743                            Supplier/ Services                           6/3/2020               $54.80
NEW JERSEY SECRETARY             PO Box 10246                                                       NEWARK                   NJ           07193-0246                       Supplier/ Services                        07/02/2020                $75.50
NEW MEXICO TAXATION              PO Box 25123                                                       SANTA FE                 NM           87504-5123                       Tax                                       04/27/2020             $1,271.88
NEW MEXICO TAXATION              PO Box 25123                                                       SANTA FE                 NM           87504-5123                       Tax                                       05/26/2020              $330.71
NEW MEXICO TAXATION              PO Box 25123                                                       SANTA FE                 NM           87504-5123                       Tax                                       06/29/2020                $64.08
NEW MEXICO TAXATION              PO Box 25123                                                       SANTA FE                 NM           87504-5123                       Tax                                       07/27/2020             $1,277.46
NEW PIG                          ONE PORK AVENUE                      PO BOX 307                    TIPTON                   PA           16684-0304                       Supplier/ Services                          5/13/2020             $119.28
NEW PIG                          ONE PORK AVENUE                      PO BOX 307                    TIPTON                   PA           16684-0304                       Supplier/ Services                          6/17/2020             $546.34
NEW PIG CORPORATION              1 PORK AVE                                                         TIPTON                   PA           16684-0304                       Supplier/ Services                        05/07/2020              $426.84




                                                                                                                  30 of 48
                                   Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                               Desc
                                                                                   Main Document    Page 115 of 147
                                                                                                    In re Remington Arms Company, LLC
                                                                                                             Case No. 20-81692
                                                          SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                 Total Amount or
             Claimant                       Address1                          Address2                     City                   State       Zip        Country          Reasons for payment or transfer   Dates of Payments          value
NEW PIG CORPORATION           1 PORK AVE                                                          TIPTON                     PA           16684-0304                     Supplier/ Services                        07/16/2020              $557.32
NEW YORK STATE DEPT           W A. HARRIMAN CAMPUS                                                ALBANY                     NY           12227                          Tax                                       07/09/2020                $20.80
NEW YORK STATE SALES          PO Box 917                                                          ALBANY                     NY           12201-0917                     Tax                                       05/20/2020             $7,523.28
NEW YORK STATE SALES          PO Box 917                                                          ALBANY                     NY           12201-0917                     Tax                                       06/19/2020             $8,311.12
NEW YORK STATE SALES          PO Box 917                                                          ALBANY                     NY           12201-0917                     Tax                                       07/20/2020             $8,476.03
NEXAIR,LLC                    PO Box 125                                                          MEMPHIS                    TN           38101-0125                     Supplier/ Services                        05/19/2020              $641.20
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   04/30/2020           $15,913.21
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   05/07/2020             $4,169.36
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   05/14/2020             $3,145.62
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   05/19/2020             $4,380.26
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   05/29/2020             $3,211.67
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   06/04/2020             $3,081.15
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   07/02/2020           $17,480.95
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   07/09/2020             $5,969.14
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   07/17/2020             $5,381.89
NEXEO                         2600 WEST EXECUTIVE PKWY, STE 160                                   LEHI                       UT           84043                          Payroll                                   07/21/2020             $5,041.98
NIC INDUSTRIES                7050 SIXTH STREET                                                   WHITE CITY                 OR           97503                          Supplier/ Services                          4/29/2020             $105.95
NIC INDUSTRIES                7050 SIXTH STREET                                                   WHITE CITY                 OR           97503                          Supplier/ Services                           5/6/2020             $526.27
NIC INDUSTRIES                7050 SIXTH STREET                                                   WHITE CITY                 OR           97503                          Supplier/ Services                          5/27/2020             $370.90
NIC INDUSTRIES INC            7050 SIXTH STREET                                                   WHITE CITY                 OR           97503                          Supplier/ Services                        05/19/2020             $3,977.00
NIC INDUSTRIES INC            7050 SIXTH STREET                                                   WHITE CITY                 OR           97503                          Supplier/ Services                        07/17/2020             $1,214.72
NICK DECKER                   100 ELECTRONICS BLVD SW                                             HUNTSVILLE                 AL           35824                          Employee                                  06/04/2020                $75.59
NICK DECKER                   100 ELECTRONICS BLVD SW                                             HUNTSVILLE                 AL           35824                          Employee                                  07/22/2020                $83.45
NIDEC MINSTER CORPOR          PO Box 28516                                                        CHICAGO                    IL           60673-8516                     Supplier/ Services                        05/19/2020              $553.56
NIGHTWATCH SECURITY           2211 W. Main St.                                                    SEDALIA                    MO           65301                          Supplier/ Services                        05/07/2020              $120.00
NOLTE PRECISE MANUFA          6850 COLERAIN AVE                                                   CINCINNATI                 OH           45239                          Supplier/ Services                        05/07/2020              $958.00
NORDIC COMPONENTS IN          79 E 8TH STREET                                                     WACONIA                    MN           55387                          Supplier/ Services                        04/30/2020           $10,000.00
NORDIC COMPONENTS IN          79 E 8TH STREET                                                     WACONIA                    MN           55387                          Supplier/ Services                        05/07/2020           $10,000.00
NORDIC COMPONENTS IN          79 E 8TH STREET                                                     WACONIA                    MN           55387                          Supplier/ Services                        05/14/2020           $10,000.00
NORDIC COMPONENTS IN          79 E 8TH STREET                                                     WACONIA                    MN           55387                          Supplier/ Services                        05/29/2020           $10,000.00
NORDON INC                    691 EXCHANGE ST                                                     ROCHESTER                  NY           14608                          Supplier/ Services                        05/29/2020           $25,927.07
NORDSON CORPORATION           PO Box 802586                                                       CHICAGO                    IL           60680-2586                     Supplier/ Services                        04/30/2020           $16,700.52
NORDSON CORPORATION           PO Box 802586                                                       CHICAGO                    IL           60680-2586                     Supplier/ Services                        05/19/2020              $474.10
NORMA ALLEN                   7848 SOUTH WILD TURKEY DRIVE                                        STURGIS                    SD           57785                          Rent                                      04/30/2020             $6,231.19
NORMA ALLEN                   7848 SOUTH WILD TURKEY DRIVE                                        STURGIS                    SD           57785                          Rent                                      05/29/2020             $6,313.07
NORMA ALLEN                   7848 SOUTH WILD TURKEY DRIVE                                        STURGIS                    SD           57785                          Rent                                      06/30/2020             $1,013.07
NORMA PRECISION AB            JAGARGATAN                                                          AMOTFORS                                67040      SWEDEN              Supplier/ Services                        05/21/2020           $60,000.00
NORMA PRECISION AB            JAGARGATAN                                                          AMOTFORS                                67040      SWEDEN              Supplier/ Services                        06/03/2020           $45,145.00
NORMA PRECISION AB            JAGARGATAN                                                          AMOTFORS                                67040      SWEDEN              Supplier/ Services                        07/17/2020           $25,000.00
NORTH AMERICAN EDM SUPPLIES   4277 HAMANN INDUSTRAIL PKWY                                         WILLOUGHBY                 OH           44094                          Supplier/ Services                          5/27/2020             $216.92
NORTH CAROLINA DEPT           PO Box 25000                                                        RALEIGH                    NC           27640-0700                     Tax                                       05/20/2020             $2,107.04
NORTH CAROLINA DEPT           PO Box 25000                                                        RALEIGH                    NC           27640-0700                     Tax                                       06/19/2020             $1,290.00
NORTH CAROLINA DEPT           PO Box 25000                                                        RALEIGH                    NC           27640-0700                     Tax                                       07/20/2020             $1,510.11
NORTHERN SAFETY CO I          PO Box 4250                                                         UTICA                      NY           13504-4250                     Supplier/ Services                        05/19/2020             $1,375.62
NORTHWEST CONTROLS S          7631 NORTHSHORE PLACE                                               NORTH LITTLE ROCK          AR           72118                          Supplier/ Services                        05/19/2020             $3,500.00
NOSLER INC                    PO Box 671                                                          BEND                       OR           97709-0671                     Supplier/ Services                        05/07/2020              $590.00
NOSLER INC                    PO Box 671                                                          BEND                       OR           97709-0671                     Supplier/ Services                        07/16/2020              $450.00
NOTIFIER OF NEW YORK          102 MARY LANE                                                       NEDROW                     NY           13120                          Supplier/ Services                        05/19/2020             $3,780.00
NYSDEC                        PO Box 784971                                                       PHILADELPHIA               PA           19178-4971                     Supplier/ Services                        05/07/2020             $2,685.64
OAKPOINTE CONSULTING          3727 CERULEAN WAY                                                   ROUND ROCK                 TX           78681                          Supplier/ Services                        07/09/2020              $595.00
OBERG INDUSTRIES              2301 SILVERVILLE ROAD                                               FREEPORT                   PA           16229-0315                     Supplier/ Services                        04/30/2020           $25,000.00
OBERG INDUSTRIES              2301 SILVERVILLE ROAD                                               FREEPORT                   PA           16229-0315                     Supplier/ Services                        05/07/2020           $25,000.00
OBERG INDUSTRIES              2301 SILVERVILLE ROAD                                               FREEPORT                   PA           16229-0315                     Supplier/ Services                        05/14/2020           $25,000.00
OBERG INDUSTRIES              2301 SILVERVILLE ROAD                                               FREEPORT                   PA           16229-0315                     Supplier/ Services                        05/21/2020           $25,000.00




                                                                                                                  31 of 48
                                Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                Main Document    Page 116 of 147
                                                                                              In re Remington Arms Company, LLC
                                                                                                       Case No. 20-81692
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                           Total Amount or
             Claimant                  Address1                         Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
OBERG INDUSTRIES        2301 SILVERVILLE ROAD                                               FREEPORT                 PA           16229-0315                       Supplier/ Services                        05/29/2020           $25,000.00
OBERG INDUSTRIES        2301 SILVERVILLE ROAD                                               FREEPORT                 PA           16229-0315                       Supplier/ Services                        06/04/2020           $20,000.00
OBERG INDUSTRIES        2301 SILVERVILLE ROAD                                               FREEPORT                 PA           16229-0315                       Supplier/ Services                        06/11/2020           $15,000.00
O'CONNELL ELECTRIC C    7001 PERFORMANCE DRIVE                                              NORTH SYRACUSE           NY           13212                            Supplier/ Services                        06/04/2020             $2,893.99
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                          4/29/2020                $7.59
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                           5/6/2020               $53.74
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                          5/20/2020             $305.97
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                           6/3/2020               $76.98
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                          6/17/2020               $59.52
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                          6/24/2020               $38.95
OFFICE DEPOT            PO BOX 660113                                                       DALLAS                   TX           75266-0113                       Supplier/ Services                           7/8/2020               $78.99
OH TREASURER OF STAT    PO Box 27                                                           COLUMBUS                 OH           43266-0027                       Tax                                       05/12/2020             $8,547.00
OHIO BROACH & MACHIN    35264 TOPPS IND PKWY                                                WILLOUGHBY               OH           44094                            Supplier/ Services                        05/21/2020             $8,521.35
OHIO BROACH & MACHIN    35264 TOPPS IND PKWY                                                WILLOUGHBY               OH           44094                            Supplier/ Services                        05/29/2020             $8,521.35
OHNSTAD TWICHELL PC     444 SHEYENNE STREET, SUITE 102                                      WEST FARGO               ND           58078                            Supplier/ Services                        05/19/2020              $105.00
OK TAX COMMISSION       PO Box 26930                                                        OKLAHOMA CITY            OK           73126-0930                       Tax                                       05/22/2020              $261.70
OK TAX COMMISSION       PO Box 26930                                                        OKLAHOMA CITY            OK           73126-0930                       Tax                                       06/23/2020              $658.93
OK TAX COMMISSION       PO Box 26930                                                        OKLAHOMA CITY            OK           73126-0930                       Tax                                       07/22/2020              $400.32
OMEGA ENGINEERING IN    26904 NETWORK PLACE                                                 CHICAGO                  IL           60673-1269                       Supplier/ Services                        05/07/2020              $576.07
OMEGA ENGINEERING IN    26904 NETWORK PLACE                                                 CHICAGO                  IL           60673-1269                       Supplier/ Services                        05/19/2020                $87.00
ON TARGET MAGAZINE      45 FEIN LANE                                                        CENTER CONWAY            NH           03813                            Supplier/ Services                        05/19/2020             $4,500.00
ONE STOP ENVIRONMENT    4800 DIVISION AVENUE, BUILDING 1                                    BIRMINGHAM               AL           35222                            Supplier/ Services                        04/30/2020             $4,739.71
ONE STOP ENVIRONMENT    4800 DIVISION AVENUE, BUILDING 1                                    BIRMINGHAM               AL           35222                            Supplier/ Services                        05/07/2020             $4,739.71
ONE STOP ENVIRONMENT    4800 DIVISION AVENUE, BUILDING 1                                    BIRMINGHAM               AL           35222                            Supplier/ Services                        05/14/2020             $4,739.71
ONE STOP ENVIRONMENT    4800 DIVISION AVENUE, BUILDING 1                                    BIRMINGHAM               AL           35222                            Supplier/ Services                        05/21/2020             $4,739.71
ONE STOP ENVIRONMENT    4800 DIVISION AVENUE, BUILDING 1                                    BIRMINGHAM               AL           35222                            Supplier/ Services                        06/04/2020             $4,739.71
ONEIDA HERKIMER SOLI    1600 GENESSEE ST                                                    UTICA                    NY           13502                            Supplier/ Services                        05/19/2020             $3,460.59
ONEIDA MOLDED PLASTI    104 SOUTH WARNER STREET                                             ONEIDA                   NY           13421                            Supplier/ Services                        05/07/2020           $20,000.00
ONEIDA MOLDED PLASTI    104 SOUTH WARNER STREET                                             ONEIDA                   NY           13421                            Supplier/ Services                        05/14/2020           $20,000.00
ONEIDA MOLDED PLASTI    104 SOUTH WARNER STREET                                             ONEIDA                   NY           13421                            Supplier/ Services                        05/21/2020           $20,000.00
ONEIDA MOLDED PLASTI    104 SOUTH WARNER STREET                                             ONEIDA                   NY           13421                            Supplier/ Services                        05/29/2020           $30,000.00
ONEIDA MOLDED PLASTI    104 SOUTH WARNER STREET                                             ONEIDA                   NY           13421                            Supplier/ Services                        06/11/2020           $15,000.00
ONLINE LABELS.COM       2021 EAST LAKE MARY BOULEVARD                                       SANFORD                  FL           32773                            Supplier/ Services                        05/07/2020                $56.95
ONLINE LABELS.COM       2021 EAST LAKE MARY BOULEVARD                                       SANFORD                  FL           32773                            Supplier/ Services                        05/29/2020              $126.95
ONLINE LABELS.COM       2021 EAST LAKE MARY BOULEVARD                                       SANFORD                  FL           32773                            Supplier/ Services                        07/16/2020              $183.95
O'PAC PACKAGING         4004 WHITFORD COURT                                                 BROWNS SUMMIT            NC           27214                            Supplier/ Services                        04/30/2020             $5,787.85
O'PAC PACKAGING         4004 WHITFORD COURT                                                 BROWNS SUMMIT            NC           27214                            Supplier/ Services                        05/07/2020             $5,787.85
O'PAC PACKAGING         4004 WHITFORD COURT                                                 BROWNS SUMMIT            NC           27214                            Supplier/ Services                        05/14/2020             $5,787.85
O'PAC PACKAGING         4004 WHITFORD COURT                                                 BROWNS SUMMIT            NC           27214                            Supplier/ Services                        05/21/2020             $5,787.85
O'PAC PACKAGING         4004 WHITFORD COURT                                                 BROWNS SUMMIT            NC           27214                            Supplier/ Services                        05/29/2020             $5,787.85
OPEN TEXT INC           24685 NETWORK PLACE                                                 CHICAGO                  IL           60673-1246                       Supplier/ Services                        05/07/2020              $750.00
OPEN TEXT INC           24685 NETWORK PLACE                                                 CHICAGO                  IL           60673-1246                       Supplier/ Services                        06/04/2020              $750.00
OPEN TEXT INC           24685 NETWORK PLACE                                                 CHICAGO                  IL           60673-1246                       Supplier/ Services                        06/12/2020              $750.00
OPEN TEXT INC           24685 NETWORK PLACE                                                 CHICAGO                  IL           60673-1246                       Supplier/ Services                        07/09/2020              $750.00
OPTIPRO SYSTEMS, LLC    6368 DEAN PARKWAY                                                   ONTARIO                  NY           14519-8939                       Supplier/ Services                        05/19/2020             $3,606.33
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   05/01/2020             $8,573.66
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   05/08/2020              $358.75
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   05/15/2020             $4,405.66
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   05/22/2020              $435.75
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   05/29/2020             $6,902.16
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   06/05/2020              $470.75
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   06/12/2020                $91.00
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   06/18/2020             $4,011.16
OPTUM BANK INC          2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   06/19/2020                $91.00




                                                                                                          32 of 48
                          Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                          Main Document    Page 117 of 147
                                                                                                In re Remington Arms Company, LLC
                                                                                                         Case No. 20-81692
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                             Total Amount or
               Claimant                  Address1                         Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
OPTUM BANK INC            2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   06/26/2020             $5,735.91
OPTUM BANK INC            2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   07/02/2020                $71.00
OPTUM BANK INC            2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   07/10/2020              $428.25
OPTUM BANK INC            2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   07/15/2020             $4,321.99
OPTUM BANK INC            2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   07/17/2020              $145.50
OPTUM BANK INC            2525 LAKE PARK BOULEVARD                                            SALT LAKE CITY           UT           84120                            Payroll                                   07/27/2020              $320.50
ORALIA D. JOHNSON         100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  07/17/2020              $219.00
ORBIS CORPORATION         75 REMITTANCE DRIVE, DEPT 6965                                      CHICAGO                  IL           60675-6965                       Supplier/ Services                        05/07/2020              $468.06
ORCHID ADVISORS LLC       40 WEST HILLS DRIVE                                                 AVON                     CT           06001                            Supplier/ Services                        06/03/2020             $2,500.00
ORCHID ADVISORS LLC       40 WEST HILLS DRIVE                                                 AVON                     CT           06001                            Supplier/ Services                        06/25/2020             $2,500.00
ORCHID ADVISORS LLC       40 WEST HILLS DRIVE                                                 AVON                     CT           06001                            Supplier/ Services                        07/09/2020             $4,200.00
ORKIN LLC                 1001 NOYES STREET                                                   UTICA                    NY           13502-4400                       Supplier/ Services                        05/19/2020              $121.23
OTIS ELEVATOR CO          PO Box 13716                                                        NEWARK                   NJ           07188-0716                       Supplier/ Services                        07/09/2020             $3,129.16
OTV - DPMS                PO Box 660926                                                       Dallas                   TX           75266                            Supplier/ Services                        05/29/2020              $435.31
OTV - DPMS                PO Box 660926                                                       Dallas                   TX           75266                            Supplier/ Services                        06/04/2020              $222.69
OTV - DPMS                PO Box 660926                                                       Dallas                   TX           75266                            Supplier/ Services                        07/02/2020              $223.25
OTV - REBATE PROGRAM                                                                                                                                                 Supplier/ Services                        04/28/2020             $3,047.00
OTV - REBATE PROGRAM                                                                                                                                                 Supplier/ Services                        05/05/2020             $3,075.00
OTV - REBATE PROGRAM                                                                                                                                                 Supplier/ Services                        05/12/2020             $3,017.00
OTV - REBATE PROGRAM                                                                                                                                                 Supplier/ Services                        05/14/2020              $125.00
OTV - REBATE PROGRAM                                                                                                                                                 Supplier/ Services                        05/26/2020             $5,962.50
OTV - REBATE PROGRAM                                                                                                                                                 Supplier/ Services                        06/02/2020             $3,087.50
OTV AR 2011                                                                                                                                                          Supplier/ Services                        04/30/2020           $34,051.31
OTV AR 2011                                                                                                                                                          Supplier/ Services                        05/07/2020           $20,011.65
OTV AR 2011                                                                                                                                                          Supplier/ Services                        05/14/2020           $33,573.75
OTV AR 2011                                                                                                                                                          Supplier/ Services                        05/21/2020           $14,631.22
OTV AR 2011                                                                                                                                                          Supplier/ Services                        05/29/2020             $5,001.41
OTV AR 2011                                                                                                                                                          Supplier/ Services                        06/04/2020              $475.00
OTV AR 2011                                                                                                                                                          Supplier/ Services                        07/09/2020              $588.78
OTV AR 2011                                                                                                                                                          Supplier/ Services                        07/16/2020          $181,122.49
OTV AR 2011                                                                                                                                                          Supplier/ Services                        07/17/2020             $4,033.11
OUTDOOR SPORTSMAN GR      PO Box 419657                                                       BOSTON                   MA           02241-9657                       Supplier/ Services                        04/30/2020             $3,300.00
OUTDOOR SPORTSMAN GR      PO Box 419657                                                       BOSTON                   MA           02241-9657                       Supplier/ Services                        05/07/2020             $3,300.00
OUTDOOR SPORTSMAN GR      PO Box 419657                                                       BOSTON                   MA           02241-9657                       Supplier/ Services                        05/14/2020             $3,300.00
Owen`s                    2200 West Lazelle                                                   Sturgis                  SD           57785                            Supplier/ Services                          4/29/2020             $174.06
Owen`s                    2200 West Lazelle                                                   Sturgis                  SD           57785                            Supplier/ Services                           6/3/2020             $189.70
Owen`s                    2200 West Lazelle                                                   Sturgis                  SD           57785                            Supplier/ Services                          7/15/2020             $223.14
PACEMAKER STEEL & PI      501 MAIN ST - PO BOX 474                                            UTICA                    NY           13503                            Supplier/ Services                        04/30/2020             $1,000.00
PACEMAKER STEEL & PI      501 MAIN ST - PO BOX 474                                            UTICA                    NY           13503                            Supplier/ Services                        05/07/2020             $1,000.00
PACEMAKER STEEL & PI      501 MAIN ST - PO BOX 474                                            UTICA                    NY           13503                            Supplier/ Services                        05/14/2020             $1,063.00
Pacific Tool & Gauge      PO Box 2549                           598 Avenue C                  White City               OR           97503                            Supplier/ Services                          4/29/2020             $241.00
Pacific Tool & Gauge      PO Box 2549                           598 Avenue C                  White City               OR           97503                            Supplier/ Services                           5/6/2020             $234.00
Pacific Tool & Gauge      PO Box 2549                           598 Avenue C                  White City               OR           97503                            Supplier/ Services                          5/27/2020             $575.28
Pacific Tool & Gauge      PO Box 2549                           598 Avenue C                  White City               OR           97503                            Supplier/ Services                           6/3/2020            $2,269.50
Pacific Tool & Gauge      PO Box 2549                           598 Avenue C                  White City               OR           97503                            Supplier/ Services                          6/24/2020             $317.00
Pacific Tool & Gauge      PO Box 2549                           598 Avenue C                  White City               OR           97503                            Supplier/ Services                           7/8/2020             $590.80
PACIFIC TOOL AND GAU      PO Box 2549                                                         WHITE CITY               OR           97503                            Supplier/ Services                        05/29/2020             $2,520.00
PACIFIC TOOL AND GAU      PO Box 2549                                                         WHITE CITY               OR           97503                            Supplier/ Services                        06/04/2020           $30,002.16
PADUCAH SHOOTERS SUP      3919 CAIRO RD                                                       PADUCAH                  KY           42001                            Supplier/ Services                        05/29/2020             $2,167.04
PAMELA A STOUT            503 E NIFONG, BOX 224                                               COLUMBIA                 MO           65201                            Rent                                      04/30/2020           $10,855.80
PAMELA A STOUT            503 E NIFONG, BOX 224                                               COLUMBIA                 MO           65201                            Rent                                      05/29/2020           $10,855.80
PAMELA A STOUT            503 E NIFONG, BOX 224                                               COLUMBIA                 MO           65201                            Rent                                      06/30/2020           $10,855.80
PAR 4 PLASTICS INC        351 INDUSTRIAL DRIVE                                                MARION                   KY           42064                            Supplier/ Services                        06/11/2020           $10,856.20
PAR 4 PLASTICS INC        351 INDUSTRIAL DRIVE                                                MARION                   KY           42064                            Supplier/ Services                        07/02/2020           $16,991.92




                                                                                                            33 of 48
                            Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                            Main Document    Page 118 of 147
                                                                                                     In re Remington Arms Company, LLC
                                                                                                              Case No. 20-81692
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                  Total Amount or
             Claimant                          Address1                        Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
PAR 4 PLASTICS INC              351 INDUSTRIAL DRIVE                                               MARION                     KY           42064                          Supplier/ Services                        07/09/2020           $96,350.95
PARACORD GALAXY                 175 W 900 S. #14 ST                                                ST GEORGE                  UT           84770                          Supplier/ Services                           5/6/2020               $52.71
PARK ENTERPRISES INC            226 JAY STREET                                                     ROCHESTER                  NY           14608                          Supplier/ Services                        05/19/2020             $4,649.42
PARKER TRUTEC                   134 RIVER BEND DR                                                  SEVIERVILLE                TN           37876                          Supplier/ Services                          5/20/2020             $300.00
PARKER TRUTEC MMI               PO Box 1940                                                        PIGEON FORGE               TN           37868                          Supplier/ Services                        05/19/2020              $350.00
PAYMETRIC INC, NOW W            PO Box 639479                                                      CINCINNATI                 OH           45263-9479                     Supplier/ Services                        06/04/2020           $23,250.00
PCA CORRUGATED AND D            PO Box 933916                                                      ATLANTA                    GA           31193-3916                     Supplier/ Services                        05/07/2020           $10,000.00
PCA CORRUGATED AND D            PO Box 933916                                                      ATLANTA                    GA           31193-3916                     Supplier/ Services                        05/14/2020           $25,000.00
PCA CORRUGATED AND D            PO Box 933916                                                      ATLANTA                    GA           31193-3916                     Supplier/ Services                        05/21/2020           $15,000.00
PCA CORRUGATED AND D            PO Box 933916                                                      ATLANTA                    GA           31193-3916                     Supplier/ Services                        05/29/2020           $15,000.00
PCA CORRUGATED AND D            PO Box 933916                                                      ATLANTA                    GA           31193-3916                     Supplier/ Services                        06/04/2020           $15,000.00
PCA CORRUGATED AND D            PO Box 933916                                                      ATLANTA                    GA           31193-3916                     Supplier/ Services                        07/17/2020           $40,320.45
PCB PIEZOTRONICS INC            15015 COLLECTIONS CENTER DRIVE                                     CHICAGO                    IL           60693                          Supplier/ Services                        05/19/2020             $4,580.75
PCB PIEZOTRONICS INC            15015 COLLECTIONS CENTER DRIVE                                     CHICAGO                    IL           60693                          Supplier/ Services                        06/04/2020           $12,889.16
PELICAN PRODUCTS                DEPT. 8867                                                         LOS ANGELES                CA           90084-8867                     Supplier/ Services                           6/3/2020             $319.00
PELICAN PRODUCTS                DEPT. 8867                                                         LOS ANGELES                CA           90084-8867                     Supplier/ Services                           7/8/2020          $31,810.98
PENN DETROIT DIESEL             PO Box 829798                                                      PHILADELPHIA               PA           19182-9798                     Supplier/ Services                        05/19/2020              $555.00
PENNSYLVANIA DEPT OF            DEPT 280406                                                        HARRISBURG                 PA           17128                          Tax                                       05/20/2020              $418.38
PENNSYLVANIA DEPT OF            DEPT 280406                                                        HARRISBURG                 PA           17128                          Tax                                       06/19/2020              $363.28
PENNSYLVANIA DEPT OF            DEPT 280406                                                        HARRISBURG                 PA           17128                          Tax                                       07/20/2020              $622.00
PENNY KING                      100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  06/25/2020                $25.65
PENNY KING                      100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  07/17/2020                 $8.55
PERFORMANCE MACHINE             344 SOUTHGATE ROAD                                                 DOTHAN                     AL           36301-5790                     Supplier/ Services                        05/19/2020             $2,681.58
PERFORMANCE REVIEW I            161 THORN HILL ROAD                                                WARRENDALE                 PA           15086-7527                     Supplier/ Services                        06/18/2020           $11,688.67
PETRON AUTOMATION LL            65 MOUNTAIN VIEW DRIVE                                             WATERTOWN                  CT           06795                          Supplier/ Services                        04/30/2020             $3,838.21
PETRON AUTOMATION LL            65 MOUNTAIN VIEW DRIVE                                             WATERTOWN                  CT           06795                          Supplier/ Services                        05/07/2020             $3,838.21
PETRON AUTOMATION LL            65 MOUNTAIN VIEW DRIVE                                             WATERTOWN                  CT           06795                          Supplier/ Services                        05/14/2020             $3,838.21
PETTUS OFFICE PRODUC            2 FREEWAY DRIVE                                                    LITTLE ROCK                AR           72204                          Supplier/ Services                        05/14/2020              $119.11
PHILLIPS CORPORATION            PO Box 405649                                                      ATLANTA                    GA           30384-5649                     Supplier/ Services                        05/19/2020              $530.00
PHILLIPS CORPORATION            PO Box 405649                                                      ATLANTA                    GA           30384-5649                     Supplier/ Services                        06/11/2020             $2,451.14
PHOENIX SINTERED MET            921 CLARK STREET                                                   BROCKWAY                   PA           15824                          Supplier/ Services                        05/29/2020              $643.77
PHOENIX SPECIALTY MF            7433 MAIN HIGHWAY                                                  BAMBERG                    SC           29003                          Supplier/ Services                        05/07/2020             $2,011.00
PIEDMONT NATURAL GAS            PO Box 1246                                                        CHARLOTTE                  NC           28201-1246                     Supplier/ Services                        05/29/2020              $209.90
PIEDMONT NATURAL GAS            PO Box 1246                                                        CHARLOTTE                  NC           28201-1246                     Supplier/ Services                        07/02/2020              $122.19
PIEDMONT PRINTING &             521 MONROE STREET                                                  DANVILLE                   VA           24541                          Supplier/ Services                        05/14/2020              $699.00
PIEDMONT PRINTING &             521 MONROE STREET                                                  DANVILLE                   VA           24541                          Supplier/ Services                        05/19/2020              $110.00
PIEDMONT PRINTING &             521 MONROE STREET                                                  DANVILLE                   VA           24541                          Supplier/ Services                        07/09/2020              $200.00
PITNEY BOWES GLOBAL FINANCIAL   PO BOX 371887                                                      PITTSBURGH                 PA           15250-7887                     Supplier/ Services                          5/20/2020             $597.47
PIVOT PUNCH CORP                6550 CAMPBELL BOULEVARD                                            LOCKPORT                   NY           14094                          Supplier/ Services                        05/14/2020             $3,222.17
PIVOT PUNCH CORP                6550 CAMPBELL BOULEVARD                                            LOCKPORT                   NY           14094                          Supplier/ Services                        05/21/2020             $3,222.17
PIVOT PUNCH CORP                6550 CAMPBELL BOULEVARD                                            LOCKPORT                   NY           14094                          Supplier/ Services                        05/29/2020             $3,222.17
PIVOT PUNCH CORP                6550 CAMPBELL BOULEVARD                                            LOCKPORT                   NY           14094                          Supplier/ Services                        06/04/2020             $1,000.00
PLANO MOLDING COMPAN            PO Box 71675                                                       CHICAGO                    IL           60694-1675                     Supplier/ Services                        06/11/2020           $23,823.88
PLATINUM INDUSTRIAL             14612 CAMBRIDGE LANE, SUITE C                                      ATHENS                     AL           35613                          Supplier/ Services                        06/04/2020             $3,008.43
PLATINUM INDUSTRIAL             14612 CAMBRIDGE LANE, SUITE C                                      ATHENS                     AL           35613                          Supplier/ Services                        07/02/2020           $14,411.30
PLYMOUTH TUBE                   PO Box 809145                                                      CHICAGO                    IL           60680-9145                     Supplier/ Services                        05/07/2020           $43,438.64
PLYMOUTH TUBE                   PO Box 809145                                                      CHICAGO                    IL           60680-9145                     Supplier/ Services                        06/25/2020           $56,721.77
PMC SPECIALTIES GROU            PO Box 918806                                                      DENVER                     CO           80291-8806                     Supplier/ Services                        07/02/2020             $1,532.20
PMC SPECIALTIES GROU            PO Box 918806                                                      DENVER                     CO           80291-8806                     Supplier/ Services                        07/15/2020                 $0.00
POSTMASTER                      44 WEST 100 NORTH                                                  MONA                       UT           84645                          Supplier/ Services                        04/30/2020           $10,000.00
POSTMASTER                      44 WEST 100 NORTH                                                  MONA                       UT           84645                          Supplier/ Services                        05/07/2020             $2,040.00
PQ SYSTEMS                      P O BOX 750010                                                     DAYTON                     OH           45475                          Supplier/ Services                        05/19/2020             $3,500.00
PRAXAIR DISTRIBUTION            DEPT CH 10660                                                      PALATINE                   IL           60055-0660                     Supplier/ Services                        05/14/2020           $12,885.14
PRAXAIR DISTRIBUTION            DEPT CH 10660                                                      PALATINE                   IL           60055-0660                     Supplier/ Services                        05/19/2020              $188.23




                                                                                                                   34 of 48
                                  Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                 Main Document    Page 119 of 147
                                                                                                     In re Remington Arms Company, LLC
                                                                                                              Case No. 20-81692
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                  Total Amount or
                Claimant                     Address1                          Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
PRAXAIR DISTRIBUTION           DEPT CH 10660                                                       PALATINE                 IL           60055-0660                       Supplier/ Services                        06/11/2020             $6,536.80
PRAXAIR DISTRIBUTION           DEPT CH 10660                                                       PALATINE                 IL           60055-0660                       Supplier/ Services                        07/02/2020             $3,590.70
PRAXAIR INC                    PO Box 281901                                                       ATLANTA                  GA           30384-1901                       Supplier/ Services                        06/15/2020           $21,171.37
PRECISION PUNCH & TO           304 CHRISTIAN LANE                                                  BERLIN                   CT           06037                            Supplier/ Services                        05/07/2020             $1,212.55
PRECISION RESOURCE C           PO Box 785637                                                       PHILADELPHIA             PA           19178-5637                       Supplier/ Services                        06/15/2020           $15,201.51
PRECISION RESOURCE C           PO Box 785637                                                       PHILADELPHIA             PA           19178-5637                       Supplier/ Services                        06/25/2020           $23,128.95
PRECISION TECHNOLOGIES, INC.   210 DUNDAS ROAD                                                     MONTICELLO               MN           55362                            Supplier/ Services                          4/29/2020            $7,368.48
PRECISIONMATICS CO I           675 US HIGHWAY 20                                                   WEST WINFIELD            NY           13491-0250                       Supplier/ Services                        05/07/2020          $100,000.00
PRECISIONMATICS CO I           675 US HIGHWAY 20                                                   WEST WINFIELD            NY           13491-0250                       Supplier/ Services                        05/14/2020          $100,000.00
PRECISIONMATICS CO I           675 US HIGHWAY 20                                                   WEST WINFIELD            NY           13491-0250                       Supplier/ Services                        05/21/2020           $40,000.00
PRECISIONMATICS CO I           675 US HIGHWAY 20                                                   WEST WINFIELD            NY           13491-0250                       Supplier/ Services                        05/29/2020           $76,149.86
PRECISIONMATICS CO I           675 US HIGHWAY 20                                                   WEST WINFIELD            NY           13491-0250                       Supplier/ Services                        06/04/2020           $19,744.53
PRECISIONMATICS CO I           675 US HIGHWAY 20                                                   WEST WINFIELD            NY           13491-0250                       Supplier/ Services                        07/09/2020           $25,418.44
PRECISIONMATICS CO INC         675 US HIGHWAY 20                     PO BOX 250                    WEST WINFIELD            NY           13491                            Supplier/ Services                           5/6/2020             $768.75
PRIME TECH SALES INC           J                                                                   FISHERS                  NY           14453-0760                       Supplier/ Services                        05/19/2020              $826.50
PROACTIVE SALES & MA           211 DURANGO ROAD, SUITE 415                                         DESTIN                   FL           32541                            Commissions                               05/22/2020          $154,106.49
PROACTIVE SALES & MA           211 DURANGO ROAD, SUITE 415                                         DESTIN                   FL           32541                            Commissions                               07/07/2020          $113,648.57
PROACTIVE SALES & MA           211 DURANGO ROAD, SUITE 415                                         DESTIN                   FL           32541                            Commissions                               07/27/2020          $169,963.49
PROFILE ADVISORS LLC           405 LEXINGTON AVE, SUITE 915                                        NEW YORK                 NY           10174                            Supplier/ Services                        05/29/2020           $25,000.00
PROFILE ADVISORS LLC           405 LEXINGTON AVE, SUITE 915                                        NEW YORK                 NY           10174                            Supplier/ Services                        07/02/2020           $25,000.00
PROOF RESEARCH INC             10 WESTERN VILLAGE LN                                               COLUMBIA FALLS           MT           59912-9090                       Supplier/ Services                          6/17/2020             $540.00
PRZ TECHNOLOGIES INC           PO Box 369                                                          LANCASTER                NY           14086                            Supplier/ Services                        05/28/2020           $15,513.31
PTI                            4084 S 300 W                                                        SALT LAKE CITY           UT           84107                            Supplier/ Services                        07/16/2020              $138.00
PURE WATER SOLUTIONS           3208 S STATE STREET                                                 SALT LAKE CITY           UT           84115                            Supplier/ Services                        05/07/2020              $254.32
PURE WATER SOLUTIONS           3208 S STATE STREET                                                 SALT LAKE CITY           UT           84115                            Supplier/ Services                        06/04/2020              $254.32
PURVIS INDUSTRIES              PO Box 540757                                                       DALLAS                   TX           75354-0757                       Supplier/ Services                        05/07/2020              $156.80
PURVIS INDUSTRIES              PO Box 540757                                                       DALLAS                   TX           75354-0757                       Supplier/ Services                        05/19/2020             $3,504.00
QTE MANUFACTURING SO           820 Westwood Industrial Park Dr.                                    Saint Charles            MO           63304                            Supplier/ Services                        06/11/2020             $3,000.00
QUEST DIAGNOSTICS, I           PO Box 740709                                                       ATLANTA                  GA           30374-0709                       Supplier/ Services                        05/19/2020                $75.70
QUICK MACHINING SERV           290 PRATT STREET, UNIT 24                                           MERIDEN                  CT           06450                            Supplier/ Services                        05/21/2020             $8,982.20
QUILL CORPORATION              PO Box 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                        05/29/2020              $110.34
QUILL CORPORATION              PO Box 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                        06/04/2020              $191.85
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                          4/29/2020             $211.47
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                           5/6/2020             $232.72
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                          5/20/2020               $63.86
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                          5/27/2020             $194.88
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                           6/3/2020             $281.93
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                          6/17/2020             $137.35
Quill Office Products          PO BOX 37600                                                        PHILADELPHIA             PA           19101-0600                       Supplier/ Services                           7/8/2020               $97.94
R C KOLSTAD WATER CO           73 LAKE AVE                                                         ONTARIO                  NY           14519                            Supplier/ Services                        05/07/2020                $60.94
R G LOEWENGUTH CO              2144 BRIGHTON-HENRIETTA TL RD, STE                                  ROCHESTER                NY           14623                            Supplier/ Services                        04/30/2020             $1,750.00
R.B. BIRGE COMPANY             DEPT 106036                                                         HARTFORD                 CT           06115-0400                       Supplier/ Services                        05/19/2020             $4,149.03
RALPH W EARL CO INC            5930 EAST MOLLOY ROAD                                               SYRACUSE                 NY           13211                            Supplier/ Services                        05/19/2020                $85.15
RAND IMAGINIT TECHNO           28127 NETWORK PLACE                                                 CHICAGO                  IL           60673-1281                       Supplier/ Services                        05/29/2020             $6,390.00
RANDALL BABCOCK                100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  05/14/2020                $65.14
RANDY DEAN JOHNSTON            100 ELECTRONICS BLVD SW                                             HUNTSVILLE               AL           35824                            Employee                                  06/04/2020              $483.00
Rapid Delivery                  29 Main Street                                                     Rapid City               SD           57701                            Supplier/ Services                           5/6/2020             $182.56
Rapid Delivery                  29 Main Street                                                     Rapid City               SD           57701                            Supplier/ Services                          6/17/2020               $61.83
Rapid Delivery                  29 Main Street                                                     Rapid City               SD           57701                            Supplier/ Services                           7/8/2020               $30.19
Rapp Sales Co                  870 Seger Drive                                                     Rapid City               SD           57701                            Supplier/ Services                          4/29/2020             $478.10
Rapp Sales Co                  870 Seger Drive                                                     Rapid City               SD           57701                            Supplier/ Services                           5/6/2020             $185.95
Rapp Sales Co                  870 Seger Drive                                                     Rapid City               SD           57701                            Supplier/ Services                          5/13/2020            $1,125.84
RATHBONE PRECISION M           1241 PARK STREET                                                    PALMER                   MA           01069                            Supplier/ Services                        06/11/2020           $15,201.27
RAZORBACK AIR FILTER           PO Box 736                                                          LITTLE ROCK              AR           72203                            Supplier/ Services                        05/19/2020             $4,138.42




                                                                                                                 35 of 48
                                 Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                               Desc
                                                                                  Main Document    Page 120 of 147
                                                                                                      In re Remington Arms Company, LLC
                                                                                                               Case No. 20-81692
                                                            SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                   Total Amount or
              Claimant                          Address1                        Address2                     City                   State        Zip         Country        Reasons for payment or transfer   Dates of Payments          value
RECEIVER GENERAL FOR            580 BOOTH ST- 15TH FLOOR                                            OTTAWA                     ON           K1A 0E4      CANADA            Supplier/ Services                        05/07/2020              $128.00
RECEIVER GENERAL FOR            580 BOOTH ST- 15TH FLOOR                                            OTTAWA                     ON           K1A 0E4      CANADA            Supplier/ Services                        06/25/2020             $2,223.47
RECEIVER GENERAL FOR            580 BOOTH ST- 15TH FLOOR                                            OTTAWA                     ON           K1A 0E4      CANADA            Supplier/ Services                        06/30/2020             $2,223.47
RECEIVER GENERAL FOR            580 BOOTH ST- 15TH FLOOR                                            OTTAWA                     ON           K1A 0E4      CANADA            Supplier/ Services                        07/01/2020             $2,223.47
RECHTERMAN MACHINE S            14319 HIGHWAY 213                                                   HIGGINSVILLE               MO           64037                          Supplier/ Services                        05/07/2020             $1,927.99
RED WING BUSINESS ADVANTAGE ACCT.PO BOX 844329                                                      DALLAS                     TX           75284-4329                     Supplier/ Services                          5/13/2020             $445.87
RED WING BUSINESS ADVANTAGE ACCT.PO BOX 844329                                                      DALLAS                     TX           75284-4329                     Supplier/ Services                          6/17/2020             $150.00
REDDING RELOADING EQ            1089 STARR ROAD                                                     CORTLAND                   NY           13045                          Supplier/ Services                        05/19/2020             $3,032.90
REDDING RELOADING EQ            1089 STARR ROAD                                                     CORTLAND                   NY           13045                          Supplier/ Services                        07/09/2020                $61.80
REDI-TO-SERVE                   2700 MERIDIAN STREET                                                HUNTSVILLE                 AL           35811                          Supplier/ Services                        05/07/2020             $2,256.94
REDI-TO-SERVE                   2700 MERIDIAN STREET                                                HUNTSVILLE                 AL           35811                          Supplier/ Services                        05/19/2020              $559.55
REDI-TO-SERVE                   2700 MERIDIAN STREET                                                HUNTSVILLE                 AL           35811                          Supplier/ Services                        06/11/2020             $1,414.49
REGAL INDUSTRIAL SAL            PO Box 8000                                                         BUFFALO                    NY           14267                          Supplier/ Services                        06/12/2020             $3,344.00
REGAL METROLOGY INC             PO Box 35036                                                        LOUISVILLE                 KY           40232                          Supplier/ Services                        05/07/2020              $780.00
REMINGER CO LPA                 101 WEST PROSPECT AVE, SUITE 1400                                   CLEVELAND                  OH           44115                          Supplier/ Services                        07/17/2020             $5,000.00
RENGEL PRINTING COMP            1922 7TH STREET NORTH                                               SAINT CLOUD                MN           56303                          Supplier/ Services                        05/07/2020              $233.48
RENGEL PRINTING COMP            1922 7TH STREET NORTH                                               SAINT CLOUD                MN           56303                          Supplier/ Services                        05/19/2020              $235.00
RETIF OIL AND FUEL L            PO Box 919138                                                       DALLAS                     TX           75391-9138                     Supplier/ Services                        05/14/2020             $4,555.54
RGA CO.,INC                     3905 E. PROGRESS STREET                                             NORTH LITTLE ROCK          AR           72114                          Supplier/ Services                        05/19/2020             $3,954.03
RICHARD R WESTERMAN             14975 SHADY LANE - PO BOX 333                                       WELLINGTON                 MO           64097                          Supplier/ Services                        05/19/2020             $1,299.60
RICHTER PRECISION IN            PO Box 159                                                          EAST PETERSBURG            PA           17520                          Supplier/ Services                        05/19/2020             $3,774.54
RIEMER PLUS CANTALUP            24600 DETROIT ROAD, SUITE 100                                       WESTLAKE                   OH           44145-2542                     Supplier/ Services                        07/09/2020              $252.56
RIOS FERRER GUILLEN             INSURGENTES SUR #1605, FLOOR 12                                     DISTRITO FEDERAL CP                     03900                          Supplier/ Services                        05/19/2020             $1,693.60
RITE WAY SERVICE INC            331 1ST AVENUE NORTH                                                BIRMINGHAM                 AL           35204                          Supplier/ Services                        05/14/2020             $8,950.00
RITE WAY SERVICE INC            331 1ST AVENUE NORTH                                                BIRMINGHAM                 AL           35204                          Supplier/ Services                        06/04/2020             $8,950.00
RITE WAY SERVICE INC            331 1ST AVENUE NORTH                                                BIRMINGHAM                 AL           35204                          Supplier/ Services                        07/02/2020             $8,950.00
RIVER CITY MECHANICA            PO Box 13276                                                        MAUMELLE                   AR           72113                          Supplier/ Services                        05/19/2020             $3,200.00
ROBERT A EAVES                  1024 KENSINGTON LAKE DRIVE                                          EASLEY                     SC           29642                          Supplier/ Services                        05/29/2020                $74.61
ROBERT A EAVES                  1024 KENSINGTON LAKE DRIVE                                          EASLEY                     SC           29642                          Supplier/ Services                        06/25/2020              $232.81
ROBERT J SCHLAGEL               100 ELECTRONICS BLVD SW                                             HUNTSVILLE                 AL           35824                          Employee                                  05/29/2020              $575.32
ROBINSON TAPE & LABE            32 PARK DRIVE EAST                                                  BRANFORD                   CT           06405                          Supplier/ Services                        05/19/2020             $4,188.00
ROCK RIVER ARMS INC             1042 CLEVELAND ROAD                                                 COLONA                     IL           61241                          Supplier/ Services                        05/19/2020             $2,550.00
ROCKINGHAM OFFICE MA            414 WEST KINGS HIGHWAY                                              EDEN                       NC           27288                          Supplier/ Services                        05/14/2020                $79.17
ROCKINGHAM OFFICE MA            414 WEST KINGS HIGHWAY                                              EDEN                       NC           27288                          Supplier/ Services                        05/29/2020             $1,989.96
ROCKINGHAM OFFICE MA            414 WEST KINGS HIGHWAY                                              EDEN                       NC           27288                          Supplier/ Services                        06/04/2020                $62.32
ROCKY MOUNTAIN ELK F            5705 GRANT CREEK ROAD                                               MISSOULA                   MT           59808                          Supplier/ Services                        07/02/2020             $5,990.00
ROCKY MOUNTAIN POWER            1033 NE 6TH AVE                                                     PORTLAND                   OR           97256-0001                     Supplier/ Services                        05/21/2020             $6,327.35
ROCKY MOUNTAIN POWER            1033 NE 6TH AVE                                                     PORTLAND                   OR           97256-0001                     Supplier/ Services                        06/25/2020           $11,151.69
ROHRER CORPORATION              PO Box 1009                                                         WADSWORTH                  OH           44281-1009                     Supplier/ Services                        05/07/2020                $80.00
ROTO BUFF MANUFACTUR            W63 N134 WASHINGTON AVENUE                                          CEDARBURG                  WI           53012                          Supplier/ Services                        05/19/2020              $462.50
ROTOR CLIP COMPANY              187 DAVIDSON AVE                                                    SOMERSET                   NJ           08873                          Supplier/ Services                        05/19/2020              $135.45
ROUND GROUND METALS             4825 TURNBERRY DRIVE                                                HANOVER PARK               IL           60133                          Supplier/ Services                        05/14/2020           $10,333.08
ROWLEY SPRING & STAM            210 REDSTONE HILL ROAD, SUITE 2                                     BRISTOL                    CT           06010-7796                     Supplier/ Services                        05/19/2020              $176.00
ROYAL DIVERSIFIED PR            287 MARKET STREET                                                   WARREN                     RI           02885                          Supplier/ Services                        05/07/2020              $248.50
ROYAL DIVERSIFIED PR            287 MARKET STREET                                                   WARREN                     RI           02885                          Supplier/ Services                        05/14/2020              $244.23
ROYAL DIVERSIFIED PR            287 MARKET STREET                                                   WARREN                     RI           02885                          Supplier/ Services                        07/16/2020              $706.50
ROYAL METAL POWDERS             433 CONTINENTAL DRIVE                                               MARYVILLE                  TN           37804-5432                     Supplier/ Services                        05/14/2020             $3,656.40
ROYAL METAL POWDERS             433 CONTINENTAL DRIVE                                               MARYVILLE                  TN           37804-5432                     Supplier/ Services                        05/21/2020             $3,656.40
ROYAL METAL POWDERS             433 CONTINENTAL DRIVE                                               MARYVILLE                  TN           37804-5432                     Supplier/ Services                        05/29/2020             $3,656.40
ROYAL METAL POWDERS             433 CONTINENTAL DRIVE                                               MARYVILLE                  TN           37804-5432                     Supplier/ Services                        06/04/2020             $1,000.00
ROYAL TECHNOLOGIES C            3765 QUINCY STREET                                                  HUDSONVILLE                MI           49426                          Supplier/ Services                        04/30/2020             $5,349.71
RUAG AMMOTEC AG                 Uttigenstrasse 67                                                   Thun                                    3602         SWITZERLAND       Supplier/ Services                        05/12/2020                 $0.00
RUAG AMMOTEC AG                 Uttigenstrasse 67                                                   Thun                                    3602         SWITZERLAND       Supplier/ Services                        07/09/2020           $62,187.50
RUNNING SUPPLY, INC.            901 NORTH HWY 59                                                    MARSHALL                   MN           56258                          Supplier/ Services                           5/6/2020             $196.81




                                                                                                                    36 of 48
                                   Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                  Main Document    Page 121 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                            Total Amount or
               Claimant                   Address1                       Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
RUNNING SUPPLY, INC.      901 NORTH HWY 59                                                   MARSHALL                 MN           56258                            Supplier/ Services                          5/13/2020               $14.70
RUNNING SUPPLY, INC.      901 NORTH HWY 59                                                   MARSHALL                 MN           56258                            Supplier/ Services                          5/20/2020               $76.72
RUNNING SUPPLY, INC.      901 NORTH HWY 59                                                   MARSHALL                 MN           56258                            Supplier/ Services                           7/8/2020               $30.86
Ryerson Tull              6600 HIGHWAY 85                                                    COMMERCE CITY            CO           80022                            Supplier/ Services                          4/29/2020          $30,550.00
Ryerson Tull              6600 HIGHWAY 85                                                    COMMERCE CITY            CO           80022                            Supplier/ Services                          4/29/2020               $15.06
S D MYERS INC             180 SOUTH AVE                                                      TALLMADGE                OH           44278-0343                       Supplier/ Services                        05/19/2020             $2,960.00
S.O.S. Machine Co.        1301 Kassan Dr.                                                    Prescott                 WI           54021                            Supplier/ Services                          7/15/2020            $1,475.00
SAAMI                     11 MILE HILL RD                                                    NEWTOWN                  CT           06470-2359                       Supplier/ Services                        05/14/2020             $2,750.00
SAAMI                     11 MILE HILL RD                                                    NEWTOWN                  CT           06470-2359                       Supplier/ Services                        05/21/2020           $31,250.00
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        04/30/2020           $11,943.67
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        05/14/2020           $10,060.92
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        05/19/2020             $2,681.80
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        05/29/2020             $4,526.63
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        06/04/2020             $2,959.01
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        06/05/2020             $5,532.90
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        06/25/2020           $14,714.49
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        07/02/2020             $1,320.00
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        07/09/2020             $7,404.70
SAFETY KLEEN SYSTEMS      PO Box 382066                                                      PITTSBURGH               PA           15250-8066                       Supplier/ Services                        07/17/2020             $1,105.35
SAGE INTERNATIONAL L      3455 KINGS CORNER ROAD                                             OSCODA                   MI           48750                            Supplier/ Services                        05/14/2020             $8,450.00
SALT LAKE BOX             10645 N TATUM BLVD                                                 PHOENIX                  AZ           85028                            Supplier/ Services                        05/19/2020              $408.65
SAMMY R BATES             2414 VERSAILLES DRIVE                                              CABOT                    AR           72023                            Supplier/ Services                        04/30/2020             $2,160.00
SAMMY R BATES             2414 VERSAILLES DRIVE                                              CABOT                    AR           72023                            Supplier/ Services                        05/19/2020             $2,760.00
SAMMY R BATES             2414 VERSAILLES DRIVE                                              CABOT                    AR           72023                            Supplier/ Services                        07/14/2020             $6,960.00
SANDERS LEAD COMPANY      PO Box 707                                                         TROY                     AL           36081-0707                       Supplier/ Services                        04/30/2020           $43,917.75
SANDERS LEAD COMPANY      PO Box 707                                                         TROY                     AL           36081-0707                       Supplier/ Services                        05/14/2020           $90,123.95
SANDERS LEAD COMPANY      PO Box 707                                                         TROY                     AL           36081-0707                       Supplier/ Services                        06/12/2020           $51,974.65
SANDERS LEAD COMPANY      PO Box 707                                                         TROY                     AL           36081-0707                       Supplier/ Services                        07/02/2020           $40,753.15
SANDHILLS PRODUCTIONS     908 U STREET                                                       ORD                      NE           68862                            Supplier/ Services                           6/3/2020             $614.72
SANDSTROM PRODUCTS C      224 S MAIN                                                         PORT BYRON               IL           61275                            Supplier/ Services                        04/30/2020              $374.94
SAP AMERICA INC           PO BOX 7780-824024                                                 PHILADELPHIA             PA           19182-4024                       Supplier/ Services                        07/17/2020           $18,817.98
SAS INSTITUTE INC         PO Box 406922                                                      ATLANTA                  GA           30384-6922                       Supplier/ Services                        05/19/2020             $1,983.40
SCHEELS ALL SPORT         2101 WEST 41ST STREET                                              SIOUX FALLS              SD           57105                            Supplier/ Services                        05/29/2020              $777.92
SCHEELS ALL SPORT         2101 WEST 41ST STREET                                              SIOUX FALLS              SD           57105                            Supplier/ Services                        06/04/2020             $1,217.46
SCHEELS ALL SPORT         2101 WEST 41ST STREET                                              SIOUX FALLS              SD           57105                            Supplier/ Services                        07/09/2020              $978.89
SCM METAL PRODUCTS I      PO Box 644503                                                      PITTSBURGH               PA           15264-4503                       Supplier/ Services                        05/14/2020           $12,192.00
SCM METAL PRODUCTS I      PO Box 644503                                                      PITTSBURGH               PA           15264-4503                       Supplier/ Services                        07/02/2020             $5,736.00
SD DENR                   JOE FOSS BUILDING                    523 EAST CAPITOL              PIERRE                   SD           57501-3182                       Supplier/ Services                          5/27/2020             $600.00
SEAFAB METALS             75 REMITTANCE DRIVE                                                CHICAGO                  IL           60675-2172                       Supplier/ Services                        05/14/2020           $18,410.00
SEALS EASTERN INC         PO Box 520                                                         RED BANK                 NJ           07701                            Supplier/ Services                        05/19/2020             $4,500.00
SECURIAN LIFE INSURA      400 ROBERT STREET NORTH                                            SAINT PAUL               MN           55101-2098                       Benefits                                  04/30/2020           $95,998.63
SECURIAN LIFE INSURA      400 ROBERT STREET NORTH                                            SAINT PAUL               MN           55101-2098                       Benefits                                  05/29/2020           $95,962.38
SECURIAN LIFE INSURA      400 ROBERT STREET NORTH                                            SAINT PAUL               MN           55101-2098                       Benefits                                  06/30/2020           $95,408.71
SECURITRONICS CO          100 OSCEOLA ROAD                                                   SYRACUSE                 NY           13209                            Supplier/ Services                        05/07/2020             $2,126.25
SELAS HEAT TECHNOLOG      11012 AURORA-HUDSON RD                                             STREETSBORO              OH           44241                            Supplier/ Services                        05/07/2020             $2,754.00
SELFLOCK SCREW PRODU      461 E BRIGHTON AVE                                                 SYRACUSE                 NY           13210-4143                       Supplier/ Services                        05/29/2020             $8,082.00
SERBU FIREARMS, INC       6019 W. CHELSEA ST                                                 TAMPA                    FL           33634                            Supplier/ Services                          5/20/2020          $10,440.00
SERBU FIREARMS, INC       6019 W. CHELSEA ST                                                 TAMPA                    FL           33634                            Supplier/ Services                          6/17/2020          $10,440.00
Servall Uniform & Linen   312 MAIN ST.                                                       Rapid City               SD           57701                            Supplier/ Services                          4/29/2020               $80.98
Servall Uniform & Linen   312 MAIN ST.                                                       Rapid City               SD           57701                            Supplier/ Services                          5/13/2020             $315.04
Servall Uniform & Linen   312 MAIN ST.                                                       Rapid City               SD           57701                            Supplier/ Services                          5/27/2020               $80.98
Servall Uniform & Linen   312 MAIN ST.                                                       Rapid City               SD           57701                            Supplier/ Services                           6/3/2020             $315.04
Servall Uniform & Linen   312 MAIN ST.                                                       Rapid City               SD           57701                            Supplier/ Services                          6/24/2020               $80.98
SERVICE EXPRESS INC       3854 BROADMOOR AVE SE                                              GRAND RAPIDS             MI           49512                            Supplier/ Services                        05/29/2020           $39,160.03




                                                                                                           37 of 48
                            Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                           Main Document    Page 122 of 147
                                                                                                 In re Remington Arms Company, LLC
                                                                                                          Case No. 20-81692
                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                              Total Amount or
              Claimant                  Address1                           Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
SERVICE EXPRESS INC      3854 BROADMOOR AVE SE                                                 GRAND RAPIDS             MI           49512                            Supplier/ Services                        06/04/2020           $15,000.00
SERVICE EXPRESS INC      3854 BROADMOOR AVE SE                                                 GRAND RAPIDS             MI           49512                            Supplier/ Services                        06/05/2020           $24,160.03
SERVOTEC USA             1 INDUSTRIAL TRACT, SUITE 3                                           HUDSON                   NY           12534                            Supplier/ Services                        05/19/2020             $3,142.31
SET SCREW & MFG COMP     1210 ST CHARLES STREET                                                ELGIN                    IL           60120                            Supplier/ Services                        05/07/2020              $995.82
SETON NAME PLATE CO      PO Box 95904                                                          CHICAGO                  IL           60694-5904                       Supplier/ Services                        05/07/2020              $628.00
SETON NAME PLATE COM     PO Box 95904                                                          CHICAGO                  IL           60694-5904                       Supplier/ Services                        05/07/2020              $312.36
SHAPE FIDELITY INC       5021 BRADFORD DRIVE SUITE A                                           HUNTSVILLE               AL           35805                            Supplier/ Services                        05/07/2020             $2,000.00
SHEET METAL COMPONENTS   84 ZENA DRIVE                                                         CARTERSVILLE             GA           30121                            Supplier/ Services                           5/6/2020            $4,891.34
SHEET METAL COMPONENTS   84 ZENA DRIVE                                                         CARTERSVILLE             GA           30121                            Supplier/ Services                          5/27/2020             $674.02
SHEET METAL COMPONENTS   84 ZENA DRIVE                                                         CARTERSVILLE             GA           30121                            Supplier/ Services                           6/3/2020            $4,890.00
SHEET METAL COMPONENTS   84 ZENA DRIVE                                                         CARTERSVILLE             GA           30121                            Supplier/ Services                           7/8/2020            $4,555.00
SHEILA CLAUS             100 ELECTRONICS BLVD SW                                               HUNTSVILLE               AL           35824                            Employee                                  06/12/2020              $120.00
SHERROD MACHINE WORK     2093 THOMAS RD #14                                                    MEMPHIS                  TN           38134                            Supplier/ Services                        05/07/2020             $3,810.00
SHERROD MACHINE WORK     2093 THOMAS RD #14                                                    MEMPHIS                  TN           38134                            Supplier/ Services                        05/14/2020           $11,060.00
SHERROD MACHINE WORK     2093 THOMAS RD #14                                                    MEMPHIS                  TN           38134                            Supplier/ Services                        05/19/2020             $4,016.00
SHERROD MACHINE WORK     2093 THOMAS RD #14                                                    MEMPHIS                  TN           38134                            Supplier/ Services                        05/29/2020             $2,597.00
SHERROD MACHINE WORK     2093 THOMAS RD #14                                                    MEMPHIS                  TN           38134                            Supplier/ Services                        06/04/2020             $4,780.00
SHERROD MACHINE WORK     2093 THOMAS RD #14                                                    MEMPHIS                  TN           38134                            Supplier/ Services                        07/09/2020             $5,020.00
SHERWIN-WILLIAMS         820 EMERSON ST                                                        ROCHESTER                NY           14613                            Supplier/ Services                        06/19/2020             $7,249.09
Sherwin-Williams         1908 W. Main St.                        Store # 3214                  Rapid City               SD           57702                            Supplier/ Services                          5/20/2020             $199.00
Sherwin-Williams         1908 W. Main St.                        Store # 3214                  Rapid City               SD           57702                            Supplier/ Services                          5/27/2020               $98.56
Sherwin-Williams         1908 W. Main St.                        Store # 3214                  Rapid City               SD           57702                            Supplier/ Services                           6/3/2020             $161.00
SHI INTERNATIONAL CO     PO Box 952121                                                         DALLAS                   TX           75395-2121                       Supplier/ Services                        05/19/2020             $2,717.82
SHI INTERNATIONAL CO     PO Box 952121                                                         DALLAS                   TX           75395-2121                       Supplier/ Services                        06/04/2020             $2,689.96
SHI INTERNATIONAL CO     PO Box 952121                                                         DALLAS                   TX           75395-2121                       Supplier/ Services                        07/02/2020           $10,455.43
SHI INTERNATIONAL CO     PO Box 952121                                                         DALLAS                   TX           75395-2121                       Supplier/ Services                        07/09/2020              $513.91
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                           5/6/2020            $1,923.55
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                          5/13/2020             $391.70
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                          5/20/2020             $391.70
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                          5/27/2020             $202.45
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                           6/3/2020            $1,820.45
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                          6/17/2020            $3,622.65
SHILEN RIFLES, INC.      PO BOX 1300                             2501 N. INTERSTATE HWY 45     ENNIS                    TX           75120                            Supplier/ Services                          6/24/2020            $1,222.20
SHINGLE & GIBB AUTOM     845 LANCER DRIVE                                                      MOORESTOWN               NJ           08057-4225                       Supplier/ Services                        05/19/2020             $2,522.23
SHOCKWAVE TECHNOLOGI     2141 MAIN STREET, SUITE A                                             DUNEDIN                  FL           34698                            Supplier/ Services                        05/14/2020             $5,785.60
SHOCKWAVE TECHNOLOGI     2141 MAIN STREET, SUITE A                                             DUNEDIN                  FL           34698                            Supplier/ Services                        05/21/2020             $5,785.60
SHOCKWAVE TECHNOLOGI     2141 MAIN STREET, SUITE A                                             DUNEDIN                  FL           34698                            Supplier/ Services                        05/29/2020             $5,785.60
SHOOK, HARDY & BACON     2555 GRAND BOULEVARD                                                  KANSAS CITY              MO           64108                            Supplier/ Services                        05/19/2020             $3,090.00
SHOOK, HARDY & BACON     2555 GRAND BOULEVARD                                                  KANSAS CITY              MO           64108                            Supplier/ Services                        07/09/2020             $2,732.50
SHOPLET                  39 BROADWAY, STE 2030                                                 NEW YORK                 NY           10006                            Supplier/ Services                        05/29/2020             $1,185.85
SHOPLET                  39 BROADWAY, STE 2030                                                 NEW YORK                 NY           10006                            Supplier/ Services                        06/04/2020              $268.06
SHOPLET                  39 BROADWAY, STE 2030                                                 NEW YORK                 NY           10006                            Supplier/ Services                        07/16/2020              $666.16
SHORR PACKAGING CORP     PO Box 6800                                                           AURORA                   IL           60598-0800                       Supplier/ Services                        05/07/2020             $7,444.80
SHORR PACKAGING CORP     PO Box 6800                                                           AURORA                   IL           60598-0800                       Supplier/ Services                        05/14/2020             $7,444.80
SHORTS TOOL & MFG IN     18927 RESERVOIR RD                                                    SAEGERTOWN               PA           16433                            Supplier/ Services                        05/19/2020             $2,500.00
SHRED-IT USA             28883 NETWORK PLACE                                                   CHICAGO                  IL           60673-1288                       Supplier/ Services                        05/29/2020              $588.60
SHRED-IT USA LLC         28883 NETWORK PLACE                                                   CHICAGO                  IL           60673-1288                       Supplier/ Services                        05/29/2020              $168.34
SHRED-IT USA LLC         28883 NETWORK PLACE                                                   CHICAGO                  IL           60673-1288                       Supplier/ Services                        07/02/2020              $682.79
SIEMENS INDUSTRY INC     PO Box 2134                                                           CAROL STREAM             IL           60132-2134                       Supplier/ Services                        04/30/2020             $1,275.00
SIEMENS INDUSTRY INC     PO Box 2134                                                           CAROL STREAM             IL           60132-2134                       Supplier/ Services                        05/07/2020              $375.00
SIERRA BULLETS LLC       PO Box 734176                                                         DALLAS                   TX           75373-4176                       Supplier/ Services                        05/07/2020             $6,609.12
SIGMA SUPPLY OF NORT     PO Box 20980                                                          HOT SPRINGS              AR           71903-0980                       Supplier/ Services                        05/19/2020              $377.26
SIGNICAST LLC            DRAWER # 825                                                          MILWAUKEE                WI           53278-0825                       Supplier/ Services                        05/07/2020             $2,704.00
SIGNICAST LLC            DRAWER # 825                                                          MILWAUKEE                WI           53278-0825                       Supplier/ Services                        05/19/2020             $3,274.70




                                                                                                             38 of 48
                           Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                             Main Document    Page 123 of 147
                                                                                             In re Remington Arms Company, LLC
                                                                                                      Case No. 20-81692
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                          Total Amount or
              Claimant                   Address1                      Address2                     City                 State       Zip          Country          Reasons for payment or transfer   Dates of Payments          value
SIGNS & TROPHY           763 DODGE LOOP                                                    MADISON                  NC           27025                            Supplier/ Services                        07/02/2020                $25.68
SIMECON S R L            Via Azzeccagarbugli 5                                             Lecco                    LC           23900      ITALY                 Supplier/ Services                        06/05/2020              $271.80
SIMPLEX GRINNELL         DEP CH 10320                                                      PALATINE                 IL           60055-0320                       Supplier/ Services                        05/19/2020              $607.28
SINCLAIR INTERNATION     200 SOUTH FRONT STREET                                            MONTEZUMA                IA           50171                            Supplier/ Services                        07/16/2020                $79.92
SINTERFIRE INC           200 INDUSTRIAL PARK ROAD                                          KERSEY                   PA           15846                            Supplier/ Services                        05/07/2020           $11,946.13
SINTERFIRE INC           200 INDUSTRIAL PARK ROAD                                          KERSEY                   PA           15846                            Supplier/ Services                        05/14/2020           $11,946.13
SINTERFIRE INC           200 INDUSTRIAL PARK ROAD                                          KERSEY                   PA           15846                            Supplier/ Services                        05/29/2020             $4,500.00
SINTERFIRE INC           200 INDUSTRIAL PARK ROAD                                          KERSEY                   PA           15846                            Supplier/ Services                        06/04/2020             $4,500.00
SKB CASES                1607 N. O'DONNELL WAY                                             ORANGE                   CA           92867                            Supplier/ Services                           5/6/2020          $15,595.58
SKB CASES                1607 N. O'DONNELL WAY                                             ORANGE                   CA           92867                            Supplier/ Services                          5/20/2020            $4,376.25
SKB CASES                1607 N. O'DONNELL WAY                                             ORANGE                   CA           92867                            Supplier/ Services                          5/27/2020            $5,340.00
SKB CASES                1607 N. O'DONNELL WAY                                             ORANGE                   CA           92867                            Supplier/ Services                           6/3/2020            $5,412.26
SKINNER SIGHTS           PO BOX 1810                                                       ST. IGNATIUS             MT           59865                            Supplier/ Services                           6/3/2020             $160.00
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        04/30/2020           $20,087.64
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        05/07/2020           $20,087.64
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        05/14/2020           $20,087.64
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        05/21/2020           $10,000.00
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        05/29/2020           $20,087.64
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        06/04/2020           $10,000.00
SLABE MACHINE PRODUC     4659 HAMANN PARKWAY                                               WILLOUGHBY               OH           44094                            Supplier/ Services                        07/17/2020           $41,688.00
SLACK CHEMICAL           465 S CLINTON                                                     CARTHAGE                 NY           13619-0030                       Supplier/ Services                        05/19/2020              $864.08
SLACK CHEMICAL           465 S CLINTON                                                     CARTHAGE                 NY           13619-0030                       Supplier/ Services                        06/04/2020             $1,903.78
SLACK CHEMICAL           465 S CLINTON                                                     CARTHAGE                 NY           13619-0030                       Supplier/ Services                        07/09/2020             $1,115.65
SLISKI SERVICE CO.,      6216 COLEMAN MILLS RD                                             ORISKANY                 NY           13424                            Supplier/ Services                        06/04/2020           $21,091.72
SLOCUM DICKSON MEDIC     1729 BURRSTONE ROAD                                               NEW HARTFORD             NY           13413                            Supplier/ Services                        05/19/2020              $677.00
SMALLEY STEEL RING C     PO BOX 88663                                                      CHICAGO                  IL           60680                            Supplier/ Services                        05/19/2020             $1,705.00
SMART CHOICE DELIVER     6005 SCOTT HAMILTON DRIVE                                         LITTLE ROCK              AR           72209                            Supplier/ Services                        05/07/2020              $455.00
SMC ELECTRIC SUPPLY      1616 W MAIN ST                                                    SEDALIA                  MO           65302                            Supplier/ Services                        05/07/2020              $118.87
SMC ELECTRIC SUPPLY      1616 W MAIN ST                                                    SEDALIA                  MO           65302                            Supplier/ Services                        06/04/2020              $705.20
SMF & MACHINE TOOLS      14824 ROCKBRIDGE RD                                               LITTLE ROCK              AR           72206                            Supplier/ Services                        05/19/2020             $3,000.00
SMITH MACHINERY CO I     PO Box 651003                                                     SALT LAKE CITY           UT           84165-1003                       Supplier/ Services                        05/19/2020              $354.40
SO CAROLINA DEPT OF      SALES TAX RETURN                                                  COLUMBIA                 SC           292140102                        Tax                                       05/21/2020              $534.77
SO CAROLINA DEPT OF      SALES TAX RETURN                                                  COLUMBIA                 SC           292140102                        Tax                                       06/22/2020                $78.64
SO CAROLINA DEPT OF      SALES TAX RETURN                                                  COLUMBIA                 SC           292140102                        Tax                                       07/21/2020                $72.37
SOLO-HORTON BRUSHES      PO Box 478                                                        WINSTED                  CT           06098                            Supplier/ Services                        05/19/2020                $63.90
SOSSNER STEEL STAMPS     180 JUDGE DON LEWIS BOULEVARD                                     ELIZABETHTON             TN           37643                            Supplier/ Services                        05/07/2020              $236.16
SOUTH DAKOTA DEPT OF     PO Box 5055                                                       SIOUX FALLS              SD           57117-5055                       Tax                                       04/27/2020              $924.89
SOUTH DAKOTA DEPT OF     PO Box 5055                                                       SIOUX FALLS              SD           57117-5055                       Tax                                       05/26/2020             $1,216.27
SOUTH DAKOTA DEPT OF     PO Box 5055                                                       SIOUX FALLS              SD           57117-5055                       Tax                                       06/25/2020             $1,443.52
SOUTH DAKOTA DEPT OF     PO Box 5055                                                       SIOUX FALLS              SD           57117-5055                       Tax                                       07/27/2020             $1,451.42
SOUTHERN SWEEPERS &      2069A VALLEYDALE TERRACE                                          BIRMINGHAM               AL           35244-1725                       Supplier/ Services                        05/19/2020             $2,200.00
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        04/30/2020             $1,288.85
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        05/07/2020             $1,288.85
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        05/14/2020             $1,288.85
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        05/21/2020             $1,288.85
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        05/29/2020             $1,288.85
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        06/04/2020             $1,288.85
SOUTHINGTON TOOL & M     300 ATWATER STREET                                                PLANTSVILLE              CT           06479                            Supplier/ Services                        07/09/2020           $36,140.93
SOUTHLAND GUN WORKS      1228 HARRY BYRD HWY                                               DARLINGTON               SC           29532                            Supplier/ Services                        05/29/2020             $1,385.08
SOUTHLAND GUN WORKS      1228 HARRY BYRD HWY                                               DARLINGTON               SC           29532                            Supplier/ Services                        06/04/2020             $2,051.12
SPECIALTY PRODUCTS CP.   208 ROCKLAND RD                                                   WHITEFIELD               ME           04353                            Supplier/ Services                           5/6/2020          $12,100.00
SPECIALTY PRODUCTS CP.   208 ROCKLAND RD                                                   WHITEFIELD               ME           04353                            Supplier/ Services                          5/13/2020          $20,100.00
SPECIALTY PRODUCTS CP.   208 ROCKLAND RD                                                   WHITEFIELD               ME           04353                            Supplier/ Services                          5/20/2020            $8,000.00
SPECIALTY PRODUCTS CP.   208 ROCKLAND RD                                                   WHITEFIELD               ME           04353                            Supplier/ Services                           6/3/2020          $18,750.00




                                                                                                         39 of 48
                           Case 20-81688-CRJ11                           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                         Main Document    Page 124 of 147
                                                                                                       In re Remington Arms Company, LLC
                                                                                                                Case No. 20-81692
                                                             SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                    Total Amount or
             Claimant                         Address1                           Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
SPECIALTY PRODUCTS CP.        208 ROCKLAND RD                                                        WHITEFIELD               ME           04353                            Supplier/ Services                           6/3/2020          $12,100.00
SPECIALTY SCREW CORP          2801 HUFFMAN BOULEVARD                                                 ROCKFORD                 IL           61103-3997                       Supplier/ Services                        05/19/2020             $3,919.50
SPECTRUM                      PO Box 70872                                                           CHARLOTTE                NC           28272-0872                       Supplier/ Services                        04/30/2020             $1,088.01
SPECTRUM                      PO Box 70872                                                           CHARLOTTE                NC           28272-0872                       Supplier/ Services                        06/04/2020              $546.65
SPECTRUM                      PO Box 70872                                                           CHARLOTTE                NC           28272-0872                       Supplier/ Services                        07/02/2020              $408.85
SPIROL INTERNATIONAL          PO Box 6349                                                            CAROL STREAM             IL           60197-6349                       Supplier/ Services                        05/07/2020              $724.50
SPORTING CLASSICS MA          117 ALPINE CIRCLE, SUITE 500                                           COLUMBIA                 SC           29223                            Supplier/ Services                        05/19/2020             $2,250.00
SPORTS MOLDING INC            PO Box 160278                                                          CLEARFIELD               UT           84016                            Supplier/ Services                        07/02/2020           $11,818.35
SPORTS WORLD INC              6841 EAST 41st STREET                                                  TULSA                    OK           74145                            Supplier/ Services                        05/29/2020             $2,268.59
SPORTS WORLD INC              6841 EAST 41st STREET                                                  TULSA                    OK           74145                            Supplier/ Services                        06/05/2020             $7,676.61
SPRAGUE OPERATING RE          PO Box 536469                                                          PITTSBURGH               PA           15253-5906                       Supplier/ Services                        05/07/2020           $64,642.92
SPRAGUE OPERATING RE          PO Box 536469                                                          PITTSBURGH               PA           15253-5906                       Supplier/ Services                        05/19/2020              $198.28
SPRAGUE OPERATING RE          PO Box 536469                                                          PITTSBURGH               PA           15253-5906                       Supplier/ Services                        05/29/2020           $60,347.41
SPRAGUE OPERATING RE          PO Box 536469                                                          PITTSBURGH               PA           15253-5906                       Supplier/ Services                        06/18/2020                $25.77
SPRAGUE OPERATING RE          PO Box 536469                                                          PITTSBURGH               PA           15253-5906                       Supplier/ Services                        06/25/2020           $51,008.62
SPRAGUE OPERATING RE          PO Box 536469                                                          PITTSBURGH               PA           15253-5906                       Supplier/ Services                        07/17/2020                 $1.91
SPRAGUE'S SPORTS              345 W 32ND ST                                                          YUMA                     AZ           85364                            Supplier/ Services                        05/29/2020             $1,199.84
SPRAGUE'S SPORTS              345 W 32ND ST                                                          YUMA                     AZ           85364                            Supplier/ Services                        06/04/2020              $160.00
SPRAGUE'S SPORTS              345 W 32ND ST                                                          YUMA                     AZ           85364                            Supplier/ Services                        07/09/2020              $872.87
SPS COMMERCE INC              PO Box 205782                                                          DALLAS                   TX           75320-5782                       Supplier/ Services                        05/01/2020           $23,022.30
SPS COMMERCE INC              PO Box 205782                                                          DALLAS                   TX           75320-5782                       Supplier/ Services                        05/29/2020             $7,768.10
SPS COMMERCE INC              PO Box 205782                                                          DALLAS                   TX           75320-5782                       Supplier/ Services                        07/09/2020             $8,050.10
SPS COMMERCE INC              PO Box 205782                                                          DALLAS                   TX           75320-5782                       Supplier/ Services                        07/17/2020             $7,753.10
SQUARE ONE COATING S          170 BASE ROAD                                                          ORISKANY                 NY           13424                            Supplier/ Services                        05/14/2020             $7,062.96
SQUARE ONE COATING S          170 BASE ROAD                                                          ORISKANY                 NY           13424                            Supplier/ Services                        05/21/2020             $7,062.96
SQUARE ONE COATING S          170 BASE ROAD                                                          ORISKANY                 NY           13424                            Supplier/ Services                        06/04/2020             $6,537.62
SQUARE ONE COATING S          170 BASE ROAD                                                          ORISKANY                 NY           13424                            Supplier/ Services                        06/11/2020             $6,419.22
SQUARE STAMPING MFG           108 OLD REMSEN RD                                                      BARNEVELD                NY           13304                            Supplier/ Services                        05/07/2020              $570.00
ST MARKS POWDER               PO Box 643003                                                          PITTSBURGH               PA           15264-3003                       Supplier/ Services                        07/09/2020          $100,681.61
ST MARKS POWDER               PO Box 643003                                                          PITTSBURGH               PA           15264-3003                       Supplier/ Services                        07/17/2020          $100,674.25
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        04/30/2020          $100,000.00
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        05/07/2020          $100,000.00
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        05/14/2020          $100,000.00
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        05/21/2020           $75,000.00
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        05/29/2020          $100,000.00
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        06/04/2020           $30,000.00
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        06/12/2020           $54,918.50
ST MARKS POWDER INC           PO Box 603463                                                          CHARLOTTE                NC           28260-3463                       Supplier/ Services                        07/02/2020           $40,944.15
STAFFMARK INVESTMENT          PO Box 952386                                                          SAINT LOUIS              MO           63195                            Supplier/ Services                        05/14/2020             $4,017.53
STAFFMARK INVESTMENT          PO Box 952386                                                          SAINT LOUIS              MO           63195                            Supplier/ Services                        05/19/2020              $524.25
STAFFMARK INVESTMENT          PO Box 952386                                                          SAINT LOUIS              MO           63195                            Supplier/ Services                        05/29/2020             $1,505.89
STAFFMARK INVESTMENT          PO Box 952386                                                          SAINT LOUIS              MO           63195                            Supplier/ Services                        06/04/2020              $934.46
STAGECOACH MFG., INC          101 W. STAGECOACH ROAD                                                 PAHRUMP                  NV           89041-3788                       Supplier/ Services                        06/04/2020           $21,000.00
STAGECOACH MFG., INC          101 W. STAGECOACH ROAD                                                 PAHRUMP                  NV           89041-3788                       Supplier/ Services                        07/02/2020           $20,475.00
STANLEY SECURITY SOLUTIONS/   DEPT CH 10651                                                          PALATINE                 IL           60055-0651                       Supplier/ Services                          5/20/2020             $412.02
STANLEY SECURITY SOLUTIONS/   DEPT CH 10651                                                          PALATINE                 IL           60055-0651                       Supplier/ Services                          6/17/2020             $447.69
STANLEY SECURITY SOLUTIONS/   DEPT CH 10651                                                          PALATINE                 IL           60055-0651                       Supplier/ Services                          6/24/2020             $327.49
STANLEY SECURITY SOLUTIONS/   DEPT CH 10651                                                          PALATINE                 IL           60055-0651                       Supplier/ Services                           7/8/2020             $277.97
STAPLES BUSINESS ADV          PO Box 70242                                                           PHILADELPHIA             PA           19176-0245                       Supplier/ Services                        05/29/2020             $1,202.35
STAPLES BUSINESS ADV          PO Box 70242                                                           PHILADELPHIA             PA           19176-0245                       Supplier/ Services                        06/04/2020             $3,308.11
STAPLES BUSINESS ADV          PO Box 70242                                                           PHILADELPHIA             PA           19176-0245                       Supplier/ Services                        07/09/2020           $10,694.50
STAPLES BUSINESS ADV          PO Box 70242                                                           PHILADELPHIA             PA           19176-0245                       Supplier/ Services                        07/17/2020             $2,564.78
STAR BOLT & SCREW CO          PO Box 9480                                                            NORTH LITTLE ROCK        AR           72119                            Supplier/ Services                        05/07/2020              $330.75
STAR BOLT & SCREW CO          PO Box 9480                                                            NORTH LITTLE ROCK        AR           72119                            Supplier/ Services                        05/19/2020             $1,527.05




                                                                                                                   40 of 48
                                 Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                                   Main Document    Page 125 of 147
                                                                                                         In re Remington Arms Company, LLC
                                                                                                                  Case No. 20-81692
                                                               SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                      Total Amount or
              Claimant                        Address1                             Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
STAR CUT SALES INC              PO Box 771850                                                          DETROIT                    MI           48277                          Supplier/ Services                        05/19/2020             $2,671.13
STARLINE BRASS                  1300 W HENRY                                                           SEDALIA                    MO           65301                          Supplier/ Services                        05/29/2020           $13,953.00
STATE OF ARKANSAS               PO Box 3861                                                            LITTLE ROCK                AR           72203-3861                     Tax                                       05/21/2020           $66,822.00
STATE OF ARKANSAS               PO Box 3861                                                            LITTLE ROCK                AR           72203-3861                     Tax                                       06/17/2020           $64,794.00
STATE OF ARKANSAS               PO Box 3861                                                            LITTLE ROCK                AR           72203-3861                     Tax                                       07/21/2020           $52,918.00
STATE OF CALIFORNIA             PO Box 942863                                                          SACRAMENTO                 CA           94263-0001                     Tax                                       05/20/2020             $1,162.00
STATE OF CALIFORNIA             PO Box 942863                                                          SACRAMENTO                 CA           94263-0001                     Tax                                       06/24/2020              $435.00
STATE OF CALIFORNIA             PO Box 942863                                                          SACRAMENTO                 CA           94263-0001                     Tax                                       07/24/2020             $1,018.00
STATE OF CONNECTICUT            PO Box 5030                                                            HARTFORD                   CT           06102-5030                     Tax                                       07/20/2020              $155.00
STATE OF HAWAII                 PO Box 1425                                                            HONOLULU                   HI           96806-1425                     Tax                                       05/22/2020                $37.91
STATE OF HAWAII                 PO Box 1425                                                            HONOLULU                   HI           96806-1425                     Tax                                       06/23/2020                $36.88
STATE OF HAWAII                 PO Box 1425                                                            HONOLULU                   HI           96806-1425                     Tax                                       07/22/2020                 $1.18
STATE OF IOWA TREASU            PO Box 10412                                                           DES MOINES                 IA           50306-0412                     Tax                                       05/01/2020              $259.00
STATE OF MICHIGAN               Michigan Dept of Treasury                                              LANSING                    MI           48922                          Tax                                       05/20/2020              $386.38
STATE OF MICHIGAN               Michigan Dept of Treasury                                              LANSING                    MI           48922                          Tax                                       06/19/2020              $554.31
STATE OF MICHIGAN               Michigan Dept of Treasury                                              LANSING                    MI           48922                          Tax                                       07/20/2020              $298.07
STATE OF NEW JERSEY             PO Box 999                                                             TRENTON                    NJ           08646-0999                     Tax                                       05/20/2020              $165.03
STATE OF NEW JERSEY             PO Box 999                                                             TRENTON                    NJ           08646-0999                     Tax                                       06/19/2020              $131.88
STATE OF NEW JERSEY             PO Box 999                                                             TRENTON                    NJ           08646-0999                     Tax                                       07/20/2020                $36.36
STATE OF NORTH DAKOT            600 E BOULEVARD AV                                                     BISMARCK                   ND           58505-0554                     Tax                                       05/01/2020              $168.26
STATE OF RHODE ISLAN            ONE CAPITOL HILL                                                       PROVIDENCE                 RI           02908-5802                     Tax                                       07/20/2020                $22.70
STATE OF WASHINGTON             PO Box 34054                                                           SEATTLE                    WA           98124-1054                     Tax                                       05/27/2020             $1,049.11
STATE OF WASHINGTON             PO Box 34054                                                           SEATTLE                    WA           98124-1054                     Tax                                       06/26/2020             $1,096.44
STAUFFER MFG CO                 PO Box 45                                                              RED HILL                   PA           18076                          Supplier/ Services                        05/07/2020              $620.90
STAUFFER MFG CO                 PO Box 45                                                              RED HILL                   PA           18076                          Supplier/ Services                        05/19/2020                $80.00
STELLAR LINE OCEAN T            80 BROAD STREET - 13TH FLOOR                                           NEW YORK                   NY           10004                          Supplier/ Services                        07/02/2020           $37,895.00
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        04/30/2020           $27,500.00
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        05/07/2020           $83,169.06
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        05/14/2020           $27,500.00
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        05/21/2020           $15,000.00
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        05/29/2020           $34,502.15
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        06/04/2020           $35,000.00
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        06/12/2020           $41,182.20
STEPHEN GOULD CORPOR            PO Box 419816                                                          BOSTON                     MA           02241-9816                     Supplier/ Services                        07/09/2020           $50,000.00
STILSON PRODUCTS LLC            6405 RELIABLE PARKWAY                                                  CHICAGO                    IL           60686                          Supplier/ Services                        05/19/2020             $4,402.28
STOTT AND MAY INC               14 PENN PLAZA, SUITE 1800                                              NEW YORK                   NY           10122                          Supplier/ Services                        05/14/2020           $10,120.00
STOTT AND MAY INC               14 PENN PLAZA, SUITE 1800                                              NEW YORK                   NY           10122                          Supplier/ Services                        06/19/2020           $19,895.00
STOUT INDUSTRIAL PRO            503 E. NIFONG BLVD., #224                                              COLUMBIA                   MO           65201                          Rent                                      04/30/2020           $12,830.24
STOUT INDUSTRIAL PRO            503 E. NIFONG BLVD., #224                                              COLUMBIA                   MO           65201                          Rent                                      05/29/2020           $12,830.24
STOUT INDUSTRIAL PRO            503 E. NIFONG BLVD., #224                                              COLUMBIA                   MO           65201                          Rent                                      06/30/2020           $12,830.24
STURGIS ACE HARDWARE            2222 JUNCTION AVE                                                      STURGIS                    SD           57785                          Supplier/ Services                          4/29/2020             $911.76
STURGIS ECONOMIC DEVELOP CORP   PO 218                                   2885 DIXON                    STURGIS                    SD           57785                          Supplier/ Services                          5/20/2020            $3,330.48
STURGIS ECONOMIC DEVELOP CORP   PO 218                                   2885 DIXON                    STURGIS                    SD           57785                          Supplier/ Services                          6/24/2020            $3,330.48
Sturgis Water Department        1040 2nd Street                          Suite 102                     Sturgis                    SD           57785-1592                     Supplier/ Services                           5/6/2020             $571.86
Sturgis Water Department        1040 2nd Street                          Suite 102                     Sturgis                    SD           57785-1592                     Supplier/ Services                           6/3/2020             $520.41
Sturgis Water Department        1040 2nd Street                          Suite 102                     Sturgis                    SD           57785-1592                     Supplier/ Services                           7/8/2020             $501.03
SUCCESS FACTORS INC             PO Box 894642                                                          LOS ANGELES                CA           90189-4642                     Supplier/ Services                        07/02/2020           $34,191.73
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        04/30/2020           $82,823.88
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        05/07/2020             $4,100.00
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        05/14/2020             $9,254.25
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        05/21/2020             $4,100.00
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        05/29/2020           $47,754.00
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        06/04/2020             $4,100.00
SUEZ WTS USA INC                PO Box 281729                                                          ATLANTA                    GA           30384-1729                     Supplier/ Services                        07/02/2020           $55,498.25




                                                                                                                       41 of 48
                                  Case 20-81688-CRJ11                                 Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                               Desc
                                                                                      Main Document    Page 126 of 147
                                                                                              In re Remington Arms Company, LLC
                                                                                                       Case No. 20-81692
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                           Total Amount or
              Claimant                 Address1                         Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
SUEZ WTS USA INC          PO Box 281729                                                     ATLANTA                  GA           30384-1729                       Supplier/ Services                        07/09/2020           $20,691.46
SUEZ WTS USA INC          PO Box 281729                                                     ATLANTA                  GA           30384-1729                       Supplier/ Services                        07/17/2020           $20,000.00
SUMMIT AMMUNITION         3451 PLEASANT VALLEY RD                                           ATTALLA                  AL           35954                            Supplier/ Services                          6/17/2020            $2,304.00
SUNBELT ABRASIVES IN      1507 BETHEL DRIVE                                                 HIGH POINT               NC           27260                            Supplier/ Services                        06/04/2020             $8,372.29
SUNBELT INDUSTRIES I      PO Box 14948                                                      OKLAHOMA CITY            OK           73113                            Supplier/ Services                        05/19/2020             $2,876.00
SUNNY HILL ENTERPRIS      W1015 CTY. HHH                                                    CHILTON                  WI           53014                            Supplier/ Services                        05/14/2020             $8,385.00
SUNVIEW SOFTWARE INC      10210 HIGHLAND MANOR DR, STE 275                                  TAMPA                    FL           33610                            Supplier/ Services                        05/14/2020           $23,999.00
SUPERIOR GRAPHITE CO      10 So. Riverside Plaza                                            Chicago                  IL           60606                            Supplier/ Services                        05/07/2020             $3,250.00
SUPERIOR LUBRICANTS       32 WARD ROAD                                                      NORTH TONAWANDA          NY           14120                            Supplier/ Services                        06/19/2020           $11,286.20
SUPERIOR OIL COMPANY      1402 N CAPITOL AVENUE                                             INDIANAPOLIS             IN           46202                            Supplier/ Services                        05/14/2020           $29,350.72
SUPERIOR OIL COMPANY      1402 N CAPITOL AVENUE                                             INDIANAPOLIS             IN           46202                            Supplier/ Services                        05/19/2020             $1,746.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        05/07/2020             $9,174.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        05/12/2020             $5,280.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        05/21/2020             $2,805.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        05/26/2020             $1,221.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        05/29/2020             $1,584.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        06/02/2020             $6,897.00
SUPERIOR PLATING COM      2 LACEY PLACE                                                     SOUTHPORT                CT           06890                            Supplier/ Services                        06/12/2020              $396.00
SUPERIOR PLUS HOME C      PO Box 309                                                        ROME                     NY           13442-0309                       Supplier/ Services                        06/19/2020             $3,008.41
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   04/27/2020             $4,964.55
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   04/30/2020             $4,350.00
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   05/14/2020             $6,865.00
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   05/29/2020             $4,530.00
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   06/12/2020             $5,335.00
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   06/24/2020             $5,230.00
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   07/09/2020             $5,535.00
SUPPORTING STRATEGIE      227 WEST 4TH STREET                                               CHARLOTTE                NC           28202                            Payroll                                   07/22/2020             $7,587.27
SWANSON MARTIN & BEL      330 NORTH WABASH AVE - STE 3300                                   CHICAGO                  IL           60611                            Supplier/ Services                        04/30/2020          $100,584.86
SWANSON MARTIN & BEL      330 NORTH WABASH AVE - STE 3300                                   CHICAGO                  IL           60611                            Supplier/ Services                        05/07/2020          $100,093.94
SWANSON MARTIN & BEL      330 NORTH WABASH AVE - STE 3300                                   CHICAGO                  IL           60611                            Supplier/ Services                        05/14/2020           $50,147.58
SWAROVSKI OPTIK NA        2 SLATER ROAD                                                     CRANSTON                 RI           02920                            Supplier/ Services                           7/8/2020            $2,458.88
SWISS PRECISION MACH      634 GLENN AVENUE                                                  WHEELING                 IL           60090                            Supplier/ Services                        06/11/2020           $19,364.26
SYRACUSE THERMAL PRO      PO Box 398                                                        EAST SYRACUSE            NY           13057                            Supplier/ Services                        05/19/2020             $3,014.00
SYRACUSE TIME & ALAR      2201 BURNET AVE                                                   SYRACUSE                 NY           13206                            Supplier/ Services                        05/07/2020              $182.94
T & S FIRE AND SECUR      3025 RANDLEMAN ROAD                                               GREENSBORO               NC           27406                            Supplier/ Services                        07/02/2020              $350.00
T.J.'S CLEANING SERVICE   1425 13TH AVE                                                     BELLE FOURCHE            SD           57717                            Supplier/ Services                          5/13/2020             $596.40
T.J.'S CLEANING SERVICE   1425 13TH AVE                                                     BELLE FOURCHE            SD           57717                            Supplier/ Services                          6/17/2020             $511.20
T.J.'S CLEANING SERVICE   1425 13TH AVE                                                     BELLE FOURCHE            SD           57717                            Supplier/ Services                           7/8/2020             $340.80
TALLEY MANUFACTURING      PO Box 369                                                        SANTEE                   SC           29142                            Supplier/ Services                        07/16/2020              $101.30
TALLEY MFG., Inc.         9183 Old Number Six Hwy             PO BOX 369                    Santee                   SC           29142-8899                       Supplier/ Services                          5/20/2020             $988.40
TALLEY MFG., Inc.         9183 Old Number Six Hwy             PO BOX 369                    Santee                   SC           29142-8899                       Supplier/ Services                           6/3/2020             $395.38
TALLEY MFG., Inc.         9183 Old Number Six Hwy             PO BOX 369                    Santee                   SC           29142-8899                       Supplier/ Services                          6/17/2020               $84.91
TARJAC H20 LLC            2241 STATE ROUTE 414                                              WATERLOO                 NY           13165-8442                       Supplier/ Services                        04/30/2020             $4,980.23
TARJAC H20 LLC            2241 STATE ROUTE 414                                              WATERLOO                 NY           13165-8442                       Supplier/ Services                        05/07/2020             $4,980.23
TECH WOODS USA LLC        PO Box 766                                                        RONAN                    MT           59864                            Supplier/ Services                        05/14/2020           $10,095.00
TECH WOODS USA LLC        PO Box 766                                                        RONAN                    MT           59864                            Supplier/ Services                        06/11/2020           $19,707.50
TEN MFG LLC               7675 ST CLAIR AVENUE                                              MENTOR                   OH           44060                            Supplier/ Services                        05/21/2020             $7,815.50
TENNESSEE DEPT OF RE      ANDREW JACKSON STATE OFFICE BLDG                                  NASHVILLE                TN           37242                            Tax                                       05/21/2020              $614.00
TENNESSEE DEPT OF RE      ANDREW JACKSON STATE OFFICE BLDG                                  NASHVILLE                TN           37242                            Tax                                       06/22/2020              $331.00
TENNESSEE DEPT OF RE      ANDREW JACKSON STATE OFFICE BLDG                                  NASHVILLE                TN           37242                            Tax                                       07/21/2020              $329.00
TERMINIX INTERNATION      PO Box 742592                                                     CINCINNATI               OH           45274-2592                       Supplier/ Services                        05/07/2020              $245.00
TEXAS STATE TREASUER      COMPTROLLER OF PUBLIC ACCOUNTS                                    AUSTIN                   TX           78774-0100                       Supplier/ Services                        07/16/2020           $34,156.00
TEXAS STATE TREASURE      111 E 17TH ST                                                     AUSTIN                   TX           78774-0100                       Tax                                       05/21/2020             $1,929.36
TEXAS STATE TREASURE      111 E 17TH ST                                                     AUSTIN                   TX           78774-0100                       Tax                                       06/19/2020             $1,324.42




                                                                                                          42 of 48
                            Case 20-81688-CRJ11                           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                          Main Document    Page 127 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                            Total Amount or
              Claimant                 Address1                           Address2                    City              State          Zip        Country            Reasons for payment or transfer   Dates of Payments          value
TEXAS STATE TREASURE     111 E 17TH ST                                                       AUSTIN              TX                78774-0100                       Tax                                       07/20/2020             $1,773.76
TEXAS TROPHY HUNTERS     326 STERLING BROWNING RD                                            SAN ANTONIO         TX                78232-1220                       Supplier/ Services                        05/19/2020             $3,714.00
THE ARTHUR G RUSSELL     750 CLARK AVENUE                                                    BRISTOL             CT                06011-0237                       Supplier/ Services                        05/19/2020             $2,495.00
THE DOE RUN COMPANY      75 REMITTANCE DRIVE, SUITE 2172                                     CHICAGO             IL                60675-2172                       Supplier/ Services                        04/30/2020          $231,567.09
THE DOE RUN COMPANY      75 REMITTANCE DRIVE, SUITE 2172                                     CHICAGO             IL                60675-2172                       Supplier/ Services                        05/07/2020           $93,391.59
THE DOE RUN COMPANY      75 REMITTANCE DRIVE, SUITE 2172                                     CHICAGO             IL                60675-2172                       Supplier/ Services                        05/14/2020           $47,078.45
THE DOE RUN COMPANY      75 REMITTANCE DRIVE, SUITE 2172                                     CHICAGO             IL                60675-2172                       Supplier/ Services                        05/29/2020          $139,211.46
THE DOE RUN COMPANY      75 REMITTANCE DRIVE, SUITE 2172                                     CHICAGO             IL                60675-2172                       Supplier/ Services                        06/04/2020           $93,193.27
THE DOE RUN COMPANY      75 REMITTANCE DRIVE, SUITE 2172                                     CHICAGO             IL                60675-2172                       Supplier/ Services                        06/12/2020           $45,330.11
THE GUN WORKS OF CEN     5378 STATE ROUTE 31                                                 VERONA              NY                13478                            Supplier/ Services                        05/29/2020             $2,771.75
THE GUN WORKS OF CEN     5378 STATE ROUTE 31                                                 VERONA              NY                13478                            Supplier/ Services                        06/05/2020              $795.23
THE HARTFORD             8500-3690                                                           PHILADELPHIA        PA                19178-3690                       Benefits                                  04/30/2020           $34,097.91
THE HARTFORD             8500-3690                                                           PHILADELPHIA        PA                19178-3690                       Benefits                                  05/29/2020           $33,830.20
THE HARTFORD             8500-3690                                                           PHILADELPHIA        PA                19178-3690                       Benefits                                  06/30/2020           $33,637.00
THE LAW OFFICE OF RO     120 N. ROBINSON, 24TH FLOOR                                         OKLAHOMA CITY       OK                73101-0868                       Supplier/ Services                        04/30/2020             $4,743.50
THE NEW YORK BLOWER      PO Box 5940                                                         CAROL STREAM        IL                60197-5940                       Supplier/ Services                        05/19/2020             $1,290.61
THE PALLET FACTORY I     3740 ARNOLD ROAD                                                    MEMPHIS             TN                38118                            Supplier/ Services                        05/07/2020             $4,336.80
THE PALLET FACTORY I     3740 ARNOLD ROAD                                                    MEMPHIS             TN                38118                            Supplier/ Services                        05/29/2020           $22,518.00
THE PALLET FACTORY I     3740 ARNOLD ROAD                                                    MEMPHIS             TN                38118                            Supplier/ Services                        06/04/2020             $4,570.00
THE PALLET FACTORY I     3740 ARNOLD ROAD                                                    MEMPHIS             TN                38118                            Supplier/ Services                        07/02/2020           $13,243.60
THE PALLET FACTORY I     3740 ARNOLD ROAD                                                    MEMPHIS             TN                38118                            Supplier/ Services                        07/17/2020             $3,669.60
THE SHERWIN-WILLIAMS     1000 EAST CAPITOL AVENUE                                            LITTLE ROCK         AR                72202-2642                       Supplier/ Services                        06/19/2020              $184.54
THE SPORTSMAN CHANNE     PO Box 83216                                                        CHICAGO             IL                60680-9280                       Supplier/ Services                        04/30/2020             $3,116.38
THE SPORTSMAN CHANNE     PO Box 83216                                                        CHICAGO             IL                60680-9280                       Supplier/ Services                        05/07/2020             $3,116.38
THE SPORTSMAN CHANNE     PO Box 83216                                                        CHICAGO             IL                60680-9280                       Supplier/ Services                        05/14/2020             $3,116.38
THE STANDARD PRESS       1119 MAIN                                                           LEXINGTON           MO                64067                            Supplier/ Services                        05/07/2020                $14.09
THE STANDARD PRESS       1119 MAIN                                                           LEXINGTON           MO                64067                            Supplier/ Services                        05/19/2020              $162.25
THE YOST SUPERIOR CO     300 SOUTH CENTER STREET                                             SPRINGFIELD         OH                45501                            Supplier/ Services                        05/19/2020              $880.00
Three Sigma Mfg.,Inc.    22604 58th Pl. S                                                    Kent                WA                98032                            Supplier/ Services                          4/29/2020            $8,544.00
THYSSENKRUPP MATERIA     PO Box 7247                                                         PHILADELPHIA        PA                19170-7500                       Supplier/ Services                        05/07/2020             $1,531.35
THYSSENKRUPP MATERIA     PO Box 7247                                                         PHILADELPHIA        PA                19170-7500                       Supplier/ Services                        06/04/2020           $11,034.03
TIER ONE MACHINERY S     39 VENMAN STREET                                                    FREWSBURG           NY                14738                            Supplier/ Services                        06/04/2020             $7,500.00
TIM L. WOODBURY, SR.     300 S. RODNEY PARHAM RD.,STE 1 -176                                 LITTLE ROCK         AR                72205                            Supplier/ Services                        05/07/2020              $700.00
TIM LOWE                 100 ELECTRONICS BLVD SW                                             HUNTSVILLE          AL                35824                            Employee                                  06/04/2020                $40.36
Timney Mfg, Inc          2020 West Quail Ave.                                                Phoenix             AZ                85027                            Supplier/ Services                           5/6/2020            $3,858.62
TITAN INTERNATIONAL      301 LILAC LANE                                                      CINNAMINSON         NJ                08077                            Supplier/ Services                        04/30/2020           $14,580.00
TITAN INTERNATIONAL      301 LILAC LANE                                                      CINNAMINSON         NJ                08077                            Supplier/ Services                        05/07/2020           $25,630.00
TITAN INTERNATIONAL      301 LILAC LANE                                                      CINNAMINSON         NJ                08077                            Supplier/ Services                        06/11/2020           $14,840.00
TLO OUTDOORS - HPP       111 SETTLERS HAMMOCK CIRCLE                                         SAINT SIMONS ISLAND GA                31522                            Supplier/ Services                        05/19/2020              $207.00
TODD RUFF                100 ELECTRONICS BLVD SW                                             HUNTSVILLE          AL                35824                            Employee                                  07/22/2020              $753.47
TOP PROMOTIONS INC       8831 S GREENVIEW DRIVE                                              MIDDLETON           WI                53562                            Supplier/ Services                        05/07/2020             $2,191.50
TOSHIBA BUSINESS SOL     180 KENNETH DR                                                      ROCHESTER           NY                14623                            Supplier/ Services                        05/19/2020             $3,720.00
TOWN OF MAYODAN          210 W. Main Street                                                  Mayodan             NC                27027                            Supplier/ Services                        05/19/2020              $386.40
TOWN OF MAYODAN          210 W. Main Street                                                  Mayodan             NC                27027                            Supplier/ Services                        07/02/2020              $364.80
TOWN OF MAYODAN          210 W. Main Street                                                  Mayodan             NC                27027                            Supplier/ Services                        07/17/2020              $775.20
TOWN OF ROCKY RIDGE      HC 60; BOX 217                                                      ROCKY RIDGE TOWN UT                   84645                            Supplier/ Services                        07/02/2020              $100.00
TPS LLC                  PO Box 6014                                                         HERMITAGE           PA                16148-1014                       Supplier/ Services                        06/03/2020             $8,977.00
TREASURER OF HANCOCK     300 S MAIN ST                                                       FINDLAY             OH                45840-3345                       Tax                                       07/17/2020              $682.16
TREASURER OF STATE       PO Box 16561                                                        COLUMBUS            OH                43266-0061                       Tax                                       05/22/2020              $895.69
TREASURER OF STATE       PO Box 16561                                                        COLUMBUS            OH                43266-0061                       Tax                                       06/23/2020              $680.73
TREASURER OF STATE       PO Box 16561                                                        COLUMBUS            OH                43266-0061                       Tax                                       07/22/2020              $685.50
TREASURER OF THE STA     PO Box 19496                                                        Springfield         IL                62794                            Supplier/ Services                        04/29/2020             $9,326.95
TRIGGERTECH              1200 AEROWOOD DR                      UNITS 26                      MISSISSAUGA         ONTARIO           L4W 2S7    CANADA                Supplier/ Services                          4/29/2020             $929.90
TRIGGERTECH              1200 AEROWOOD DR                      UNITS 26                      MISSISSAUGA         ONTARIO           L4W 2S7    CANADA                Supplier/ Services                          5/13/2020             $929.90




                                                                                                             43 of 48
                           Case 20-81688-CRJ11                             Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                           Main Document    Page 128 of 147
                                                                                                In re Remington Arms Company, LLC
                                                                                                         Case No. 20-81692
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                             Total Amount or
             Claimant                   Address1                          Address2                     City                 State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
TRIGON ENGINEERING C    8020B COUNTS MASSIE ROAD                                              NORTH LITTLE ROCK        AR           72113                            Supplier/ Services                        05/07/2020              $388.99
TRINITY FORGE INC       947 TRINITY DRIVE                                                     MANSFIELD                TX           76063                            Supplier/ Services                        05/29/2020           $14,231.70
TRINITY FORGE INC       947 TRINITY DRIVE                                                     MANSFIELD                TX           76063                            Supplier/ Services                        07/17/2020             $9,204.96
TRITON ARMS             7692 PEPPERS FERRY ROAD                                               MAX MEADOWS              VA           24360                            Supplier/ Services                        05/29/2020             $2,944.63
TRITON ARMS             7692 PEPPERS FERRY ROAD                                               MAX MEADOWS              VA           24360                            Supplier/ Services                        07/09/2020              $126.77
TROY INDUSTRIES INC     151 CAPITAL DRIVE                                                     WEST SPRINGFIELD         MA           01089                            Supplier/ Services                        06/11/2020             $4,337.78
TRUGLO INC              525 INTERNATIONAL PWKY                                                RICHARDSON               TX           75081                            Supplier/ Services                        05/19/2020                $22.50
TRULOCK TOOL            113 DRAYTON STREET                                                    WHIGHAM                  GA           39897                            Supplier/ Services                        06/17/2020           $24,196.07
TRU-MACHINE COMPANY     2402 HILLER RIDGE                                                     JOHNSBURG                IL           60051                            Supplier/ Services                        07/09/2020             $6,990.40
TURBO MACHINED PRODU    102 INDUSTRIAL DRIVE                                                  FRANKFORT                NY           13340-1139                       Supplier/ Services                        05/07/2020              $300.00
U.S. PRODUCTS           475 ELM STREET                                                        WEST HAVEN               CT           06516                            Supplier/ Services                        05/07/2020              $144.00
U.S. PRODUCTS           475 ELM STREET                                                        WEST HAVEN               CT           06516                            Supplier/ Services                        05/19/2020              $750.00
U.S.WIPING              2539 E SULLIVAN AVE                                                   ST LOUIS                 MO           63107                            Supplier/ Services                          7/15/2020               $62.50
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        04/30/2020           $13,161.50
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        05/07/2020             $1,703.37
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        05/14/2020             $1,186.47
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        05/19/2020              $101.86
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        05/29/2020              $699.76
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        07/02/2020              $547.48
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        07/16/2020              $153.85
ULINE INC               PO BOX 88741                                                          CHICAGO                  IL           60680                            Supplier/ Services                        07/17/2020             $6,354.82
UMA PRECISION MACHIN    26833 5TH STREET WEST                                                 ZIMMERMAN                MN           55398-4747                       Supplier/ Services                        05/19/2020             $4,422.14
UNION LLC               PO Box 30667                                                          CHARLOTTE                NC           28230-0667                       Supplier/ Services                        05/19/2020              $830.00
UNION LLC               PO Box 30667                                                          CHARLOTTE                NC           28230-0667                       Supplier/ Services                        07/17/2020             $1,660.00
UNITED HOIST & CRANE    7123 I-30 SUITE 19                                                    LITTLE ROCK              AR           72209-3184                       Supplier/ Services                        05/14/2020             $3,464.12
UNITED HOIST & CRANE    7123 I-30 SUITE 19                                                    LITTLE ROCK              AR           72209-3184                       Supplier/ Services                        05/21/2020             $3,464.12
UNITED HOIST & CRANE    7123 I-30 SUITE 19                                                    LITTLE ROCK              AR           72209-3184                       Supplier/ Services                        06/04/2020             $3,464.12
UNITED HOIST & CRANE    7123 I-30 SUITE 19                                                    LITTLE ROCK              AR           72209-3184                       Supplier/ Services                        07/10/2020             $3,464.12
UNITED MINE WORKERS     PO Box 172050                                                         KANSAS CITY              KS           66117                            Payroll                                   05/07/2020           $22,945.92
UNITED MINE WORKERS     PO Box 172050                                                         KANSAS CITY              KS           66117                            Payroll                                   05/21/2020           $32,055.44
UNITED MINE WORKERS     PO Box 172050                                                         KANSAS CITY              KS           66117                            Payroll                                   07/02/2020           $20,862.48
UNITED PLATING INCOR    3400 STANWOOD BOULEVARD                                               HUNTSVILLE               AL           35811                            Supplier/ Services                        04/30/2020           $28,657.80
UNITED RENTALS          PO Box 100711                                                         ATLANTA                  GA           30384-0711                       Supplier/ Services                        05/19/2020             $4,630.13
UNITED RENTALS (NORT    PO Box 100711                                                         ATLANTA                  GA           30384-0711                       Supplier/ Services                        06/04/2020             $3,214.56
UNITED RENTALS (NORT    PO Box 100711                                                         ATLANTA                  GA           30384-0711                       Supplier/ Services                        06/11/2020             $4,821.84
UNITED STATES CHEMIC    PO Box 293                                                            PLANTSVILLE              CT           06479                            Supplier/ Services                        05/07/2020             $1,776.00
UNITED STATES INFORM    35 WEST JEFFERSON AVE                                                 PEARL RIVER              NY           10965                            Supplier/ Services                        05/07/2020              $560.44
UNITED STATES PLASTI    1390 NEUBRECHT RD                                                     LIMA                     OH           45801-3196                       Supplier/ Services                        05/07/2020              $217.47
UNITED WAY OF ROCKIN    PO Box 317                                                            WENTWORTH                NC           27375                            Payroll                                   07/02/2020              $570.00
UNITED WAY OF THE VA    201 LAFAYETTE ST. SUITE 201                                           UTICA                    NY           13502                            Payroll                                   07/02/2020             $1,462.95
UNIVERSAL LASER SYST    16008 N 81ST STREET                                                   SCOTTSDALE               AZ           85260                            Supplier/ Services                        05/07/2020             $1,386.32
UNIVERSAL LASER SYST    16008 N 81ST STREET                                                   SCOTTSDALE               AZ           85260                            Supplier/ Services                        05/19/2020              $228.00
UNIVERSAL LASER SYST    16008 N 81ST STREET                                                   SCOTTSDALE               AZ           85260                            Supplier/ Services                        05/21/2020             $2,882.00
UNIVERSAL LASER SYST    16008 N 81ST STREET                                                   SCOTTSDALE               AZ           85260                            Supplier/ Services                        07/02/2020             $1,196.44
UNIVERSAL RACK COMPA    70 ATHENS DRIVE                                                       MOUNT JULIET             TN           37122                            Supplier/ Services                        05/19/2020             $3,752.00
UPPER MISSOURI TRADI    PO Box 100                                                            CROFTON                  NE           68730-0100                       Supplier/ Services                        05/07/2020                $44.00
UPSTATE REFRACTORY S    100 ERIE BOULEVARD                                                    NEWARK                   NY           14513                            Supplier/ Services                        06/19/2020             $8,810.00
US DEPARTMENT OF LAB    3300 VICKERY ROAD                                                     NORTH SYRACUSE           NY           13212                            Supplier/ Services                        06/04/2020           $10,372.58
USI INSURANCE SERVIC    PO Box 62819                                                          VIRGINIA BEACH           VA           23466                            Benefits                                  05/07/2020             $6,500.00
USI INSURANCE SERVIC    PO Box 62819                                                          VIRGINIA BEACH           VA           23466                            Benefits                                  07/02/2020             $6,500.00
UTAH FIRE EQUIPMENT     PO Box 651276                                                         SALT LAKE CITY           UT           84165-1276                       Supplier/ Services                        04/30/2020                $70.50
UTAH STATE TAX COMMI    210 NORTH 1950 WEST                                                   SALT LAKE CITY           UT           84134-0100                       Tax                                       05/04/2020             $7,937.33
UTAH STATE TAX COMMI    210 NORTH 1950 WEST                                                   SALT LAKE CITY           UT           84134-0100                       Tax                                       07/17/2020              $148.46
VACO GREENSBORO LLC     PO Box 667                                                            BRENTWOOD                TN           37024                            Supplier/ Services                        06/22/2020           $26,998.72




                                                                                                            44 of 48
                          Case 20-81688-CRJ11                               Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                            Main Document    Page 129 of 147
                                                                                               In re Remington Arms Company, LLC
                                                                                                        Case No. 20-81692
                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                            Total Amount or
              Claimant                   Address1                         Address2                   City          State                Zip         Country          Reasons for payment or transfer   Dates of Payments          value
VALLEY STEEL STAMP I     15 GREENFIELD STREET                                                GREENFIELD        MA                  01301                            Supplier/ Services                        05/21/2020             $8,144.00
VANGUARD CLEANING SY     2275 VANSTORY STREET, SUITE 103                                     GREENSBORO        NC                  27403                            Supplier/ Services                        05/07/2020             $1,940.00
VANGUARD CLEANING SY     2275 VANSTORY STREET, SUITE 103                                     GREENSBORO        NC                  27403                            Supplier/ Services                        07/17/2020             $3,880.00
VASINI S.R.L.            4 VIA ARTI E MESTIERI                                               GADESCO PIEVE DELMONA
                                                                                                               CR                  26030      ITALY                 Supplier/ Services                        05/11/2020              $637.29
VAST BUSINESS            PO BOX 35153                                                        SEATTLE           WA                  98124-5153                       Supplier/ Services                          4/29/2020             $137.76
VAST BUSINESS            PO BOX 35153                                                        SEATTLE           WA                  98124-5153                       Supplier/ Services                           5/6/2020             $462.65
VAST BUSINESS            PO BOX 35153                                                        SEATTLE           WA                  98124-5153                       Supplier/ Services                          5/27/2020             $138.59
VAST BUSINESS            PO BOX 35153                                                        SEATTLE           WA                  98124-5153                       Supplier/ Services                           6/3/2020             $489.04
VAST BUSINESS            PO BOX 35153                                                        SEATTLE           WA                  98124-5153                       Supplier/ Services                           7/8/2020             $564.64
VEKTEK INC               3812 SOUTH LEONARD ROAD                                             SAINT JOSEPH      MO                  64503                            Supplier/ Services                        05/27/2020             $5,293.10
VEKTEK INC               3812 SOUTH LEONARD ROAD                                             SAINT JOSEPH      MO                  64503                            Supplier/ Services                        06/04/2020             $1,507.00
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        04/30/2020             $8,999.24
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        05/21/2020           $14,156.16
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        05/29/2020             $6,800.96
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        06/04/2020             $8,287.76
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        06/12/2020             $9,017.36
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        06/18/2020           $15,332.42
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        06/24/2020           $10,412.62
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        07/02/2020             $4,349.80
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        07/09/2020           $35,753.54
VELOCITY FULFILLMENT     4936 SOUTH ASH AVENUE                                               TEMPE             AZ                  85282                            Supplier/ Services                        07/17/2020           $15,734.58
VERIZON                  PO Box 15124                                                        ALBANY            NY                  12212-5124                       Supplier/ Services                        05/07/2020             $8,401.09
VERIZON                  PO Box 15124                                                        ALBANY            NY                  12212-5124                       Supplier/ Services                        05/19/2020             $1,363.90
VERIZON                  PO Box 15124                                                        ALBANY            NY                  12212-5124                       Supplier/ Services                        05/29/2020             $1,287.30
VERIZON                  PO Box 15124                                                        ALBANY            NY                  12212-5124                       Supplier/ Services                        06/04/2020             $8,675.88
VERIZON                  PO Box 15124                                                        ALBANY            NY                  12212-5124                       Supplier/ Services                        07/02/2020             $2,666.00
VERIZON                  PO Box 15124                                                        ALBANY            NY                  12212-5124                       Supplier/ Services                        07/09/2020             $8,340.54
VERMONT DEPT OF TAXE     81 RIVER STREET - DRAWER 09                                         MONTPELIER        VT                  05609-1104                       Tax                                       07/24/2020              $140.44
VERMONT UNCLAIMED PR     109 State St                          Pavillion Bldg, 4th Floor     Montpelier        VT                  05609                            Supplier/ Services                        04/29/2020              $503.00
VIANT CHICOPEE INC       8096 SOLUTIONS CENTER                                               CHICAGO           IL                  60677-8000                       Supplier/ Services                        05/19/2020             $4,925.00
VIAVID BROADCASTING      118-998-HARBOURSIDE DRIVE                                           NORTH VANCOUVER BC                    V7P 3T2    CANADA                Supplier/ Services                        07/02/2020              $396.03
VIBRON S.R.L.            VIA DELLE INDUSTRIE, 9/B                                            SULBIATE (MB)                         20884      ITALY                 Supplier/ Services                        05/08/2020              $415.73
VICTOR GUN WORKS LLC     998 NORTH COLONY ROAD                                               MERIDEN           CT                  06450                            Supplier/ Services                        05/07/2020              $975.00
VICTOR GUN WORKS LLC     998 NORTH COLONY ROAD                                               MERIDEN           CT                  06450                            Supplier/ Services                        05/14/2020             $3,900.00
VICTOR GUN WORKS LLC     998 NORTH COLONY ROAD                                               MERIDEN           CT                  06450                            Supplier/ Services                        06/04/2020             $3,900.00
VIDEOJET TECHNOLOGIE     12113 COLLECTIONS CENTER                                            CHICAGO           IL                  60693                            Supplier/ Services                        05/29/2020           $17,690.57
VIDEOJET TECHNOLOGIE     12113 COLLECTIONS CENTER                                            CHICAGO           IL                  60693                            Supplier/ Services                        06/24/2020           $18,830.53
VIKING TACTICS INC       1235 HOUSE COURT CIRCLE                                             CENTERVILLE       TN                  37033                            Supplier/ Services                        05/19/2020              $258.35
VILLAGE OF ILION, LI     MUNICIPAL BLDG                                                      ILION             NY                  13357                            Supplier/ Services                        05/07/2020           $64,938.87
VILLAGE OF ILION, LI     MUNICIPAL BLDG                                                      ILION             NY                  13357                            Supplier/ Services                        05/14/2020             $2,060.34
VILLAGE OF ILION, LI     MUNICIPAL BLDG                                                      ILION             NY                  13357                            Supplier/ Services                        06/04/2020           $55,149.84
VILLAGE OF ILION, LI     MUNICIPAL BLDG                                                      ILION             NY                  13357                            Supplier/ Services                        07/02/2020             $8,804.66
VILLAGE OF ILION, LI     MUNICIPAL BLDG                                                      ILION             NY                  13357                            Supplier/ Services                        07/21/2020           $82,186.44
VIRGINIA DEPT OF TAX     PO Box 1103                                                         RICHMOND          VA                  23218-1103                       Tax                                       05/22/2020              $351.78
VIRGINIA DEPT OF TAX     PO Box 1103                                                         RICHMOND          VA                  23218-1103                       Tax                                       06/23/2020              $202.41
VIRGINIA DEPT OF TAX     PO Box 1103                                                         RICHMOND          VA                  23218-1103                       Tax                                       07/22/2020              $129.63
VISION COATINGS          1679 RADISSON ROAD NE                                               BLAIN             MN                  55449                            Supplier/ Services                          5/20/2020             $325.00
VISTA OUTDOOR SALES      PO Box 734147                                                       CHICAGO           IL                  60673-4147                       Supplier/ Services                        05/29/2020             $2,270.00
VIVID FINISHES INC       259 LAKE FOREST DRIVE                                               ACWORTH           GA                  30102                            Supplier/ Services                        05/19/2020             $4,211.20
VOLUNTEER SINTERED P     501 TIMES AVENUE                                                    LAFAYETTE         TN                  37083                            Supplier/ Services                        05/07/2020              $748.99
VULCAN (GMS) GLOBAL      PO Box 88033                                                        MILWAUKEE         WI                  53288-8033                       Supplier/ Services                        05/07/2020           $23,900.00
VULCAN (GMS) GLOBAL      PO Box 88033                                                        MILWAUKEE         WI                  53288-8033                       Supplier/ Services                        05/19/2020             $3,682.50
W W GRAINGER INC         DEPT 846253466                                                      PALATINE          IL                  60038-0001                       Supplier/ Services                        07/17/2020              $728.12
W&W MACHINE CO INC       90 WOODMONT ROAD                                                    MILFORD           CT                  06460-2832                       Supplier/ Services                        05/19/2020             $4,617.30




                                                                                                           45 of 48
                           Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                               Desc
                                                                            Main Document    Page 130 of 147
                                                                                                In re Remington Arms Company, LLC
                                                                                                         Case No. 20-81692
                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                             Total Amount or
               Claimant                  Address1                         Address2                     City                   State       Zip          Country        Reasons for payment or transfer   Dates of Payments          value
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        04/30/2020           $12,425.70
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        05/14/2020             $3,055.50
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        05/19/2020             $2,444.40
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        05/29/2020             $2,240.70
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        06/04/2020             $1,018.50
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        06/05/2020             $6,111.00
W.L.S. SAWMILL, INC.       8018 HWY 35                                                        BENTON                     AR           72015                          Supplier/ Services                        07/17/2020             $8,722.60
WAAGE ELECTRIC, INC.       720 COLFAX AVE                                                     KENILWORTH                 NJ           07033                          Supplier/ Services                        05/07/2020             $1,000.00
WALTEK INC                 14310 SUNFISH LAKE BLVD                                            RAMSEY                     MN           55303                          Supplier/ Services                        07/02/2020             $1,125.00
WARNER BRINES              100 ELECTRONICS BLVD SW                                            HUNTSVILLE                 AL           35824                          Employee                                  05/07/2020                $75.00
WASATCH PALLET             521 S. 1550 W.                                                     SPANISH FORK               UT           84660                          Supplier/ Services                        06/04/2020              $840.90
WASTE MANAGEMENT           PO Box 4648                                                        CAROL STREAM               IL           60197-4648                     Supplier/ Services                        05/07/2020             $2,069.16
WASTE MANAGEMENT           PO Box 4648                                                        CAROL STREAM               IL           60197-4648                     Supplier/ Services                        06/05/2020             $2,041.24
WASTE MANAGEMENT           PO Box 4648                                                        CAROL STREAM               IL           60197-4648                     Supplier/ Services                        07/02/2020             $1,875.74
WASTE MANAGEMENT OF        PO BOX 13648                                                       PHILADELPHIA               PA           19101-3648                     Supplier/ Services                        05/14/2020             $1,634.50
WASTE MANAGEMENT OF        PO BOX 13648                                                       PHILADELPHIA               PA           19101-3648                     Supplier/ Services                        07/02/2020             $3,158.61
WASTE MANAGEMENT OF        PO BOX 13648                                                       PHILADELPHIA               PA           19101-3648                     Supplier/ Services                        07/17/2020             $1,562.70
WATER SPECIALTIES IN       4118 SOUTH 500 WEST                                                MURRAY                     UT           84123                          Supplier/ Services                        06/04/2020              $322.35
WENDELL - AUGUST           2074 LEESBURG-GROVE CITY RD.                                       MERCER                     PA           16137                          Supplier/ Services                        05/19/2020             $3,082.45
WESCO DISTRIBUTION I       6581 TOWNLINE RD                                                   SYRACUSE                   NY           13201                          Supplier/ Services                        05/19/2020             $4,688.30
WEST MICHIGAN TOOL &       1007 NICKERSON AVENUE                                              BENTON HARBOR              MI           49022                          Supplier/ Services                        05/19/2020             $4,805.00
WEST MICHIGAN TOOL &       1007 NICKERSON AVENUE                                              BENTON HARBOR              MI           49022                          Supplier/ Services                        05/29/2020             $4,960.00
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                          4/29/2020             $120.00
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                           5/6/2020          $16,154.10
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                          5/20/2020             $120.00
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                          5/27/2020             $240.00
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                           6/3/2020          $10,957.50
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                          6/17/2020             $150.00
West River Rifle Company   3560 Mayer Ave                                                     Sturgis                    SD           57785                          Supplier/ Services                          6/24/2020             $240.00
WESTERN HUNTING & CO       1939 S 4130 W #H                                                   SALT LAKE CITY             UT           84104                          Supplier/ Services                        04/30/2020           $10,000.00
WESTERN POWDER CO IN       YELLOWSTONE HILL                                                   MILES CITY                 MT           59301                          Supplier/ Services                        05/29/2020             $1,712.15
WESTMOOR LTD               W HAMILTON AVE                                                     SHERRILL                   NY           13461                          Supplier/ Services                        05/19/2020             $3,260.00
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        04/30/2020           $16,511.95
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        05/07/2020           $42,866.78
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        05/14/2020           $31,392.89
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        05/29/2020           $51,200.13
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        06/04/2020           $21,858.20
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        06/12/2020           $73,856.86
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        06/19/2020           $28,485.22
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        06/23/2020           $36,225.21
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        07/02/2020           $48,728.59
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        07/16/2020          $118,695.67
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        07/24/2020          $150,740.75
WESTROCK CONVERTING        PO Box 409813                                                      ATLANTA                    GA           30384-9813                     Supplier/ Services                        07/27/2020           $16,927.13
Whisler Bearing Co.        PO Box 1336                          101 N. Maple                  Rapid City                 SD           57709                          Supplier/ Services                          5/13/2020             $357.84
WHOLESALE ELECTRIC S       PO Box 1258                                                        TEXARKANA                  TX           75504-1258                     Supplier/ Services                        05/07/2020              $945.87
WHYTEWOOD ARTISTRY LLC     601 N. MINNESOTA ST                                                MARSHALL                   MN           56258                          Supplier/ Services                          4/29/2020             $350.00
WHYTEWOOD ARTISTRY LLC     601 N. MINNESOTA ST                                                MARSHALL                   MN           56258                          Supplier/ Services                           5/6/2020             $225.00
WHYTEWOOD ARTISTRY LLC     601 N. MINNESOTA ST                                                MARSHALL                   MN           56258                          Supplier/ Services                          5/20/2020             $225.00
WHYTEWOOD ARTISTRY LLC     601 N. MINNESOTA ST                                                MARSHALL                   MN           56258                          Supplier/ Services                           6/3/2020             $250.00
WHYTEWOOD ARTISTRY LLC     601 N. MINNESOTA ST                                                MARSHALL                   MN           56258                          Supplier/ Services                          6/17/2020             $175.00
WIELAND METAL SERVIC       5236 COLLECTIONS CENTER DRIVE                                      CHICAGO                    IL           60693                          Supplier/ Services                        05/07/2020             $8,279.49
WIELAND METAL SERVIC       5236 COLLECTIONS CENTER DRIVE                                      CHICAGO                    IL           60693                          Supplier/ Services                        05/14/2020           $17,767.71
WIELAND METAL SERVIC       5236 COLLECTIONS CENTER DRIVE                                      CHICAGO                    IL           60693                          Supplier/ Services                        05/29/2020           $24,260.91




                                                                                                              46 of 48
                             Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                            Main Document    Page 131 of 147
                                                                                                   In re Remington Arms Company, LLC
                                                                                                            Case No. 20-81692
                                                         SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                                Total Amount or
             Claimant                      Address1                          Address2                    City                  State       Zip            Country        Reasons for payment or transfer   Dates of Payments          value
WIELAND METAL SERVIC        5236 COLLECTIONS CENTER DRIVE                                        CHICAGO                  IL           60693                            Supplier/ Services                        06/11/2020           $13,719.36
WIELAND METAL SERVIC        5236 COLLECTIONS CENTER DRIVE                                        CHICAGO                  IL           60693                            Supplier/ Services                        06/25/2020           $33,619.89
WIELAND NORTH AMERIC        15582 COLLECTIONS CENTER DRIVE                                       CHICAGO                  IL           60693                            Supplier/ Services                        05/14/2020           $91,940.98
WIELAND NORTH AMERIC        15582 COLLECTIONS CENTER DRIVE                                       CHICAGO                  IL           60693                            Supplier/ Services                        05/29/2020          $124,367.02
WIELAND NORTH AMERIC        15582 COLLECTIONS CENTER DRIVE                                       CHICAGO                  IL           60693                            Supplier/ Services                        06/04/2020           $27,753.31
WIELAND NORTH AMERIC        15582 COLLECTIONS CENTER DRIVE                                       CHICAGO                  IL           60693                            Supplier/ Services                        06/12/2020           $69,548.82
WIELAND NORTH AMERIC        15582 COLLECTIONS CENTER DRIVE                                       CHICAGO                  IL           60693                            Supplier/ Services                        06/23/2020          $130,235.91
WIELAND NORTH AMERIC        15582 COLLECTIONS CENTER DRIVE                                       CHICAGO                  IL           60693                            Supplier/ Services                        07/10/2020          $256,981.93
WILCO INC                   680 RIVER PARK DRIVE                                                 DANVILLE                 VA           24543                            Supplier/ Services                        05/07/2020              $880.59
WILCO INC                   680 RIVER PARK DRIVE                                                 DANVILLE                 VA           24543                            Supplier/ Services                        05/14/2020             $1,166.20
WILD WEST GUN LLC           7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                        05/29/2020             $1,044.62
WILD WEST GUN LLC           7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                        06/04/2020              $167.00
WILD WEST GUN LLC           7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                        07/09/2020              $760.54
WILD WEST GUNS              7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                           5/6/2020            $1,750.00
WILD WEST GUNS              7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                          5/13/2020            $3,080.00
WILD WEST GUNS              7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                          6/17/2020            $3,080.00
WILD WEST GUNS              7100 HOMER DRIVE                                                     ANCHORAGE                AK           99518                            Supplier/ Services                           7/8/2020            $3,080.00
WILLIAM KYLE COSHOW         PO Box 4211                                                          STURGIS                  SD           57785                            Supplier/ Services                        06/04/2020              $585.56
WILLIAM LOHN & ASSOC        PO Box 686                                                           CHESTERLAND              OH           44026                            Supplier/ Services                        06/04/2020             $3,000.00
WILLIAM SHAW                100 ELECTRONICS BLVD SW                                              HUNTSVILLE               AL           35824                            Employee                                  05/29/2020              $115.44
WILLIAMS GUN SIGHT C        7389 LAPEER RD                                                       DAVISON                  MI           48423                            Supplier/ Services                        05/14/2020                $34.80
WILLIAMS GUN SIGHT C        7389 LAPEER RD                                                       DAVISON                  MI           48423                            Supplier/ Services                        05/19/2020             $1,747.20
WILLIAMS GUN SIGHT C        7389 LAPEER RD                                                       DAVISON                  MI           48423                            Supplier/ Services                        06/05/2020             $7,527.16
WILSON COMBAT               24524 COUNTY ROAD 719                                                BERRYVILLE               AR           72616-4574                       Supplier/ Services                        05/21/2020           $26,205.25
WILSON HUMAN CAPITAL        400 NORTH ASHLEY DR. - SUITE 3000                                    TAMPA                    FL           33602                            Supplier/ Services                        05/29/2020           $13,858.75
WILSON HUMAN CAPITAL        400 NORTH ASHLEY DR. - SUITE 3000                                    TAMPA                    FL           33602                            Supplier/ Services                        06/05/2020           $13,858.75
WILSON HUMAN CAPITAL        400 NORTH ASHLEY DR. - SUITE 3000                                    TAMPA                    FL           33602                            Supplier/ Services                        07/02/2020           $13,858.75
WILSON HUMAN CAPITAL        400 NORTH ASHLEY DR. - SUITE 3000                                    TAMPA                    FL           33602                            Supplier/ Services                        07/17/2020           $13,858.75
WINCHESTER AMMUNITIO        5065 COLLECTIONS CENTER DRIVE                                        CHICAGO                  IL           60693                            Supplier/ Services                        06/12/2020             $2,010.56
WINCHESTER AMMUNITIO        5065 COLLECTIONS CENTER DRIVE                                        CHICAGO                  IL           60693                            Supplier/ Services                        07/17/2020             $1,193.49
WINDSTREAM CORPORATI        PO Box 9001013                                                       LOUISVILLE               KY           40290-1013                       Supplier/ Services                        05/14/2020           $21,519.99
WINDSTREAM CORPORATI        PO Box 9001013                                                       LOUISVILLE               KY           40290-1013                       Supplier/ Services                        05/19/2020                $58.75
WINDSTREAM CORPORATI        PO Box 9001013                                                       LOUISVILLE               KY           40290-1013                       Supplier/ Services                        06/04/2020                $58.75
WING-SUN TRADING INC        15501 HERON AVENUE                                                   LA MIRADA                CA           90638                            Supplier/ Services                        05/29/2020           $38,971.38
WISCONSIN DEPT OF RE        DRAWER 389                                                           MILWAUKEE                WI           53293-0389                       Tax                                       05/20/2020              $133.30
WISCONSIN DEPT OF RE        DRAWER 389                                                           MILWAUKEE                WI           53293-0389                       Tax                                       06/22/2020                $97.54
WISCONSIN DEPT OF RE        DRAWER 389                                                           MILWAUKEE                WI           53293-0389                       Tax                                       07/20/2020              $208.66
WM CORPORATE SERVICE        101 SPACEGATE DRIVE                                                  HUNTSVILLE               AL           35806                            Supplier/ Services                        05/14/2020              $142.68
WM CORPORATE SERVICE        101 SPACEGATE DRIVE                                                  HUNTSVILLE               AL           35806                            Supplier/ Services                        05/19/2020             $1,192.52
WM CORPORATE SERVICE        101 SPACEGATE DRIVE                                                  HUNTSVILLE               AL           35806                            Supplier/ Services                        05/29/2020           $28,581.38
WM CORPORATE SERVICE        101 SPACEGATE DRIVE                                                  HUNTSVILLE               AL           35806                            Supplier/ Services                        07/02/2020             $1,906.23
WM CORPORATE SERVICE        101 SPACEGATE DRIVE                                                  HUNTSVILLE               AL           35806                            Supplier/ Services                        07/17/2020             $1,162.30
WOLFCO INC                  159 SCOTT HILL ROAD                                                  BOZRAH                   CT           06334                            Supplier/ Services                        05/19/2020             $3,994.00
WOLFFS PLUMBING & HEATING   PO BOX 97                                                            SPEARFISH                SD           57783                            Supplier/ Services                           6/3/2020               $75.00
WOMBLE CARLYLE SANDR        PO Box 601879                                                        CHARLOTTE                NC           28260-1879                       Supplier/ Services                        05/07/2020           $25,056.74
WOMBLE CARLYLE SANDR        PO Box 601879                                                        CHARLOTTE                NC           28260-1879                       Supplier/ Services                        05/14/2020           $50,248.52
WOMBLE CARLYLE SANDR        PO Box 601879                                                        CHARLOTTE                NC           28260-1879                       Supplier/ Services                        06/04/2020             $5,904.11
WOMBLE CARLYLE SANDR        PO Box 601879                                                        CHARLOTTE                NC           28260-1879                       Supplier/ Services                        07/17/2020             $5,043.48
WORK WEAR SAFETY SHO        6318 AIRPORT FREEWAY STE. C                                          FORT WORTH               TX           76117                            Supplier/ Services                        04/30/2020           $13,657.08
WORK WEAR SAFETY SHO        6318 AIRPORT FREEWAY STE. C                                          FORT WORTH               TX           76117                            Supplier/ Services                        05/14/2020              $251.30
WORK WEAR SAFETY SHO        6318 AIRPORT FREEWAY STE. C                                          FORT WORTH               TX           76117                            Supplier/ Services                        06/05/2020             $1,559.20
WORK WEAR SAFETY SHO        6318 AIRPORT FREEWAY STE. C                                          FORT WORTH               TX           76117                            Supplier/ Services                        07/02/2020              $783.60
WYNALDA PACKAGING           8221 GRAPHIC DRIVE NE                                                BELMONT                  MI           49306                            Supplier/ Services                        07/09/2020           $10,200.00
WYNALDA PACKAGING           8221 GRAPHIC DRIVE NE                                                BELMONT                  MI           49306                            Supplier/ Services                        07/16/2020             $4,860.00




                                                                                                               47 of 48
                              Case 20-81688-CRJ11                              Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                               Main Document    Page 132 of 147
                                                                                             In re Remington Arms Company, LLC
                                                                                                      Case No. 20-81692
                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case




                                                                                                                                                                                                                           Total Amount or
             Claimant                  Address1                        Address2                   City                   State       Zip            Country        Reasons for payment or transfer   Dates of Payments           value
WYOMING DEPT OF REVE    HERSCHLER BLDG                                                     CHEYENNE                 WY           82002-0110                       Tax                                       05/18/2020               $120.01
WYOMING DEPT OF REVE    HERSCHLER BLDG                                                     CHEYENNE                 WY           82002-0110                       Tax                                       06/16/2020                 $18.17
WYOMING DEPT OF REVE    HERSCHLER BLDG                                                     CHEYENNE                 WY           82002-0110                       Tax                                       07/16/2020                 $16.94
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        05/07/2020            $60,933.00
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        05/14/2020           $149,128.68
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        06/02/2020            $40,000.00
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        06/12/2020            $75,830.72
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        06/18/2020              $5,281.70
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        06/23/2020            $18,881.00
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        07/09/2020            $74,533.00
XS SIGHT SYSTEMS INC    2401 LUDELLE STREET                                                FORT WORTH               TX           76105                            Supplier/ Services                        07/17/2020            $39,972.40
YANKEE HILL MACHINE     412 MAIN STREET                                                    EASTHAMPTON              MA           01027                            Supplier/ Services                        06/11/2020               $288.75
ZACK EAVES CUSTOM SH    75 ZACHARY LN.                                                     LONOKE                   AR           72086                            Supplier/ Services                        05/14/2020            $17,995.00
ZACK EAVES CUSTOM SH    75 ZACHARY LN.                                                     LONOKE                   AR           72086                            Supplier/ Services                        05/19/2020              $1,625.00
ZEE MEDICAL SERVICE     PO BOX 18008 - 117 LANDMARK DRIVE                                  GREENSBORO               NC           27419-8008                       Supplier/ Services                        07/09/2020               $179.86
ZERO GRAVITY FILTERS    12300 EMERSON DRIVE                                                BRIGHTON                 MI           48116-8343                       Supplier/ Services                        05/07/2020               $453.60
ZIAJA MACHINING CORP    1700 SUNSET DRIVE                                                  PLYMOUTH                 WI           53073                            Supplier/ Services                        05/07/2020               $266.00
ZIAJA MACHINING CORP    1700 SUNSET DRIVE                                                  PLYMOUTH                 WI           53073                            Supplier/ Services                        06/04/2020              $1,574.00
                                                                                                                                                                                                                  Total:     $52,412,464.36




                                                                                                         48 of 48
                          Case 20-81688-CRJ11                            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                                                Desc
                                                                         Main Document    Page 133 of 147
                                                                       In re Remington Arms Company, LLC
                                                                                Case No. 20-81692
                       SOFA: Part 2, Question 4 - Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                                                                                                                               Reasons for payment
   Insider Name          Address1             City      State     Zip   Country             Relationship to Debtor                 or transfer     Dates of Payments Amount Paid
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             7/31/2019    $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             8/15/2019    $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             8/30/2019    $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             9/13/2019    $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             9/30/2019    $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                         10/15/2019       $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                         10/31/2019       $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                         11/15/2019       $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                         11/29/2019       $9,375.00
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                         12/13/2019      $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Relocation Assistance           12/13/2019      $58,181.82
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                         12/30/2019      $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             1/15/2020   $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             1/31/2020   $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             2/14/2020   $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             2/28/2020   $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             3/13/2020   $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             3/31/2020   $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             4/15/2020   $13,541.67



                                                                                        1 of 5
                                      Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                                     Main Document    Page 134 of 147
                                                                       In re Remington Arms Company, LLC
                                                                                Case No. 20-81692
                       SOFA: Part 2, Question 4 - Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                                                                                                                               Reasons for payment
   Insider Name          Address1             City      State     Zip   Country             Relationship to Debtor                 or transfer     Dates of Payments Amount Paid
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             4/30/2020    $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             5/15/2020    $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             5/29/2020    $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             6/15/2020    $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             6/25/2020    $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             7/15/2020    $13,541.67
                  100 Electronics Blvd SW
Chuck Rink        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Operating Officer                     Regular                             7/27/2020    $13,541.67
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             7/31/2019    $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             8/15/2019    $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             8/30/2019    $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             9/13/2019    $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             9/30/2019    $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         10/15/2019       $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         10/31/2019       $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         11/15/2019       $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         11/27/2019       $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         11/27/2019       $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         12/30/2019      $244,109.59
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                         12/30/2019       $37,500.00



                                                                                        2 of 5
                                      Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                                     Main Document    Page 135 of 147
                                                                       In re Remington Arms Company, LLC
                                                                                Case No. 20-81692
                       SOFA: Part 2, Question 4 - Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                                                                                                                               Reasons for payment
   Insider Name          Address1             City      State     Zip   Country              Relationship to Debtor                or transfer     Dates of Payments Amount Paid
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             1/15/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             1/31/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             2/14/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             2/28/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             3/13/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             3/31/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             4/15/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             4/30/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             5/15/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             5/29/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             6/15/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             6/25/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             7/15/2020   $37,500.00
                  100 Electronics Blvd SW
Ken D'Arcy        Huntsville, AL 35824      Hunstville Alabama 35824              Chief Executive Officer                     Regular                             7/27/2020   $37,500.00
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             7/31/2019   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             8/15/2019   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        8/15/2019    $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             8/30/2019   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             9/13/2019   $17,916.67



                                                                                        3 of 5
                                      Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                                     Main Document    Page 136 of 147
                                                                       In re Remington Arms Company, LLC
                                                                                Case No. 20-81692
                       SOFA: Part 2, Question 4 - Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                                                                                                                               Reasons for payment
   Insider Name          Address1             City      State     Zip   Country              Relationship to Debtor                or transfer     Dates of Payments Amount Paid
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        9/13/2019    $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             9/30/2019   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                         10/15/2019      $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                    10/15/2019       $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                         10/31/2019      $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                         11/15/2019      $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                    11/15/2019       $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                         11/27/2019      $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                         12/13/2019      $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                    12/13/2019       $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                         12/30/2019      $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             1/15/2020   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        1/15/2020    $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             1/31/2020   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             2/14/2020   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        2/14/2020    $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             2/28/2020   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             3/13/2020   $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        3/13/2020    $2,716.74



                                                                                        4 of 5
                                      Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                                     Main Document    Page 137 of 147
                                                                       In re Remington Arms Company, LLC
                                                                                Case No. 20-81692
                       SOFA: Part 2, Question 4 - Payments or other transfers of property made within 1 year before filing this case that benefited any insider



                                                                                                                               Reasons for payment
   Insider Name          Address1             City      State     Zip   Country              Relationship to Debtor                or transfer     Dates of Payments Amount Paid
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             3/31/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             4/15/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        4/15/2020     $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             4/30/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             5/15/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        5/15/2020     $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             5/29/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             6/15/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        6/15/2020     $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             6/25/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             7/15/2020    $17,916.67
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Serp Pen Reg                        7/15/2020     $2,716.74
                  100 Electronics Blvd SW
Mark Little       Huntsville, AL 35824      Hunstville Alabama 35824              Chief Financial Officer                     Regular                             7/27/2020     $17,916.67
                                                                                                                                                                      Total: $2,021,350.76




                                                                                        5 of 5
                                      Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                                     Main Document    Page 138 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
             Case Title and Case Number               Nature of Case                           Court or Agency and Location Status of Case
A.S., a minor, b/n/f James Snider v. Remington Arms
Company, LLC; Armscor Precision International,
d/b/a Rock Island Armory; and Arms Corporation of                                              United States District Court,
the Philippines, Case Number: 1:17-cv-01890-WTL-                                               Southern District of Indiana,
TAB                                                   Product Liability                        Indianapolis Division           Concluded
Allison Manning; 420-2020-01534                       Discrimination                           EEOC                            Pending
Anthony Garnett and Carol Garnett v. Remington                                                 United States District Court,
Arms Company, LLC and Bailey’s House of Guns, Inc.                                             Western District of Texas,
Case Number: 6:17-CV-263                              Product Liability                        Waco Division                   Concluded
Arantes Lofton                                        Discrimination                           EEOC                            Concluded
Audit of Facility in Sturgis, South Dakota            Government Audit                         BATFE                           Concluded
                                                                                               State of New York, Workers'
Basilio Santiago (Case No. G1581701)                  Worker's Compensation                    Compensation Board              Pending
Beverly Ricks-Culbert                                 Discrimination                           EEOC                            Concluded
Brett Nielsen, 2:20-CV-00011                          Product Liability                        U.S. Dist. Court, D. of Utah    Pending
CHEMETCO, INC. SUPERFUND SITE; CERCLA Docket
No. V-W-15-C-019                                      Environmental                            EPA Region 5                    Pending
Christina Tosseth, individually and as next best
friend of Jaide Tosseth, deceased v. Remington
Arms Company, LLC and Beretta U.S.A. Corp., Case
Number: 1:18-cv-00230-DLH-CSM                         Product Liability                        United States District Court, District
                                                                                                                                Concluded
                                                                                                                                      of North Dakota, Western Divisi
Coburn, John; 493-2020-00206                          Discrimination                           EEOC                             Pending
                                                                                               U.S. Dist. Court, S.D. of
Cody Shearouse, 4:17-CV-00107                         Product Liability                        Georgia                          Pending
                                                                                               State of New York, Workers'
Cynthia Uhlig (Case No. G1975103)                     Worker's Compensation                    Compensation Board               Pending
                                                                                               State of New York, Workers'
David Tabor (G2439014)                                Worker's Compensation                    Compensation Board               Concluded
Dillon Jennings; Case# AL-2020-00005-10-G             USERRA                                   US Department of Labor           Pending
                                                                                               State of New York, Workers'
Douglas Pedrick (Case No. G2211672)                   Worker's Compensation                    Compensation Board               Pending

                                                                          1 of 7
                        Case 20-81688-CRJ11            Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                                       Main Document    Page 139 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
             Case Title and Case Number         Nature of Case                                 Court or Agency and Location Status of Case
Edward Harrod v. Remington Arms Company, LLC;
Remington Outdoor Company, Inc.; Sports South,
Inc.; Sports South, LLC; and Shannon Wilkinson,
d/b/a The Swap Shop; Case Number: CV-2016-176-
3                                               Product Liability                           Circuit Court of Ashley County, Concluded
                                                                                                                            Arkansas
                                                                                            State of New York, Workers'
Eric True (Case No. G1702070)                       Worker's Compensation                   Compensation Board              Pending
                                                                                            State of New York, Workers'
Eugene Smith (Case No. 60608514)                    Worker's Compensation                   Compensation Board              Pending
                                                                                            United States District Court,
Evans, Lori; 4:19-CV-801                            Discrimination and Wrongful Termination Eastern District of Arkansas    Pending
Evars, Sharron; Case No. 5:20-cv-00705-CLS          Discrimination                          EEOC                            Pending

Gotvald, Duane                                    Attorney General / Consumer Protection       Alabama Attorney General         Pending
Inspection for Compliance with Transportation and
Hazardous Materials Laws and Regulations in                                                    US Department of
Lonoke, Arkansas                                  Hazardous Materials Safety                   Transportation                   Pending
                                                                                               US Defense Contract
Inspection for Explosives Safety in Lonoke, Arkansas Explosives Safety                         Management Agency                Concluded
Inspection of Compliance with Consent                                                          Arkansas Department of
Administrative Order in Lonoke, Arkansas             Environmental                             Environmental Quality            Concluded
James Scott, etc., Case No. 19-CV-01891              Product Liability                         U.S. Dist. Court, N.D. Alabama   Pending
                                                                                               State of New York, Workers'
Jessica Boepple (Case No. G1583518)                   Worker's Compensation                    Compensation Board               Pending
Jessica Olinick, etc.; et al. Case No. 1:20-CV-01164-
YK                                                    Product Liability                                                        Pending
                                                                                               U.S. Dist. Court, M.D. of Pennsylvania
                                                                                               U.S. Dist. Court, W.D. of
                                                                                               Oklahoma U.S. Court of
Joann Harris; Benjamin Harris, 5:15-CV-1375         Product Liability                          Appeals, 8th Circuit            Pending

John Baldwin; Lauren Baldwin Case No. C-125018      Product Liability                          31st Judicial District, Parish of Pending


                                                                         2 of 7
                        Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                                      Main Document    Page 140 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
           Case Title and Case Number               Nature of Case                             Court or Agency and Location Status of Case
John Baldwin; Lauren Baldwin, C-125018              Product Liability                                                             Pending David, Louisiana
                                                                                               31st Judicial District, Parish of Jefferson
                                                                                               State of New York, Workers'
John McKusick (Case No. G1975913)                   Worker's Compensation                      Compensation Board                 Pending
Kathleen Burt                                       Discrimination                             EEOC                               Pending
Katie Yockel                                        Product Liability                          Circuit Court of Lafayette Coun Concluded
Kelly Wilson                                        Discrimination                             EEOC                               Concluded
                                                                                               State of New York, Workers'
Kerry Atwood (Case No. 60703961)                    Worker's Compensation                      Compensation Board                 Pending
                                                                                               State of New York, Workers'
Larry Hallenbeck (Case No. G2210819)                Worker's Compensation                      Compensation Board                 Pending
                                                                                               State of New York, Workers'
Lois Sill (Case No. G0490071)                       Worker's Compensation                      Compensation Board                 Pending

Merrill, John; Complaint 19-0804                    Attorney General / Consumer Complaint      Maine Attorney General            Pending
                                                                                               Superior Court, State of
                                                                                               California, County of Santa
Miguel Angeles; et al. Case No. 18cv04922           Product Liability                          Barbara                           Pending
                                                                                               District Court of Madison
                                                                                               County, Alabama, Small
Mollie Todd, Case no. 47-SM-2019-000969.00          Small Claims, Breach of Contract           Claims Division                   Pending
Precious Sequin, 2:14-CV-02442                      Product Liability                                                            Pending
                                                                                               U.S. Dist. Court, E.D. of Louisiana    U.S. Court of Appeals, 5th Circu

Pyron, Don                                          Attorney General / Consumer Protection     SD Attorney General             Pending
                                                                                               State of New York, Workers'
Raymond Wiegand (Case No. 60506411)                 Worker's Compensation                      Compensation Board              Pending
                                                                                               State of Connecticut,
                                                                                               Workers' Compensation
Richard Zona (Case No. 985039)                      Worker's Compensation                      Commission                      Concluded
Ricks-Culvert, Beverly                              Discrimination                             EEOC                            Concluded
Robert Pannell v. Remington Arms Company, LLC
Case Number: 4:19-cv-00061-ACA                      Product Liability                                                          Concluded
                                                                                               United States District Court, Northern District of Alabama, Middle D


                                                                        3 of 7
                        Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                                      Main Document    Page 141 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
            Case Title and Case Number              Nature of Case                             Court or Agency and Location Status of Case
Roger Stringer; et al., 2:18-CV-00059-KS-MTP        Product Liability                                                            Pending
                                                                                               U.S. Dist. Court, S.D. of Mississippi   U.S. Court of Appeals, 5th Circu
                                                                                               State of Connecticut,
                                                                                               Workers' Compensation
Ruth Suarez (Case No. 300084274)                    Worker's Compensation                      Commission                        Pending
                                                                                               U.S. Dist. Court, W.D. of
Ryan Carr; Jessica Carr, 5:16-CV-01153-SLP          Product Liability                          Oklahoma                          Pending
                                                                                               State of New York, Workers'
Scott Miller (Case No. 60607085)                    Worker's Compensation                      Compensation Board                Pending
Sharon Teague, etc.; et al., 9:18-CV-00184 DLL      Product Liability                          U.S. Dist. Court, D. of Montana Pending
                                                                                               West Virginia Attorney
Sheme, Joseph N.                                    Attorney General / Consumer Complaint      General                           Pending

SOTO (Donna L. Soto (Estate of Victoria L. Soto); Ian
and Nicole Hockley (Estate of Dylan C. Hockley);
William D. Sherlach (Estate of Mary Joy Sherlach);
Leonard Pozner (Estate of Noah S. Pozner); Gilles J.
Rousseau, (Estate of Lauren G.)) Rousseau); David C.
Wheeler, (Estate of Benjamin A. Wheeler); Neil
Heslin and Scarlett Lewis (Estate of Jesse McCord
Lewis); Mark and Jacqueline Barden (Estate of
Daniel G. Barden); Mary D’Avino (Estate of Rachel                                              Superior Court, Judicial
M. D’Avino); and Natalie Hammond, Case No. FBT-                                                District of Fairfield, at
CV15-6048103-S                                        Wrongful Death                           Bridgeport, Connecticut            Pending
                                                                                               Circuit Court, St. Clair County,
Starla Clay, etc., Case No. CV2018-900221           Product Liability                          Alabama                            Pending
                                                                                               Superior Court, State of
Steven Wharton; Janice Johndrow, 37-2019-                                                      California, County of San
000121144-CU-PL-CTL                                 Product LIability                          Diego, Central Division            Pending
                                                                                               State of New York, Workers'
Todd Zielinski (Case No. G2063301)                  Worker's Compensation                      Compensation Board                 Pending
Tommy Flippo                                        Discrimination                             EEOC                               Concluded


                                                                        4 of 7
                        Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                    Desc
                                                      Main Document    Page 142 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
            Case Title and Case Number              Nature of Case                             Court or Agency and Location Status of Case
                                                                                               Superior Court, State of
                                                                                               California; County of Los
Travis Walton; Terry Walton, BC723793               Product Liability                          Angeles, Central District    Pending
United Mine Workers of America, Local Union 717;
Case 03-CA-251481                                   NLRA                                       NLRB                            Pending
United Mine Workers of America, Local Union 717;
Case 03-CA-259961                                   NLRA                                       NLRB                           Concluded
Vincent Tate, 087CL17004633-00                      Product Liability                                                         Pending
                                                                                               Circuit Court, County of Henrico, Virginia
                                                                                               State of New York, Workers'
Wade Haponski (Case No. G2212070)                   Worker's Compensation                      Compensation Board             Pending
Wilma Blanton, etc.; et al., 7:20-CV-00071-REW-                                                U.S. Dist. Court, E.D. of
EBA                                                 Product Liability                          Kentucky                       Pending
                                                                                               State of New York, Workers'
Adam Boepple (Case No. G1851684)                    Worker's Compensation                      Compensation Board             Pending
                                                                                               State of Arkansas, Workers'
Anthony Webster (Case No. G70625)                   Worker's Compensation                      Compensation Commission        Pending
                                                                                               State of Arkansas, Workers'
Avery Gardner (Case No. F701796)                    Worker's Compensation                      Compensation Commission        Pending
                                                                                               State of Arkansas, Workers'
Chris Strong (Case No. G703571)                     Worker's Compensation                      Compensation Commission        Concluded

Clayton Noblitt v. Remington Arms Company, LLC
and Olin Corporation, d/b/a Browning Ammunition
Case Number: 1:18-CV-2813-RLY-DML               Product Liability                              United States District Court, Southern
                                                                                                                               Concluded
                                                                                                                                      District of Indiana, Indianapoli
                                                                                               State of New York, Workers'
Colleen Smith (Case No. G0634470)                   Worker's Compensation                      Compensation Board              Pending
                                                                                               State of New York, Workers'
Colleen Stanburg (Case No. 60309132)                Worker's Compensation                      Compensation Board              Pending
                                                                                               State of Kentucky,
                                                                                               Department of Workers'
Corey Castleman (Case No. 201356687)                Worker's Compensation                      Compensation                    Pending


                                                                        5 of 7
                        Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                                      Main Document    Page 143 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
            Case Title and Case Number              Nature of Case                             Court or Agency and Location Status of Case

Dakota Fischer v. Remington Arms Company, LLC;
Hornady Manufacturing Co.; and ABC Companies #1
through #5, Case Number: 2:19-cv-01342-EAS-EPD Product Liability                               United States District Court, Southern
                                                                                                                               Concluded
                                                                                                                                      District of Ohio, Eastern Divisio
                                                                                               State of Arkansas, Workers'
Floyd Brothers (Case No. G807557)                   Worker's Compensation                      Compensation Commission         Pending
                                                                                               State of New York, Workers'
Jason Lape (Case No. G1328832)                      Worker's Compensation                      Compensation Board              Pending
                                                                                               State of Arkansas, Workers'
Johnathan Oliver (Case No. G602108)                 Worker's Compensation                      Compensation Commission         Pending
Jon Batts v. Remington Arms Company, LLC Case
Number: 6:17-CV-00346                               Product Liability                          United States District Court, Western
                                                                                                                              Concluded
                                                                                                                                     District of Texas, Waco Division
                                                                                               State of New York, Workers'
Kevin Trevor (Case No. G1067691)                    Worker's Compensation                      Compensation Board             Pending
                                                                                               State of New York, Workers'
Kim Faubert (Case No. GL450563)                     Worker's Compensation                      Compensation Board             Pending
                                                                                               State of New York, Workers'
Matthew Davis (Case No. 60805819)                  Worker's Compensation                       Compensation Board             Pending
Michael Guidry v. Remington Arms Company, LLC
Case Number: 6:18-CV-00218                         Product Liability                           United States District Court, Western
                                                                                                                              Concluded
                                                                                                                                     District of Louisiana
Michelle Marie Lefebre, Personal Representative of
the Estate of Shellsea Clair Lefebre-Schiel v.
Remington Arms Company, LLC, Case Number: 2:17-
cv-00152-GJQ-TPG                                   Product Liability                           United States District Court, Western
                                                                                                                              Concluded
                                                                                                                                     District of Michigan, Northern
                                                                                               State of New York, Workers'
Monica Czarrunchick (Case No. G0743503)             Worker's Compensation                      Compensation Board             Pending
                                                                                               Missouri Dept of Labor,
                                                                                               Division of Workers'
Nicholas Croan (Case No. 16-014763)                 Worker's Compensation                      Compensation                   Pending




                                                                        6 of 7
                        Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                   Desc
                                                      Main Document    Page 144 of 147
                                                          In re Remington Arms Company, LLC
                                                                   Case No. 20-81692
SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this
                                                                           case
            Case Title and Case Number              Nature of Case                             Court or Agency and Location Status of Case

                                                  Injunctive Relief to Ban Manufacture and U.S. Dist. Court for S.D. Ohio /
Primus Group, LLC, Case No. 2:19-cv-03450-EAS-KAJ Sale of Certain Firearms                 6th Circuit Court of Appeals Pending
                                                                                           State of New York, Workers'
Stephen Brown (Case No. 60500499)                 Worker's Compensation                    Compensation Board               Pending
                                                                                           State of New York, Workers'
Susan Barger (Case No. 60703435)                  Worker's Compensation                    Compensation Board               Pending




                                                                        7 of 7
                        Case 20-81688-CRJ11           Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                  Desc
                                                      Main Document    Page 145 of 147
                                                                                    In re Remington Arms Company, LLC
                                                                                             Case No. 20-81692
                                                                            SOFA: Part 11, Question 21 - Property held for another
                            Name of Owner                                                  Address                                    Location of Property       Description of Property          Value
                                                                   1460 Broadway Suite 9028
Charlie Palmer Collective                                          New York NY 10036-7329                                 Southaven, MS (Distribution Center)   Remington Cookbooks                $355,111.00
                                                                   PO Box 953635
MSC Industrial Supply Company                                      St Louis MO 63195-3635                                 Lonoke, AR                            PPE (various)                        $6,602.53
                                                                   55 Masson St
General Dynamics Ordinance and Tactitcal Systems                   Valleyfield-Quebec QC Canada PQ J6S 4V9                Lonoke, AR                            gun powder                         $233,406.52
                                                                   PO Box 222
St Marks Powder Inc, A General Dynamics Company                    St Marks FL 32355                                      Lonoke, AR                            gun powder                          $89,400.04
                                                                   PO Box 222
St Marks Powder Inc, A General Dynamics Company                    St Marks FL 32355                                      Lonoke, AR                            gun powder                          $63,558.52
                                                                   PO Box 222
St Marks Powder Inc, A General Dynamics Company                    St Marks FL 32355                                      Lonoke, AR                            gun powder                          $42,695.24
                                                                   PO Box 222
St Marks Powder Inc, A General Dynamics Company                    St Marks FL 32355                                      Lonoke, AR                            gun powder                          $34,071.49
                                                                   55 Masson St
General Dynamics Ordinance and Tactitcal Systems                   Valleyfield-Quebec QC Canada PQ J6S 4V9                Lonoke, AR                            gun powder                          $31,016.67
                                                                   PO Box 222
St Marks Powder Inc, A General Dynamics Company                    St Marks FL 32355                                      Lonoke, AR                            gun powder                          $26,426.20
                                                                   55 Masson St
General Dynamics Ordinance and Tactitcal Systems                   Valleyfield-Quebec QC Canada PQ J6S 4V9                Lonoke, AR                            gun powder                          $31,569.97
                                                                   Route 114, Building 229
Alliant Techsystems Operations LLC, Orbital ATK Inc                Radford VA 24143                                       Lonoke, AR                            gun powder                          $16,778.98
                                                                   Route 114, Building 229
Alliant Techsystems Operations LLC, Orbital ATK Inc                Radford VA 24143                                       Lonoke, AR                            gun powder                          $14,805.06
                                                                   Route 114, Building 229
Alliant Techsystems Operations LLC, Orbital ATK Inc                Radford VA 24143                                       Lonoke, AR                            gun powder                          $12,689.98
WLS Sawmill, Inc.                                                  8018 Hwy 35 Benton AR 72015                            Lonoke, AR                            wooden pallets                      $25,000.00
Debtor in possession of firearms and equipment that are owned by
customers but have been returned to Remington for repair                                                                                                                                   Undetermined
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Tech manuals                              $966.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Suppressors                         $17,006.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Hard Cases                           $6,528.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Soft Cases                           $9,889.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Anti Reflective Devices              $2,928.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Laser Filter Units                   $5,958.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Ammunition                          $11,941.20
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Ammunition                          $18,480.00
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Test/Proof Ammunition                      $23.10
                                                                   615 Erie Boulevard West Suite 300
Defense Contract Management Agency                                 Syracuse NY 13204                                      Ilion, NY                             Target Ammunition                    $4,889.50



                                                                                                    1 of 2
                                   Case 20-81688-CRJ11                  Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                               Desc
                                                                        Main Document    Page 146 of 147
                                     In re Remington Arms Company, LLC
                                              Case No. 20-81692
                             SOFA: Part 11, Question 21 - Property held for another
Name of Owner                              Address                                    Location of Property    Description of Property   Value
                                                                                                             TOTAL:                     $1,061,741.00




                                                     2 of 2
     Case 20-81688-CRJ11   Doc 439 Filed 08/24/20 Entered 08/24/20 22:52:57                                        Desc
                           Main Document    Page 147 of 147
